Case 20-40133-acs             Doc 648       Filed 10/05/20        Entered 10/05/20 19:29:41               Page 1 of
                                                      151



                            IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE WESTERN DISTRICT OF KENTUCKY
                                        (Owensboro Division)

In re:                                                     )       Chapter 11
                                                           )
Hartshorne Holdings, LLC, et al.,                          )       Case No. 20-40133
                                                           )
                             Debtors.1                     )       (Jointly Administered)


                          DISCLOSURE STATEMENT FOR
                   JOINT CHAPTER 11 PLAN OF LIQUIDATION FOR
              HARTSHORNE HOLDINGS, LLC AND ITS AFFILIATED DEBTORS



    SQUIRE PATTON BOGGS (US) LLP                            FROST BROWN TODD LLC
    Stephen D. Lerner (admitted pro hac vice)               Edward M. King
    Nava Hazan (admitted pro hac vice)                      Bryan J. Sisto
    Travis A. McRoberts (admitted pro hac vice)             400 West Market Street, Suite 3200
    Kyle F. Arendsen (admitted pro hac vice)                Louisville, Kentucky 40202
    201 E. Fourth Street, Suite 1900                        Telephone: 502.589.5400
    Cincinnati, Ohio 45202                                  Facsimile: 502.581.1087
    Telephone: 513.361.1200
    Facsimile: 513.361.1201


    Co-Counsel for the Debtors and                          Co-Counsel for the Debtors and
    Debtors-in-Possession                                   Debtors-in-Possession




Dated:            October 5, 2020




1
  The Debtors in these chapter 11 cases and the last four digits of each Debtor’s taxpayer identification number are as
follows: Hartshorne Holdings, LLC (3948); Hartshorne Mining Group, LLC (0063); Hartshorne Mining, LLC (1941);
and Hartshorne Land, LLC (5582). The Debtors’ headquarters are located at 373 Whobry Road, Rumsey, Kentucky
42371.



010-9091-4666/30/AMERICAS
Case 20-40133-acs           Doc 648   Filed 10/05/20   Entered 10/05/20 19:29:41   Page 2 of
                                                151



                                      IMPORTANT NOTICE

THIS DISCLOSURE STATEMENT AND ITS RELATED DOCUMENTS ARE THE ONLY
DOCUMENTS AUTHORIZED BY THE BANKRUPTCY COURT TO BE USED IN
CONNECTION WITH THE SOLICITATION OF VOTES TO ACCEPT THE JOINT CHAPTER
11 PLAN OF LIQUIDATION FOR HARTSHORNE HOLDINGS, LLC AND ITS AFFILIATED
DEBTORS (THE “PLAN”). NO REPRESENTATIONS HAVE BEEN AUTHORIZED BY THE
BANKRUPTCY COURT CONCERNING THE DEBTORS, EXCEPT AS EXPLICITLY SET
FORTH IN THIS DISCLOSURE STATEMENT.

THE DEBTORS URGE YOU TO READ THIS DISCLOSURE STATEMENT CAREFULLY
FOR A DISCUSSION OF VOTING INSTRUCTIONS, RECOVERY INFORMATION,
CLASSIFICATION OF CLAIMS, THE HISTORY OF THE DEBTORS AND THESE CHAPTER
11 CASES, THE DEBTORS’ BUSINESSES, AND A SUMMARY AND ANALYSIS OF THE
PLAN.

ALL CAPITALIZED TERMS IN THIS DISCLOSURE STATEMENT NOT OTHERWISE
DEFINED HEREIN HAVE THE MEANINGS GIVEN TO THEM IN THE PLAN, A COPY OF
WHICH IS ATTACHED TO THIS DISCLOSURE STATEMENT AS EXHIBIT 1.

INFORMATION CONTAINED HEREIN IS SUBJECT TO COMPLETION OR AMENDMENT.
THE DEBTORS RESERVE THE RIGHT TO FILE AN AMENDED PLAN AND RELATED
DISCLOSURE STATEMENT FROM TIME TO TIME, SUBJECT TO THE TERMS OF THE
PLAN. THIS DISCLOSURE STATEMENT SHALL NOT CONSTITUTE AN OFFER TO SELL,
OR THE SOLICITATION OF AN OFFER TO BUY, SECURITIES.

THIS DISCLOSURE STATEMENT HAS BEEN PREPARED IN ACCORDANCE WITH
SECTION 1125 OF THE BANKRUPTCY CODE AND RULE 3016(c) OF THE FEDERAL
RULES OF BANKRUPTCY PROCEDURE. THE PLAN AND THIS DISCLOSURE
STATEMENT WERE NOT REQUIRED TO BE PREPARED IN ACCORDANCE WITH
FEDERAL OR STATE SECURITIES LAWS OR OTHER APPLICABLE NONBANKRUPTCY
LAW. DISSEMINATION OF THIS DISCLOSURE STATEMENT IS CONTROLLED BY
BANKRUPTCY RULE 3017. ANY REPRESENTATION TO THE CONTRARY IS A
CRIMINAL OFFENSE.

THIS DISCLOSURE STATEMENT WAS PREPARED TO PROVIDE PARTIES IN INTEREST
IN THESE CASES WITH “ADEQUATE INFORMATION” (AS DEFINED IN SECTION 1125
OF THE BANKRUPTCY CODE) SO THAT EACH CREDITOR WHO IS ENTITLED TO VOTE
WITH RESPECT TO THE PLAN CAN MAKE AN INFORMED JUDGMENT REGARDING
SUCH VOTE ON THE PLAN.

THIS DISCLOSURE STATEMENT CONTAINS ONLY A SUMMARY OF THE PLAN. THIS
DISCLOSURE STATEMENT IS NOT INTENDED TO REPLACE A CAREFUL AND
DETAILED REVIEW AND ANALYSIS OF THE PLAN; RATHER THIS DISCLOSURE
STATEMENT IS INTENDED ONLY TO AID AND SUPPLEMENT SUCH REVIEW. THIS
DISCLOSURE STATEMENT IS QUALIFIED IN ITS ENTIRETY BY REFERENCE TO THE
PLAN, THE PLAN SUPPLEMENT (WHICH WILL BE FILED NO LATER THAN TEN

                                               -2-
010-9091-4666/30/AMERICAS
Case 20-40133-acs           Doc 648   Filed 10/05/20   Entered 10/05/20 19:29:41   Page 3 of
                                                151



CALENDAR DAYS PRIOR TO THE VOTING DEADLINE (AS DEFINED BELOW)), AND
THE EXHIBITS ATTACHED THERETO AND THE AGREEMENTS AND DOCUMENTS
DESCRIBED THEREIN. IF THERE IS A CONFLICT BETWEEN THE PLAN AND THIS
DISCLOSURE STATEMENT, THE PROVISIONS OF THE PLAN WILL GOVERN. YOU ARE
ENCOURAGED TO REVIEW THE FULL TEXT OF THE PLAN AND PLAN SUPPLEMENT
AND TO READ CAREFULLY THE ENTIRE DISCLOSURE STATEMENT, INCLUDING ALL
EXHIBITS, BEFORE DECIDING HOW TO VOTE WITH RESPECT TO THE PLAN.

THE VOTING DEADLINE TO ACCEPT OR REJECT THE PLAN IS 11:59 P.M.
(PREVAILING MOUNTAIN TIME) ON OCTOBER 27, 2020, UNLESS EXTENDED BY
THE DEBTORS (THE “VOTING DEADLINE”).

THE EFFECTIVENESS OF THE PLAN IS SUBJECT TO MATERIAL CONDITIONS
PRECEDENT. THERE IS NO ASSURANCE THAT THESE CONDITIONS WILL BE
SATISFIED OR WAIVED.

IF THE PLAN IS CONFIRMED BY THE BANKRUPTCY COURT AND THE EFFECTIVE
DATE OCCURS, ALL HOLDERS OF CLAIMS AGAINST, AND HOLDERS OF INTERESTS
IN, THE DEBTORS (INCLUDING, WITHOUT LIMITATION, THOSE HOLDERS OF
CLAIMS OR INTERESTS WHO DO NOT SUBMIT BALLOTS TO ACCEPT OR REJECT THE
PLAN OR WHO ARE NOT ENTITLED TO VOTE ON THE PLAN) WILL BE BOUND BY THE
TERMS OF THE PLAN AND THE TRANSACTIONS CONTEMPLATED THEREBY.

THIS DISCLOSURE STATEMENT HAS NOT BEEN FILED WITH OR REVIEWED BY THE
SECURITIES AND EXCHANGE COMMISSION (THE “SEC”) UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR WITH ANY OTHER
SECURITIES REGULATORY AUTHORITY OF ANY STATE UNDER ANY STATE
SECURITIES OR “BLUE SKY” LAWS. THE PLAN HAS NOT BEEN APPROVED OR
DISAPPROVED BY THE SEC, ANY OTHER SECURITIES REGULATORY AUTHORITY, OR
ANY STATE SECURITIES COMMISSION, AND NEITHER THE SEC NOR ANY STATE
SECURITIES COMMISSION HAS PASSED UPON THE ACCURACY OR ADEQUACY OF
THE INFORMATION CONTAINED HEREIN.        ANY REPRESENTATION TO THE
CONTRARY IS A CRIMINAL OFFENSE. THIS DISCLOSURE STATEMENT DOES NOT
CONSTITUTE AN OFFER OR SOLICITATION IN ANY STATE OR OTHER JURISDICTION
IN WHICH SUCH OFFER OR SOLICITATION IS NOT AUTHORIZED.

EXCEPT AS OTHERWISE SET FORTH HEREIN, THE STATEMENTS CONTAINED IN THIS
DISCLOSURE STATEMENT ARE MADE BY THE DEBTORS AS OF THE DATE HEREOF,
AND THE DELIVERY OF THIS DISCLOSURE STATEMENT WILL NOT, UNDER ANY
CIRCUMSTANCES, CREATE ANY IMPLICATION THAT THE INFORMATION
CONTAINED HEREIN IS CORRECT AT ANY TIME SUBSEQUENT TO THE DATE HEREOF
OR CREATE ANY DUTY TO UPDATE SUCH INFORMATION.

NO PERSON HAS BEEN AUTHORIZED BY THE DEBTORS IN CONNECTION WITH THE
PLAN OR THE SOLICITATION TO GIVE ANY INFORMATION OR TO MAKE ANY
REPRESENTATION OTHER THAN AS CONTAINED IN THIS DISCLOSURE STATEMENT,
THE PLAN AND THE EXHIBITS, NOTICES AND SCHEDULES ATTACHED TO OR

                                               -3-
010-9091-4666/30/AMERICAS
Case 20-40133-acs           Doc 648   Filed 10/05/20   Entered 10/05/20 19:29:41   Page 4 of
                                                151



INCORPORATED BY REFERENCE OR REFERRED TO IN THIS DISCLOSURE
STATEMENT, AND/OR THE PLAN, AND, IF GIVEN OR MADE, SUCH INFORMATION OR
REPRESENTATION MAY NOT BE RELIED UPON AS HAVING BEEN AUTHORIZED BY
THE DEBTORS.

IT IS THE DEBTORS’ POSITION THAT THIS DISCLOSURE STATEMENT MAY NOT BE
RELIED ON FOR ANY PURPOSE OTHER THAN TO DETERMINE WHETHER TO VOTE
TO ACCEPT OR REJECT THE PLAN, AND NOTHING STATED HEREIN SHALL
CONSTITUTE AN ADMISSION OF ANY FACT OR LIABILITY BY ANY PERSON, OR BE
ADMISSIBLE IN ANY PROCEEDING INVOLVING THE DEBTORS OR ANY OTHER
PERSON, OR BE DEEMED CONCLUSIVE EVIDENCE OF THE TAX OR OTHER LEGAL
EFFECTS OF THE PLAN ON THE DEBTORS OR HOLDERS OF CLAIMS OR INTERESTS.

HOLDERS OF CLAIMS OR INTERESTS SHOULD NOT CONSTRUE THE CONTENTS OF
THIS DISCLOSURE STATEMENT AS PROVIDING ANY LEGAL, BUSINESS, FINANCIAL,
OR TAX ADVICE. EACH HOLDER SHOULD CONSULT WITH ITS OWN LEGAL,
BUSINESS, FINANCIAL, AND TAX ADVISOR(S) WITH RESPECT TO ANY SUCH
MATTERS CONCERNING THIS DISCLOSURE STATEMENT, THE SOLICITATION OF
VOTES TO ACCEPT THE PLAN, THE PLAN, THE PLAN DOCUMENTS, AND THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY.

THE DEBTORS AND THE COMMITTEE SUPPORT CONFIRMATION OF THE PLAN,
AND URGE ALL HOLDERS OF CLAIMS WHOSE VOTES ARE BEING SOLICITED TO
ACCEPT THE PLAN.




                                               -4-
010-9091-4666/30/AMERICAS
Case 20-40133-acs                Doc 648           Filed 10/05/20              Entered 10/05/20 19:29:41                         Page 5 of
                                                             151



                                                  TABLE OF CONTENTS

                                                                                                                                         Page

ARTICLE I INTRODUCTION .................................................................................................. 1
         1.1       General. .................................................................................................................. 1
         1.2       Combined Hearing for Disclosure Statement and Plan Confirmation. .................. 2
         1.3       No Substantive Consolidation................................................................................ 3
         1.4       Unclassified Claims and Classified Claims and Interests. ..................................... 3
         1.5       General Voting Information; How to Vote. ........................................................... 9
ARTICLE II SUMMARY OF PLAN AND CLASSIFICATION AND
             TREATMENT OF CLAIMS AND INTERESTS THEREUNDER ........ 10
         2.1       General Rules of Classification. .......................................................................... 10
         2.2       Summary of Treatment of Claims and Interests Under the Plan. ........................ 11
ARTICLE III BUSINESS DESCRIPTION; HISTORICAL INFORMATION .................. 14
         3.1       The Debtors’ Prepetition Business....................................................................... 14
         3.2       Debtors’ Prepetition Capital Structure. ................................................................ 16
         3.3       Additional Obligations Owed by the Debtors. ..................................................... 18
ARTICLE IV EVENTS LEADING TO CHAPTER 11 FILING.......................................... 19
ARTICLE V DESCRIPTION AND HISTORY OF CHAPTER 11 CASES........................ 21
         5.1       General Case Background.................................................................................... 21
         5.2       Appointment of the Committee. .......................................................................... 21
         5.3       Retention of Professionals. .................................................................................. 22
         5.4       Employment Obligations. .................................................................................... 23
         5.5       Continuing Supplier and Customer Relations...................................................... 23
         5.6       Cash Management System. .................................................................................. 23
         5.7       Utilities................................................................................................................. 23
         5.8       Insurance Obligations. ......................................................................................... 24
         5.9       Tax Motion........................................................................................................... 24
         5.10      Surety Bond Motion. ............................................................................................ 24
         5.11      Schedules and Statements. ................................................................................... 24
         5.12      Bar Dates. ............................................................................................................. 24
         5.13      Financing Motion. ................................................................................................ 25
         5.14      Sale Process. ........................................................................................................ 25


                                                                      i
010-9091-4666/30/AMERICAS
Case 20-40133-acs               Doc 648           Filed 10/05/20              Entered 10/05/20 19:29:41                       Page 6 of
                                                            151



         5.15      Paycheck Protection Program. ............................................................................. 29
         5.16      Key Employee Incentive Plan. ............................................................................. 29
         5.17      Committee’s Motion to Convert Chapter 11 Cases. ............................................ 30
         5.18      Adversary Proceedings Against the Secured Lenders and Committee
                   Settlement. ........................................................................................................... 30
         5.19      Agreed Orders to Lift the Automatic Stay. .......................................................... 31
         5.20      Rejection of Certain Executory Contracts and Unexpired Leases. ...................... 31
         5.21      401(k) Plan Termination. ..................................................................................... 32
         5.22      Omnibus Claims Objection. ................................................................................. 32
ARTICLE VI REASONS FOR THE SOLICITATION; RECOMMENDATION ............. 32
ARTICLE VII THE PLAN ....................................................................................................... 33
         7.1       Overview of Chapter 11. ...................................................................................... 33
         7.2       Purpose of the Plan. ............................................................................................. 34
         7.3       Acceptance or Rejection of the Plan; Effect of Rejection by One or More
                   Classes of Claims or Interests. ............................................................................. 34
         7.4       Means for Implementation. .................................................................................. 35
         7.5       Treatment of Executory Contracts and Unexpired Leases. ................................. 39
         7.6       Liquidation Trust. ................................................................................................ 40
         7.7       Binding Effect. ..................................................................................................... 47
         7.8       Release of Claims Against and Interests in the Debtors. ..................................... 47
         7.9       Term of Pre-Confirmation Injunctions or Stays. ................................................. 47
         7.10      Debtor Release. .................................................................................................... 47
         7.11      Accepting Claim Holders Release. ...................................................................... 48
         7.12      Exculpation and Limitation of Liability. ............................................................. 49
         7.13      Injunction Related to Releases and Exculpation. ................................................. 49
         7.14      Retention of Causes of Action/Reservation of Rights. ........................................ 49
         7.15      Indemnification Obligations. ............................................................................... 50
ARTICLE VIII CONFIRMATION OF THE PLAN OF LIQUIDATION .......................... 50
         8.1       Confirmation Hearing. ......................................................................................... 50
         8.2       Confirmation. ....................................................................................................... 51
         8.3       Standards Applicable to Releases. ....................................................................... 55
         8.4       Classification of Claims and Interests.................................................................. 56
         8.5       Consummation. .................................................................................................... 56

                                                                    ii
010-9091-4666/30/AMERICAS
Case 20-40133-acs               Doc 648           Filed 10/05/20              Entered 10/05/20 19:29:41                       Page 7 of
                                                            151



         8.6       Exemption from Certain Transfer Taxes. ............................................................ 56
         8.7       Dissolution of Committee. ................................................................................... 57
         8.8       Modification of Plan. ........................................................................................... 57
         8.9       Revocation or Withdrawal of the Plan. ................................................................ 57
         8.10      Retention of Jurisdiction. ..................................................................................... 57
ARTICLE IX CERTAIN RISK FACTORS TO BE CONSIDERED ................................... 60
         9.1       Certain Bankruptcy Considerations. .................................................................... 60
         9.2       Certain Securities Considerations. ....................................................................... 64
ARTICLE X CERTAIN FEDERAL INCOME TAX CONSEQUENCES OF THE
            PLAN ............................................................................................................. 65
         10.1      Introduction. ......................................................................................................... 65
         10.2      Federal Income Tax Consequences to the Debtors. ............................................. 65
         10.3      Federal Income Tax Consequences to Holders of Claims and Interests. ............. 66
         10.4      Consequences of the Liquidation Trust. .............................................................. 68
         10.5      Information Reporting and Back-Up Withholding. ............................................. 69
ARTICLE XI PROCEDURES FOR DISTRIBUTIONS UNDER THE PLAN................... 70
         11.1      Distributions on Account of Claims Allowed as of the Effective Date. .............. 70
         11.2      Distributions on Account of Claims Allowed After the Effective Date. ............. 70
         11.3      Distributions to Allowed General Administrative Expense Claims .................... 71
         11.4      Delivery of Plan Distributions. ............................................................................ 71
         11.5      Claims Paid or Payable by Third Parties. ............................................................ 72
         11.6      No Postpetition Interest on Claims. ..................................................................... 73
ARTICLE XII PROCEDURES FOR RESOLVING CLAIMS ............................................ 73
         12.1      Allowance of Claims............................................................................................ 73
         12.2      Objections to Claims. ........................................................................................... 74
         12.3      Estimation of Claims............................................................................................ 74




                                                                   iii
010-9091-4666/30/AMERICAS
Case 20-40133-acs           Doc 648    Filed 10/05/20     Entered 10/05/20 19:29:41   Page 8 of
                                                 151



       Annexed as exhibits (the “Exhibits”) to this Disclosure Statement are copies of the
following documents:

                 Plan of Liquidation (Exhibit 1)

                 Liquidation Analysis (Exhibit 2)

                 Committee Letter (Exhibit 3)

                 Corporate Organization Chart (Exhibit 4)




                                                     iv
010-9091-4666/30/AMERICAS
Case 20-40133-acs           Doc 648       Filed 10/05/20        Entered 10/05/20 19:29:41             Page 9 of
                                                    151



                                                 ARTICLE I

                                             INTRODUCTION

1.1       General.

Hartshorne Holdings, LLC and its affiliated debtors and debtors-in-possession (collectively, the
“Debtors”),2 in the chapter 11 cases pending before the United States Bankruptcy Court for the
Western District of Kentucky (the “Bankruptcy Court”), hereby transmit this disclosure statement
(as may be amended, supplemented, or otherwise modified from time to time, the “Disclosure
Statement”), pursuant to section 1125 of title 11 of the United States Code (the “Bankruptcy
Code”), in connection with the Debtors’ solicitation of votes to confirm the Joint Chapter 11 Plan
of Liquidation for Hartshorne Holdings, LLC and its Affiliated Debtors, dated as of October 5,
2020 (the “Plan”).3 All Plan Documents are subject to revision and modification from time to
time prior to the Effective Date (subject to the terms of the Plan), which may result in material
changes to the terms of the Plan Documents. On the Effective Date, the Plan, all Plan Documents,
and all other agreements entered into or instruments issued in connection with the Plan and any
Plan Document, shall become effective and binding in accordance with their respective terms and
conditions upon the parties thereto and shall be deemed to become effective simultaneously.

The purpose of this Disclosure Statement is to set forth information: (i) regarding the history of
the Debtors and their businesses; (ii) describing these Chapter 11 Cases; (iii) concerning the Plan;
(iv) advising the holders of Claims and Interests of their rights under the Plan; and (v) assisting
the holders of Claims entitled to vote on the Plan in making an informed judgment regarding
whether they should vote to accept or reject the Plan.

The Debtors seek Bankruptcy Court approval of the Plan. Before soliciting acceptances of a
proposed plan, section 1125 of the Bankruptcy Code requires a plan proponent to prepare a
disclosure statement containing information of a kind, and in sufficient detail, to enable a
hypothetical reasonable investor to make an informed judgment regarding acceptance of a chapter
11 plan. This Disclosure Statement is being submitted in accordance with such requirements. This
Disclosure Statement includes, without limitation, information about:

         the Debtors’ corporate history and corporate structure, business operations, and prepetition
          capital structure and indebtedness (Article III hereof);

         events leading to these Chapter 11 Cases (Article IV hereof);

         significant events in these Chapter 11 Cases (Article V hereof);

         the classification and treatment of Claims and Interests under the Plan, including who is
          entitled to vote and how to vote on the Plan (Article II hereof);


2
  This Disclosure Statement and the proposed Joint Plan of Liquidation for Hartshorne Holdings, LLC and its
Affiliated Debtors relate to the following debtors and debtors-in-possession: Hartshorne Holdings, LLC; Hartshorne
Mining Group, LLC; Hartshorne Mining, LLC; and Hartshorne Land, LLC.
3
  Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Plan.

                                                        1
010-9091-4666/30/AMERICAS
Case 20-40133-acs           Doc 648   Filed 10/05/20     Entered 10/05/20 19:29:41       Page 10 of
                                                151



         certain important effects of Confirmation of the Plan (Article VIII hereof);

         releases contemplated by the Plan (Article VII hereof); and

         the statutory requirements to confirm the Plan (Article VIII hereof).

In light of the foregoing, the Debtors believe this Disclosure Statement contains “adequate
information” to enable a hypothetical reasonable investor to make an informed judgment about the
Plan and complies with all aspects of section 1125 of the Bankruptcy Code.

The Debtors have approved the Plan and the transactions contemplated therein and believe the
Plan is in the best interests of the Debtors, the Debtors’ Estates, and the Debtors’ creditors.

THEREFORE, THE DEBTORS RECOMMEND THAT ALL HOLDERS OF CLAIMS
ENTITLED TO VOTE, VOTE TO ACCEPT THE PLAN.

THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS (THE “COMMITTEE”)
ALSO RECOMMENDS THAT HOLDERS OF GENERAL UNSECURED CLAIMS
ENTITLED TO VOTE, VOTE TO ACCEPT THE PLAN. THE COMMITTEE PROVIDED
A LETTER URGING HOLDERS OF GENERAL UNSECURED CLAIMS TO VOTE IN
FAVOR OF THE PLAN, WHICH IS INCLUDED IN THE SOLICITATION PACKAGE.

Additional copies of this Disclosure Statement (including all Exhibits) are available upon request
to the Debtors’ Administrative Advisor, Stretto (“Stretto”), at the following address:

                            Hartshorne Holdings, LLC Case Administration
                                             c/o Stretto
                                  8269 East 23rd Avenue, Suite 275
                                       Denver, Colorado 80238

Additional copies of this Disclosure Statement (including all Exhibits) can also be accessed free
of charge from the following website: http://cases.stretto.com/hartshorne (the “Case Website”).

Each holder of a Claim entitled to vote on the Plan should read this Disclosure Statement, the Plan,
the Plan Supplement, the other exhibits attached hereto, and the instructions accompanying the
Ballots in their entirety before voting on the Plan. These documents contain important information
concerning the classification of Claims and Interests for voting purposes and the tabulation of
votes.

1.2       Combined Hearing for Disclosure Statement and Plan Confirmation.

In accordance with section 1128 of the Bankruptcy Code, a combined hearing will be held before
a United States Bankruptcy Judge for the United States Bankruptcy Court for the Western District
of Kentucky, to consider the adequacy of the Disclosure Statement and the confirmation of the
Plan (the “Confirmation Hearing”). The request for an expedited process, through a combined
hearing, is made to limit the administrative and professional expenses that the Debtors continue to
incur while in bankruptcy given their scarce resources, with the ultimate goal of further increasing
recoveries to creditors. At the Confirmation Hearing, the Debtors will request confirmation of the

                                                   2
010-9091-4666/30/AMERICAS
Case 20-40133-acs             Doc 648       Filed 10/05/20    Entered 10/05/20 19:29:41    Page 11 of
                                                      151



Plan, as it may be modified from time to time, under section 1129(b) of the Bankruptcy Code, and
will reserve the right to modify the Plan to the extent, if any, that confirmation pursuant to section
1129(b) of the Bankruptcy Code requires modification, subject to the terms of the Plan.

At the Confirmation Hearing, the Bankruptcy Court will, among other things:

             determine whether information provided in the Disclosure Statement is adequate as
              defined in section 1125 of the Bankruptcy Code;

             determine whether sufficient majorities in number and amount from each Class entitled
              to vote have delivered properly executed votes accepting the Plan to approve the Plan;

             hear and determine objections, if any, to the Plan and to confirmation of the Plan that
              have not been previously resolved or disposed of;

             determine whether the Plan meets the confirmation requirements of the Bankruptcy
              Code; and

             determine whether to confirm the Plan.

1.3      No Substantive Consolidation.

Nothing in the Plan is intended or shall be deemed to be a substantive consolidation of the Debtors’
separate Estates. Each of the Debtors’ Estates shall continue to be separate from one another. No
assets belonging to one Debtor’s Estate shall be joined or otherwise consolidated with the assets
belonging to any of the other Debtors’ Estates and no liabilities of one Debtor’s Estate shall be
joined or otherwise consolidated with the liabilities of any of the other Debtors’ Estates. However,
nothing in the Plan is intended or shall be deemed to be a waiver of any right of the Debtors, the
Liquidation Trustee, or any other party in interest to seek substantive consolidation through a
separate motion with notice and opportunity to be heard.

1.4      Unclassified Claims and Classified Claims and Interests.

All Claims and Interests, except for those Claims set forth in Section 1.4(a) below, are classified
for voting and distribution purposes pursuant to the Plan as set forth below. In accordance with
section 1123(a)(1) of the Bankruptcy Code, Administrative Expense Claims and Priority Tax
Claims are not classified herein. A Claim or Interest is classified in a particular Class only to the
extent that such Claim or Interest fits within the description of that Class and is classified in other
Classes to the extent that any remainder of such Claim or Interest qualifies within the description
of such other Classes. A holder of a Claim that may be asserted against more than one of the
Debtors shall be entitled to a single distribution as if such holder had a single Claim against the
Debtors.

                        (a)         Unclassified Claims

                  (i)         Payment of Administrative Expense Claims

                              (A)      General Administrative Expense Claims

                                                          3
010-9091-4666/30/AMERICAS
Case 20-40133-acs           Doc 648   Filed 10/05/20    Entered 10/05/20 19:29:41        Page 12 of
                                                151



Subject to the bar date provisions herein, unless otherwise agreed by the holder of a General
Administrative Expense Claim and the Debtors or the Liquidation Trustee, as applicable, or unless
an order of the Bankruptcy Court provides otherwise, each holder of an Allowed General
Administrative Expense Claim will receive payment of such Allowed General Administrative
Expense Claim in accordance with the Plan, as described below. For the avoidance of doubt,
503(b)(9) Claims shall be deemed to be General Administrative Expense Claims.

Any unpaid Allowed General Administrative Expense Claim not otherwise satisfied prior to the
Effective Date will receive the following treatment under the Plan. It is unlikely that there will be
sufficient cash to satisfy all Allowed General Administrative Expense Claims in full in Cash on
the Effective Date. The quantum of the Allowed General Administrative Expense Claims and the
related recovery available to satisfy such Allowed General Administrative Expense Claims are
dependent on a number of variables, events and conditions that are unknown at this time and/or
outside the control of the Debtors. Those variables include, but are not limited to, recoveries from
the sale of the Estates’ remaining Liquidation Trust Assets and the ultimate timing and manner of
the closing of these chapter 11 cases. In addition, the amounts in the Carve-Out Escrow and the
Postpetition Fee Escrow (which amounts are currently in dispute) will determine whether the
General Administrative Expense Claims can be paid in full or not, in accordance with the Plan. If
the aggregate amount of the Allowed Administrative Expense Claims are less than or equal to the
aggregate amounts in the Carve-Out Escrow ($3 million) and Postpetition Fee Escrow ($1.5
million), then the Debtors may be in a position to pay Allowed General Administrative Expense
Claims in full.

With respect to the timing of classifying a General Administrative Expense Claim as “Allowed,”
a timely filed General Administrative Expense Claim will be deemed “Allowed” only if and to the
extent that (a) no objection to the allowance thereof has been Filed or such an objection has been
Filed and the Claim thereafter has been Allowed by a Final Order, or (b) any General
Administrative Expense Claim is expressly deemed allowed by the Plan or allowed by a Final
Order of the Bankruptcy Court (including pursuant to any stipulation or settlement agreement
approved by the Bankruptcy Court). The “Administrative Bar Date” is defined as the later of: (a)
20 calendar days after the Effective Date, and (b) such other period of limitation for objecting to
General Administrative Expense Claims as may be specifically fixed by the Plan, the Confirmation
Order, the Bankruptcy Rules, or a Final Order of the Bankruptcy Court.

If “Allowed,” the earliest a holder of an Allowed General Administrative Expense Claim would be
paid on account of its Claim in Cash would be the “General Administrative Initial Distribution
Date,” a date to be scheduled no later than 180 calendar days after the Effective Date. While the
Debtors and the Liquidation Trustee, as applicable, will make every effort to pay a 100 percent
recovery with respect to the Allowed General Administrative Expense Claims, given the current
financial situation of the Debtors, the distribution to Allowed General Administrative Expense
Claim may be delayed and/or reduced. Therefore, while the General Administrative Initial
Distribution Date will be scheduled no later than 180 calendar days after the Effective Date, the
ultimate timing of the distribution and the recovery percentage for holders of Allowed General
Administrative Expense Claims is currently unknown.




                                                 4
010-9091-4666/30/AMERICAS
Case 20-40133-acs           Doc 648    Filed 10/05/20    Entered 10/05/20 19:29:41         Page 13 of
                                                 151



Certain parties were or will be paid a higher percentage on their respective General Administrative
Expense Claims incurred during these chapter 11 cases because the Debtors paid the totality of
such Claims in the ordinary course of business since the Petition Date. The Debtors have paid
approximately $16.4 million since the Petition Date to creditors who would have otherwise been
holders of General Administrative Expense Claims. In addition, the Debtors believe that the
remainder of the holders of General Administrative Expense Claims will see a greater recovery
under the Plan than with any other alternative path, including dismissal or conversion of these
cases to cases under chapter 7 of the Bankruptcy Code. Any other exit strategy for these Debtors
will further decrease such recovery, such that it is in the best interest of the General Administrative
Expense Claims to support the Plan.

However, the treatment afforded to holders of General Administrative Expense Claims under the
Plan is only available if each such holder agrees to such treatment. The failure to object to
confirmation of the Plan by a holder of a General Administrative Expense Claim prior to the Voting
Deadline shall be deemed to be such holder’s consent and agreement to receive treatment for such
Claim that is different from the one set forth in 11 U.S.C. § 1129(a)(9), which otherwise requires
payment in full in Cash on the Effective Date.

If a holder of a General Administrative Expense Claim objects to confirmation of the Plan asserting
that it is entitled to payment in full under section 1129(a)(9) of the Bankruptcy Code, the Debtors
may not be able to confirm the Plan.

                            (B)   Statutory Fees

All fees due and payable pursuant to 28 U.S.C. § 1930 prior to the Effective Date shall be paid by
the Liquidation Trustee on the Effective Date. After the Effective Date, the Liquidation Trust and
the Liquidation Trustee shall be jointly and severally liable to pay any and all fees pursuant to 28
U.S.C. § 1930 when due and payable. The Liquidation Trust and the Liquidation Trustee shall
remain obligated to pay fees pursuant to 28 U.S.C. § 1930 for each and every one of the Debtors
to the Office of the U.S. Trustee until the earliest of that particular Debtor’s case is closed,
dismissed, or converted to a case under Chapter 7 of the Bankruptcy Code.

                            (C)   Professional Compensation

                  (1)       Final Fee Applications and Payment of Professional Fee Claims

To the extent required by a Final Order of the Bankruptcy Court approving a Professional Person’s
retention, all final requests for payment of Professional Fee Claims incurred during the period from
the Petition Date through the Confirmation Date shall be Filed no later than 30 calendar days after
the Effective Date. All such final requests will be subject to approval by the Bankruptcy Court
after notice and a hearing in accordance with the procedures established by the Bankruptcy Code,
the Bankruptcy Rules, and prior orders of the Bankruptcy Court, and once approved by the
Bankruptcy Court, the Liquidation Trustee shall be authorized to pay from the Postpetition Fee
Escrow and Carve-Out Escrow to the applicable Professional Person up to the full Allowed
amount. Professional Fee Claims not subject to approval by separate Bankruptcy Court order will
be paid from the Postpetition Fee Escrow and Carve-Out Escrow in accordance with any Final
Order approving the retention of such Professional Person.

                                                   5
010-9091-4666/30/AMERICAS
Case 20-40133-acs           Doc 648    Filed 10/05/20   Entered 10/05/20 19:29:41         Page 14 of
                                                 151




To the extent that funds held in the Postpetition Fee Escrow and Carve-Out Escrow are insufficient
to satisfy the amount of the Professional Fee Claims owing to the Professional Persons, such
Professional Persons shall have an Allowed Administrative Expense Claim for any such
deficiency, which shall be satisfied in accordance with the Plan.

                  (2)       Carve-Out Escrow

As soon as practicable after the Confirmation Date, the Debtors shall fund the Carve-Out Escrow
with Cash in the amount of $3,000,000. The Carve-Out Escrow shall be maintained in trust for
the Professional Persons. Such funds are not property of the Debtors’ Estates. The amount of
Professional Fee Claims owing to the Professional Persons shall be paid in Cash to such
Professional Persons from funds held in the Carve-Out Escrow. Notwithstanding anything
provided in the Plan, the Carve-Out Escrow is preserved and shall continue unaffected by the
Confirmation Date or the occurrence of the Effective Date.

                  (3)       Postpetition Fee Escrow

Notwithstanding anything provided in the Plan, the Postpetition Fee Escrow is preserved and shall
continue unaffected by the Confirmation Date or the occurrence of the Effective Date. The
Postpetition Fee Escrow contains Cash in the amount of $1,500,000 maintained by the Debtors for
the sole benefit of the allowed fees and expenses of those professionals retained pursuant to
Bankruptcy Court orders in the Chapter 11 Cases. There is currently a dispute between the Debtors
and the Secured Lenders with respect to whether the Postpetition Fee Escrow is included in the
Carve-Out Escrow.

                  (4)       Allocation and Estimation of Professional Fees and Expenses

Professional Persons providing services to the Debtors shall reasonably estimate their unpaid
Professional Fee Claims against the Debtors relating to the period prior to and through the
Effective Date and shall deliver such estimate to the Debtors by two Business Days prior to the
Confirmation Date; provided that such estimate shall not be considered an admission with respect
to the fees and expenses of such Professional Person and such Professional Persons are not bound
to any extent by the estimates. If a Professional Person does not provide an estimate, the Debtors
may estimate the unbilled fees and expenses of such Professional Person.

                            (D)   Post-Confirmation Date Professional Fees and Expenses

Except as otherwise specifically provided in the Plan, from and after the Confirmation Date
through the Effective Date, the Debtors or the Liquidation Trust, as applicable, will, in the ordinary
course of business and without any further notice to or action, order, or approval of the Bankruptcy
Court, pay in Cash from the Carve-Out Escrow and the Postpetition Fee Escrow the reasonable
and documented legal, professional, or other fees and expenses related to implementation and
consummation of the Plan incurred by the Debtors (including the reasonable and documented fees
and expenses of the Committee’s Professional Persons). Upon the Confirmation Date, any
requirement that Professional Persons comply with sections 327 through 331 and 1103 of the
Bankruptcy Code, the Interim Compensation Order, or the Ordinary Course Professionals Order

                                                   6
010-9091-4666/30/AMERICAS
Case 20-40133-acs           Doc 648    Filed 10/05/20   Entered 10/05/20 19:29:41        Page 15 of
                                                 151



in seeking retention or compensation for services rendered after such date shall terminate, and the
Debtors and Liquidation Trustee, as applicable, may employ and pay any Professional Person in
the ordinary course of business without any further notice to or action, order or approval of the
Bankruptcy Court.

When all Professional Fee Claims have been paid in full, any remaining amount in the Carve-Out
Escrow shall be distributed to holders of Claims in accordance with the terms of the Plan.

                            (E)   Bar Date for Administrative Expense Claims

Except with respect to Professional Fee Claims or otherwise as set forth in the Plan, requests for
payment of Administrative Expense Claims that arose during the period after the Petition Date and
ending on the Effective Date must be Filed in the Bankruptcy Court and served on all parties in
interest no later than 20 calendar days after the Effective Date. Objections to such requests for
payment of Administrative Expense Claims and all requests for payment of Administrative
Expense Claims must be Filed and served on the requesting party by the later of (i) 50 calendar
days after the Effective Date or (ii) such other period of limitation as may be specifically fixed by
a Final Order for objecting to such Administrative Expense Claims.

Holders of Administrative Expense Claims that are required to File and serve such Administrative
Expense Claims and that do not timely File and serve such a request as set forth in the Plan, will
be forever barred from asserting such Administrative Expense Claims against the Debtors, the
Liquidation Trust or their respective property, and such Administrative Expense Claims will be
deemed discharged with prejudice as of the Effective Date.

                  (ii)      Payment of Priority Tax Claims

                            (A)   Priority Tax Claims

Pursuant to section 1129(a)(9)(C) of the Bankruptcy Code, unless otherwise agreed by the holder
of a Priority Tax Claim and the Debtors or the Liquidation Trustee, as applicable, each holder of
an Allowed Priority Tax Claim will receive, at the option of the Debtors or the Liquidation Trustee,
as applicable, in full satisfaction of its Allowed Priority Tax Claim that is due and payable on or
before the Effective Date, on account of and in full and complete settlement, satisfaction and
release of such Claim, (i) Cash in an amount equal to the amount of such Allowed Priority Tax
Claim or (ii) Cash in an aggregate amount of such Allowed Priority Tax Claim payable in
installment payments over a period of time not to exceed five years after the Petition Date, pursuant
to section 1129(a)(9)(C) of the Bankruptcy Code.

                            (B)   Other Provisions Concerning Treatment of Priority Tax Claims

Notwithstanding anything to the contrary in Article II of the Plan, any Claim on account of any
penalty arising with respect to or in connection with an Allowed Priority Tax Claim that does not
compensate the holder for actual pecuniary loss shall be treated as a General Unsecured Claim,
and the holder (other than as the holder of a General Unsecured Claim) may not assess or attempt
to collect such penalty from the Debtors, the Liquidation Trustee, or their respective property.


                                                  7
010-9091-4666/30/AMERICAS
Case 20-40133-acs             Doc 648     Filed 10/05/20   Entered 10/05/20 19:29:41     Page 16 of
                                                    151



                  (iii)      U.S. Trustee Fees

On and after the Effective Date, the Liquidation Trustee shall pay the applicable U.S. Trustee Fees
as such U.S. Trustee Fees become due, until such time as a final decree is entered closing the
applicable Chapter 11 Cases.

                       (b)      Classification of Claims and Interests

Pursuant to sections 1122 and 1123 of the Bankruptcy Code, Claims and Interests are classified
for voting and distribution purposes pursuant to the Plan. A Claim or Interest shall be deemed
classified in a particular Class only to the extent that the Claim or Interest qualifies within the
description of that Class and shall be deemed classified in a different Class to the extent that any
remainder of such Claim or Interest qualifies within the description of such other Class. Except
as otherwise specifically provided for therein, the Confirmation Order, or any other Final Order of
the Bankruptcy Court, or required by applicable bankruptcy law, in no event shall the aggregate
value of all property received or retained under the Plan on account of an Allowed Claim exceed
100% of the underlying Allowed Claim.


    Class                        Claims                      Status              Voting Rights

                             Priority Claims               Unimpaired          Presumed to Accept
   Class 1
  Class 2A                   DIP Loan Claims
                                                            Impaired            Entitled to Vote
  Class 2B           Secured Lenders Claims
                   Other Secured Claims Against
  Class 3A             Hartshorne Holdings
                   Other Secured Claims Against
  Class 3B               Hartshorne Group
                                                            Impaired            Entitled to Vote
                   Other Secured Claims Against
  Class 3C              Hartshorne Mining
                   Other Secured Claims Against
  Class 3D               Hartshorne Land
                    General Unsecured Claims
  Class 4A         Against Hartshorne Holdings
                    General Unsecured Claims
  Class 4B          Against Hartshorne Group                Impaired            Entitled to Vote
                    General Unsecured Claims(c)                          (d)
  Class 4C          Against Hartshorne Mining
                    General Unsecured Claims
  Class 4D           Against Hartshorne Land
                             Interests                      Impaired           Presumed to Reject
   Class 5
                          Intercompany Claims               Impaired           Presumed to Reject
   Class 6




                                                     8
010-9091-4666/30/AMERICAS
Case 20-40133-acs            Doc 648    Filed 10/05/20     Entered 10/05/20 19:29:41         Page 17 of
                                                  151



1.5      General Voting Information; How to Vote.

To understand whether you are entitled to cast a vote on the Plan and how to do so, you should
review the content of this section of the Disclosure Statement and the voting procedures described
in the Solicitation Procedures Motion (the “Voting Procedures”). You may obtain a copy of the
Solicitation Procedures Motion, including the Voting Procedures, from the Case Website or by
(i) calling Stretto at (833) 643-0359; (ii) emailing Stretto at TeamHartshorne@stretto.com; or
(iii) writing to Stretto at Hartshorne Holdings, LLC Case Administration, c/o Stretto, 8269 East
23rd Avenue, Suite 275, Denver, Colorado 80238.

                       (a)     General Voting Information.

Pursuant to the provisions of the Bankruptcy Code, only holders of allowed claims or equity
interests in classes of claims that are “impaired” and not deemed to have rejected a chapter 11 plan
are entitled to vote to accept or reject such proposed plan. Generally, a claim or interest is
“impaired” under a plan if the holder’s legal, equitable, or contractual rights are altered under a
chapter 11 plan. Classes of claims or equity interests under such a plan in which the holders of
claims or equity interests are unimpaired are deemed to have accepted such plan and are not
entitled to vote to accept or reject the proposed plan. In addition, classes of claims or equity
interests in which the holders of claims or equity interests will not receive or retain any property
on account of their claims or equity interests are deemed to have rejected a chapter 11 plan and are
not entitled to vote to accept or reject such plan.

Under the Plan and the Voting Procedures, you are entitled to cast a vote only if you hold an
Allowed Claim as of the Record Date in a Class of Claims or Interests that is Impaired and not
deemed to have rejected the Plan. Specifically:

                      Claims in Classes 2, 3 and 4 are Impaired, will receive a distribution on account
                       of such Claims to the extent provided in the Plan, and are entitled to vote to
                       accept or reject the Plan;

                      Claims in Class 1 are Unimpaired and, as a result, holders of such Claims are
                       deemed to have accepted the Plan and are not entitled to vote to accept or reject
                       the Plan; and

                      Claims or Interests in Classes 5 and 6 are Impaired and the holders of such
                       Claims or Interests will not receive any distribution on account of such Claims
                       or Interests. As a result, the holders of Claims or Interests in these Classes are
                       deemed to have rejected the Plan and are not entitled to vote to accept or reject
                       the Plan.

The Bankruptcy Code defines “acceptance” of a plan by a class of claims as acceptance by
creditors in that class that hold at least two-thirds in dollar amount and more than one-half in
number of the claims that cast ballots for acceptance or rejection of the chapter 11 plan. Your vote
on the Plan is important. The Bankruptcy Code requires, as a condition to confirmation of a
chapter 11 plan, that each class that is impaired and entitled to vote under a plan vote to accept
such plan, unless the requirements of section 1129(b) of the Bankruptcy Code are satisfied.

                                                     9
010-9091-4666/30/AMERICAS
Case 20-40133-acs            Doc 648   Filed 10/05/20    Entered 10/05/20 19:29:41         Page 18 of
                                                 151



If a Class of Claims entitled to vote on the Plan rejects the Plan, the Debtors reserve the right to
amend the Plan or to request confirmation of the Plan pursuant to section 1129(b) of the
Bankruptcy Code with respect to such Class. Section 1129(b) of the Bankruptcy Code permits the
confirmation of a chapter 11 plan notwithstanding the non-acceptance of such plan by one or more
impaired classes of claims or interests, so long as at least one impaired class of claims or interests
votes to accept such plan (excluding any votes of insiders). Under that section, a chapter 11 plan
may be confirmed by a bankruptcy court if it does not “discriminate unfairly” and is “fair and
equitable” with respect to each non-accepting class.

If you are entitled to vote to accept or reject the Plan, please follow the instructions for doing so
summarized below and as more fully set forth in the Voting Procedures. This Disclosure
Statement, the Exhibits attached hereto, the Plan, and the related documents are the only materials
the Debtors are providing to creditors for their use in determining whether to vote to accept or
reject the Plan, and it is the Debtors’ position that such materials may not be relied upon or used
for any purpose other than to vote to accept or reject the Plan.

                       (b)     Summary Description of How to Vote on the Plan.

If you are entitled to vote to accept or reject the Plan, you will receive a Solicitation Package that
contains a Ballot with instructions on pages 5–7. There are two ways for you to vote if you
receive a Ballot: (i) via paper ballot by completing, signing, and dating the Ballot and returning
it (with an original signature) promptly via first class mail (or in the enclosed reply envelope
provided), overnight courier, or hand delivery to Hartshorne Holdings, LLC Case Administration,
c/o Stretto, 8269 East 23rd Avenue, Suite 275, Denver, Colorado 80238 on or before the Voting
Deadline, or (ii) via the Administrative Agent’s online portal, by visiting
cases.stretto.com/hartshorne. Click on the “E-Ballot” section of the website and follow the
instructions to submit your Ballot by using your “Unique E-Ballot ID#” located on page 5 of your
Ballot.

                                            ARTICLE II

                    SUMMARY OF PLAN AND CLASSIFICATION AND
                 TREATMENT OF CLAIMS AND INTERESTS THEREUNDER

2.1      General Rules of Classification.

Pursuant to sections 1122 and 1123(a) of the Bankruptcy Code, set forth below is a designation of
Classes of Claims against and Interests in the Debtors.

A Claim or Interest is placed in a particular Class only to the extent that the Claim or Interest falls
within the description of that Class and is classified in other Classes to the extent that any portion
of the Claim or Interest falls within the description of such other Classes. A Claim or Interest is
also placed in a particular Class for the purpose of receiving distributions pursuant to the Plan only
to the extent that such Claim or Interest is Allowed in that Class and such Claim or Interest has not
been paid, released, or otherwise settled prior to the Effective Date.




                                                  10
010-9091-4666/30/AMERICAS
Case 20-40133-acs           Doc 648      Filed 10/05/20        Entered 10/05/20 19:29:41              Page 19 of
                                                   151



2.2         Summary of Treatment of Claims and Interests Under the Plan.

The following table classifies Claims against, and Interests in, the Debtors into separate Classes
and summarizes the treatment of each Class under the Plan. The table also identifies which Classes
are entitled to vote on the Plan based on the provisions of the Bankruptcy Code. Finally, the table
indicates the estimated recovery for each Class. The summaries in this table are qualified in their
entirety by the description and the treatment of such Claims and Interests in the Plan. As described
in Article IX below, the representations made in this Disclosure Statement and the Plan are
subject to a number of risks. The recoveries and estimates described in the table represent
the Debtors’ best estimates given the information available on the date of this Disclosure
Statement. All statements relating to the aggregate amount of Claims and Interests in each
Class are only estimates based on information known to the Debtors as of the date hereof,
and the final amounts of Allowed Claims in any particular Class may vary significantly from
these estimates.

In accordance with section 1123(a)(1) of the Bankruptcy Code, the Carve-Out Escrow, the
Postpetition Fee Escrow, General Administrative Expense Claims, Priority Tax Claims,
Professional Fee Claims, and U.S. Trustee Fees have not been classified. Except as specifically
provided in the Plan, the Confirmation Order, or other order of the Bankruptcy Court, or required
by applicable bankruptcy or non-bankruptcy law, the Plan does not provide for payment of
postpetition interest on any Allowed Claims.

                                       Important Note on Estimates
                The estimates in the tables and summaries in this Disclosure Statement
                may differ from actual distributions because of variations in the asserted
                or estimated amounts of Allowed Claims, the existence of Disputed
                Claims, and other factors. Statements regarding projected amounts of
                Claims or distributions (or the value of such distributions) are estimates
                by the Debtors based on current information and are not representations
                as to the accuracy of these amounts. Except as otherwise indicated, these
                statements are made as of the date of this Disclosure Statement, and the
                delivery of this Disclosure Statement will not, under any circumstances,
                imply that the information contained in this Disclosure Statement is
                correct at any other time. Any estimates of Claims or Interests in this
                Disclosure Statement may vary from the final amounts of Claims or
                Interests allowed by the Bankruptcy Court.

                                                                                        Estimated
                                                                                        Amount of
                                                                           Entitled                   Estimated
    Class     Description                    Treatment                                  Claims in
                                                                           to Vote                    Recovery
                                                                                        Class ($ in
                                                                                       thousands)4



4
  The amounts set forth in this chart reflect the Debtors’ most current estimates of projected claim amounts, which
reflect changes to the Debtors’ assumptions subsequent to the filing of the Debtors’ Schedules.

                                                        11
010-9091-4666/30/AMERICAS
Case 20-40133-acs             Doc 648       Filed 10/05/20          Entered 10/05/20 19:29:41            Page 20 of
                                                      151


                               Except to the extent that a holder of a
                               Priority Claim agrees to a less favorable
                               treatment, on the first Distribution Date
                               after such Claim becomes an Allowed
                               Claim, in full satisfaction, settlement, and
    Class   Priority Claims                                                      No           N/A            N/A
                               release of, and in exchange for such Claim,
      1
                               each holder of an Allowed Priority Claim
                               shall receive payment of such Allowed
                               Claim in full in Cash.

                               Except to the extent that a holder of an
                               Allowed DIP Loan Claim or Secured
                               Lenders Claim agrees to a less favorable
                               treatment, in full satisfaction, settlement,
                               and release of, and in exchange for such
                               Claim, each holder of an Allowed DIP
                               Loan Claim or Secured Lenders Claim
               DIP Loan        shall receive one of the following
    Class                      treatments, determined at the option of the
     2A         Claims
                               Debtors or the Liquidation Trustee, as
                               applicable: (i) the Collateral securing such
                               Claims to the holder of such Claims;5 (ii)
                               retention of any valid Liens on Collateral,
                               to the extent of the value of the Claim
                               holder’s interest in such Collateral as of the   Yes         $50,218        1% - 4%
                               Confirmation Date; or (iii) such other
                               treatment as may be agreed to by the
                               holder of such Claim and the Debtors or
                               the Liquidation Trustee, as applicable; and
                               any amounts received for such Claim may
                               be reduced by the Liquidation Trustee’s
                               expenses pursuant to the Liquidation Trust
            Secured Lenders    Agreement. For the avoidance of doubt, no
    Class                      holder of an Allowed DIP Loan Claim or
     2B         Claims
                               Secured Lenders Claim will receive any
                               Cash unless it has a valid, unavoidable lien
                               on such Cash and Cash is available from
                               Liquidation Trust Assets to satisfy such
                               Claim.6

            Other Secured      Except to the extent that a holder of an
            Claims Against     Allowed Other Secured Claim agrees to a
    Class
              Hartshorne       less favorable treatment, in full
     3A                                                                                                      0%
               Holdings        satisfaction, settlement, and release of, and
                                                                          (a)   Yes         $6,279
                               in exchange for such Claim, each holder of
    Class   Other Secured      an Allowed Other Secured Claim shall
     3B     Claims Against     receive one of the following treatments,


5
  If the Secured Lenders refuse to accept the Collateral securing their Claims in satisfaction for the DIP Loan Claims
and Secured Lenders Claims, an amount will be credited against the Secured Lenders’ DIP Loan Claims and the
Secured Lenders Claims. The amount for such credit shall be the value of the Collateral in an amount to be determined.
6
  Pursuant to the Adversary Proceedings, the Secured Lenders and Fricke, FKC, Minova, and WVEC are litigating the
priority of their Liens in the Collateral. Upon a Final Order in these proceedings, but subject to the Final DIP Order,
the Liquidation Trustee may make distribution to Classes 2 and 3, as applicable.

                                                           12
010-9091-4666/30/AMERICAS
Case 20-40133-acs             Doc 648       Filed 10/05/20           Entered 10/05/20 19:29:41       Page 21 of
                                                      151


              Hartshorne       determined at the option of the Debtors or
                Group          the Liquidation Trustee, as applicable: (i)
            Other Secured      the Collateral securing such Allowed Other
    Class   Claims Against     Secured Claim to the holder of such Claim;
     3C       Hartshorne       (ii) retention of any valid Liens on
                Mining         Collateral, to the extent of the value of the
                               Claim holder’s interest in such Collateral
                               as of the Confirmation Date; or (iii) such
                               other treatment as may be agreed to by the
                               holder of such Claim and the Debtors or
                               the Liquidation Trustee, as applicable; and
                               any amounts received for such Claim may
             Other Secured     be reduced by the Liquidation Trustee’s
    Class   Claims Against     expenses pursuant to the Liquidation Trust
     3D     Hartshorne Land    Agreement. For the avoidance of doubt, no
                               holder of an Allowed Other Secured Claim
                               will receive any Cash unless it has a valid,
                               unavoidable lien on such Cash and Cash is
                               available from Liquidation Trust Assets to
                               satisfy such Claim.

               General         Except to the extent that a holder of an
              Unsecured        Allowed General Unsecured Claim agrees
    Class   Claims Against     to a less favorable treatment, in full
     4A       Hartshorne       satisfaction, settlement, and release of, and
               Holdings        in exchange for such Claim, each holder of
                               an Allowed General Unsecured Claim shall
               General
                               receive:
              Unsecured
    Class   Claims Against
     4B                        A. Its pro rata share of the proceeds of the
              Hartshorne
                               Liquidation Trust in excess of any amounts
                Group
                               necessary to pay all permissible
               General         Liquidation Trust fees and expenses;
              Unsecured        provided, however, that (i) such proceeds
    Class   Claims Against                                                                              TBD
     4C                        shall only be available for payment of             Yes   $11,1127
              Hartshorne       Allowed General Unsecured Claims to the
                Mining         extent that the Liquidation Trustee has paid
                               in full pursuant to the terms of the Plan, or,
                               in its sole discretion, fully reserved for, all:
                               (A) the Carve-Out Escrow, (B) the
                General        Postpetition Fee Escrow, (C) U.S. Trustee
              Unsecured        Fees, (D) Allowed General Administrative
    Class                      Expense Claims, (E) Allowed Priority Tax
     4D     Claims Against
            Hartshorne Land    Claims, (F) Allowed Priority Claims, (G)
                               Allowed Secured Lenders Claims, and (H)
                               Allowed Other Secured Claims; and (ii)
                               any amounts received for such Claim may
                               be reduced by the Liquidation Trustee’s


7
  The Committee and the Secured Lenders have negotiated the Committee Settlement which, if approved by the
Bankruptcy Court, would allow the holders of General Unsecured Claims to receive certain recoveries. The estimated
recovery for holders of Class 4 Claims is contingent upon the Bankruptcy Court’s approval of the Committee
Settlement and the amount of General Unsecured Claims. If the Committee Settlement is approved by a Final Order
of the Bankruptcy Court, the Debtors will incorporate the Committee Settlement in the Disclosure Statement and the
Plan, as applicable.

                                                            13
010-9091-4666/30/AMERICAS
Case 20-40133-acs             Doc 648      Filed 10/05/20         Entered 10/05/20 19:29:41            Page 22 of
                                                     151


                               expenses pursuant to the Liquidation Trust
                               Agreement; and

                               B. Its pro rata share of the amounts
                               described in the Committee Settlement, if
                               such settlement is approved by the
                               Bankruptcy Court.

                               On the Effective Date, all Interests shall be
                               deemed cancelled and shall be of no further
                               force and effect, whether surrendered for
    Class       Interests      cancellation or otherwise, and there shall      No            $0             0%
      5                        be no Plan Distributions to the holders of
                               Interests.

                               On the Effective Date, all Intercompany
                               Claims shall be deemed cancelled and shall
                               be of no further force and effect, whether
              Intercompany
    Class                      surrendered for cancellation or otherwise,      No            $0             0%
                  Claims
      6                        and there shall be no Plan Distributions to
                               the holders of Intercompany Claims.




The recoveries set forth above are estimates and are contingent upon approval of the Plan as
proposed.

                                                  ARTICLE III

                   BUSINESS DESCRIPTION; HISTORICAL INFORMATION

3.1         The Debtors’ Prepetition Business.

                        (a)     Overview8

As of the Petition Date, the Debtors were engaged in the production and sale of high quality
thermal coal through the operation of the Poplar Grove Mine, which is part of the Buck Creek
Complex located in the Illinois Coal Basin in Western Kentucky. The Buck Creek Complex
includes two mines: (i) the operating Poplar Grove Mine, and (ii) the permitted, but not
constructed, Cypress Mine. The projected production capacities of the Poplar Grove Mine and the
Cypress Mine are 2.8 Mtpa and 3.8 Mtpa, respectively. The Debtors controlled 40,114 gross acres
(16,234 hectares) of reserves in Kentucky through 331 individual coal leases with private mineral
owners. Attached hereto as Exhibit 4 is a corporate organization chart of the Debtors.

The Western Kentucky area is among the best mining areas in the United States due to its proximity
to utility companies and access to low cost power, transportation and a non-union labor pool.

8
 While stated in the present tense, the information contained in this Overview section is accurate as of the Petition
Date. As of the date of this Disclosure Statement, however, the Debtors are no longer producing coal, have ceased
operations, and closed their mine.

                                                          14
010-9091-4666/30/AMERICAS
Case 20-40133-acs              Doc 648   Filed 10/05/20   Entered 10/05/20 19:29:41     Page 23 of
                                                   151



Mining conditions at the Poplar Grove Mine are generally similar to those encountered in
neighboring mines, which rank as some of the most productive room-and-pillar thermal coal
operations in the United States.

The Debtors commenced mining at the Poplar Grove Mine in March 2019. The first mining unit
to come online consisted of two continuous mining machines. A second mining unit began
operations in July 2019. The second mining unit increased the number of continuous mining
machines in operation to four and resulted in more coal being mined per shift. Coal produced from
the Poplar Grove Mine is processed at an onsite coal handling and processing plant and is shipped
to end customers from the Debtors’ Ainsworth Dock on the Green River located a few miles from
the Poplar Grove Mine. The maiden shipment of coal departed the Ainsworth Dock on April 26,
2019.

The saleable coal products from the Poplar Grove Mine are designed to achieve a product energy
content of approximately 11,200-11,300 Btu/lb, per the Debtors’ coal sales contracts, over the life
of the mine. Since the Poplar Grove Mine’s initial operations, the saleable coal produced has
generally had an energy content significantly higher than 11,200-11,300 Btu/lb. The Debtors have
received a pricing premium for the sale of these tons of coal compared to coal with a lower energy
content.

                         (b)     Coal Supply Contracts

On the Petition Date, the Debtors sold their finished coal through two fixed-priced coal sales
contracts.

                  (i)          LG&E-KU Contract

The first contract is that certain Coal Supply Agreement (as amended, the “LG&E-KU Contract”),
dated as of October 15, 2015, by and among Louisville Gas and Electric Company and Kentucky
Utilities Company (together, “LG&E-KU”) and Hartshorne Mining Group, LLC (“Hartshorne
Group”). Pursuant to the LG&E-KU Contract, the Debtors agreed to supply LG&E-KU, one of
the largest fuel buyers in the Ohio River basin, with 4,750,000 tons of coal from 2018 to 2023.

                  (ii)         OVEC-IKEC Contract

The Debtors are also party to that certain Fuel Purchase Order (the “OVEC-IKEC Contract”),
dated as of August 31, 2018, by and between the Ohio Valley Electric Corporation and the Indiana-
Kentucky Electric Corporation (“OVEC-IKEC”) and Hartshorne Group. Pursuant to the
OVEC-IKEC Contract, the Debtors agreed to sell 650,000 tons of coal to OVEC-IKEC. The
OVEC-IKEC Contract has a term of April 1, 2019 through December 31, 2020 and also provides
for an economically beneficial price per ton, subject to quality adjustments identified in the OVEC-
IKEC Contract.

                         (c)     Equity Ownership

Non-debtor Paringa Resources Limited (“Paringa”) is the ultimate parent of the Debtors. Paringa
owns a 100% interest in non-debtor Hartshorne Coal Mining Pty Ltd. (“Hartshorne Australia”),
which owns a 100% interest in HCM Resources Pty Ltd. (“HCM Resources”). HCM Resources

                                                    15
010-9091-4666/30/AMERICAS
Case 20-40133-acs             Doc 648    Filed 10/05/20   Entered 10/05/20 19:29:41        Page 24 of
                                                   151



owns 100% of the membership units of Debtor Hartshorne Holdings, LLC (“Hartshorne
Holdings”). Hartshorne Holdings owns 100% of the membership interests in each of the remaining
four Debtors. Paringa’s shares were previously traded on the Australian Stock Exchange and also
on the NASDAQ as an American Depository Receipt under the ticker symbol “PNRL.” On
December 23, 2019, Paringa announced that its securities would be placed on a trading halt. As
of the Petition Date, Paringa was not being traded on the NASDAQ.

3.2      Debtors’ Prepetition Capital Structure.

                        (a)      Secured Debt

                  (i)         The Tribeca Term Loan Facility

Tribeca Global Resources Credit Pty Ltd (“Tribeca”) is the agent and a lender under that certain
Term Facility Agreement, dated as of April 24, 2019 (as amended on November 19, 2019 and as
may otherwise be amended, supplemented or otherwise modified, the “Prepetition Term Loan
Agreement”), by and among Hartshorne Group, as borrower, non-debtors Paringa, Hartshorne
Australia, and HCM Resources, and Debtors Hartshorne Holdings, Hartshorne Land, LLC
(“Hartshorne Land”), and Hartshorne Mining, LLC (“Hartshorne Mining”), as guarantors, Tribeca,
as agent, and Global Loan Agency Services Australia Nominees Pty Ltd, as security trustee (the
“Security Trustee”).

Pursuant to the Prepetition Term Loan Agreement, Tribeca provided Hartshorne Group with a term
loan of up to $56 million, split into tranches of $40 million and $16 million, for the purposes of
(a) refinancing the Debtors’ previous facility with Macquarie Bank Limited, and (b) providing
working capital for operations and general corporate obligations of the mine project sites at the
Buck Creek Complex.

The Prepetition Term Loan Agreement was amended on November 19, 2019 to reduce the size of
the second tranche to $10 million. Other operative terms of the Prepetition Term Loan Agreement,
as amended, include (a) a floating interest rate consisting of the U.S. Prime Rate (subject to a floor
of 5.5% per annum) plus a margin of 7.5% per annum (temporarily increased to 9.5% per annum
until two consecutive quarters generate EBITDA of no less than $4 million), (b) a three year term,
and (c) a maturity date of April 30, 2022. As of February 15, 2020, the first tranche of $40 million
was fully drawn and the outstanding balance was $42,649,130.02.

The Prepetition Term Loan Agreement required each Debtor to execute a pledge and security
agreement with respect to personal property collateral and to grant the Security Trustee a leasehold
mortgage and fixture filing in real property collateral, fixtures, and as-extracted coal collateral. On
April 30, 2019, the Security Trustee, the Debtors and certain non-debtor affiliates executed that
certain Pledge and Security Agreement, which granted the Security Trustee liens on substantially
all of the assets of the Debtors and HCM Resources (as further detailed in paragraph 3 thereof),
including second liens on Komatsu Financial’s (as defined below) collateral. Pursuant to
Paragraph 10(d) of the Pledge and Security Agreement, the Security Trustee was authorized to file
any and all necessary financing statements. On May 1, 2019, the Security Trustee filed financing
statements related to the Prepetition Collateral naming each of the Debtors.


                                                   16
010-9091-4666/30/AMERICAS
Case 20-40133-acs           Doc 648     Filed 10/05/20      Entered 10/05/20 19:29:41     Page 25 of
                                                  151



In connection with the Prepetition Term Loan Agreement, Hartshorne Land granted the Security
Trustee five mortgages as further described in the Final DIP Order.

Furthermore, in connection with the Prepetition Term Loan Agreement, the Security Trustee, as
the secured party, and non-debtors Paringa, Hartshorne Australia, and HCM Resources, as
grantors, executed that certain General Security Agreement, dated as of April 24, 2019, whereby
these three non-debtors granted the Security Trustee a security interest in substantially all of their
current and future real and personal property, including all membership units in Hartshorne
Holdings.

The Debtors deferred payment of the December 31, 2019 quarterly interest and fees due under the
Prepetition Term Loan Agreement, which totaled approximately $1.5 million. This deferral
triggered an event of default, which gave Tribeca the right to accelerate the Prepetition Term Loan
Agreement and demand payment in full of the loan. Tribeca had issued a letter to the Debtors and
the various non-debtor guarantors notifying them of the existence of the event of default and
reserving its rights.

                  (ii)      Tribeca Royalty Interest

Six days after amending the Prepetition Term Loan Agreement, on November 25, 2019, Hartshorne
Land, as grantor, and Hartshorne Group, as parent, executed that certain Assignment and
Conveyance of Royalty Interest (the “Royalty Agreement”) with an affiliate of the lenders under
the Prepetition Term Loan Agreement, SP2 Royalty Co., LLC (“SP2”), as grantee.

The Royalty Agreement granted SP2 a real property interest equal to a 2% royalty interest of gross
revenues of sales of the Subject Coal (as defined in the Royalty Agreement), which is to be paid
in perpetuity by Hartshorne Land for as long as it is permitted to mine the Subject Coal from the
Subject Properties (as defined in the Royalty Agreement). In exchange for this interest, SP2 paid
Hartshorne Land $9 million in immediately available funds.

In consideration for arranging the Royalty Agreement, Hartshorne Group also entered into that
certain Royalty Fee Letter, dated as of November 19, 2019. The Royalty Fee Letter required
Hartshorne Group to pay Tribeca a royalty fee equal to $270,000 (for distribution to Tribeca and
SP2) upon receipt of the $9 million payment provided for by the Royalty Agreement, $20,000 of
which remains unpaid.

                  (iii)     Komatsu Equipment Sales and Financing Agreement

Hartshorne Mining and Komatsu Financial Limited Partnership (“Komatsu Financial”) are parties
to two equipment financing letter agreements, dated as of May 11, 2018 and August 31, 2018,
respectively (the “Komatsu Letter Agreements”). The Komatsu Letter Agreements also include
an Equipment Refinancing and Security Agreement and a Security Agreement-Conditional Sales
Contract (collectively with the Komatsu Letter Agreements, the “Equipment Sales and Financing
Agreements”).

The Equipment Sales and Financing Agreements provided financing of up to $26.5 million to
Hartshorne Mining for the purchase of mining equipment from Komatsu Mining Corp. and other
suppliers. Pursuant to the Equipment Sales and Financing Agreements, the Debtors executed

                                                       17
010-9091-4666/30/AMERICAS
Case 20-40133-acs              Doc 648     Filed 10/05/20    Entered 10/05/20 19:29:41    Page 26 of
                                                     151



approximately 32 contracts to purchase various mining equipment necessary to operate the Poplar
Grove Mine. Komatsu Financial has since filed financing statements to perfect its interests in the
subject mining equipment. As of January 31, 2020, the Debtors owed approximately $25.8 million
to Komatsu Financial pursuant to the Equipment Sales and Financing Agreements.

                  (iv)         Letter of Credit Agreements

The Debtors have also executed three letter of credit reimbursement agreements for the issuance
of letters of credit (collectively, the “LOCs”) with their primary banking institution, Old National
Bank. Two of the LOCs, issued in the amounts of $36,797 and $88,000, respectively, are held for
the benefit of the Debtors’ utility provider at the Poplar Grove Mine site, Kenergy Corporation.
The first LOC supports payment of the Debtors’ utility obligations. The second LOC was issued
as a prerequisite to Kenergy Corporation constructing the electric service equipment (e.g., lines,
transmitters, etc.) at the Poplar Grove Mine. The third LOC is in the amount of $38,248 and serves
as the security deposit for Paringa’s former office location at 28 West 44th Street, Suite 810, New
York, New York 10036. Each of the LOCs is fully collateralized with cash. As of the Petition
Date, no amount had been drawn on any of the LOCs.

                         (b)      Unsecured Debt

                  (i)          Unsecured Trade Debt

In the ordinary course of their business, the Debtors purchase or lease mining equipment and
processing supplies and use other services and goods from numerous vendors. Also, materials to
keep the mining and processing machinery running, such as oil, grease, lube, other equipment parts
and hoses are purchased for the maintenance of the equipment. The Debtors have substantial costs
associated with the day-to-day operation of the Poplar Grove Mine as well as costs which are less
common, but are still incurred throughout the year. As of January 31, 2020, the Debtors estimated
that they owed approximately $7.3 million in unsecured trade debt.

3.3      Additional Obligations Owed by the Debtors.

                         (a)      Asset Retirement Obligations

Like other coal companies, the Debtors have asset retirement obligations related to mine
reclamation and closure costs. Reclamation obligations primarily represent the fair value of future
anticipated costs to restore surface land to levels equal to or greater than pre-mining conditions, as
required by the federal Surface Mining Control and Reclamation Act, as well as certain analogous
laws of the Commonwealth of Kentucky.

The Debtors’ asset retirement obligations primarily consist of spending estimates for surface land
reclamation and support facilities at their underground mine, plant, and load-out dock sites in
accordance with applicable reclamation laws in the United States, as primarily defined by each
mining permit. The Debtors have three mining permits: (A) Permit no. 875-5009 for the Cypress
Creek Mine, (B) Permit no. 875-6001 for the Ainsworth River Dock, and (C) Permit no. 875-8002
for the Poplar Grove Mine Site, plant, refuse area, and conveyor system. The Cypress Creek Mine
is undisturbed and the Debtors plan to return the permit and apply for administrative release of its
associated bond. Asset retirement obligations for the other two permits were determined using

                                                      18
010-9091-4666/30/AMERICAS
Case 20-40133-acs            Doc 648   Filed 10/05/20   Entered 10/05/20 19:29:41        Page 27 of
                                                 151



various estimates and assumptions, including, among other items, estimates of disturbed acreage
as determined from engineering data, estimates of future costs to reclaim the disturbed acreage,
and the assumption that each site would be returned to its pre-mining land use. As of the Petition
Date, the Debtors have outstanding surety bonds with a total face amount of $1,386,000 to secure
reclamation and other asset retirement obligations. Total reclamation costs may vary, particularly
if future land use changes are approved, and may be higher or lower than current estimates and
bonding.

                                            ARTICLE IV

                             EVENTS LEADING TO CHAPTER 11 FILING

A confluence of factors contributed to the Debtors’ need to commence these Chapter 11 Cases. At
bottom, the Debtors have not been able to produce coal in the volumes necessary to generate a
positive cash flow and stave off a liquidity crisis that ultimately necessitated the filing of these
Chapter 11 cases. The Debtors’ inability to meet production targets is the result of (1) ongoing
operational and technical issues, and (2) the same regulatory and cost pressures that have led to an
industry-wide downturn among coal companies.

                       (a)     Ongoing Operational and Technical Issues

The Debtors have faced a series of ongoing operational and technical issues at the Poplar Grove
Mine, including the following:

             In 2018, prior to the beginning of mining operations, the installation of the Poplar
              Grove mine access and slope was delayed due to unexpected geological soil issues.
              This required a redesign of the slope and resubmission of plans to the Mine Safety and
              Health Administration. Once approved, the construction proceeded more slowly than
              expected.

             During the early stages of mining, the first unit encountered a paleochannel. The
              paleochannel was a sandstone displacement. Clearing the paleochannel required
              extensive drilling and blasting and delayed productive mining. The paleochannel also
              caused water ingress, which softened the mine roadways and slowed haulage.

             In August, the second unit encountered a geological fault. While the fault was
              previously identified when preparing the mine plan, it was encountered in a different
              area than its expected location. This resulted in delays, diminished production, and
              required that unit two ultimately be moved away from the geological fault.

             The floor conditions of the Poplar Grove Mine have often been much softer than
              anticipated, which has slowed the movement of mine cars.

             The difficult floor conditions have also increased the frequency of battery changes
              required by the mine cars. Each car typically requires multiple battery changes per
              shift. This increases costs and delays the removal of coal from the mine.


                                                  19
010-9091-4666/30/AMERICAS
Case 20-40133-acs            Doc 648   Filed 10/05/20   Entered 10/05/20 19:29:41        Page 28 of
                                                 151



             The Debtors’ processing yields have been negatively impacted by out of seam dilution
              caused by several factors, including floor conditions and penetrating faults.

In the fourth quarter of 2019, the first mining unit encountered a geological fault that was
previously unidentified. The coal seam was displaced approximately twelve feet and the decision
was made to continue mining through the fault and up into the coal seam beyond it. Coal
production was significantly impacted due to cutting rock, mining through the faulted area, and
bolting through the associated adverse conditions. Processing yields were also negatively
impacted by the additional rock generated while mining through the fault.

In November 2019, Paringa retained Perella Weinberg Partners LP (“PWP”) to investigate a
potential going concern sale of the business, the sale of an equity stake in Paringa, and/or the sale
of the Cypress Mine project. This sale process was ultimately put on hold when it became clear
that the Debtors had a significant liquidity problem.

                       (b)        Coal Industry Downturn

In addition to operational and technical issues encountered at the Poplar Grove Mine, the Debtors’
business has been impacted by many of the same issues impacting the coal industry as a whole.
Dating back to 2012, the coal industry has been under intense pressure driven by a combination of
declining commodity prices, reduced domestic demand for both thermal and metallurgical coal,
and increased oversight and costs associated with regulatory compliance. As a result, the industry
as a whole has been operating in a generally higher cost environment than prior periods.

A combination of an abundant, cheap, and reliable alternative fuel in the form of natural gas,
increased usage of renewable sources of energy, and the shutting down of coal fired power
generation largely due to increased regulatory pressure and costs has severely impacted demand
for thermal coal domestically. Thermal coal demand in the domestic electric power sector has
declined from 935 million tons in 2011 to 636 million tons in 2018 and coal has seen its share of
the domestic electricity generation market reduced from 43% in 2011 to 31% in 2017.

In this period of declining demand, enhanced federal and state regulatory scrutiny has significantly
increased the overall industry cost of compliance. Changes to regulations surrounding health and
safety, permitting and licensing requirements, environmental protection, and the reclamation and
restoration of mining properties along with increased enforcement of existing laws has had a
significant impact, reducing mine productivity and increasing the cost of maintaining compliance.

The impact of the macro and regulatory environment is not limited to the Debtors’ operations: the
entire U.S. coal mining complex has been impacted by these events. A growing number of peers
have filed for bankruptcy over the course of the past five years. The entire industry either has gone
through, or is currently going through, a period of financial distress and reorganization.

                       (c)     The Debtors’ Prepetition Efforts and the Potential Conversion to
                               Care and Maintenance

After it became clear that the Debtors were facing liquidity challenges, FTI Consulting, Inc.
(“FTI”) was engaged in late-December 2019 to analyze the Debtors’ financial condition and make
recommendations regarding a path forward. Squire Patton Boggs (US) LLP (“Squire”) was
                                                  20
010-9091-4666/30/AMERICAS
Case 20-40133-acs           Doc 648   Filed 10/05/20    Entered 10/05/20 19:29:41        Page 29 of
                                                151



retained as restructuring counsel in mid-January 2020 and PWP was engaged by the Debtors
shortly thereafter. The Debtors and their advisors immediately commenced discussions with the
Secured Lenders regarding a consensual path forward.

The Secured Lenders indicated that they were unwilling to continue funding the Debtors’ regular
operations outside of a chapter 11 case and the commencement of a sale process. Given the lack
of viable alternatives, the Debtors, in an exercise of their reasonable business judgment,
determined that the best means of maximizing value was to commence these chapter 11 cases and
seek to sell substantially all of their assets pursuant to section 363 of the Bankruptcy Code. In
connection with reaching an agreement with Tribeca and certain funds it manages regarding
debtor-in-possession financing and discussing the chapter 11 process in general, the Debtors
agreed to continue operating the Poplar Grove mine in accordance with the Budget and Updated
Budgets (as defined in the Final DIP Order), provided that the Secured Lenders, in consultation
with Bertrand Troiano of FTI, the Debtors’ Chief Restructuring Officer, had the right after the first
two weeks in the chapter 11 cases to require the Debtors to shift to care and maintenance.

                                           ARTICLE V

                    DESCRIPTION AND HISTORY OF CHAPTER 11 CASES

5.1      General Case Background.

Each of the Debtors filed a voluntary petition for relief under chapter 11 of the Bankruptcy Code
on February 20, 2020. On February 21, 2020, the Bankruptcy Court entered an order [Docket No.
38] authorizing the joint administration of the Chapter 11 Cases, for procedural purposes only,
under Case No. 20-40133. The Debtors have continued to manage their properties as debtors and
debtors in possession pursuant to sections 1107 and 1108 of the Bankruptcy Code. On March 10,
2020, the Office of the United States Trustee for Region 8 (the “U.S. Trustee”) appointed the
Committee [Docket No. 116]. No request for the appointment of a trustee or examiner has been
made in these chapter 11 Cases.

The following is a brief description of certain significant events that have occurred during the
pendency of these Chapter 11 Cases.

5.2      Appointment of the Committee.

The Committee was appointed by the U.S. Trustee pursuant to section 1102(a)(1) of the
Bankruptcy Code to represent the interests of the Debtors’ unsecured creditors. On March 26,
2020 and March 27, 2020, the Committee filed applications seeking entry of an order authorizing
the Committee to retain Dentons Bingham Greenebaum LLP and Whiteford, Taylor & Preston,
LLP, respectively, as counsel [Docket Nos. 209, 219], which the Bankruptcy Court approved on
April 21, 2020 [Docket Nos. 257, 260]. On May 21, 2020, the Committee filed an application
seeking entry of an order authorizing the Committee to retain B. Riley FBR, Inc. as financial
advisor [Docket No. 325], which the Bankruptcy Court approved on June 12, 2020 [Docket No.
397]. The members of the Committee are: (a) United Central Industrial Supply Company, L.L.C.;
(b) Carroll Engineering Corporation; and (c) Trey K Mining & Electric, Inc. [Docket No. 116].


                                                 21
010-9091-4666/30/AMERICAS
Case 20-40133-acs           Doc 648    Filed 10/05/20   Entered 10/05/20 19:29:41       Page 30 of
                                                 151



5.3      Retention of Professionals.

On the Petition Date, the Debtors filed an application seeking entry of an order authorizing Stretto
to be their claims and noticing agent [Docket No. 6], which the Bankruptcy Court approved on
February 27, 2020 [Docket No. 82].

To further assist them in carrying out their duties as debtors in possession, and to otherwise
represent their interests in the Chapter 11 Cases, on March 3, 2020, the Debtors filed applications
seeking entry of orders authorizing the Debtors to retain: (a) Squire Patton Boggs (US) LLP
(“Squire”), as lead counsel [Docket No. 89]; (b) FTI Consulting, Inc., as their financial advisor
[Docket No. 90]; (c) Perella Weinberg Partners LP, as their investment banker [Docket No. 91];
(d) Stretto, as their administrative advisor [Docket No. 92]; and (e) Frost Brown Todd LLC, as
their local counsel [Docket No. 93].

After receiving certain informal and formal objections and comments to each retention application,
the Bankruptcy Court approved the following retention applications on the following dates:

      a) On March 25, 2020, the Bankruptcy Court entered an order approving Frost Brown Todd
         LLC’s retention [Docket No. 205];

      b) On March 27, 2020, the Bankruptcy Court entered an order approving Stretto’s
         administrative advisor retention [Docket No. 211];

      c) On March 27, 2020, the Bankruptcy Court entered an order approving PWP’s retention
         [Docket No. 218];

      d) On April 7, 2020, the Bankruptcy Court entered an order approving FTI’s retention [Docket
         No. 244], which was later modified by the Agreed Order Amending the Final Order (I)
         Authorizing the Debtors to (A) Retain FTI Consulting, Inc. to Provide the Debtors a Chief
         Restructuring Officer and Certain Additional Personnel and (B) Designate Bertrand
         Troiano as Chief Restructuring Officer for the Debtors, Nunc Pro Tunc to the Petition Date,
         and (II) Granting Related Relief on September 9, 2020 [Docket No. 583];

      e) On May 21, 2020, the Bankruptcy Court entered an order approving Squire’s retention
         [Docket No. 322].

Additionally, on March 2, 2020, the Debtors filed a motion seeking entry of an order authorizing
the employment and compensation of professionals utilized in the ordinary course of business
[Docket No. 88], which was approved by the Bankruptcy Court on March 24, 2020 [Docket No.
186].

On March 2, 2020, the Debtors filed a motion seeking entry of an order establishing compensation
procedures for an orderly, regular process for the allowance and payment of compensation and
reimbursement of expenses for attorneys and other professionals [Docket No. 95] (the “Interim
Compensation Motion”). On March 23, 2020, the Bankruptcy Court entered a revised order
approving the Interim Compensation Motion [Docket No. 172].



                                                 22
010-9091-4666/30/AMERICAS
Case 20-40133-acs           Doc 648   Filed 10/05/20     Entered 10/05/20 19:29:41         Page 31 of
                                                151



5.4      Employment Obligations.

To retain as many of their employees as possible and to minimize the impact of the filings on the
employees, on the Petition Date, the Debtors sought authority, but not direction, to pay certain
prepetition employee wage and benefit obligations [Docket No. 8] (the “Employee Wage
Motion”). In the Employee Wage Motion, the Debtors requested, among other things, permission
to satisfy certain of their prepetition obligations to their current employees, reimburse employees
for prepetition business expenses, pay prepetition payroll-related taxes and withholdings
associated with the Debtors’ employee wage claims and the employee benefit obligations, and
continue employee benefit programs in place as of the Petition Date. On February 21, 2020, the
Bankruptcy Court simultaneously granted the interim and final order approving the Employee
Wage Motion [Docket No. 49].

5.5      Continuing Supplier and Customer Relations.

On the Petition Date, the Debtors filed a motion seeking entry of an order authorizing the Debtors
to pay, in the ordinary course of business, prepetition claims of certain critical vendors necessary
to operate their businesses, which included, but were not limited to, security, safety, parts and
equipment, maintenance and repair, environmental testing, shipping, permitting, surveying and
mapping, and information technology [Docket No. 12] (the “Critical Vendor Motion”). On
February 27, 2020 and March 24, 2020, the Bankruptcy Court entered the interim and final orders
granting approval of the Critical Vendor Motion, respectively [Docket Nos. 83, 180].

5.6      Cash Management System.

The Debtors believed that disruption in the use of their Cash management system would have
severely and immediately impeded their ability to continue operating to the detriment of the
Debtors’ estates and all of their creditors. Accordingly, on the Petition Date, the Debtors filed a
motion seeking entry of an order authorizing the Debtors to maintain their current Cash
management system, honor certain prepetition obligations related to the use of their Cash
management system, maintain their existing bank accounts and business forms, and continue
intercompany transactions [Docket No. 7] (the “Cash Management Motion”). On February 21,
2020, the Bankruptcy Court entered an order approving the Cash Management Motion [Docket
No. 50].

5.7      Utilities.

On February 20, 2020, the Debtors filed a motion for an order: (a) determining that the Debtors’
utility providers are adequately assured of future performance pursuant to certain procedures set
forth therein; (b) prohibiting the Debtors’ utility providers from altering, refusing, or discontinuing
services on account of prepetition amounts outstanding, if any, and on account of any perceived
inadequacy of the Debtors’ proposed adequate assurance; and (c) approving the Debtors’ proposed
procedures governing a utility provider’s requests for additional or different adequate assurance
[Docket No. 11] (the “Utilities Motion”). On February 27, 2020, the Bankruptcy Court entered an
order approving the Utilities Motion [Docket No. 81].




                                                  23
010-9091-4666/30/AMERICAS
Case 20-40133-acs           Doc 648   Filed 10/05/20   Entered 10/05/20 19:29:41      Page 32 of
                                                151



Kenergy Corporation sought additional adequate assurance pursuant to Utilities Motion procedure,
and on April 28, 2020, the Bankruptcy Court entered an agreed order resolving Kenergy
Corporation’s adequate assurance request [Docket No. 269].

5.8      Insurance Obligations.

On February 20, 2020, the Debtors filed a motion seeking an order authorizing the Debtors to
(a) continue their prepetition insurance coverage and continue to maintain their premium finance
agreements [Docket No. 13] (the “Insurance Motion”). On February 21, 2020, the Bankruptcy
Court entered an order approving the Insurance Motion [Docket No. 43], which was further
amended on two separate occasions on March 4, 2020 and March 23, 2020, respectively [Docket
Nos. 104, 174].

5.9      Tax Motion.

On February 20, 2020, the Debtors filed a motion seeking entry of an order authorizing them to
pay various prepetition taxes and fees to certain federal, state and local government agencies and
direct banks to honor and process check and electronic transfer requests related to such taxes and
fees [Docket No. 9] (the “Tax Motion”). On February 27, 2020 and March 23, 2020, the
Bankruptcy Court entered the interim and final orders approving the Tax Motion, respectively
[Docket Nos. 80, 171].

5.10     Surety Bond Motion.

On February 20, 2020, the Debtors filed a motion seeking entry of an order authorizing, but not
directing, them to continue, renew, supplement, and discontinue their surety bond program on an
uninterrupted basis [Docket No. 10]. On February 25, 2020, the Bankruptcy Court entered the
order approving the Debtors’ surety bond motion [Docket No. 72].

5.11     Schedules and Statements.

On the Petition Date, the Debtors filed a motion requesting entry of an order extending the time
by which the Debtors must file their Schedules of Assets and Liabilities and Statements of
Financial Affairs (collectively, the “Schedules”) through and including April 10, 2020 [Docket No.
4]. On February 25, 2020, the Bankruptcy Court granted the motion [Docket No. 71]. On April
10, 2020, each Debtor filed with the Bankruptcy Court its Schedules [Docket Nos. 249–252]. The
Schedules are available electronically free of charge at the Case Website at
https://cases.stretto.com/hartshorne.

5.12     Bar Dates.

On March 2, 2020, the Debtors filed a motion seeking entry of an order establishing deadlines for
filing proofs of claim against the Debtors (each, a “Bar Date”) and approving the form and manner
of notice of each Bar Date [Docket No. 94] (the “Bar Date Motion”). On March 24, 2020, the
Bankruptcy Court entered a revised order approving the Bar Date Motion [Docket No. 185] and
fixing the Bar Date to file proofs of claim for all creditors at 11:59 p.m. (prevailing Mountain
Time) on May 28, 2020 and the Bar Date for governmental units at 11:59 p.m. (prevailing
Mountain Time) on August 19, 2020.

                                                24
010-9091-4666/30/AMERICAS
Case 20-40133-acs           Doc 648   Filed 10/05/20    Entered 10/05/20 19:29:41         Page 33 of
                                                151



5.13     Financing Motion.

On the Petition Date, the Debtors filed a motion to obtain postpetition financing in the aggregate
principal amount of $7.5 million from Tribeca, as DIP agent, and certain related Tribeca entities
[Doc. No. 15] (the “DIP Motion”), which was supplemented by a budget dated February 21, 2020
[Docket No. 33] before the Debtors’ first day hearing. On February 21, 2020, the Bankruptcy
Court entered the interim order approving the DIP Motion [Docket No. 54].

On March 30, 2020, after negotiations among the Debtors, Secured Lenders, Fricke, FKC, Minova,
and the Committee, the Debtors filed a revised Final DIP Order [Docket No. 225], which was
entered on the same day [Docket No. 228]. Pursuant to the Final DIP Order, Fricke, FKC and
Minova agreed that their liens “shall be inferior to the liens securing the DIP Loans and the
Prepetition Lender Liens only to the extent of the amount of the Prepetition Secured Obligations.”
Final DIP Order, ¶ 8. The Final DIP Order also authorized the creation of the Carve-Out Escrow,
as described above, and a Postpetition Fee Escrow. While the Debtors continue to fund the Carve-
Out Escrow in accordance with the Final DIP Order, it is the Debtors’ position that the Secured
Lenders funded the Postpetition Fee Escrow with $1.5 million solely for Professional Fee Claims,
$250,000 of which was allocated solely to the Committee’s Professional Persons. No funds have
been removed from the Postpetition Fee Escrow.

There is currently a dispute between the Debtors and the Secured Lenders with respect to whether
the Postpetition Fee Escrow is separate from the Carve-Out Escrow. Based upon past projections
provided to the Secured Lenders, the Debtors’ position is that each escrow account is a separate
account pursuant to the Final DIP Order, related exhibits, Initial Budget, and Updated Budgets
(both as defined in the Final DIP Order). The Secured Lenders may object to the Plan with respect
to the respective amounts in the Carve-Out Escrow and Postpetition Fee Escrow.

5.14     Sale Process.

Since the inception of these Chapter 11 Cases, the Debtors, with the assistance of PWP, and in
consultation with their counsel and other advisors, investigated and analyzed a number of
strategies to preserve and maximize the value of the Debtors’ assets. The Debtors concluded that,
under the circumstances, the best way to maximize the value of their assets for the benefit of their
creditors was to conduct a sale process for such assets.

         (a)      Public Sale

On March 6, 2020, the Debtors filed a motion to (i) approve proposed bidding procedures; (ii)
establish procedures for the assumption and assignment of executory contracts and unexpired
leases, including notice of proposed cure amounts; (iii) approve the form and manner of notice
with respect to certain procedures, protections, schedules, and agreements; and (iv) scheduling a
hearing to approve the Debtors’ selection of one or more stalking horse bidders and the provision
of bid protections to such stalking horse bidder, an auction if the Debtors receive one or more
timely and acceptable qualified bids, and a final hearing to approve one or more sales of the
Debtors’ assets [Docket No. 110] (the “Bidding Procedures Motion”). That same day, the Debtors
also filed a motion to (i) authorize the sale of substantially all of their assets through one or more
sale; (ii) authorize the assumption and assignment of certain executory contracts and unexpired

                                                 25
010-9091-4666/30/AMERICAS
Case 20-40133-acs           Doc 648   Filed 10/05/20   Entered 10/05/20 19:29:41        Page 34 of
                                                151



leases [Docket No. 111] (the “Sale Motion”). On March 25, 2020, the Bankruptcy Court entered
an order approving the Bidding Procedures Motion [Docket No. 200] (the “Bidding Procedures
Order,” and Exhibit A thereto, the “Bidding Procedures”).

Upon entry of the Bidding Procedure Order, the Debtors’ advisors continued their efforts to contact
potentially interested purchasers and solicit bids for the Debtors’ assets. In total, 38 interested
parties were contacted, nine of those executed confidentiality agreements and received access to
diligence materials, but no party submitted a Qualified Bid by the Bid Deadline (each, as defined
in the Bidding Procedures Order).

On June 15, 2020, the Debtors filed a notice, notifying all parties in interest that, among other
things, the auction contemplated by the Bidding Procedures was being cancelled and that the
Debtors were evaluating how to proceed with the sale process, including a potential transaction
with the Tribeca Secured Parties (as defined in the Bidding Procedures Order) [Docket No. 409].
On June 24, 2020, the Debtors filed a second sale notice to continue the sale process deadlines
[Docket No. 429]. On June 26, 2020, the Debtors filed a motion to further continue the sale process
deadlines to afford the Debtors and key stakeholders additional time to continue discussions related
to the sale process [Docket No. 433], which was entered on June 29, 2020 [Docket No. 435].

On June 29, 2020, the Debtors filed a notice regarding their entry into an asset sale agreement (the
“APA”) with the Tribeca Secured Parties for the sale of, among other things, the LG&E-KU
Contract, OVEC-IKEC Contract and certain other assets [Docket No. 436] (the “Tribeca Sale
Notice”). On July 2, 2020, (i) OVEC-IKEC; (ii) FKC; (iii) the Committee; (iv) LG&E-KU; and
(v) Fricke filed objections to the Tribeca Sale Notice [Docket Nos. 442, 446, 447, 448, 449]. On
July 6, 2020, the Debtors and Tribeca Secured Parties filed their replies to the objections to the
Tribeca Sale Notice [Docket Nos. 450, 451, 452, 453, 454, 455]. On July 9, 2020, LG&E-KU and
OVEC-IKEC, respectively, filed responses to the Debtors’ omnibus reply and the Tribeca Secured
Parties’ replies challenging whether the Debtors could assume and assign the Assigned Contracts
to the Tribeca Secured Parties [Docket Nos. 466, 468].

On July 10, 2020, the Debtors filed a notice that attached the executed APA with all of the exhibits
[Docket No. 473]. On July 14, 2020, the Debtors filed a notice containing the proposed order to
the Sale Motion to approve the APA (the “Tribeca Sale Order”). On July 16, 2020, the Debtors,
Tribeca Secured Parties, LG&E-KU, and OVEC-IKEC filed supplemental briefs in support of their
positions regarding the Tribeca Sale Order [Docket Nos. 502-505, 510].

On July 20, 2020, following negotiations with the Tribeca Secured Parties and the Committee, the
Debtors filed a notice containing an amended APA [Docket No. 517]. The Purchase Price for the
proposed sale was $14,000,000. The Tribeca Secured Parties intended to credit-bid a portion of
their secured claims to purchase the OVEC-IKEC Contract, LG&E-KU Contract, and certain other
assets and the Debtors’ claims under Chapter 5 of the Bankruptcy Code.

The Bankruptcy Court conducted the sale hearing from July 21, 2020 through July 23, 2020 (the
“Sale Hearing”) and denied the Tribeca Sale Motion on August 14, 2020 [Docket No. 517]. On
August 27, 2020, the Debtors appealed the Tribeca Sale Order to the Bankruptcy Appellate Panel
for the Sixth Circuit [Docket No. 570] (the “Appeal”). In the Appeal, the Debtors sought to
overturn the Tribeca Sale Order based on, among other things, the Secured Lenders’ ongoing

                                                26
010-9091-4666/30/AMERICAS
Case 20-40133-acs           Doc 648   Filed 10/05/20     Entered 10/05/20 19:29:41         Page 35 of
                                                151



discussions regarding the entities who could source the coal shipments, how certain contract terms
should be interpreted, and how the case law on the legal issue at hand should be evaluated in light
of the facts of these chapter 11 cases. If the Tribeca Sale Order were granted, it would (1) eliminate,
through the Secured Lenders’ credit-bid, (i) $7.5 million of the Secured Lenders’ postpetition
senior secured first priority loan extended to the Debtors, (ii) $6.5 million of the Prepetition Term
Loan amount, to the extent such loan is deemed to have priority over other parties’ asserted liens,
and (2) allow the sale of the OVEC-IKEC Contract, the LG&E-KU Contract, certain other assets,
and the Debtors’ claims under Chapter 5 of the Bankruptcy Code to the Secured Lenders. On
September 11, 2020, LG&E-KU requested that the Appeal be transferred to the United States
Bankruptcy Court for the Western District of Kentucky [Docket No. 589].

On October 2, 2020, LG&E-KU filed an objection [Docket No. 640] to the Debtors’ Solicitation
Procedures Motion [Docket No. 633]. On October 4, 2020, the Debtors filed a reply to LG&E-
KU’s objection [Docket No. 641]. That same day, LG&E-KU and the Debtors started negotiating
a consensual resolution of their disputes, while keeping the Secured Lenders and the Committee
apprised of all the developments in the negotiations. A settlement in principle was eventually
reached by LG&E-KU and the Debtors. During the Bankruptcy Court hearing on October 5, 2020,
the Debtors read the terms of the proposed settlement (the “LG&E-KU Settlement”) into the
record. The Debtors and LG&E-KU intend to file a motion seeking Bankruptcy Court approval
of the LG&E-KU Settlement shortly. Notwithstanding anything else in this Disclosure Statement,
the terms of the LG&E-KU Settlement are the following:

    a)     The Debtors will file a notice to dismiss, and will obtain the dismissal of, the Appeal with
           prejudice as to all issues involving LG&E-KU.

    b)     The Debtors will reject the LG&E-KU Contract.

    c)     Neither the Debtors nor the Liquidation Trustee will assume or assume and assign the
           LG&E-KU Contract.

    d)     Upon rejection of the LG&E-KU Contract, the LG&E-KU Contract will be deemed
           terminated.

    e)     LG&E-KU‘s objection to the Debtors’ Solicitation Procedures Motion is deemed
           withdrawn, without prejudice to the ability of LG&E-KU to move the Court for
           additional time on plan-related deadlines in the event that the LG&E-KU Settlement
           cannot be completed.

    f)     LG&E-KU agrees not to object to the Plan, the Disclosure Statement, or any related
           documents, provided that such documents are consistent with the LG&E-KU Settlement.

    g)     LG&E-KU waives any claims it may have against the Debtors, their estates, and
           Representatives.

    h)     The Debtors and LG&E-KU will provide mutual releases to each other of any and all
           claims that they may have against each other. Further, for the avoidance of doubt, the
           Debtors are not transferring any claim against LG&E-KU to any other party and
           LG&E-KU are not giving any releases under the Plan.

                                                  27
010-9091-4666/30/AMERICAS
Case 20-40133-acs           Doc 648   Filed 10/05/20   Entered 10/05/20 19:29:41        Page 36 of
                                                151



    i)     The Committee and the Secured Lenders will consent to the LG&E-KU Settlement by
           being signatories to the proposed order seeking approval of the LG&E-KU Settlement.

    j)     The LG&E-KU Settlement is subject to being memorialized in writing, in form and
           substance acceptable to the parties, and being approved by the Bankruptcy Court.

    k)     The LG&E-KU Settlement shall not disturb or impact the Tribeca Sale Order.

    l)     The Disclosure Statement and the Plan will be amended to include the terms of the
           LG&E-KU Settlement.

    m)     The Debtors’ confirmation order with respect to the Plan will be consistent with the
           LG&E-KU Settlement and will provide that the terms of the LG&E-KU Settlement will
           control if there are any inconsistencies between any of the Debtors’ confirmation order,
           Disclosure Statement, Plan, or Plan-related documents on the one hand, and the LG&E-
           KU Settlement on the other hand.

    n)     If the LG&E-KU Settlement is not approved by the Bankruptcy Court, a separate post-
           confirmation proceeding will be held in the Bankruptcy Court as to the LG&E-KU
           Contract and all parties’ rights and remedies are expressly retained.

After the conclusion of the hearing on October 5, 2020, OVEC-IKEC agreed to settle the Appeal
and treatment of the OVEC-IKEC Contract on the same terms as the LG&E-KU Settlement as
read into the record of such hearing.

         (b)      De Minimis and Private Sales

On July 20, 2020, the Debtors filed a motion seeking approval of certain sale and abandonment
procedures for assets in value up to $250,000 (the “De Minimis Asset Procedures Motion”). The
Debtors’ Estates contain significant personal and real property assets over and above the assets
that were sought to be sold to the Secured Lenders. Thus, the De Minimis Asset Procedures Motion
requested approval for the Debtors to execute the following transactions: (i) sale of assets below
$75,000 in cash sale price, (ii) sale of assets between $75,000 and $250,000 in cash sale price, and
(iii) abandonment of assets below $50,000 in value. On July 28, 2020, the Bankruptcy Court
entered the De Minimis Asset Procedures Order [Docket No. 538]. The Debtors have closed ten
sales under the De Minimis Asset Procedures Order, including (a) a surplus roof support, 11,250
5’ roof bolts, and 7,000 resin to Warrior Mine to Alliance Resource Partners for $33,375 in Cash;
(b) used belts, rolled belts, and slope belts to Silver Spur Conveyors for $230,368 in Cash; (c) a
high voltage cable to GK Bird Associates, Inc. for $50,630 in Cash; (d) two Ocenco breathable
technology to River View Coal, LLC for $18,575 in Cash; (e) two 42” Catenary Structure without
legs to A&A Supplies Incorporated for $12,200 in Cash; (f) one 48” rigid belt structure to
Blackhawk Mining, LLC for $7,500 in Cash; (g) three Ocenco breathable technology to River
View Coal, LLC for $244,175 in Cash; (h) certain miscellaneous inventory to Warrior Coal, LLC
for $57,178.81 in Cash; (i) eight Thermo Environmental Dust Pumps to Warrior Met Coal, Inc. for
$94,400 in Cash; (j) four battery mantrips to ICG Beckley, LLC for $28,000 in Cash; and (k)
various chargers, stamps, spotters, speakers, spare batteries, and pumps to River View Coal, LLC
for $19,790.25 in Cash.


                                                 28
010-9091-4666/30/AMERICAS
Case 20-40133-acs           Doc 648   Filed 10/05/20    Entered 10/05/20 19:29:41        Page 37 of
                                                151



On August 17, 2020, the Debtors filed a motion seeking authorization from the Bankruptcy Court
to close a private sale of the Debtors’ dock site equipment, raw coal stacker, and clean coal stacker
located in McLean County, Kentucky, free and clear of any liens, claims, and encumbrances, to
Castlen Marine, LLC in return for an aggregate cash consideration of $435,000 [Docket No. 558],
which was approved by the Bankruptcy Court on September 10, 2020 [Docket No. 586].

5.15     Paycheck Protection Program.

         (a)      Adversary Proceeding

On May 8, 2020, the Debtors filed an adversary proceeding complaint and application for a
temporary restraining order and preliminary injunction against the United States of America Small
Business Administration (“SBA”) in an attempt to receive approximately $2,274,400 from the
Paycheck Protection Program established by Congress to help small businesses sustain their
operations and maintain their payrolls for the benefit of the businesses and their employees
[Docket No. 287]; (Adversary Proceeding or A/P No. 20-04012). On May 12, 2020, after holding
a hearing on the Debtors’ request for a preliminary injunction, the Bankruptcy Court entered an
order granting the Debtors’ temporary restraining order [A/P Docket No. 20]. On May 19, 2020,
the Debtors withdrew one of their two loan applications, and reduced their request to $1,868,800
of Paycheck Protection Program fund [A/P Docket Nos. 30, 32]. Subsequently, the Bankruptcy
Court held a hearing on the Debtors’ request for a preliminary injunction prohibiting the SBA from
denying the Debtors’ request for the loan pursuant to the Paycheck Protection Program. The
Bankruptcy Court entered an order on June 1, 2020, denying the Debtors’ petition for a preliminary
injunction [A/P Docket No. 35].

On June 3, 2020, the Debtors filed an emergency motion for the Bankruptcy Court to reconsider
its order [A/P Docket Nos. 36, 38], which the Bankruptcy Court denied [A/P Docket No. 49]. On
July 9, 2020, the Debtors and SBA filed a joint stipulation to dismiss the adversary proceeding
[A/P Docket No. 54]. On July 10, 2020, the Bankruptcy Court closed the adversary proceeding.

         (b)      Unsecured Postpetition Financing Motion

In connection with the Debtors’ adversary proceeding against the SBA, on May 20, 2020, the
Debtors filed a motion requesting entry of an order granting the Debtors authority to incur
postpetition unsecured financing [Docket No. 321]. In response to the Bankruptcy Court’s order
denying the Debtors’ emergency motion for reconsideration, on June 21, 2020, the Debtors
withdrew their motion to incur postpetition unsecured financing [Docket No. 420].

5.16     Key Employee Incentive Plan.

On April 29, 2020, the Debtors filed the Debtors’ Motion for Entry of Order Approving Key
Employee Incentive Plan [Docket No. 380] (the “KEIP Motion”) and the Debtors’ Motion for
Order Authorizing Filing of Exhibit Under Seal [Docket No. 274] (the “KEIP Motion to Seal”)
requesting that the Court approve a key employee incentive plan (the “KEIP”) to pay up to
$114,500 to seven of the Debtors’ senior management who were critical to the continued
maintenance and operation of the Debtors’ business. Under the proposed KEIP, the seven
employees were entitled to receive incentive payments if the Debtors met certain operational
metrics and cash flow metrics over four payment periods. On June 8, 2020 and June 9, 2020, after
                                                 29
010-9091-4666/30/AMERICAS
Case 20-40133-acs           Doc 648   Filed 10/05/20   Entered 10/05/20 19:29:41        Page 38 of
                                                151



the Court held a hearing on the KEIP Motion and KEIP Motion to Seal, the Court granted both
motions [Docket Nos. 380, 381]. As of the date of this filing, the estates have paid approximately
$114,000 under the KEIP.

5.17     Committee’s Motion to Convert Chapter 11 Cases.

On June 23, 2020, the Committee filed an emergency motion requesting that the Bankruptcy Court
enter an order to immediately convert the Debtors’ Chapter 11 Cases to cases under chapter 7 of
the Bankruptcy Code [Docket No. 423] (the “Conversion Motion”). After lengthy negotiations,
and based on the Committee Settlement (as defined below), the Committee withdrew the
Conversion Motion on August 13, 2020 [Docket No. 549].

5.18     Adversary Proceedings Against the Secured Lenders and Committee Settlement.

Pursuant to the Final DIP Order, the Committee and other parties had a deadline by which an
adversary proceeding could be filed against the Secured Lenders concerning prepetition or
postpetition obligations and lien priority (the “Challenge Period”). On May 29, 2020, Fricke and
FKC filed adversary proceedings against the Secured Lenders to contest the validity and/or priority
of the parties’ asserted liens on certain property of the Debtors [Docket Nos. 355, 356]; (Adversary
No. 20-04014); (Adversary No. 20-04015). The Debtors are not a party to these adversary
proceedings. A preliminary hearing was scheduled for both Adversary Proceedings on January 12,
2021 to determine when a trial may be scheduled to resolve the priority Lien disputes between the
Secured Lenders, Fricke, FKC, Minova, and West Virginia Electric Company.

On July 8, 2020, after several agreed extensions of the Challenge Period, the Committee filed an
adversary proceeding complaint against the Secured Lenders to (a) avoid and recover damages
resulting from an alleged voidable transfer from the Debtors during the preference period, (b) to
recharacterize certain of the Secured Lenders’ claims, and (c) avoid liens on certain bank accounts
constituting collateral of the Secured Lenders (Adversary No. 20-04020).

After the filing of the Committee’s adversary proceeding against the Secured Lenders, the Secured
Lenders and the Committee engaged in discussions to attempt to settle the adversary proceeding.
During the Sale Hearing, the Committee announced that it had reached an agreement in principle
to settle with the Secured Lenders, as demonstrated in the amended APA and the settlement terms
read into the record at the Sale Hearing (the “Committee Settlement”). A motion seeking approval
of the Committee Settlement was filed on September 14, 2020 [Docket No. 599] and the deadline
to object to the Committee Settlement is October 5, 2020. The Committee Settlement provides as
follows: (1) a claims administrator (the “Claims Administrator”) will be appointed to administer a
trust estate for the benefit of holders of General Unsecured Claims and to distribute certain
settlement amounts to the beneficiaries of the trust; (2) on behalf of the Secured Lenders, the
Debtors or the Liquidating Trustee (the “Liquidating Entities”) will pay the Claims Administrator
$50,000 out of the first dollars recovered by the Liquidation Entities payable to the Secured
Lenders if the APA is not approved and $65,000 if the APA is approved, (3) on behalf of the
Secured Lenders, the Liquidating Entities will pay to the Claims Administrator 3% of the Net
Liquidation Proceeds (as defined in the Committee Settlement) if the APA is not approved and
10% of the Net Liquidation Proceeds if the APA is approved, (4) SP2, an affiliate of the Secured
Lenders, will assign to the Claims Administrator 7.5% of the Royalty Interest (as defined in the

                                                30
010-9091-4666/30/AMERICAS
Case 20-40133-acs           Doc 648   Filed 10/05/20   Entered 10/05/20 19:29:41       Page 39 of
                                                151



Committee Settlement), in the event that the APA is not approved and 22.5% in the event that the
APA is approved; (5) the Secured Lenders will provide affirmative support to a plan of liquidation
of the Debtors’ estates that provides for a waiver of the Chapter 5 Claims of action against the
General Unsecured Creditors, the Secured Lenders, and SP2, and is otherwise acceptable to the
Secured Lenders; (6) mutual releases between the Committee and the Secured Lenders; and (7)
the Committee would dismiss its adversary proceeding against the Secured Lenders.

On October 5, 2020, the Committee filed an amended proposed order with respect to the approval
of the Committee Settlement after receiving and incorporating comments from the Debtors
[Docket No. 643] (the “Committee Settlement Proposed Order”). The Committee announced at
the hearing on October 5, 2020 that it had agreed to provide the U.S. Trustee extension of 48 hours
to object to the Committee Settlement. If the Committee Settlement Proposed Order is approved
by a Final Order of the Bankruptcy Court, the Debtors will incorporate the Committee Settlement
in the Disclosure Statement and the Plan, as applicable.

5.19     Agreed Orders to Lift the Automatic Stay.

On April 28, 2020, Komatsu filed a motion requesting relief from the automatic stay to retrieve
equipment that served as collateral for Komatsu’s financing agreements with the Debtors [Docket
No. 268]. On July 15, 2020, the Debtors and Komatsu filed an agreed order to, among other things,
authorize Komatsu to retrieve its equipment and reject Komatsu’s service agreement related to its
equipment [Docket No. 492], which was entered by the Bankruptcy Court on July 16, 2020
[Docket No. 497].

On May 22, 2020, Ally Bank filed a motion requesting relief from the automatic stay to retrieve a
2018 Chevrolet Silverado that served as collateral for Ally Bank’s retail installment contract and
security agreement with Hartshorne Mining [Docket Nos. 335, 336]. On July 15, 2020, the Debtors
and Ally Bank filed an agreed order to authorize Ally Bank to retrieve the 2018 Chevrolet
Silverado [Docket No. 488], which was entered by the Bankruptcy Court on July 16, 2020 [Docket
No. 495].

5.20     Rejection of Certain Executory Contracts and Unexpired Leases.

On March 31, 2020, the Debtors filed a motion to reject their employment agreement with Egan
Antill, the Debtors’ former Chief Executive Officer and Managing Director of Hartshorne Group
from December 8, 2018 until his resignation on March 27, 2020 [Docket No. 233] (the “Antill
Rejection Motion”). On April 23, 2020, the Bankruptcy Court granted the relief requested in the
Antill Rejection Motion [Docket No. 264].

On June 9, 2020, the Debtors filed a motion to reject their Bristol, Tennessee office lease (the
“Bristol Rejection Motion”) because the Debtors no longer had any of their employees at that
office [Docket No. 389]. On July 7, 2020, the Bankruptcy Court entered the Bristol Rejection
Motion effective as of June 9, 2020 [Docket No. 457].

On July 15, 2020, the Debtors filed their first omnibus motion to reject five executory contracts
effective as of the filing date [Docket No. 492] (the “First Omnibus Rejection Motion”). The
Bankruptcy Court scheduled the hearing on the First Omnibus Rejection Motion for August 18,
2020, with objections due August 11, 2020 [Docket No. 509]. No objections were filed and the
                                                31
010-9091-4666/30/AMERICAS
Case 20-40133-acs           Doc 648   Filed 10/05/20    Entered 10/05/20 19:29:41        Page 40 of
                                                151



Bankruptcy Court entered the order approving the First Omnibus Rejection Motion on August 17,
2020, effective as of July 15, 2020 [Docket No. 557].

On August 13, 2020, the Debtors filed four omnibus motions to reject 369 executory contracts
effective as of the filing date of the omnibus motions [Docket Nos. 551-554] (the “Omnibus
Rejection Motions”). No objections were filed and the Bankruptcy Court entered the orders
approving the Omnibus Rejection Motions on September 16, 2020, effective as of August 13, 2020
[Docket Nos. 608–610, 612].

On September 17, 2020, the deadline passed for the Debtors to assume or reject nonresidential real
property leases [Docket No. 351]. The Debtors filed a motion on September 16, 2020 to request
that the time for the Debtors to assume or reject a nonresidential real property lease agreement
between Hartshorne Land and E.T. Woosley Farms, LLC through and including November 2, 2020
[Docket No. 613] (the “Woosley Extension Motion”). The Bankruptcy Court entered the agreed
order approving the Woosley Extension Motion on September 17, 2020 [Docket No. 614].

5.21     401(k) Plan Termination.

On August 4, 2020, the Debtors filed a motion requesting authority to reject their 401(k) plan,
effective August 28, 2020, because (1) the Debtors had made the decision to cease mining
operations and pivot to an orderly liquidation; (2) the 401(k) plan was not conveyed or assumed
by any purchaser; and (3) the 401(k) plan no longer provided any benefit to the estates [Docket
No. 543] (the “401(k) Termination Motion”). On August 27, 2020, the Bankruptcy Court entered
an order approving the 401(k) Termination Motion [Docket No. 617].

5.22     Omnibus Claims Objection.

On August 18, 2020, the Debtors filed a non-substantive claims objection pursuant to Bankruptcy
Rule 3007(d) to object to certain duplicated claims, wrong debtor claims, amended claims, and
nonconforming claims [Docket No. 563] (the “First Omnibus Claims Objection”). On September
18, 2020, the Bankruptcy Court entered an order approving the First Omnibus Claims Objection
[Docket No. 572].

                                           ARTICLE VI

                 REASONS FOR THE SOLICITATION; RECOMMENDATION

Chapter 11 of the Bankruptcy Code provides that unless the terms of section 1129(b) of the
Bankruptcy Code are satisfied, for the Bankruptcy Court to confirm the Plan, the holders of Claims
in each Class of Impaired Claims entitled to vote on the Plan must accept the Plan by the requisite
majorities set forth in the Bankruptcy Code. An Impaired Class of Claims shall have accepted the
Plan if (a) the holders of at least two-thirds in amount of the Claims in such Class actually voting
on the Plan have voted to accept it, and (b) more than one-half in number of the holders of Claims
in such Class actually voting on the Plan have voted to accept it (such votes, the “Requisite
Acceptances”).

In view of the benefits to be attained by the Debtors and their creditors if the Plan is consummated,
the Debtors and the Committee recommend that all holders of Claims entitled to vote to accept the

                                                 32
010-9091-4666/30/AMERICAS
Case 20-40133-acs           Doc 648    Filed 10/05/20       Entered 10/05/20 19:29:41           Page 41 of
                                                 151



Plan do so. The Debtors and the Committee reached this decision after considering available
alternatives to the Plan and their likely effect on the Debtors’ creditors and other stakeholders.
These alternatives included liquidation of the Debtors under chapter 7 of the Bankruptcy Code or
a dismissal of the Chapter 11 Cases. The Debtors and the Committee determined, after consulting
with their legal and financial advisors, that the Plan, if consummated, will maximize the value of
the estates for all stakeholders, as compared to any other strategy or a liquidation under chapter 7.
For all of these reasons, the Debtors and the Committee support the Plan and urge the holders of
Claims entitled to vote on the Plan to accept and support it.

                                             ARTICLE VII

                                               THE PLAN

THE FOLLOWING IS A SUMMARY OF SOME OF THE SIGNIFICANT ELEMENTS OF
THE PLAN. THIS DISCLOSURE STATEMENT IS QUALIFIED IN ITS ENTIRETY BY
REFERENCE TO THE MORE DETAILED INFORMATION SET FORTH IN THE PLAN
AND THE EXHIBITS AND SCHEDULES THERETO.

7.1      Overview of Chapter 11.

Chapter 11 is the principal business reorganization chapter of the Bankruptcy Code. Under chapter
11, a debtor is authorized to restructure or liquidate its business for the benefit of itself, its creditors,
and its equity interest holders. In addition to permitting the rehabilitation or liquidation of a debtor,
another goal of chapter 11 is to promote equality of treatment for similarly situated creditors and
similarly situated equity interest holders with respect to the distribution of a debtor’s assets.

The commencement of a chapter 11 case creates an estate that comprises of all of the legal and
equitable interests of the debtor as of the bankruptcy filing date. The Bankruptcy Code provides
that the debtor may continue to operate its business and remain in possession of its property as a
“debtor in possession.”

The consummation of a chapter 11 plan is the principal objective of a chapter 11 case. A chapter
11 plan sets forth the means for satisfying claims against and interests in a debtor. Confirmation
of a chapter 11 plan by a bankruptcy court makes that plan binding upon the debtor, any issuer of
securities under the plan, any person acquiring property under the plan, and any creditor or equity
interest holder of the debtor. Subject to certain limited exceptions, the order approving
confirmation of a plan discharges or releases a debtor from any debt that arose prior to the date of
confirmation of the plan and, if applicable, substitutes them for the obligations specified under the
confirmed plan.

In general, a chapter 11 plan of liquidation: (a) divides claims and equity interests into separate
classes, (b) specifies the property, if any, that each class is to receive under the plan, (c) details the
wind-up of the debtor, and (d) contains other provisions necessary to the liquidation of the debtor
that are required or permitted by the Bankruptcy Code.

Pursuant to section 1125 of the Bankruptcy Code, acceptance or rejection of a chapter 11 plan may
only be solicited after the commencement of a chapter 11 case upon transmission to holders of a
claim of a plan and written disclosure statement containing adequate information. Under section
                                                     33
010-9091-4666/30/AMERICAS
Case 20-40133-acs            Doc 648   Filed 10/05/20      Entered 10/05/20 19:29:41   Page 42 of
                                                 151



1125(a) of the Bankruptcy Code, “adequate information” is information of a kind, and in sufficient
detail, to enable a hypothetical reasonable investor to make an informed judgment regarding the
chapter 11 plan. To satisfy the applicable disclosure requirements, the Debtors submit this
Disclosure Statement to holders of Claims that are Impaired and not deemed to have rejected the
Plan.

7.2      Purpose of the Plan.

The Debtors are proposing the Plan over the alternative of converting the Debtors’ bankruptcy
cases to chapter 7 of the Bankruptcy Code because the Debtors believe that (a) the Plan provides
a more orderly liquidation and a greater recovery to creditors than a chapter 7 liquidation, and
(b) the Plan avoids unnecessary costs to the Debtors’ estates which would accrue should the
Debtors’ bankruptcy case be converted to chapter 7 of the Bankruptcy Code.

7.3      Acceptance or Rejection of the Plan; Effect of Rejection by One or More Classes of
         Claims or Interests.

                       (a)     Classes Entitled To Vote.

Three classes are Impaired and entitled to vote to accept or reject the Plan: Classes 2, 3 and 4
(together, the “Voting Classes”). By operation of law, Class 1 is Unimpaired and deemed to have
accepted the Plan and, therefore, holders of Class 1 Claims are not entitled to vote. By operation
of law, Classes 5 and 6 are deemed to have rejected the Plan and are not entitled to vote.

                       (b)     Tabulation of Votes on a Non-Consolidated Basis.

All votes on the Plan shall be tabulated on a non-consolidated basis by Class and by Debtor for the
purpose of determining whether the Plan satisfies sections 1129(a)(8) and (10) of the Bankruptcy
Code. Notwithstanding the foregoing, the Debtors reserve the right to seek to substantively
consolidate any two or more Debtors; provided, however, that such substantive consolidation does
not materially and adversely impact the amount of the Plan Distributions to any Person.

                       (c)     Acceptance by Impaired Classes.

An Impaired Class of Claims shall have accepted the Plan if, not counting the vote of any holder
designated under section 1126(e) of the Bankruptcy Code, (a) the holders of at least two-thirds in
dollar amount of the Allowed Claims actually voting in such Class have voted to accept the Plan
and (b) the holders of more than one-half in number of the Allowed Claims actually voting in such
Class have voted to accept the Plan.

                       (d)     Elimination of Vacant Classes.

To the extent applicable, any Class that does not contain any Allowed Claims, Allowed Interests,
or Claims or Interests temporarily allowed for voting purposes under Bankruptcy Rule 3018 as of
the date of commencement of the Confirmation Hearing, for all Debtors or with respect to any
particular Debtor, shall be deemed to have been eliminated from the Plan for all Debtors or for
such particular Debtor, as applicable, for purposes of (a) voting to accept or reject the Plan and


                                                  34
010-9091-4666/30/AMERICAS
Case 20-40133-acs            Doc 648   Filed 10/05/20    Entered 10/05/20 19:29:41          Page 43 of
                                                 151



(b) determining whether such Class has accepted or rejected the Plan pursuant to
section 1129(a)(8) of the Bankruptcy Code.

                       (e)     Deemed Acceptance If No Votes Cast.

If no holders of Claims or Interests eligible to vote in a particular Class vote to accept or reject the
Plan, the Plan shall be deemed accepted by the holders of Claims or Interests in such Class.

                       (f)     Confirmation Pursuant to Section 1129(b) of the Bankruptcy Code
                               or “Cramdown.”

Because certain Classes are deemed to have rejected the Plan, the Debtors will request
confirmation of the Plan, as it may be modified and amended from time to time, under section
1129(b) of the Bankruptcy Code with respect to such Classes. Subject to Sections 13.2 and 13.3
of the Plan, the Debtors reserve the right (i) to alter, amend, modify, revoke, or withdraw the Plan
or any Plan Document to satisfy the requirements of section 1129(b) of the Bankruptcy Code, if
necessary, and (ii) to request confirmation of the Plan, as it may be modified, supplemented, or
amended from time to time, with respect to any Class that affirmatively votes to reject the Plan.

7.4      Means for Implementation.

                       (a)     Corporate Existence.

               (i)     Upon the entry of the Confirmation Order by the Bankruptcy Court, all
matters provided for under the Plan involving the corporate structure of the Debtors will be deemed
authorized and approved without any requirement of further action by the Debtors, the Debtors’
shareholders or members, or the Debtors’ boards of managers. On the Effective Date, to the extent
not otherwise distributed to the holders of Allowed Claims or otherwise provided for in the Plan,
each Debtor’s assets will be transferred to the Liquidation Trust, which will liquidate and monetize
such assets and make distributions to holders of Allowed Claims pursuant to the terms of the Plan.

               (ii)     To the extent not used in the transfer of Liquidation Trust Assets and not
completed prior to the Effective Date, the Debtors (and their respective boards of managers) will
dissolve as of the Effective Date, and are authorized to dissolve or terminate the existence of
wholly owned non-debtor subsidiaries following the Effective Date as well as any remaining
health, welfare, or benefit plans. For the avoidance of doubt, once all assets of a Debtor have been
transferred to the Liquidation Trust, the applicable Debtor or the Liquidation Trustee, as
applicable, will take all necessary steps to dissolve such Debtor.

                       (b)     Closing of the Debtors’ Chapter 11 Cases.

When (i) all Disputed Claims filed against a Debtor have become Allowed Claims or have been
disallowed by Final Order, (ii) all Liquidation Trust Assets that were assets of such Debtor have
been liquidated and the proceeds thereof distributed in accordance with the terms of the Plan, and
(iii) all other actions required to be taken by the Liquidation Trust under the Plan and the
Liquidation Trust Agreement have been taken, the Liquidation Trust shall seek authority from the
Bankruptcy Court to close such Debtor’s Chapter 11 Case in accordance with the Bankruptcy Code
and the Bankruptcy Rules.

                                                  35
010-9091-4666/30/AMERICAS
Case 20-40133-acs            Doc 648   Filed 10/05/20    Entered 10/05/20 19:29:41        Page 44 of
                                                 151



                       (c)     Plan Funding.

The Plan Distributions to be made in Cash under the terms of the Plan shall be funded from the
Debtors’ Cash on hand and applicable proceeds deriving from the sale proceeds pursuant to the De
Minimis Asset Procedures Order and other sale proceeds.

                       (d)     Settlement of Intercompany Matters.

On the Effective Date, pursuant to section 1123(b)(3)(A) of the Bankruptcy Code and Bankruptcy
Rule 9019, each Debtor and its respective successors and assigns shall waive and release each
other and all of its respective successors from any and all Intercompany Claims among and
between any or all of the Debtors. Such waiver and release shall be effective as a bar to all actions,
Causes of Action, suits, Claims, Liens, or demands of any kind with respect to any Intercompany
Claim amongst or between any or all of the Debtors.

                       (e)     Monetization of Assets.

The Liquidation Trustee shall, in an expeditious but orderly manner, monetize and convert the
Liquidation Trust Assets to Cash and make timely distributions to the Liquidation Trust
Beneficiaries in accordance with the Plan and the Liquidation Trust Agreement. In so doing, the
Liquidation Trustee shall exercise its reasonable business judgment to maximize recoveries. The
Liquidation Trustee shall have no liability to any party for the outcome of its decisions in this
regard.

                       (f)     Books and Records.

Books and records for each Debtor shall be maintained by the Liquidation Trustee to the extent
necessary for the administration of the Liquidation Trust. For the avoidance of doubt, to the extent
the Debtors’ books and records are not necessary for the administration of the Liquidation Trust,
and except as previously ordered by the Bankruptcy Court, such books and records may be
destroyed or abandoned without further order of the Bankruptcy Court as determined appropriate
by the Liquidation Trustee.

                       (g)     Reporting Duties.

The Liquidation Trustee shall be responsible for filing informational returns on behalf of the
Debtors and the Liquidation Trust and paying any tax liability of the Debtors and the Liquidation
Trust. Additionally, the Liquidation Trustee shall file (or cause to be filed) any other statements,
returns, reports, or disclosures relating to the Debtors or the Liquidation Trust that are required by
any governmental unit or applicable law.

                       (h)     Tax Obligations.

The Liquidation Trustee shall have the powers of administration regarding all of the Debtors’ and
the Liquidation Trust’s tax obligations, including filing of returns. The Liquidation Trustee shall
(i) endeavor to complete and file, within 180 days after the Effective Date, each Debtor’s final
federal, state, and local tax returns, (ii) request, if necessary, an expedited determination of any
unpaid tax liability of the Debtors or their Estates under section 505(b) of the Bankruptcy Code

                                                    36
010-9091-4666/30/AMERICAS
Case 20-40133-acs            Doc 648   Filed 10/05/20   Entered 10/05/20 19:29:41         Page 45 of
                                                 151



for all taxable periods of the Debtors ending after the Petition Date through the dissolution of the
Liquidation Trust as determined under applicable tax laws, and (iii) represent the interests and
accounts of the Liquidation Trust or the Debtors’ Estates before any taxing authority in all matters
including, without limitation, any action, suit, proceeding, or audit.

                       (i)     Cancellation of Existing Securities and Agreements.

Except for the purpose of evidencing a right to distribution under the Plan and except as otherwise
set forth in the Plan, on the Effective Date, all notes, stock, agreements, instruments, certificates,
and other documents evidencing any Claim against or Interest in the Debtors shall be cancelled
and the obligations of the Debtors thereunder or in any way related thereto shall be fully released.

                       (j)     Indemnification Obligations.

The Debtors shall assume and assign to the Liquidation Trust their indemnification obligations to
current and former managers and officers of the Debtors, which shall in no way affect the rights
and obligations of the insureds under the “tail” managers and officers insurance coverage
purchased prepetition.

                       (k)     Effectuating Documents; Further Transactions; Exemption from
                               Certain Transfer Taxes.

                 (i)     The Debtors or the Liquidation Trustee, subject to the terms of the
Liquidation Trust Agreement, as applicable, may take all actions to execute, deliver, file, or record
such contracts, instruments, releases, and other agreements or documents and take such actions as
may be necessary or appropriate to effectuate and implement the provisions of the Plan without
the need for any approvals, authorizations, actions, or consents except for those expressly required
pursuant thereto. Any officer of any Debtor or the Liquidation Trustee shall be authorized to
certify or attest to any of the foregoing actions.

               (ii)    Before, on, or after the Effective Date (as appropriate), all matters provided
for pursuant to the Plan that would otherwise require approval of the shareholders, managers, or
members of the Debtors shall be deemed to have been so approved and shall be in effect before,
on or after the Effective Date (as appropriate) pursuant to applicable law and without any
requirement of further action by the shareholders, managers, or partners of the Debtors or the need
for any approvals, authorizations, actions, or consents.

               (iii) To the extent permitted by section 1146(a) of the Bankruptcy Code, any
post-Confirmation Date transfer from a Debtor to any Person pursuant to, in contemplation of, or
in connection with the Plan or pursuant to: (a) the issuance, distribution, transfer, or exchange of
any debt, equity security, or other interest in the Debtors; (b) the creation, modification,
consolidation, or recording of any mortgage, deed of trust, or other security interest; (c) the
making, assignment, or recording of any lease or sublease; or (d) the making, delivery, or recording
of any deed or other instrument of transfer under, in furtherance of, or in connection with, the Plan,
including any deeds, bills of sale, assignments, or other instrument of transfer executed in
connection with any transaction arising out of, contemplated by, or in any way related to the Plan,
shall not be subject to any document recording tax, stamp tax, conveyance fee, intangibles or
similar tax, mortgage tax, real estate transfer tax, mortgage recording tax, sales or use tax, Uniform
                                                  37
010-9091-4666/30/AMERICAS
Case 20-40133-acs            Doc 648   Filed 10/05/20    Entered 10/05/20 19:29:41          Page 46 of
                                                 151



Commercial Code filing or recording fee or other similar tax or governmental assessment, in each
case to the extent permitted by applicable law, and the appropriate state or local governmental
officials or agents shall forego the collection of any such tax or governmental assessment and
accept for filing and recordation any of the foregoing instruments or other documents without the
payment of any such tax or governmental assessment. Such exemption specifically applies,
without limitation, to (i) all documents necessary to evidence and implement the provisions of and
the distributions to be made under the Plan, including the transfer of the Liquidation Trust Assets
to the Liquidation Trust and (ii) any sale or other transfer of the Debtors’ assets in connection with
the orderly liquidation of such assets, as contemplated by the Plan.

                       (l)     Comprehensive Settlement of Claims and Controversies.

Pursuant to Bankruptcy Rule 9019 and in consideration for the Plan Distributions and other
benefits provided in the Plan, the provisions of the Plan will constitute a good faith compromise
and settlement of all Claims and controversies relating to the rights that a holder of a Claim or
Interest may have with respect to any Allowed Claim or Allowed Interest or any Plan Distribution
on account thereof. The entry of the Confirmation Order will constitute the Bankruptcy Court’s
approval, as of the Effective Date, of the compromise or settlement of all such Claims or
controversies and the Bankruptcy Court’s finding that all such compromises or settlements are:
(a) in the best interest of the Debtors, the Estates, and their property and stakeholders; and (b) fair,
equitable, and reasonable.

                       (m)     Preservation of Causes of Action.

In accordance with section 1123(b) of the Bankruptcy Code, the Debtors or the Liquidation
Trustee, as applicable, shall retain and may enforce all rights to commence and pursue, as
appropriate, any and all Causes of Action, whether arising before or after the Petition Date,
notwithstanding the rejection of any Executory Contract or Unexpired Lease during the Chapter
11 Cases or pursuant to the Plan; provided, however, that the Debtors shall waive all Causes of
Action under Chapter 5 of the Bankruptcy Code against the holders of General Unsecured Claims.
Except as stated in the preceding sentence, the Debtors or the Liquidation Trustee, as applicable,
may pursue such Causes of Action, as appropriate, in accordance with the best interests of the
Estates and Liquidation Trust. The Debtors or the Liquidation Trustee, as applicable, shall retain
and may exclusively enforce any and all such Causes of Action. The Debtors or the Liquidation
Trustee, as applicable, shall have the exclusive right, authority, and discretion to determine and to
initiate, file, prosecute, enforce, abandon, settle, compromise, release, withdraw, or litigate to
judgment any such Causes of Action and to decline to do any of the foregoing without the consent
or approval of any third party or further notice to or action, order, or approval of the Bankruptcy
Court.

No entity may rely on the absence of a specific reference in the Plan, the Plan Supplement, or the
Disclosure Statement to any Cause of Action against it as any indication that the Debtors or the
Liquidation Trustee, as applicable, will not pursue any and all available Causes of Action against
it. Unless any such Causes of Action against an entity are expressly waived, relinquished,
exculpated, released, compromised, assigned, or transferred, or settled in the Plan or a Final Order,
the Debtors or the Liquidation Trustee, as applicable, expressly reserves all such Causes of Action,
for later adjudication, and, therefore, no preclusion doctrine, including the doctrines of res judicata,

                                                  38
010-9091-4666/30/AMERICAS
Case 20-40133-acs            Doc 648   Filed 10/05/20   Entered 10/05/20 19:29:41         Page 47 of
                                                 151



collateral estoppel, issue preclusion, claim preclusion, estoppel (judicial, equitable, or otherwise),
or laches, shall apply to such Causes of Action upon, after, or as a consequence of the Confirmation
Date or Effective Date.

7.5      Treatment of Executory Contracts and Unexpired Leases.

                       (a)     Assumption of Executory Contracts and Unexpired Leases.

On the Effective Date, the Debtors shall assume only the Executory Contracts and Unexpired
Leases listed on the Schedule of Assumed Contracts and Leases. The Confirmation Order shall
constitute an order of the Bankruptcy Court approving the assumptions described in Section 8.1 of
the Plan pursuant to sections 365 and 1123 of the Bankruptcy Code as of the Effective Date. Any
counterparty to an Executory Contract or Unexpired Lease that fails to timely object to the
proposed assumption of such Executory Contract or Unexpired Lease, including objecting to the
proposed cure amount related thereto, will be deemed to have consented to such assumption and
agreed to the specified cure amount. Neither the Debtors nor the Liquidation Trustee will assume
or assume and assign the LG&E-KU Contract if the LG&E-KU Settlement is approved.

                       (b)     Rejection of Executory Contracts and Unexpired Leases.

               (i)     Each Executory Contract and Unexpired Lease shall be deemed
automatically rejected in accordance with the provisions of sections 365 and 1123 of the
Bankruptcy Code as of the Effective Date, unless any such Executory Contract or Unexpired
Lease: (a) is listed on the Schedule of Assumed Contracts and Leases or (b) has already been
assumed pursuant to an order of the Bankruptcy Court or is otherwise assumed pursuant to the
terms of the Plan; provided, however, that any Executory Contracts or Unexpired Leases that are
the subject of a separate motion to assume or reject under section 365 of the Bankruptcy Code
pending on the Effective Date shall be treated as provided in the Final Order resolving such motion
in the Debtors’ favor. The Confirmation Order shall constitute an order of the Bankruptcy Court
approving the rejections described in Section 8.2 of the Plan pursuant to sections 365 and 1123 of
the Bankruptcy Code as of the Effective Date. The Debtors reserve the right to amend the Schedule
of Assumed Contracts and Leases at any time before the Effective Date. The Debtors will reject
the LG&E-KU Contract pursuant to the LG&E-KU Settlement if the LG&E-KU Settlement is
approved.

               (ii)    Non-debtor parties to Executory Contracts or Unexpired Leases that are
deemed rejected as of the Effective Date shall have the right to assert any Claim on account of the
rejection of such Executory Contracts or Unexpired Leases, including Claims under section 503
of the Bankruptcy Code; provided that such Claims must be filed in accordance with the
procedures set forth in Section 8.3 of the Plan.

                       (c)     Claims Based on Rejection of Executory Contracts or Unexpired
                               Leases.

                (i)    All Claims arising from the rejection of Executory Contracts or Unexpired
Leases must be filed with the Claims Agent according to the procedures established for the filing
of proof of claim or before the later of (i) the applicable Bar Date and (ii) 30 days after the entry
of the order approving the rejection of such Executory Contract or Unexpired Lease. All Claims
                                                 39
010-9091-4666/30/AMERICAS
Case 20-40133-acs            Doc 648   Filed 10/05/20   Entered 10/05/20 19:29:41         Page 48 of
                                                 151



arising from the rejection of Executory Contracts or Unexpired Leases that are evidenced by a
timely filed proof of claim, will be treated as General Unsecured Claims. Upon receipt of the Plan
Distribution provided in Section 3.3.3 of the Plan, all such Claims shall be satisfied, settled, and
released as of the Effective Date, and shall not be enforceable against the Debtors, the Estates, the
Liquidation Trust, or their respective properties or interests in property.

               (ii)   Any Person that is required to file a proof of claim arising from the rejection
of an Executory Contract or Unexpired Lease that fails to timely do so shall be forever barred,
estopped, and enjoined from asserting such Claim, and such Claim shall not be enforceable, against
the Debtors, the Estates, the Liquidation Trust, or their respective properties or interests in
property, unless otherwise ordered by the Bankruptcy Court or as otherwise provided herein.

                       (d)     Cure of Defaults for Assumed Executory Contracts and Unexpired
                               Leases.

               (i)      Any monetary defaults under each Executory Contract and Unexpired
Lease to be assumed pursuant to the Plan shall be satisfied, pursuant to section 365(b)(1) of the
Bankruptcy Code, by payment of the cure amount in Cash on the Effective Date or on such other
terms as the parties to such Executory Contract or Unexpired Lease may agree. In the event of a
dispute regarding (i) the amount of any payments to cure such a default, (ii) the ability of the
Liquidation Trustee or any assignee to provide “adequate assurance of future performance” within
the meaning of section 365 of the Bankruptcy Code under the Executory Contract or Unexpired
Lease to be assumed, or (iii) any other matter pertaining to the proposed assumption, the cure
payments required by section 365(b)(1) of the Bankruptcy Code shall be made following the entry
of a Final Order resolving the dispute and approving the assumption.

                (ii)   No later than ten days prior to the deadline for parties to vote to accept or
reject the Plan, the Debtors shall file a schedule setting forth the proposed cure amount, if any, for
each Executory Contract and Unexpired Lease to be assumed pursuant to Section 7.5(a) of the
Plan, and serve such schedule on each applicable counterparty, together with procedures for
objecting thereto and resolution of disputes by the Bankruptcy Court. Any objection by a
counterparty to the proposed assumption of an Executory Contract or Unexpired Lease or related
cure amount must be filed, served and actually received by the Debtors at least ten Business Days
prior to the Confirmation Hearing. Any counterparty to an Executory Contract or Unexpired Lease
that fails to timely object to the proposed assumption or cure amount will be deemed to have
consented to such assumption and agreed to the specified cure amount.

7.6      Liquidation Trust.

                       (a)     Generally.

On the Effective Date, the Liquidation Trust shall be established and become effective for the
benefit of Liquidation Trust Beneficiaries. The powers, authority, responsibilities, and duties of
the Liquidation Trust and the Liquidation Trustee are set forth in and shall be governed by the Plan
and the Liquidation Trust Agreement. In the event of any conflict between the terms of the
Liquidation Trust Agreement and the Plan, the Plan shall control. The Liquidation Trust
Agreement shall contain provisions customary to trust agreements utilized in comparable

                                                 40
010-9091-4666/30/AMERICAS
Case 20-40133-acs            Doc 648   Filed 10/05/20      Entered 10/05/20 19:29:41         Page 49 of
                                                 151



circumstances, including, without limitation, any and all provisions necessary to ensure the
continued treatment of the Liquidation Trust as a grantor trust and the Liquidation Trust
Beneficiaries as the grantors and owners thereof for federal income tax purposes. The Debtors
shall transfer, without recourse, to the Liquidation Trust all of their right, title, and interest in the
Liquidation Trust Assets. Upon the transfer by the Debtors of the Liquidation Trust Assets to the
Liquidation Trust, the Debtors will have no reversionary or further interest in or with respect to
the Liquidation Trust Assets or the Liquidation Trust.

                       (b)     Purposes and Establishment of the Liquidation Trust.

               (i)      On the Effective Date, the Liquidation Trust shall be established pursuant
to the Liquidation Trust Agreement for the purposes of liquidating and administering the
Liquidation Trust Assets and making distributions on account thereof as provided for under the
Plan. The Liquidation Trust is intended to qualify as a liquidation trust pursuant to Treasury
Regulation section 301.7701-4(d), with no objective to continue or engage in the conduct of a trade
or any other business, except to the extent reasonably necessary to, and consistent with, the purpose
of the Liquidation Trust. The Liquidation Trust shall not be deemed a successor-in-interest of the
Debtors for any purpose other than as specifically set forth in the Plan or in the Liquidation Trust
Agreement.

                (ii)   On the Effective Date, the Liquidation Trustee, on behalf of the Debtors,
shall execute the Liquidation Trust Agreement and shall take all other steps necessary to establish
the Liquidation Trust pursuant to the Liquidation Trust Agreement and consistent with the Plan.

                       (c)     Liquidation Trust Assets.

                 (i)    On the Effective Date, and in accordance with sections 1123 and 1141 of
the Bankruptcy Code and pursuant to the terms of the Plan, all right, title, and interest in all of the
Liquidation Trust Assets, as well as the rights and powers of each Debtor in such Liquidation Trust
Assets, shall automatically vest in the Liquidation Trust, free and clear of all Claims and Interests
for the benefit of the Liquidation Trust Beneficiaries. Upon the transfer of the Liquidation Trust
Assets, the Debtors shall have no interest in or with respect to the Liquidation Trust Assets or the
Liquidation Trust. Notwithstanding the foregoing, for purposes of section 553 of the Bankruptcy
Code, the transfer of the Liquidation Trust Assets to the Liquidation Trust shall not affect the
mutuality of obligations which otherwise may have existed prior to the effectuation of such
transfer. Such transfer shall be exempt from any stamp, real estate transfer, mortgage reporting,
sales, use, or other similar tax, pursuant to section 1146(a) of the Bankruptcy Code. In connection
with the transfer of such assets, any attorney client privilege, work product privilege, or other
privilege or immunity attaching to any documents or communications (whether written or oral)
transferred to the Liquidation Trust shall vest in the Liquidation Trust and its representatives, and
the Debtors and the Liquidation Trustee are directed to take all necessary actions to effectuate the
transfer of such privileges. The Liquidation Trustee shall agree to accept and hold the Liquidation
Trust Assets in the Liquidation Trust for the benefit of the Liquidation Trust Beneficiaries, subject
to the terms of the Plan and the Liquidation Trust Agreement.

              (ii)    The Debtors, the Liquidation Trustee, the Liquidation Trust Beneficiaries,
and any party under the control of such parties will execute any documents or other instruments

                                                   41
010-9091-4666/30/AMERICAS
Case 20-40133-acs              Doc 648      Filed 10/05/20    Entered 10/05/20 19:29:41    Page 50 of
                                                      151



and shall take all other steps as necessary to cause title to the Liquidation Trust Assets to be
transferred to the Liquidation Trust.

                         (d)      Valuation of Assets.

               (i)    As soon as practicable after the establishment of the Liquidation Trust, the
Liquidation Trustee shall determine the value of the assets transferred to the Liquidation Trust,
and the Liquidation Trustee shall apprise, in writing, the Liquidation Trust Beneficiaries of such
valuation. The valuation shall be used consistently by all parties (including the Liquidation Trustee
and Liquidation Trust Beneficiaries) for all federal income tax purposes.

               (ii)    In connection with the preparation of the valuation contemplated by the Plan
and the Liquidation Trust Agreement, the Liquidation Trust shall be entitled to retain such
professionals and advisors as the Liquidation Trust shall determine to be appropriate or necessary,
and the Liquidation Trustee shall take such other actions in connection therewith as it determines
to be appropriate or necessary. The Liquidation Trust shall bear all of the reasonable costs and
expenses incurred in connection with determining such value, including the fees and expenses of
any professionals retained in connection therewith.

                         (e)      Appointment of the Liquidation Trustee.

On the Effective Date and in compliance with the provisions of the Plan and the Liquidation Trust
Agreement, the Committee and Secured Lenders shall appoint a person or firm as Liquidation
Trustee. The salient terms of the Liquidation Trustee’s employment, including the Liquidation
Trustee’s duties and compensation, to the extent not set forth in the Plan, shall be set forth in the
Liquidation Trust Agreement, to be filed in accordance with Section 1.1.87 of the Plan, or the
Confirmation Order.

                         (f)      Duties and Powers of the Liquidation Trustee.

                  (i)          Authority.

The duties and powers of the Liquidation Trustee shall include all powers necessary to implement
the Plan with respect to all Debtors and monetize, sell, transfer, liquidate, and transact with respect
to the Liquidation Trust Assets, including, without limitation, the duties and powers listed in the
Plan. The Liquidation Trustee will administer the Liquidation Trust in accordance with the
Liquidation Trust Agreement. The Liquidation Trustee shall, in an expeditious but orderly manner,
liquidate and convert to Cash the Liquidation Trust Assets, make timely Plan Distributions, and
not unduly prolong the duration of the Liquidation Trust. As further provided in the Liquidation
Trust Agreement, the Liquidation Trustee may abandon property of the Estates and the Liquidation
Trust Assets, including, but not limited to, mining permits, when deemed appropriate.

                  (ii)         Claims and Causes of Action.

The Liquidation Trustee may object to, seek to estimate, seek to subordinate, compromise, or settle
any and all Claims against the Debtors and Causes of Action of the Debtors that have not already
been deemed Allowed Claims as of the Effective Date. The Liquidation Trustee shall have the
absolute right to pursue or not to pursue any and all Liquidation Trust Assets as it determines in

                                                         42
010-9091-4666/30/AMERICAS
Case 20-40133-acs           Doc 648      Filed 10/05/20     Entered 10/05/20 19:29:41     Page 51 of
                                                   151



the best interests of the Liquidation Trust Beneficiaries, and consistent with the purposes of the
Liquidation Trust, and shall have no liability for the outcome of its decision except for any damages
caused by willful misconduct or gross negligence. If any, Liquidation Trust Causes of Action may
only be prosecuted or settled by the Liquidation Trustee, in its sole discretion. The Liquidation
Trust Causes of Action will be transferred to the Liquidation Trust on the Effective Date.

                  (iii)     Retention of Professionals.

The Liquidation Trustee may enter into employment agreements and retain professionals to pursue
the sale of the Liquidation Trust Assets and otherwise advise the Liquidation Trustee and provide
services to the Liquidation Trust in connection with the matters contemplated by the Plan, the
Confirmation Order, and the Liquidation Trust Agreement without further order of the Bankruptcy
Court. Unless an alternative fee arrangement has been agreed to (either by order of the Bankruptcy
Court or with the consent of the Liquidation Trustee), professionals retained by the Liquidation
Trustee shall be compensated from the proceeds of the Liquidation Trust Assets in accordance with
Section 9.6.5 of the Plan.

                  (iv)      Distributions; Withholding.

As described in Article 7 of the Plan, the Liquidation Trustee shall make distributions to the
Liquidation Trust Beneficiaries in accordance with the terms of the Liquidation Trust Agreement
and the Plan. The Liquidation Trustee may withhold from amounts otherwise distributable to any
entity any and all amounts, determined in the Liquidation Trustee’s sole discretion, required by the
Liquidation Trust Agreement, any law, regulation, rule, ruling, directive, treaty, or other
governmental requirement. Notwithstanding the above, each holder of an Allowed Claim that is
to receive a distribution under the Plan shall have the sole and exclusive responsibility for the
satisfaction and payment of any taxes imposed on such holder by any governmental unit, including
income, withholding, and other tax obligations, on account of such Plan Distribution. The
Liquidation Trustee may require, as a condition to the receipt of a Plan Distribution, that the holder
complete the appropriate Form W-8 or Form W-9, as applicable to each holder. If the holder fails
to comply with such a request within 180 days, such distribution shall be deemed an unclaimed
distribution and treated in accordance with Section 7.4.5 of the Plan. Further, the Allowed Claim
of any such holder shall be deemed released and the holder thereof shall be forever barred,
estopped, and enjoined from asserting any Claim against any of the Debtors, the Liquidation Trust,
or the Liquidation Trustee.

                  (v)       Reasonable Fees and Expenses.

The Liquidation Trustee may incur any reasonable and necessary expenses in connection with the
performance of its duties under the Plan, including in connection with retaining professionals
and/or entering into agreements pursuant to Sections 9.6.3 and 9.6.9 of the Plan. The Liquidation
Trustee shall be paid from the proceeds of the Liquidation Trust Assets pursuant to the Liquidation
Trust Agreement.

                  (vi)      Investment Powers.

The right and power of the Liquidation Trustee to invest the Liquidation Trust Assets, the proceeds
thereof, or any income earned by the Liquidation Trust shall be limited to the right and power to
                                                    43
010-9091-4666/30/AMERICAS
Case 20-40133-acs              Doc 648     Filed 10/05/20    Entered 10/05/20 19:29:41      Page 52 of
                                                     151



invest in such assets only in Cash and U.S. Government securities as defined in section 2(a)(16)
of the Investment Company Act of 1940, as amended; provided, however, that (a) the scope of any
such permissible investments shall be further limited to include only those investments that a
liquidating trust within the meaning of Treasury Regulation section 301.7701-4(d) may be
permitted to hold and (b) the Liquidation Trustee may expend the Liquidation Trust Assets (i) as
reasonably necessary to meet contingent liabilities and maintain the value of the Liquidation Trust
Assets during liquidation, (ii) to pay reasonable administrative expenses (including, but not limited
to, any taxes imposed on the Liquidation Trust or reasonable fees and expenses in connection with
litigation), and (iii) to satisfy other liabilities incurred or assumed by the Liquidation Trust (or to
which the Liquidation Trust Assets are otherwise subject) in accordance with the Plan or the
Liquidation Trust Agreement.

                  (vii)        Liquidation Trustee’s Tax Power for Debtors.

As described in Section 5.7 of the Plan, following the Effective Date, the Liquidation Trustee shall
prepare and file (or cause to be prepared and filed), on behalf of the Debtors, all tax returns required
to be filed or that the Liquidation Trustee otherwise deems appropriate. In the event that the
Liquidation Trust shall fail or cease to qualify as a liquidating trust within the meaning of Treasury
Regulation section 301.7701-4(d), the Liquidation Trustee shall take any and all necessary actions
as it shall deem appropriate to have the Liquidation Trust classified as a partnership for federal tax
purposes under Treasury Regulation section 301.7701-3, including, if necessary, creating or
converting the Liquidation Trust into a Delaware limited liability partnership or limited liability
company that is so classified.

                  (viii) Insurance.

The Liquidation Trustee will maintain customary insurance coverage for the protection of the
Liquidation Trustee on and after the Effective Date.

                  (ix)         Agreements and Other Actions.

The Liquidation Trustee may enter into any agreement or execute any document required by or
consistent with the Plan and perform all of the Debtors’ and Liquidation Trust’s obligations
thereunder. The Liquidation Trustee may take all other actions not inconsistent with the provisions
of the Plan and the Liquidation Trust Agreement that the Liquidation Trustee deems reasonably
necessary or desirable with respect to administering the Plan.

                         (g)      Funding of the Liquidation Trust.

On the Effective Date, the Liquidation Trust Reserve shall be transferred to, and vest in, the
Liquidation Trust for purposes of funding the Liquidation Trust. Thereafter, the terms of the
Liquidation Trust Agreement shall govern the funding of the Liquidation Trust.

                         (h)      Exculpation; Indemnification.

The Liquidation Trustee, the Liquidation Trust, the professionals of the Liquidation Trust, and their
representatives will be exculpated and indemnified pursuant to the terms of the Liquidation Trust
Agreement. The indemnification described in the Liquidation Trust Agreement will exclude

                                                       44
010-9091-4666/30/AMERICAS
Case 20-40133-acs            Doc 648   Filed 10/05/20   Entered 10/05/20 19:29:41         Page 53 of
                                                 151



willful misconduct and gross negligence. Any indemnification claim of the Liquidation Trustee
or the other individuals entitled to indemnification under this subsection shall be satisfied solely
from the Liquidation Trust Assets and shall be entitled to a priority distribution therefrom, ahead
of any other claim to or interest in such assets. The Liquidation Trustee and its representatives
shall be entitled to rely, in good faith, on the advice of their retained professionals.

                       (i)     Federal Income Tax Treatment of Liquidation Trust.

                (i)     Pursuant to Revenue Procedure 94-45, for all U.S. federal income tax
purposes, all parties (including, without limitation, the Debtors, the Liquidation Trustee and the
Liquidation Trust Beneficiaries) shall treat the transfer of the Liquidation Trust Assets to the
Liquidation Trust for the benefit of the Liquidation Trust Beneficiaries, whether their Claims are
Allowed on or after the Effective Date as (A) a transfer of the Liquidation Trust Assets (subject to
any obligations relating to those assets) directly to the Liquidation Trust Beneficiaries, in exchange
for those Liquidation Trust Beneficiaries relinquishing their claims, followed by (B) the transfer
by the Liquidation Trust Beneficiaries to the Liquidation Trust of the Liquidation Trust Assets
(other than the Liquidation Trust Assets allocable to any disputed ownership fund) in exchange for
interests in Liquidation Trust. Accordingly, the Liquidation Trust Beneficiaries shall be treated
for U.S. federal income tax purposes as the grantors and owners of their respective share of the
Liquidation Trust Assets (other than such Liquidation Trust Assets as are allocable to any disputed
ownership fund). The foregoing treatment shall also apply, to the extent permitted by applicable
law, for state and local income tax purposes.

                 (ii)   Subject to contrary definitive guidance from the Internal Revenue Service
or a court of competent jurisdiction (including the receipt by the Liquidation Trustee of a private
letter ruling if the Liquidation Trustee so requests, or the receipt of an adverse determination by
the Internal Revenue Service upon audit if not contested by the Liquidation Trustee), the
Liquidation Trustee may (A) timely elect to treat any Disputed Claims reserve as a “disputed
ownership fund” governed by Treasury Regulation section 1.468B-9 and (B) to the extent
permitted by applicable law, report consistently with the foregoing for state and local income tax
purposes. All parties (including the Liquidation Trustee, the Debtors and the Liquidation Trust
Beneficiaries) shall report for U.S. federal, state and local income tax purposes consistently with
the foregoing.

                       (j)     Tax Reporting.

                (i)     The Liquidation Trustee shall file tax returns for the Liquidation Trust
treating the Liquidation Trust as a grantor trust pursuant to Treasury Regulation section 1.671-4(a)
and in accordance with Section 9.10 of the Plan. The Liquidation Trustee also will annually send
to each Liquidation Trust Beneficiary a separate statement setting forth the Liquidation Trust
Beneficiary’s share of items of income, gain, loss, deduction, or credit (including the receipts and
expenditures of the Liquidation Trust) as relevant for U.S. federal income tax purposes and will
instruct all such holders to use such information in preparing their U.S. federal income tax returns
or to forward the appropriate information to such holder’s underlying beneficial holders with
instructions to utilize such information in preparing their U.S. federal income tax returns. The
Liquidation Trustee shall also file (or cause to be filed) any other statement, return, or disclosure
relating to the Liquidation Trust that is required by any governmental unit.

                                                 45
010-9091-4666/30/AMERICAS
Case 20-40133-acs            Doc 648   Filed 10/05/20   Entered 10/05/20 19:29:41        Page 54 of
                                                 151



                (ii)    The valuation of the Liquidation Trust Assets prepared pursuant to Section
9.4 of the Plan shall be used consistently by all parties (including the Liquidation Trustee and the
Liquidation Trust Beneficiaries) for all federal income tax purposes.

               (iii) The Liquidation Trustee shall be responsible for payment, out of the
Liquidation Trust Assets, of any taxes imposed on the Liquidation Trust or the Liquidation Trust
Assets, including any disputed ownership fund. In the event, and to the extent, any Cash retained
on account of Disputed Claims in a disputed ownership fund is insufficient to pay the portion of
any such taxes attributable to the taxable income arising from the assets allocable to, or retained
on account of, Disputed Claims, such taxes shall be (A) reimbursed from any subsequent Cash
amounts retained on account of Disputed Claims or (B) to the extent that such Disputed Claims
have subsequently been resolved, deducted from any amounts otherwise distributable by the
Liquidation Trustee as a result of the resolution of such Disputed Claims.

                (iv)   The Liquidation Trustee may request an expedited determination of taxes
of the Liquidation Trust, including the Disputed Claims Reserve, or the Plan Debtors under section
505(b) of the Bankruptcy Code, for all tax returns filed for, or on behalf of, the Liquidation Trust
or the Plan Debtors for all taxable periods through the dissolution of the Liquidation Trust.

                       (k)     Tax Withholdings by Liquidation Trustee.

The Liquidation Trustee may withhold and pay to the appropriate taxing authority all amounts
required to be withheld pursuant to the Tax Code or any provision of any foreign, state or local tax
law with respect to any payment or distribution to the Liquidation Trust Beneficiaries. All such
amounts withheld and paid to the appropriate taxing authority shall be treated as amounts
distributed to such Liquidation Trust Beneficiaries for all purposes of the Liquidation Trust
Agreement. The Liquidation Trustee shall be authorized to collect such tax information from the
Liquidation Trust Beneficiaries (including, without limitation, social security numbers or other tax
identification numbers) as it, in its sole discretion, deems necessary to effectuate the Plan, the
Confirmation Order and the Liquidation Trust Agreement. To receive distributions under the Plan,
all Liquidation Trust Beneficiaries will need to identify themselves to the Liquidation Trustee and
provide tax information and the specifics of their holdings, to the extent the Liquidation Trustee
deems appropriate. This identification requirement may, in certain cases, extend to holders who
hold their securities in street name. The Liquidation Trustee may refuse to make a distribution to
any Liquidation Trust Beneficiary that fails to furnish such information in a timely fashion, until
such information is delivered; provided, however, that, upon the delivery of such information by a
Liquidation Trust Beneficiary, the Liquidation Trustee shall make such distribution to which the
Liquidation Trust Beneficiary is entitled, without interest; and, provided, further, that, if the
Liquidation Trustee fails to withhold in respect of amounts received or distributable with respect
to any such holder and the Liquidation Trustee is later held liable for the amount of such
withholding, such holder shall reimburse the Liquidation Trustee for such liability.

                       (l)     Dissolution.

The Liquidation Trust shall be dissolved at such time as (i) all of the Liquidation Trust Assets have
been distributed pursuant to the Plan and the Liquidation Trust Agreement, (ii) the Liquidation
Trustee determines that the administration of any remaining Liquidation Trust Assets is not likely

                                                 46
010-9091-4666/30/AMERICAS
Case 20-40133-acs           Doc 648   Filed 10/05/20      Entered 10/05/20 19:29:41           Page 55 of
                                                151



to yield sufficient additional proceeds to justify further pursuit, or (iii) all distributions required to
be made by the Liquidation Trustee under the Plan and the Liquidation Trust Agreement have been
made; provided, however, that in no event shall the Liquidation Trust be dissolved later than five
years from the Effective Date unless the Bankruptcy Court determines that a fixed period extension
(not to exceed two years, including any prior extensions) is necessary to facilitate or complete the
recovery and liquidation of the Liquidation Trust Assets. If at any time the Liquidation Trustee
determines, in reliance upon such professionals as the Liquidation Trustee may retain, that the
expense of administering the Liquidation Trust so as to make a final distribution to the Liquidation
Trust Beneficiaries is likely to exceed the value of the remaining Liquidation Trust Assets, the
Liquidation Trustee may (i) reserve any amount necessary to dissolve the Liquidation Trust,
(ii) donate any balance to a charitable organization (A) described in section 501(c)(3) of the Tax
Code, (B) exempt from U.S. federal income tax under section 501(a) of the Tax Code, (C) not a
“private foundation” as defined in section 509(a) of the Tax Code, and (D) that is unrelated to the
Debtors, the Liquidation Trust, and any insider of the Liquidation Trustee, and (iii) dissolve the
Liquidation Trust.

7.7      Binding Effect.

Except as otherwise provided in section 1141(d)(3) of the Bankruptcy Code and subject to the
occurrence of the Effective Date, on and after the Confirmation Date, the provisions of the Plan
shall bind any holder of a Claim against, or Interest in, the Debtors and inure to the benefit of and
be binding on such holder’s respective successors and assigns, whether or not the Claim or Interest
of such holder is impaired under the Plan and whether or not such holder has accepted the Plan.

7.8      Release of Claims Against and Interests in the Debtors.

Unless otherwise provided in the Plan, any Plan Distributions and deliveries to be made on account
of Allowed Claims under the Plan shall be in complete settlement, satisfaction, and release of such
Allowed Claims. Holders of Allowed Claims may assert such Claims against each Debtor
obligated with respect to such Claims; provided, however, that in no case shall the aggregate value
of all property received or retained under the Plan (or from third parties) by a holder of an Allowed
Claim exceed 100% of such holder’s underlying Allowed Claim plus any postpetition interest on
such Claim, to the extent such interest is permitted by Section 7.6 of the Plan.

7.9      Term of Pre-Confirmation Injunctions or Stays.

Unless otherwise provided in the Plan, all injunctions or stays arising prior to the Confirmation
Date in accordance with sections 105 or 362 of the Bankruptcy Code, or otherwise, and in existence
on the Confirmation Date, shall remain in full force and effect until the Effective Date.

7.10     Debtor Release.

       (a)    Notwithstanding anything contained in the Plan to the contrary, as of the
Effective Date, for the good and valuable consideration provided by each of the Releasees,
including, the services of the Debtors’ officers and directors in facilitating the expeditious
implementation of the Debtors’ restructuring, each of the Debtors hereby provides a full
release, waiver, and discharge to the Releasees (and each such Releasee so released shall be
deemed released and discharged by the Debtors) and their respective properties from any
                                                   47
010-9091-4666/30/AMERICAS
Case 20-40133-acs           Doc 648   Filed 10/05/20   Entered 10/05/20 19:29:41      Page 56 of
                                                151



and all Causes of Action and any other debts, obligations, rights, suits, damages, actions,
remedies, and liabilities whatsoever, whether known or unknown, foreseen or unforeseen,
existing as of the Effective Date, or thereafter arising, in law, equity, or otherwise, whether
for tort, contract, violations of federal or state securities laws, or otherwise, based in whole
or in part upon any act or omission, transaction, or other occurrence or circumstances
existing or taking place prior to or on the Effective Date in any way related to the Debtors,
including, without limitation, those that any of the Debtors, the Liquidation Trustee, or the
Liquidation Trust would have been legally entitled to assert or that any holder of a Claim or
Interest or other entity would have been legally entitled to assert for or on behalf of any of
the Debtors or Estates and further including those in any way related to the Chapter 11
Cases or the Plan.

        (b)    Entry of the Confirmation Order shall constitute the Bankruptcy Court’s
approval, pursuant to Bankruptcy Rule 9019, of the releases by the Debtors, which includes
by reference each of the related provisions and definitions contained in the Plan, and further,
shall constitute the Bankruptcy Court’s finding that such releases are: (1) in exchange for
the good and valuable consideration provided by the Releasees; (2) a good-faith settlement
and compromise of the Claims released by the Debtors; (3) in the best interests of the Debtors
and all holders of Claims and Interests; (4) fair, equitable, and reasonable; (5) given and
made after due notice and opportunity for hearing; and (6) a bar to any of the Debtors or
their Estates asserting any Claim or Cause of Action released pursuant to these releases by
the Debtors.

7.11     Accepting Claim Holders Release.

       (a)     Except as otherwise expressly provided for in the Plan, from and after the
Effective Date, all Releasing Parties shall be deemed to have forever released, waived, and
discharged all causes of action and any other debts, obligations, rights, suits, damages,
actions, remedies, and liabilities whatsoever, whether known or unknown, foreseen or
unforeseen, existing as of the Effective Date or thereafter arising, in law, equity or otherwise,
whether for tort, contract, violations of federal or state securities laws or otherwise, based in
whole or in part upon any act or omission, transaction, or other occurrence or circumstances
existing or taking place prior to or on the Effective Date in any way related to the Debtors,
the Chapter 11 Cases, or the Plan against the Releasees (the “Accepting Claim Holders
Release”).

       (b)     Entry of the Confirmation Order shall constitute the Bankruptcy Court’s
approval, pursuant to Bankruptcy Rule 9019, of the Accepting Claim Holders Release, which
includes by reference each of the related provisions and definitions contained in the Plan,
and, further, shall constitute the Bankruptcy Court’s finding that the Accepting Claim
Holders Release is: (1) in exchange for the good and valuable consideration provided by the
Releasees; (2) a good-faith settlement and compromise of the claims released by the
Accepting Claim Holders Release; (3) in the best interests of the Debtors and all holders of
Claims and Interests; (4) fair, equitable and reasonable; (5) given and made after due notice
and opportunity for hearing; and (6) a bar to any of the Releasees asserting any claim or
cause of action released pursuant to the Accepting Claim Holders Release.


                                                48
010-9091-4666/30/AMERICAS
Case 20-40133-acs           Doc 648   Filed 10/05/20   Entered 10/05/20 19:29:41       Page 57 of
                                                151



7.12     Exculpation and Limitation of Liability.

Except as otherwise specifically provided in the Plan and to the extent not prohibited by
applicable law, no Exculpated Party shall have or incur, and each Exculpated Party shall be
released and exculpated from, any Exculpated Claim, obligation, Cause of Action, or liability
for any Exculpated Claim; provided, however, that the foregoing exculpation shall have no
effect on the liability of any Person that results from any such act or omission that is
determined in a Final Order to have constituted gross negligence or willful misconduct;
provided, further, that in all respects such Persons shall be entitled to reasonably rely upon
the advice of counsel with respect to their duties and responsibilities pursuant to the Plan.
The Exculpated Parties (and each of their respective affiliates, agents, managers, directors,
officers, employees, advisors, and attorneys) have complied with the applicable provisions of
the Bankruptcy Code with regard to the solicitation and distribution of the Plan and the Plan
Distributions and, therefore, are not and shall not be liable at any time for the violation of
any applicable law, rule, or regulation governing the solicitation of acceptances or rejections
of the Plan or such Plan Distributions.

7.13     Injunction Related to Releases and Exculpation.

Except as otherwise expressly provided in the Plan or for obligations issued pursuant to the
Plan, or Confirmation Order, all entities who have held, hold, or may hold Claims against or
Interests in the Debtors are permanently enjoined, from and after the Effective Date, from
taking any of the following actions against, as applicable, the Debtors, their Estates, the
Liquidation Trust, the Releasees, or the Exculpated Parties on account of any such Claims
or Interests including, but not limited to: (1) commencing or continuing in any manner any
action or other proceeding of any kind; (2) enforcing, attaching, collecting, or recovering by
any manner or means any judgment, award, decree, or order; (3) creating, perfecting, or
enforcing any encumbrance of any kind; (4) asserting any right of setoff, subrogation, or
recoupment of any kind against any obligation due from the Debtors’ Estates or the
Liquidation Trust notwithstanding an indication in a proof of Claim or Interest or otherwise
that such holder asserts, has, or intends to preserve any right of setoff pursuant to section
553 of the Bankruptcy Code or otherwise; (5) commencing or continuing in any manner any
action or other proceeding of any kind that does not comply with or is inconsistent with the
Plan, including any right of action against an Exculpated Party for any Exculpated Claim,
obligation, Cause of Action, or liability for any Exculpated Claim; and (6) taking any actions
to interfere with the implementation or consummation of the Plan; provided, however, that
nothing in the Plan shall preclude any entity from exercising rights pursuant to and
consistent with the terms of the Plan or the Confirmation Order.

7.14     Retention of Causes of Action/Reservation of Rights.

The Liquidation Trustee may object to, seek to estimate, seek to subordinate, compromise, or settle
any and all Claims against the Debtors and Causes of Action of the Debtors that have not already
been deemed Allowed Claims as of the Effective Date. The Liquidation Trustee shall have the
absolute right to pursue or not to pursue any and all Liquidation Trust Assets as it determines in
the best interests of the Liquidation Trust Beneficiaries, and consistent with the purposes of the
Liquidation Trust, and shall have no liability for the outcome of its decision except for any

                                                49
010-9091-4666/30/AMERICAS
Case 20-40133-acs           Doc 648    Filed 10/05/20          Entered 10/05/20 19:29:41        Page 58 of
                                                 151



damages caused by willful misconduct or gross negligence. If any, Liquidation Trust Causes of
Action may only be prosecuted or settled by the Liquidation Trustee, in its sole discretion. The
Liquidation Trust Causes of Action will be transferred to the Liquidation Trust on the Effective
Date.

7.15     Indemnification Obligations.

The Debtors shall assume and assign to the Liquidation Trust their indemnification obligations to
current and former managers, members, and officers of the Company, which shall in no way affect
the rights and obligations of the insureds under the “tail” directors and officers insurance coverage
purchased pre-petition.

                                           ARTICLE VIII

                       CONFIRMATION OF THE PLAN OF LIQUIDATION

8.1      Confirmation Hearing.

Section 1128(a) of the Bankruptcy Code requires the bankruptcy court, after appropriate notice, to
hold a hearing on confirmation of a chapter 11 plan.

Section 1128(b) of the Bankruptcy Code provides that any party in interest may object to
confirmation of a chapter 11 plan of liquidation. Any objection to confirmation of the Plan must
be in writing, must conform to the Bankruptcy Rules, must set forth the name of the objector, the
nature and amount of Claims or Interests held or asserted by the objector against the particular
Debtor or Debtors, the basis for the objection and the specific grounds therefor, and must be filed
with the Clerk of the Bankruptcy Court electronically using the Bankruptcy Court’s Case
Management/Electronic Case File (“CM/ECF”) System at https://ecf.kywb.uscourts.gov/ (a
CM/ECF password will be required),9 or by mailing a hard copy of such objection to the Clerk of
the Bankruptcy Court, United States Bankruptcy Court, 601 W. Broadway, Suite 450, Louisville,
Kentucky 40202, together with proof of service, and served upon: (i) the Debtors, Hartshorne
Holdings, LLC, 373 Whobry Road, Rumsey, Kentucky 42371, Attn: Bertrand Troiano, Chief
Restructuring Officer (bertrand.troiano@fticonsulting.com); (ii) counsel for the Debtors, Squire
Patton Boggs (US) LLP, 201 East 4th Street, Suite 1900, Cincinnati, Ohio 45202, Attn: Stephen
D. Lerner (stephen.lerner@squirepb.com); (iii) Kentucky counsel for the Debtors, Frost Brown
Todd LLC, 400 West Market Street, Suite 3200, Louisville, Kentucky 40202, Attn: Edward M.
King (tking@fbtlaw.com); (iv) counsel for the Committee, Whiteford Taylor Preston LLP, 200
First Avenue, Floor 3, Pittsburgh, PA 15222, Attn: Michael Roeschenthaler
(MRoeschenthaler@wtplaw.com) and Dentons Bingham Greenebaum LLP, 3500 PNC Tower,
101 S. Fifth Street, Louisville, KY 40202, Attn: James R. Irving (james.irving@dentons.com); (vi)
counsel to Tribeca Global Resources Credit Pty Ltd, Global Loan Agency Services Australia
Nominees Pty Ltd, Tribeca Global Natural Resources Credit Fund, Tribeca Global Natural
Resources Limited, and Tribeca Global Natural Resources Credit Master Fund, Wyatt, Tarrant &
Combs LLP, 250 West Main Street, Suite 1600, Lexington, Kentucky 40507, Attn: John P. Brice

9
    An CM/ECF account may         be    obtained   via   the    Bankruptcy   Court’s   CM/ECF   website   at
https://ecf.kywb.uscourts.gov/.

                                                   50
010-9091-4666/30/AMERICAS
Case 20-40133-acs            Doc 648    Filed 10/05/20      Entered 10/05/20 19:29:41          Page 59 of
                                                  151



(jbrice@wyattfirm.com); and (x) the U.S. Trustee, 601 West Broadway, Suite 512, Louisville,
Kentucky 40202, Attn: Timothy E. Ruppel (Tim.Ruppel@usdoj.gov).

Bankruptcy Rule 9014 governs objections to confirmation of the Plan. UNLESS AN OBJECTION
TO CONFIRMATION IS TIMELY SERVED AND FILED, IT MAY NOT BE CONSIDERED BY
THE BANKRUPTCY COURT.

8.2      Confirmation.

At the Confirmation Hearing, the Bankruptcy Court will determine whether the requirements of
section 1129(a) of the Bankruptcy Code have been satisfied with respect to the Plan.

                       (a)     Confirmation Requirements.

Confirmation of a chapter 11 plan under section 1129(a) of the Bankruptcy Code requires, among
other things, that:

                      the plan complies with the applicable provisions of the Bankruptcy Code;

                      the proponent of the plan has complied with the applicable provisions of the
                       Bankruptcy Code;

                      the plan has been proposed in good faith and not by any means forbidden by
                       law;

                      any plan payment made or to be made by the proponent under the plan for
                       services or for costs and expenses in, or in connection with, the chapter 11 case,
                       or in connection with the plan and incident to the case, has been approved by,
                       or is subject to the approval of, the Bankruptcy Court as reasonable;

                      the proponent has disclosed the identity and affiliations of any individual
                       proposed to serve, after confirmation of the plan, as a director, officer, or voting
                       trustee of the debtor, an affiliate of the debtor participating in the plan with the
                       debtor, or a successor to the debtor under the plan. The appointment to, or
                       continuance in, such office by such individual must be consistent with the
                       interests of creditors and equity security holders and with public policy and the
                       proponent must have disclosed the identity of any insider that the reorganized
                       debtor will employ or retain, and the nature of any compensation for such
                       insider;

                      with respect to each impaired class of claims or interests, either each holder of
                       a claim or interest of such class has accepted the plan, or will receive or retain
                       under the plan, on account of such claim or interest, property of a value, as of
                       the effective date of the plan, that is not less than the amount that such holder
                       would receive or retain if the debtor were liquidated on such date under chapter
                       7 of the Bankruptcy Code;



                                                     51
010-9091-4666/30/AMERICAS
Case 20-40133-acs            Doc 648      Filed 10/05/20     Entered 10/05/20 19:29:41          Page 60 of
                                                    151



                       subject to the “cramdown” provisions of section 1129(b) of the Bankruptcy
                        Code, each class of claims or interests has either accepted the plan or is not
                        impaired under the plan;

                       except to the extent that the holder of a particular claim has agreed to a different
                        treatment of such claim, the plan provides that allowed administrative expenses
                        and priority claims will be paid in full;

                       if a class of claims is impaired, at least one impaired class of claims has accepted
                        the plan, determined without including any acceptance of the plan by any
                        insider holding a claim in such class; and

                       confirmation of the plan is not likely to be followed by the liquidation, or the
                        need for further financial reorganization, of the debtor or any successor to the
                        debtor under the plan, unless such liquidation or reorganization is proposed in
                        the plan.

The Debtors believe that:

                       the Plan satisfies all of the statutory requirements of chapter 11 of the
                        Bankruptcy Code;

                       the Debtors, as the proponents of the Plan, have complied or will have complied
                        with all of the requirements of chapter 11 of the Bankruptcy Code; and

                       the Plan has been proposed in good faith.

Set forth below is a summary of certain relevant statutory confirmation requirements.

                  (i)       Acceptance.

The Voting Classes are Impaired under the Plan and are entitled to vote to accept or reject the Plan.
Class 1 is Unimpaired and, therefore, holders of Class 1 Claims are conclusively presumed to have
voted to accept the Plan pursuant to section 1126(f) of the Bankruptcy Code. Classes 5 and 6 are
Impaired and not receiving any property under the Plan, and thus holders of Classes 5 and 6 Claims
are deemed to have rejected the Plan.

Because certain Classes are deemed to have rejected the Plan, the Debtors will request
confirmation of the Plan under section 1129(b) of the Bankruptcy Code. The Debtors reserve the
right, to alter, amend, modify, revoke, or withdraw the Plan, any exhibit, or schedule thereto or any
Plan Document to satisfy the requirements of section 1129(b) of the Bankruptcy Code, if necessary.
The Debtors believe that the Plan satisfies the “cramdown” requirements of section 1129(b) of the
Bankruptcy Code.

The Debtors also will seek confirmation of the Plan over the objection of any individual holders
of Claims who are members of an accepting Class. There can be no assurance, however, that the
Bankruptcy Court will determine that the Plan meets the requirements of section 1129(b) of the
Bankruptcy Code.
                                                      52
010-9091-4666/30/AMERICAS
Case 20-40133-acs               Doc 648       Filed 10/05/20   Entered 10/05/20 19:29:41    Page 61 of
                                                        151



                  (ii)         Unfair Discrimination and Fair and Equitable Test.

To obtain nonconsensual confirmation of the Plan, it must be demonstrated to the Bankruptcy
Court that the Plan “does not discriminate unfairly” and is “fair and equitable” with respect to each
Impaired, non-accepting Class. The Bankruptcy Code provides a non-exclusive definition of the
phrase “fair and equitable” for, respectively, secured creditors, unsecured creditors and holders of
equity interests. In general, section 1129(b) of the Bankruptcy Code permits confirmation
notwithstanding non-acceptance by an impaired class if that class and all junior classes are treated
in accordance with the “absolute priority” rule, which requires that the dissenting class be paid in
full before a junior class may receive anything under the plan.

A chapter 11 plan does not “discriminate unfairly” with respect to a non-accepting class if the value
of the cash or securities to be distributed to the non-accepting class is equal to, or otherwise fair
when compared to, the value of the distributions to other classes whose legal rights are the same
as those of the non-accepting class. The Debtors believe the Plan will not discriminate unfairly
against any non-accepting Class.

                  (iii)        Feasibility.

The Bankruptcy Code requires that to confirm a chapter 11 plan, the Bankruptcy Court must find
that confirmation of such plan is not likely to be followed by the liquidation or the need for further
financial reorganization of the debtor, unless contemplated by the plan. The Plan provides for the
liquidation and distribution of the Debtors’ remaining assets. Accordingly, the Debtors believe
that all Plan obligations will be satisfied without the need for further reorganization of the Debtors.

                         (b)      Best Interests of Creditors – Liquidation Analysis.

Notwithstanding acceptance of the Plan by a voting Impaired Class, to confirm the Plan, the
Bankruptcy Court must still independently determine that the Plan is in the best interests of each
holder of a Claim or Interest in any such Impaired Class that has not voted to accept the Plan,
meaning that the Plan provides each such holder with a recovery that has a value at least equal to
the value of the recovery that each such holder would receive if the Debtors were liquidated under
chapter 7 of the Bankruptcy Code on the Effective Date. Accordingly, if an Impaired Class does
not unanimously vote to accept the Plan, the best interests test requires the Bankruptcy Court to
find that the Plan provides to each member of such Impaired Class a recovery on account of the
Class member’s Claim or Interest that has a value, as of the Effective Date, at least equal to the
value of the recovery that each such Class member would receive if the Debtors were liquidated
under chapter 7.

The Debtors believe that the Plan satisfies the best interests of creditors test because, among other
things, the recoveries expected to be available to holders of Allowed Claims under the Plan will
be at least as great as the recoveries expected to be available in a hypothetical chapter 7 liquidation,
as discussed more fully below.

In a typical chapter 7 case, a trustee is elected or appointed to liquidate a debtor’s assets and to
make distributions to creditors in accordance with the priorities established under the Bankruptcy
Code. Generally, secured creditors are paid first from the proceeds of sales of their collateral. If

                                                        53
010-9091-4666/30/AMERICAS
Case 20-40133-acs            Doc 648   Filed 10/05/20   Entered 10/05/20 19:29:41         Page 62 of
                                                 151



any assets remain in the bankruptcy estate after satisfaction of secured creditors’ claims from their
collateral, administrative expenses are paid next. Unsecured creditors are paid from any remaining
liquidation proceeds, according to their respective priorities. Unsecured creditors with the same
priority share in proportion to the amount of their allowed claims in relationship to the total amount
of allowed claims held by all unsecured creditors with the same priority. Finally, interest holders
receive the balance that remains, if any, after all creditors are paid in full.

Substantially all of the Debtors’ business has or will be liquidated through past and future sale
transactions discussed above, and the Plan effects a liquidation of the remaining assets of the
Debtors’ Estates. Although a chapter 7 liquidation would achieve a substantially similar outcome,
the Debtors believe that the Plan provides a greater recovery to holders of Allowed Claims than
would a chapter 7 liquidation. Liquidating the Debtors’ Estates under the Plan would likely
provide holders of Allowed Claims with a larger, more timely recovery due to the potential for
delay and administrative friction that would result from converting to a chapter 7 liquidation at
this stage of the Chapter 11 Cases.

In particular, delays caused by the chapter 7 trustee becoming familiar with the remaining assets
would result in the Debtors’ Estates incurring additional expenses, and the chapter 7 trustee would
not have the technical expertise or knowledge of the Debtors’ businesses that the Debtors and their
Professionals have in proposing the Plan.

In addition to the expected delays, recoveries would be further reduced (in comparison with those
provided for the under the Plan) by the expenses that would be incurred in a chapter 7 liquidation,
including the additional expenses incurred by the chapter 7 trustee and any retained professionals
in familiarizing themselves with the Debtors’ Estates and assets and these specific Chapter 11
Cases, in order to complete the administration of the Estates. See, e.g., 11 U.S.C. § 326(a)
(providing for compensation of a chapter 7 trustee up to three percent of the value of the assets);
11 U.S.C. § 503(b)(2) (providing administrative expense status for compensation and expenses of
a chapter 7 trustee and such trustees professionals).

In a chapter 7 liquidation, the Debtors’ Estates would continue to be obligated to pay all unpaid
expenses incurred by the Debtors during the Chapter 11 Cases (such as compensation for
Professional Persons), which may constitute Allowed Claims. Moreover, the conversion to chapter
7 would also require the establishment of a new bar date for filing claims that would be at least 90
days following conversion. See Fed. R. Bankr. P. 1019(2); 3002(c). Thus, the amount of Claims
ultimately filed and Allowed against the Debtors’ Estates could materially increase upon
conversion, thereby further reducing creditor recoveries compared to those available under the
Plan.

In light of the foregoing, the Debtors believe that the Plan provides their creditors with a
significantly superior recovery compared to what they could reasonably expect to realize in a
hypothetical chapter 7 liquidation.

                       (c)     Dismissal of the Chapter 11 Cases

Dismissal of the Chapter 11 Cases would have the effect of restoring (or attempting to restore) all
parties to the status quo ante. Upon dismissal of the Chapter 11 Cases, the Debtors would lose the
                                                  54
010-9091-4666/30/AMERICAS
Case 20-40133-acs            Doc 648   Filed 10/05/20    Entered 10/05/20 19:29:41          Page 63 of
                                                 151



protection of the Bankruptcy Code, thereby requiring, at the very least, an extensive and time
consuming process of negotiations with their creditors, possibly resulting in costly and protracted
litigation in various jurisdictions. Moreover, holders of Secured Claims may be permitted to
foreclose upon the assets that are subject to their Liens. Dismissal may also permit certain unpaid
unsecured creditors to obtain and enforce judgments against the Debtors. Accordingly, the Debtors
believe that dismissal of the Chapter 11 Cases is not a viable alternative to the Plan.

                       (d)     Alternative Plans

The Debtors have evaluated alternatives to the Plan, including alternative structures and terms of
the Plan. The Debtors do not believe that any feasible alternative plan structures exist, and that
the only alternatives to the Plan are (a) the conversion of the Chapter 11 Cases to chapter 7 and
liquidation of the Debtors pursuant to chapter 7 and (b) a structured dismissal of the Chapter 11
Cases. The Debtors do not believe that either of these alternatives is preferable to the Plan, and
that the Plan, as described herein, enables holders of Claims to realize the greatest possible value
under the circumstances.

THE DEBTORS BELIEVE THAT CONFIRMATION OF THE PLAN IS PREFERABLE TO
ANY ALTERNATIVE BECAUSE THE PLAN MAXIMIZES THE AMOUNT OF
DISTRIBUTIONS TO ALL HOLDERS OF CLAIMS AND ANY ALTERNATIVE TO
CONFIRMATION OF THE PLAN WILL RESULT IN SUBSTANTIAL DELAYS AND
REDUCTIONS IN THE DISTRIBUTION OF ANY RECOVERIES. THEREFORE, THE
DEBTORS RECOMMEND THAT ALL HOLDERS OF IMPAIRED CLAIMS ENTITLED TO
VOTE ON THE PLAN VOTE TO ACCEPT THE PLAN.

8.3          Standards Applicable to Releases.

Article 11 of the Plan provides for releases of certain claims against non-debtors in consideration
of services provided to the Debtors and the contributions made by the Releasees to the Debtors’
chapter 11 cases. The Releasees are, collectively, in each case solely in their capacity as such: the
Debtors, their officers and directors that served in such capacity at any time, and each of their
respective Representatives. The Representatives are, with regard to any entity, its officers,
directors, employees, advisors, attorneys, professionals, accountants, investment bankers,
financial advisors, consultants, agents, and other representatives (including their respective
officers, directors, employees, members, and professionals).

As set forth in the Plan, the releases are given by (a) the Releasees; (b) all holders of Claims against
a Debtor who vote to accept the Plan; (c) all holders of Claims against a Debtor who are entitled
to vote to accept the Plan and who do not vote or opt-out of such release; and (d) all holders of
Claims against a Debtor who are deemed to accept the Plan. The released claims and exculpated
claims are limited to those claims or causes of action that are based on or in any way relating to,
or in any manner arising from, in whole or in part, the Debtors, the Chapter 11 Cases, the subject
matter of, or the transactions or events giving rise to, any Claim or Interest that is treated in the
Plan, the business or contractual arrangements between any Debtor and any Releasees, the
restructuring of Claims and Interests prior to or in the Chapter 11 Cases, the negotiation,
formulation, or preparation of the Plan, the Disclosure Statement, the Plan Documents, and related
agreements, instruments, or other documents, upon any other act or omission, transaction,

                                                   55
010-9091-4666/30/AMERICAS
Case 20-40133-acs           Doc 648   Filed 10/05/20     Entered 10/05/20 19:29:41         Page 64 of
                                                151



agreement, event, or other occurrence taking place on or before the Effective Date, other than
Claims or liabilities arising out of or relating to any act or omission of a Releasee that constitutes
willful misconduct or gross negligence.

The Debtors believe that the releases set forth in the Plan are appropriate because, among other
things, the releases are narrowly tailored to the Debtors’ restructuring proceedings, and each of the
Releasees has provided value to the Debtors and aided in the chapter 11 process. The Debtors
believe that each of the Releasees has played an integral role in these chapter 11 cases and has
expended significant time and resources in these cases.

8.4      Classification of Claims and Interests.

The Debtors believe that the Plan complies with the classification requirements of the Bankruptcy
Code, which require that a chapter 11 plan place each claim and interest into a class with other
claims or interests that are “substantially similar.”

8.5      Consummation.

The Plan will be consummated on the Effective Date. The Effective Date shall be the earlier of
(a) the first Business Day on which all of the conditions set forth in Article 10 of the Plan have
been satisfied or waived by the Debtors and no stay of the Confirmation Order is in effect.

The Plan is to be implemented pursuant to its terms, consistent with the provisions of the
Bankruptcy Code.

8.6      Exemption from Certain Transfer Taxes.

Pursuant to sections 106, 1141, and 1146(a) of the Bankruptcy Code, any post-Confirmation Date
transfer from a Debtor to any Person pursuant to, in contemplation of, or in connection with the
Plan or pursuant to: (a) the issuance, distribution, transfer or exchange of any debt, equity security
or other interest in the Debtors; (b) the creation, modification, consolidation or recording of any
mortgage, deed of trust or other security interest; (c) the making, assignment or recording of any
lease or sublease; or (d) the making, delivery or recording of any deed or other instrument of
transfer under, in furtherance of, or in connection with, the Plan, including any deeds, bills of sale,
assignments or other instrument of transfer executed in connection with any transaction arising out
of, contemplated by, or in any way related to the Plan, shall not be subject to any document
recording tax, stamp tax, conveyance fee, intangibles or similar tax, mortgage tax, real estate
transfer tax, mortgage recording tax, Uniform Commercial Code filing or recording fee or other
similar tax or governmental assessment, in each case to the extent permitted by applicable law, and
the appropriate state or local governmental officials or agents shall forego the collection of any
such tax or governmental assessment and accept for filing and recordation any of the foregoing
instruments or other documents without the payment of any such tax or governmental assessment.
Such exemption specifically applies, without limitation, to (i) all documents necessary to evidence
and implement the provisions of and the distributions to be made under the Plan, including the
transfer of the Liquidation Trust Assets to the Liquidation Trust and (ii) any sale or other transfer
of the Debtors’ assets in connection with the orderly liquidation of such assets, as contemplated by
the Plan.


                                                   56
010-9091-4666/30/AMERICAS
Case 20-40133-acs           Doc 648   Filed 10/05/20    Entered 10/05/20 19:29:41         Page 65 of
                                                151



8.7      Dissolution of Committee.

The Committee shall be automatically dissolved on the Effective Date and, on the Effective Date,
each member of the Committee (including each officer, director, employee, agent, consultant, or
representative thereof) and each Professional Person retained by the Committee shall be released
and discharged from all further authority, duties, responsibilities, and obligations relating to the
Debtors and the Chapter 11 Cases; provided, however, that the foregoing shall not apply to any
matters concerning any Professional Fee Claims held or asserted by any Professional Persons
retained by the Committee.

8.8      Modification of Plan.

The Debtors reserve the right in accordance with the Bankruptcy Code and the Bankruptcy Rules,
to amend, modify, or supplement the Plan before the entry of the Confirmation Order. In addition,
after the Confirmation Date, so long as such action does not materially and adversely affect the
treatment of holders of Allowed Claims pursuant to the Plan, the Debtors or the Liquidation
Trustee, as applicable, may, upon order of the Bankruptcy Court, amend or modify the Plan in
accordance with section 1127(b) of the Bankruptcy Code to remedy any defect or omission or
reconcile any inconsistency in the Plan in such manner as may be necessary to carry out the
purpose and intent of the Plan. Subject to the foregoing, a holder of a Claim that had accepted the
Plan shall be deemed to have accepted the Plan as amended, modified, or supplemented.

8.9      Revocation or Withdrawal of the Plan.

The Debtors reserve the right to revoke or withdraw the Plan prior to the Confirmation Date and
to file subsequent chapter 11 plans. If the Debtors revoke or withdraw the Plan in accordance with
the preceding sentence prior to the Confirmation Date as to any or all of the Debtors, or if
confirmation or the Effective Date does not occur with respect to one or more of the Debtors, then,
with respect to such Debtors: (a) the Plan shall be null and void in all respects; (b) any settlement
or compromise embodied in the Plan (including the fixing or limiting to an amount certain any
Claim or Interest or Class of Claims or Interests), assumption or rejection of Executory Contracts
or Unexpired Leases affected by the Plan, and any document or agreement executed pursuant to
the Plan shall be deemed null and void; and (c) nothing contained in the Plan shall (i) constitute a
waiver or release of any Claims by or against, or any Interests in, such Debtor(s) or any other
Person, (ii) prejudice in any manner the rights of such Debtors or any other Person, or
(iii) constitute an admission of any sort by the Debtors or any other Person.

8.10     Retention of Jurisdiction.

Notwithstanding the entry of the Confirmation Order and the occurrence of the Effective Date, the
Bankruptcy Court shall, after the Effective Date, retain the maximum legally permissible
jurisdiction over all matters arising out of, and related to the Chapter 11 Cases or the Plan pursuant
to, and for purposes of, sections 105(a) and 1142 of the Bankruptcy Code, including, without
limitation, jurisdiction to:

        (a)    allow, disallow, determine, liquidate, classify, estimate, or establish the priority or
secured or unsecured status of any Claim, including, without limitation, the resolution of any
request for payment of any Administrative Expense Claim, the resolution of any and all objections
                                                 57
010-9091-4666/30/AMERICAS
Case 20-40133-acs           Doc 648   Filed 10/05/20   Entered 10/05/20 19:29:41        Page 66 of
                                                151



to the allowance or priority of any Claims and the resolution of any and all issues related to the
release of Liens upon payment of a secured Claim;

        (b)    grant or deny any applications for allowance of compensation or reimbursement of
expenses authorized pursuant to the Bankruptcy Code or the Plan, for periods ending on or before
the Effective Date;

       (c)     determine any and all disputes among creditors with respect to the priority, amount,
or secured or unsecured status of their Claims;

        (d)     resolve any matters related to: (i) the assumption, assumption and assignment, or
rejection of any Executory Contract or Unexpired Lease to which a Debtor is a party or with respect
to which a Debtor may be liable in any manner and to adjudicate and, if necessary, liquidate any
Claims arising therefrom; (ii) any potential contractual obligation under any assumed Executory
Contract or Unexpired Lease; and (iii) any dispute regarding whether a contract or lease is or was
an Executory Contract or Unexpired Lease, as applicable;

        (e)    ensure that distributions to holders of Allowed Claims are accomplished pursuant
to the provisions of the Plan;

        (f)     adjudicate, decide, or resolve any motions, adversary proceedings, contested or
litigated matters, and any other matters and grant or deny any applications involving a Debtor that
may be pending on the Effective Date;

       (g)     enter such orders as may be necessary or appropriate to implement or consummate
the provisions of the Plan and all other contracts, instruments, releases, and other agreements or
documents adopted in connection with the Plan or Disclosure Statement;

       (h)    resolve any cases, Claims, controversies, suits, disputes, or causes of action that
may arise in connection with the occurrence of the Effective Date, confirmation, interpretation,
implementation or enforcement of the Plan or the extent of any entity’s obligations incurred in
connection with or released under the Plan;

       (i)     hear and determine any disputes arising from the sale of Liquidation Trust Assets
and any related payment or claim disputes arising thereunder;

       (j)    hear and determine all Causes of Action that are pending as of the date hereof or
that may be commenced in the future, including, but not limited to, the Liquidation Trust Causes
of Action;

        (k)    issue and enforce injunctions, enter and implement other orders, or take such other
actions as may be necessary or appropriate to restrain interference by any entity with the Effective
Date or the consummation, implementation or enforcement of the Plan, except as otherwise
provided in the Plan;

         (l)      resolve any ambiguities between the Liquidation Trust Agreement and the Plan;



                                                 58
010-9091-4666/30/AMERICAS
Case 20-40133-acs           Doc 648    Filed 10/05/20     Entered 10/05/20 19:29:41        Page 67 of
                                                 151



       (m)     enforce the terms of the Liquidation Trust Agreement and to decide any claims or
disputes that may arise or result from, or be connected with, the Liquidation Trust Agreement, any
breach or default under the Liquidation Trust Agreement, or the transactions contemplated by the
Liquidation Trust Agreement;

         (n)      resolve any matters related to the Liquidation Trust;

         (o)      resolve any Disputed Claims;

       (p)     resolve any cases, controversies, suits, or disputes with respect to the releases,
exculpations, and other provisions contained in Article 11 of the Plan and enter such orders as may
be necessary or appropriate to implement or enforce all such releases, exculpations, and other
provisions;

       (q)        recover all assets of the Debtors and property of the Debtors’ Estates wherever
located;

       (r)     hear and determine matters concerning state, local, and federal taxes in accordance
with sections 346, 505, and 1146 of the Bankruptcy Code;

       (s)     consider any modifications of the Plan, to cure any defect or omission, or reconcile
any inconsistency in any Bankruptcy Court order, including, without limitation, the Confirmation
Order;

       (t)      enter and implement such orders or take such other actions as may be necessary or
appropriate if the Confirmation Order is for any reason modified, stayed, reversed, revoked, or
vacated;

       (u)     resolve any other matters that may arise in connection with or relating to the Plan,
the Disclosure Statement, the Confirmation Order, or any contract, instrument, release, or other
agreement or document created in connection with the Plan or the Disclosure Statement;

         (v)      adjudicate any and all disputes arising from or relating to Plan Distributions;

       (w)     determine requests for the payment of Claims entitled to priority pursuant to section
507 of the Bankruptcy Code, including requests by Professional Persons for payment of accrued
professional compensation;

         (x)      enforce all orders previously entered by the Bankruptcy Court;

       (y)      hear any other matter not inconsistent with the Bankruptcy Code or related statutory
provisions setting forth the jurisdiction of the Bankruptcy Court; and

         (z)      enter a final decree closing the Chapter 11 Cases.




                                                   59
010-9091-4666/30/AMERICAS
Case 20-40133-acs            Doc 648      Filed 10/05/20   Entered 10/05/20 19:29:41      Page 68 of
                                                    151



                                               ARTICLE IX

                            CERTAIN RISK FACTORS TO BE CONSIDERED

                                  Important Risks to Be Considered

                          Holders of Claims should read and consider carefully the
                  following risk factors and the other information in this Disclosure
                  Statement, the Plan, the Plan Supplement, and the other documents
                  delivered or incorporated by reference in this Disclosure Statement
                  and the Plan, before voting to accept or reject the Plan.

                          These risk factors should not, however, be regarded as
                  constituting the only risks involved in connection with the Plan and
                  its implementation.

9.1      Certain Bankruptcy Considerations.

                       (a)     General.

Although the Plan is designed to implement the liquidation of the Debtors’ remaining assets and
provide distributions to creditors in an expedient and efficient manner, it is impossible to predict
with certainty the amount of time that the Debtors may spend in bankruptcy or to assure parties in
interest that the Plan will be confirmed.

If the Debtors are unable to obtain confirmation of the Plan on a timely basis because of challenges
to the adequacy of this Disclosure Statement, to confirmation of the Plan, or a failure to satisfy the
conditions to consummation of the Plan, they may be forced to remain in bankruptcy for an
extended period while they try to develop a different chapter 11 plan that can be confirmed. Such
a scenario could result in a material deterioration in the Debtors’ assets and likely would diminish
recoveries under any subsequent chapter 11 plan. Further, in such event, the Debtors may not have
sufficient Cash to fund their operations in bankruptcy for such an extended period.

                       (b)     Failure to Receive Requisite Acceptances.

Claims in Classes 2, 3, and 4 are the only Claims entitled to vote to accept or reject the Plan.
Although the Debtors believe they will receive the requisite acceptances, the Debtors cannot
provide assurances that the requisite acceptances to confirm the Plan will be received for Class 2,
3, or 4. If the requisite acceptances are not received for any Voting Class, the Debtors will not be
able to seek confirmation of the Plan under section 1129(b) of the Bankruptcy Code because at
least one Impaired Class will not have voted in favor of the Plan as required by section 1129(a)(10)
of the Bankruptcy Code. In such a circumstance, the Debtors may seek to obtain acceptances of
an alternative chapter 11 plan, or otherwise, that may not have sufficient support from their
necessary creditors for confirmation of a plan, or may be required to liquidate these estates under
chapter 7 of the Bankruptcy Code. There can be no assurance that the terms of any such alternative
plan would be similar to, or as favorable to the Debtors’ creditors as, those proposed in the Plan.



                                                    60
010-9091-4666/30/AMERICAS
Case 20-40133-acs            Doc 648   Filed 10/05/20   Entered 10/05/20 19:29:41       Page 69 of
                                                 151



                       (c)     Failure to Pay General Administrative Expense Claims on the
                               Effective Date.

It is unlikely at this time that there will be enough Cash to satisfy all Allowed General
Administrative Expense Claims in full in Cash on the Effective Date. The quantum of Allowed
General Administrative Expense Claims and the related recovery available to satisfy such General
Administrative Expense Claims are dependent on a number of variables, events and conditions
that are outside the control of the Debtors. Those variables include, but are not limited to,
recoveries from the sale of the Estates’ remaining Liquidation Trust Assets and the ultimate timing
and manner of the closing of these chapter 11 cases. In addition, the amounts in the Carve-Out
Escrow and the Postpetition Fee Escrow (which amounts are currently in dispute) will determine
whether the General Administrative Expense Claims can be paid in full or not, in accordance with
the Plan.

If “Allowed,” the earliest a holder of an Allowed General Administrative Expense Claim would be
paid on account of its Claim in Cash would be the “General Administrative Initial Distribution
Date,” a date to be scheduled no later than 180 calendar days after the Effective Date. While the
Debtors and the Liquidation Trustee, as applicable, will make every effort to pay a 100 percent
recovery to holders of the Allowed General Administrative Expense Claims, given the current
financial situation of the Debtors, the distribution to Allowed General Administrative Expense
Claim may be delayed and/or reduced. Therefore, while the General Administrative Initial
Distribution Date will be scheduled no later than 180 calendar days after the Effective Date, the
ultimate timing of the distribution and the recovery percentage for Allowed General Administrative
Expense Claim is currently unknown.

The treatment afforded to holders of General Administrative Expense Claims under the Plan is
only available if each such holder agrees to such treatment. The failure to object to confirmation
of the Plan by a holder of a General Administrative Expense Claim prior to the Voting Deadline
shall be deemed to be such holder’s consent and agreement to receive treatment for such Claim
that is different from that set forth in 11 U.S.C. § 1129(a)(9), which otherwise requires payment in
full in Cash.

If a holder of a General Administrative Expense Claim objects to confirmation of the Plan asserting
that it is entitled to payment in full under section 1129(a)(9) of the Bankruptcy Code, the Debtors
may not be able to confirm the Plan. It is possible that holders of General Administrative Expense
Claims may receive a smaller distribution on account of their Claims under any alternative to the
Plan.

There is currently a dispute between the Debtors and the Secured Lenders with respect to whether
the Postpetition Fee Escrow is separate from the Carve-Out Escrow. Based upon past projections
provided to the Secured Lenders, the Debtors’ position is that each escrow account is a separate
account pursuant to the Final DIP Order, related exhibits, Initial Budget, and Updated Budgets
(both as defined in the Final DIP Order). The Secured Lenders may object to the Plan with respect
to the respective amounts in the Carve-Out Escrow and the Postpetition Fee Escrow. If the
Bankruptcy Court rules that the Postpetition Fee Escrow is part of the Carve-Out Escrow, it is
highly unlikely that holders of Allowed Administrative Expense Claims will have a full recovery.


                                                 61
010-9091-4666/30/AMERICAS
Case 20-40133-acs            Doc 648   Filed 10/05/20     Entered 10/05/20 19:29:41          Page 70 of
                                                 151



                       (d)     Failure to Secure Confirmation of the Plan.

Even if the requisite acceptances are received, the Debtors cannot provide assurances that the
Bankruptcy Court will confirm the Plan. A non-accepting holder of Claims or Interests of the
Debtors might challenge the balloting procedures and results as not being in compliance with the
Bankruptcy Code or the Bankruptcy Rules. Even if the Bankruptcy Court determined that the
Disclosure Statement and the balloting procedures and results were appropriate, the Bankruptcy
Court could still decline to confirm the Plan if it found that any of the statutory requirements for
confirmation have not been met. Section 1129 of the Bankruptcy Code sets forth the requirements
for confirmation and requires, among other things, a finding by the Bankruptcy Court that the
value of distributions to non-accepting holders of claims and interests within a particular class
under the Plan will not be less than the value of distributions such holders would receive if the
debtor were liquidated under chapter 7 of the Bankruptcy Code. While the Debtors cannot provide
assurances that the Bankruptcy Court will conclude that these requirements have been met, the
Debtors believe that any non-accepting holders within each Class under the Plan will receive
distributions at least as great as would be received following a liquidation under chapter 7 of the
Bankruptcy Code when taking into consideration all administrative claims and the costs and
uncertainty associated with any such chapter 7 case.

If the Plan is not confirmed, the Plan will need to be revised and it is unclear whether a chapter 11
liquidation of the Debtors’ remaining assets could be implemented and what distribution holders
of Claims ultimately would receive with respect to their Claims. If an alternative could not be
agreed to, it is possible that the Debtors would have to liquidate their remaining assets in chapter
7, in which case it is likely that holders of Claims would receive substantially less favorable
treatment than they would receive under the Plan. There can be no assurance that the terms of any
such alternative would be similar to or as favorable to the Debtors’ creditors as those proposed in
the Plan.

                       (e)     Failure to Consummate the Plan.

Section 10.4 of the Plan contains various conditions to consummation of the Plan, including the
Confirmation Order having become final and non-appealable, the Debtors having entered into the
Plan Documents and all conditions precedent to effectiveness of such agreements having been
satisfied or waived in accordance with the terms thereof. As of the date of this Disclosure
Statement, there can be no assurance that these or the other conditions to consummation will be
satisfied or waived. Accordingly, even if the Plan is confirmed by the Bankruptcy Court, there can
be no assurance that the Plan will be consummated.

                       (f)     Objections to the Plan’s Classification of Claims and Interests or
                               the Amount of Such Claims or Interests.

Section 1122 of the Bankruptcy Code provides that a plan may place a claim or an interest in a
particular class only if such claim or interest is substantially similar to the other claims or interests
in such class. The Debtors believe that the classification of the Claims and Interests under the Plan
complies with the requirements set forth in the Bankruptcy Code because the Debtors created
Classes of Claims and Interests, each encompassing Claims or Interests, as applicable, that are


                                                   62
010-9091-4666/30/AMERICAS
Case 20-40133-acs            Doc 648   Filed 10/05/20     Entered 10/05/20 19:29:41          Page 71 of
                                                 151



substantially similar to the other Claims and Interests in each such Class. Nevertheless, there can
be no assurance that the Bankruptcy Court will reach the same conclusion.

Further, certain parties in interest, including the Debtors, reserve the right, under the Plan, to object
to the amount or classification of any Claim. The estimates set forth in this Disclosure Statement
cannot be relied upon by any holder of a Claim where such Claim is or may be subject to an
objection or is not yet Allowed. Any holder of a Claim that is or may be subject to an objection
thus may not receive its expected share of the estimated distributions described in this Disclosure
Statement.

                       (g)     The Effective Date May Not Occur.

Although the Debtors believe that the Effective Date could occur quickly after the Confirmation
Date, there can be no assurance as to such timing or as to whether the Effective Date will, in fact,
occur.

                       (h)     Amount of Allowed Claims May Adversely Affect the Recovery of
                               Some Holders of Allowed Claims.

The Plan Distributions available to holders of Allowed Claims in the Voting Classes can be
affected by a variety of contingencies, including, without limitation, (i) the aggregate amount of
Allowed Claims in the Voting Classes, (ii) the amount of Allowed Class 1 and Priority Tax Claims,
(iii) the amount of Allowed Administrative Expense Claims, including Professional Fee Claims
after receiving partial payment pursuant to the Carve-Out Escrow and Postpetition Fee Escrow,
and (iv) the outcome of the Adversary Proceedings. The Debtors cannot determine with any
certainty at this time the number or amount of such Claims that will ultimately be Allowed, and
thus the projected recoveries for the Voting Classes disclosed in this Disclosure Statement are
highly speculative.

                       (i)     Recovery to Holders of General Unsecured Claims Highly
                               Uncertain.

It is highly unlikely that holders of General Unsecured Claims will receive a Plan Distribution
unless the Committee Settlement is approved by the Bankruptcy Court. The Bankruptcy Court
has not yet convened a hearing on the Committee Settlement. The Debtors will implement the
terms of the Committee Settlement if it is approved by a Final Order of the Bankruptcy Court.

                       (j)     Valuation of Assets to be Distributed Under the Plan is Speculative.

Any valuation of any of the assets to be distributed under the Plan is necessarily speculative.
Accordingly, the ultimate value, if any, of these assets could materially affect, among other things,
recoveries to the Debtors’ creditors.

                       (k)     The Debtors Cannot Guarantee the Timing of Recoveries.

The timing of actual distributions to holders of Allowed Claims may be affected by many factors
that cannot be predicted. Therefore, the Debtors cannot guarantee the timing of any recovery on
an Allowed Claim.

                                                   63
010-9091-4666/30/AMERICAS
Case 20-40133-acs            Doc 648   Filed 10/05/20    Entered 10/05/20 19:29:41         Page 72 of
                                                 151




                       (l)     Risks Associated with the Liquidation Trust.

The ultimate amount of Cash available to make distributions to the Liquidation Trust Beneficiaries
depends, in part, on the manner in which the Liquidation Trustee operates the Liquidation Trust
and the expenses the Liquidation Trustee incurs. The expenses of the Liquidation Trustee will be
given priority over distributions to the Liquidation Trust Beneficiaries. As a result, if the
Liquidation Trustee incurs professional or other expenses in excess of current expectations, the
amount of distributions to the Liquidation Trust Beneficiaries will decrease.

The ultimate amount of Cash available for distributions to the Liquidation Trust Beneficiaries also
will be affected by the performance and relative success of selling the Liquidation Trust Assets.
The less successful the Liquidation Trustee is in selling such assets, the less Cash there will be
available for distribution to the Liquidation Trust Beneficiaries.

9.2      Certain Securities Considerations.

Section 1145(a)(1) of the Bankruptcy Code exempts the offer and sale of securities under a plan
from registration under the Securities Act and state securities laws if three principal requirements
are satisfied: (a) the securities must be offered and sold under a plan and must be securities of the
debtor, an affiliate participating in a joint plan with the debtor or a successor to the debtor under
the plan; (b) the recipients of the securities must hold a pre-petition or administrative expense
claim against the debtor or an interest in the debtor; and (c) the securities must be issued entirely
in exchange for the recipient’s claim against or interest in the debtor, or principally in such
exchange and partly for cash or property. To the extent that the rights to distributions from the
Liquidation Trust are deemed to constitute securities issued in accordance with the Plan, the
Debtors believe that such interests satisfy the requirements of section 1145(a)(1) of the Bankruptcy
Code and, therefore, such interests are exempt from registration under the Securities Act and
applicable state securities laws.

                       (a)     Non-Transferability.

Liquidation Trust Beneficiaries should be aware that their rights to distributions from the
Liquidation Trust are not transferable. Therefore, there will not be any trading market for such
rights, nor will those rights be listed on any public exchange or other market. The lack of liquidity
of the rights to distributions from the Liquidation Trust may have a negative impact on their value.

                       (b)     Uncertainty of Value.

In addition to the prohibition on the transfer of rights to distributions from the Liquidation Trust
as discussed above, the value of such rights will depend on various significant risks and
uncertainties, including, without limitation, (a) the success of the Liquidation Trust selling the
Liquidation Trust Assets for their estimated value; (b) the effect of substantial delays in liquidating
the Liquidation Trust Assets; and (c) the effects of any changes in tax and other government rules
and regulations applicable to the Liquidation Trust. All of these risks are beyond the control of
the Liquidation Trust and the Liquidation Trustee. The amount of any recovery realized by the
Liquidation Trust Beneficiaries will vary depending upon the extent to which these risks
materialize. In addition, the sale of substantially all of the Liquidation Trust Assets may require a

                                                  64
010-9091-4666/30/AMERICAS
Case 20-40133-acs           Doc 648   Filed 10/05/20    Entered 10/05/20 19:29:41         Page 73 of
                                                151



substantial amount of time to be resolved and liquidated. The associated delays could reduce the
value of any recovery.

                                           ARTICLE X

           CERTAIN FEDERAL INCOME TAX CONSEQUENCES OF THE PLAN

10.1     Introduction.

The following discussion is a summary of the proponents’ analysis of certain U.S. federal income
tax consequences of the consummation of the Plan to the Debtors and certain holders of Claims
and Interests. This summary is based on the Tax Code, the Treasury Regulations, judicial
authorities, published administrative positions of the Internal Revenue Service (“IRS”), and other
applicable authorities, all as in effect on the date of this Disclosure Statement and all of which are
subject to change or differing interpretations, possibly with retroactive effect. The proponents
have not requested, nor do they intend to request, a private letter ruling from the IRS or an opinion
of counsel with respect to any of the aspects of the Plan. The discussion below is not binding upon
the IRS or any court and does not reflect any independent analysis by the Debtors. No assurance
can be given that the IRS would not assert, or that a court would not sustain, a different position
than any position discussed herein.

This discussion does not apply to holders of Claims that are not “U.S. persons” (as such phrase is
defined in the Tax Code) and does not purport to address all aspects of U.S. federal income taxation
that may be relevant to the Debtors or to such holders in light of their individual circumstances.
This discussion does not address tax issues with respect to such holders subject to special treatment
under the U.S. federal income tax laws (including, for example, banks, governmental authorities
or agencies, passthrough entities, dealers and traders in securities, insurance companies, financial
institutions, tax-exempt organizations, small business investment companies, and regulated
investment companies). No aspect of state, local, estate, gift or non-U.S. taxation is addressed.
The following discussion assumes that each holder of a Claim holds its Claim as a “capital asset”
within the meaning of section 1221 of the Tax Code.

ACCORDINGLY, THE FOLLOWING SUMMARY OF CERTAIN UNITED STATES
FEDERAL INCOME TAX CONSEQUENCES IS FOR INFORMATIONAL PURPOSES
ONLY AND IS NOT A SUBSTITUTE FOR CAREFUL TAX PLANNING AND ADVICE
BASED UPON THE INDIVIDUAL CIRCUMSTANCES PERTAINING TO A HOLDER OF
A CLAIM. ALL HOLDERS OF CLAIMS AND EQUITY INTERESTS ARE URGED TO
CONSULT THEIR OWN TAX ADVISORS AS TO THE U.S. FEDERAL, STATE, LOCAL,
AND NON-UNITED STATES TAX CONSEQUENCES OF THE PLAN.

10.2     Federal Income Tax Consequences to the Debtors.

Taxpayers generally must include in gross income the amount of any cancellation of debt income,
which is the difference between the amount of a taxpayer’s indebtedness that is cancelled and the
amount or value of the consideration exchanged therefore. Even if indebtedness of the Debtors is
discharged or released under the Plan, the Debtors should not recognize taxable cancellation of
debt income if the discharge or release is pursuant to a chapter 11 bankruptcy proceeding.

                                                 65
010-9091-4666/30/AMERICAS
Case 20-40133-acs           Doc 648   Filed 10/05/20     Entered 10/05/20 19:29:41         Page 74 of
                                                151



Although the Debtors will not be required to recognize cancellation of indebtedness income, it
must instead reduce certain tax attributes by the amount of unrecognized cancellation of
indebtedness income after the determination of the tax for the year of discharge or release in the
manner prescribed by section 108(b) of the Tax Code. Tax attributes include net operating losses
(“NOLs”), capital losses and loss carryovers, certain tax credits and, subject to certain limitations,
the tax basis of property.

Pursuant to the Plan, all of the Debtors’ remaining assets other than those sold prior to the Effective
Date will be transferred directly or indirectly to Liquidation Trust Beneficiaries. For federal
income tax purposes, any such assets transferred to the Liquidation Trust will be treated by the
Debtors and by the Liquidation Trust Beneficiaries as having been distributed to the Liquidation
Trust Beneficiaries, with such Liquidation Trust Beneficiaries then transferring the assets to the
Liquidation Trust in exchange for beneficial interests in the Liquidation Trust. The Debtors will
not retain a beneficial interest in the Liquidation Trust; instead, the beneficial interest in the
Liquidation Trust will be held by the Liquidation Trust Beneficiaries. It is intended that the
Liquidation Trust be treated, for U.S. federal income tax purposes, as a liquidating trust and as a
grantor trust, with the Liquidation Trust Beneficiaries receiving Liquidation Trust Interests being
treated as the grantors and deemed owners of the Liquidation Trust Assets.

The Debtors’ transfer of their assets pursuant to the Plan will constitute a taxable disposition of
such assets, and the Debtors will recognize gain or loss based on the difference between the fair
market value and the tax basis of the assets transferred. The Debtors expect that they will recognize
a loss on the transfer.

10.3     Federal Income Tax Consequences to Holders of Claims and Interests.

The U.S. federal income tax consequences to holders of Allowed Claims arising from the
distributions pursuant to the Plan may vary, depending upon, among other things: (a) the manner
in which a holder acquired an Allowed Claim; (b) the type of consideration received by the holder
of an Allowed Claim in exchange for the interest it holds; (c) the nature of the indebtedness owed
to it; (d) whether the holder previously claimed a bad debt or worthless securities deduction in
respect of the Allowed Claim; (e) whether the holder of the Allowed Claim is a citizen or a resident
of the U.S. for tax purposes; (f) whether the holder of the Allowed Claim reports income on the
accrual or cash basis method of accounting; and (g) whether the holder receives distributions in
more than one taxable year. In addition, where gain or loss is recognized by a holder, the character
of such gain or loss as long-term or short-term capital gain or loss or as ordinary income or loss
will be determined by a number of factors, including the tax status of the holder, whether the
Allowed Claim constitutes a capital asset in the hands of the holder and how long it has been held
or is treated as having been held, and whether the Allowed Claim was acquired at a market
discount.

In general, the receipt of Cash and/or interests in the Liquidation Trust in exchange for an Allowed
Claim should result in the recognition of gain or loss in an amount equal to the difference between
(i) the sum of the amount of any Cash and the fair market value of any interests in the Liquidation
Trust received (other than any Cash or interests in the Liquidation Trust attributable to accrued but
unpaid interest) and (ii) the holder’s tax basis in its Allowed Claim (other than any Claim for
accrued but unpaid interest).

                                                  66
010-9091-4666/30/AMERICAS
Case 20-40133-acs           Doc 648   Filed 10/05/20     Entered 10/05/20 19:29:41          Page 75 of
                                                151



If the Claim in the holder’s hands is a capital asset, the gain or loss realized will generally be
characterized as a capital gain or loss. Such gain or loss will constitute long-term capital gain or
loss if the holder held such Claim or Interest for longer than one year or short-term capital gain or
loss if the holder held such Claim or Interest for one year or less. If the holder realizes a capital
loss, the holder’s deduction of the loss may be subject to limitation.

The Liquidation Trustee will determine the fair market value of the assets transferred to the
Liquidation Trust and of the beneficial interests in the Liquidation Trust. These values must be
used by the Debtors, the Liquidation Trustee, and all beneficiaries of the Liquidation Trust for all
federal income tax purposes. It is possible that the IRS may disagree with the valuations for this
purpose. If the IRS were to successfully assert that different valuations should apply, the amount
of taxable gain or loss recognized by holders of Allowed Claims would be subject to adjustment.

Holders of Claims who were not previously required to include any accrued but unpaid interest in
their gross income on a Claim may be treated as receiving taxable interest income taxable at tax
rates for ordinary income to the extent any consideration they receive under the Plan is allocable
to such interest. Holders of Claims previously required to include in their gross income any
accrued but unpaid interest on a claim may be entitled to recognize a deductible loss to the extent
such interest is not satisfied under the Plan. Under the Plan, to the extent that any Allowed Claim
entitled to a distribution is comprised of indebtedness and accrued but unpaid interest thereon,
such distribution shall, for federal income tax purposes, be allocated to the principal amount of the
Claim first and then, to the extent the distribution exceeds the principal amount of the Claim, to
the portion of such Claim representing accrued but unpaid interest. However, there is no assurance
that such allocation will be respected by the IRS for U.S. federal income tax purposes.

A holder of an Allowed Claim who receives, in respect of its Claim, an amount that is less than its
tax basis in such claim or equity interest may be entitled to a bad debt deduction under section
166(a) of the Tax Code or a loss under section 165(a) of the Tax Code. The rules governing the
character, timing, and amount of these deductions depend upon the facts and circumstances of the
holder, the obligor, and the instrument with respect to which a deduction is claimed. Accordingly,
holders are urged to consult their tax advisors with respect to their ability to take such a deduction.
A holder that has previously recognized a loss or deduction in respect of its claim or equity interest
may be required to include in its gross income (as ordinary income) any amounts received under
the Plan to the extent such amounts exceed the holder’s adjusted basis in such Claim.

Whether the holder of Claims will recognize a loss, a deduction for worthless securities or any
other tax treatment will depend upon facts and circumstances that are specific to the nature of the
holder and its Claims or Interests. Accordingly, holders of Claims and Interests should consult
their own tax advisors.

A holder of a Claim constituting any installment obligation for tax purposes may be required to
currently recognize any gain remaining with respect to such obligation if, pursuant to the Plan, the
obligation is considered to be satisfied at other than its face value, distributed, transmitted, sold or
otherwise disposed of within the meaning of section 453B of the Tax Code.

If a holder of an Allowed Claim purchased the Claim at a discount, the difference may constitute
“market discount” for U.S. federal income tax purposes. Any gain recognized by a holder of a

                                                  67
010-9091-4666/30/AMERICAS
Case 20-40133-acs           Doc 648   Filed 10/05/20      Entered 10/05/20 19:29:41          Page 76 of
                                                151



debt obligation with market discount should be treated as ordinary interest income to the extent of
any market discount accrued on the Claim by the holder on or prior to the date of the exchange.

10.4     Consequences of the Liquidation Trust.

The Liquidation Trust will be organized for the primary purpose of liquidating the assets
transferred to it with no objective to continue or engage in the conduct of a trade or business,
except to the extent reasonably necessary to, and consistent with, the liquidating purpose of the
Liquidation Trust. Thus, the Liquidation Trust is intended to be classified for federal income tax
purposes as a “liquidating trust” within the meaning of Treasury Regulations section 301.7701-
4(d). The provisions of the Liquidation Trust Agreement and the Plan are intended to satisfy the
guidelines for classification as a liquidating trust that are set forth in Revenue Procedure 94-45,
1994-2 C.B. 684. Under the Plan, all parties are required to treat the Liquidation Trust as a
liquidating trust, subject to contrary definitive guidance from the IRS. In general, a liquidating
trust is not a separate taxable entity but rather is treated as a grantor trust, pursuant to sections 671
through 679 of the Tax Code, owned by the persons who are treated as transferring assets to the
Trust.

No request for a ruling from the IRS will be sought on the classification of the Liquidation Trust.
Accordingly, there can be no assurance that the IRS would not take a contrary position to the
classification of the Liquidation Trust. If the IRS were to challenge successfully the classification
of the Liquidation Trust as a grantor trust, the federal income tax consequences to the Liquidation
Trust and the Liquidation Trust Beneficiaries could vary from those discussed in the Plan
(including the potential for an entity-level tax). For example, the IRS may characterize some or
all of the Liquidation Trust as a grantor trust for the benefit of the Debtors or as otherwise owned
by and taxable to the Debtors. Alternatively, the IRS could characterize the Liquidation Trust as a
so-called “complex trust” subject to a separate entity-level tax on its earnings, except to the extent
that such earnings are distributed during the taxable year.

Consistent with the intended treatment, Liquidation Trust Beneficiaries will be treated for federal
income tax purposes as the grantors and owners of their share of the assets held by the Liquidation
Trust. No tax should be imposed on the Liquidation Trust on earnings generated by the assets held
by the Liquidation Trust. Instead, each Liquidation Trust Beneficiary holding a beneficial interest
in the Liquidation Trust must report on its federal income tax return its allocable share of income,
gain, loss, deduction and credit recognized or incurred by the Liquidation Trust. None of the
Debtors’ loss carryforwards will be available to reduce any income or gain of the Liquidation Trust.
Moreover, upon the sale or other disposition (or deemed disposition) of any Liquidation Trust
Asset, each Liquidation Trust Beneficiary holding a beneficial interest in the Liquidation Trust
must report on its federal income tax return its share of any gain or loss measured by the difference
between (1) its share of the amount of cash and/or the fair market value of any property received
by the Liquidation Trust in exchange for the Liquidation Trust Asset so sold or otherwise disposed
of and (2) such Liquidation Trust Beneficiary’s adjusted tax basis in its share of the Liquidation
Trust Asset. The character of any such gain or loss to the Liquidation Trust Beneficiary will be
determined as if such Liquidation Trust Beneficiary itself had directly sold or otherwise disposed
of the Liquidation Trust Asset. The character of items of income, gain, loss, deduction, and credit
to any Liquidation Trust Beneficiary holding a beneficial interest in the Liquidation Trust, and the


                                                   68
010-9091-4666/30/AMERICAS
Case 20-40133-acs           Doc 648   Filed 10/05/20    Entered 10/05/20 19:29:41        Page 77 of
                                                151



ability of the Liquidation Trust Beneficiary to benefit from any deductions or losses, may depend
on the particular circumstances or status of the Liquidation Trust Beneficiary.

Given the treatment of the Liquidation Trust as a grantor trust, each Liquidation Trust Beneficiary
holding a beneficial interest in the Liquidation Trust has an obligation to report its share of the
Liquidation Trust’s tax items (including gain on the sale or other disposition of a Liquidation Trust
Asset) which is not dependent on the distribution of any cash or other Liquidation Trust Assets by
the Liquidation Trust. Accordingly, a Liquidation Trust Beneficiary holding a beneficial interest
in the Liquidation Trust may incur a tax liability as a result of owning a share of the Liquidation
Trust Assets, regardless of whether the Liquidation Trust distributes cash or other assets. Due to
the requirement that the Liquidation Trust maintain certain reserves, the Liquidation Trust’s ability
to make current Cash distributions may be limited or precluded. In addition, due to possible
differences in the timing of income on, and the receipt of cash from the Liquidation Trust Assets,
a Liquidation Trust Beneficiary holding a beneficial interest in the Liquidation Trust may be
required to report and pay tax on a greater amount of income for a taxable year than the amount of
cash received by the Liquidation Trust Beneficiary during the year.

The Liquidation Trust will file annual information tax returns with the IRS as a grantor trust
pursuant to Treasury Regulations section 1.671-4(a) that will include information concerning
certain items relating to the holding or disposition (or deemed disposition) of the Liquidation Trust
Assets (e.g., income, gain, loss, deduction and credit). Each Liquidation Trust Beneficiary holding
a beneficial interest in the Liquidation Trust will receive a copy of the information returns and
must report on its federal income tax return its share of all such items. The information provided
by the Liquidation Trust will pertain to Liquidation Trust Beneficiaries who received their interests
in the Liquidation Trust in connection with the Plan.

Subject to contrary definitive guidance from the IRS or a court of competent jurisdiction (including
the receipt by the Liquidation Trustee of an IRS private letter ruling if the Liquidation Trustee so
requests one, or the receipt of an adverse determination by the IRS upon audit if not contested by
the Liquidation Trustee), the Liquidation Trustee may (A) elect to treat any Disputed Claims
reserve as a “disputed ownership fund” governed by Treasury Regulation section 1.468B-9 and
(B) to the extent permitted by applicable law, report consistently with the foregoing for state and
local income tax purposes.

Accordingly, any Disputed Claims reserve may be subject to tax annually on a separate entity basis
on any net income earned with respect to the Liquidation Trust Assets in such reserves, and all
distributions from such reserves (which distributions will be net of the related expenses of the
reserve) will be treated as received by holders in respect of their Claims as if distributed by the
Debtors. All parties (including, without limitation, the Debtors, the Liquidation Trustee and the
Liquidation Trust Beneficiaries) will be required to report for tax purposes consistently with the
foregoing.

10.5     Information Reporting and Back-Up Withholding.

The Debtors will withhold all amounts required by law to be withheld from payments of interest
and dividends. The Debtors will comply with all applicable reporting requirements of the Tax
Code. In general, information reporting requirements may apply to distributions or payments made

                                                 69
010-9091-4666/30/AMERICAS
Case 20-40133-acs           Doc 648   Filed 10/05/20    Entered 10/05/20 19:29:41        Page 78 of
                                                151



to a holder of a Claim under the Plan. In addition, backup withholding of taxes will generally
apply to payments in respect of an Allowed Claim under the Plan unless, in the case of a U.S.
holder, such U.S. Holder provides a properly executed IRS Form W-9 and, in the case of non-U.S.
holder, such non-U.S. holder provides a properly executed applicable IRS Form W-8BEN or W-
8BEN-E (or otherwise establishes such Non-U.S. holder’s eligibility for an exemption).

Backup withholding is not an additional tax. Amounts withheld under the backup withholding
rules may be credited against a holder’s U.S. federal income tax liability, and a holder may obtain
a refund of any excess amounts withheld under the backup withholding rules by filing an
appropriate claim for refund with the IRS (generally, a federal income tax return).

In addition, from an information reporting perspective, the Treasury Regulations generally require
disclosure by a taxpayer on its U.S. federal income tax return of certain types of transactions in
which the taxpayer participated, including, among other types of transactions, certain transactions
that result in the taxpayer’s claiming a loss in excess of specified thresholds. Holders are urged to
consult their tax advisors regarding these regulations and whether the transactions contemplated
by the Plan would be subject to these regulations and require disclosure on the holders’ tax returns.

THE FOREGOING DISCUSSION IS INTENDED ONLY AS A SUMMARY OF CERTAIN
UNITED STATES FEDERAL INCOME TAX CONSEQUENCES OF THE PLAN AND IS
NOT A SUBSTITUTE FOR CAREFUL TAX PLANNING WITH A TAX PROFESSIONAL.
THE ABOVE DISCUSSION IS FOR INFORMATIONAL PURPOSES ONLY AND IS NOT
TAX ADVICE. THE TAX CONSEQUENCES ARE IN MANY CASES UNCERTAIN AND
MAY VARY DEPENDING ON A HOLDER’S INDIVIDUAL CIRCUMSTANCES.
ACCORDINGLY, HOLDERS OF CLAIMS OR INTERESTS ARE URGED TO CONSULT
WITH THEIR TAX ADVISORS ABOUT THE FEDERAL, STATE, LOCAL, AND
FOREIGN INCOME AND OTHER TAX CONSEQUENCES OF THE PLAN.

NO STATEMENT IN THIS DISCLOSURE STATEMENT SHOULD BE CONSTRUED AS
LEGAL OR TAX ADVICE. THE DEBTORS AND THEIR PROFESSIONALS DO NOT
ASSUME ANY RESPONSIBILITY OR LIABILITY FOR THE TAX CONSEQUENCES
THE HOLDER OF A CLAIM OR INTEREST MAY INCUR AS A RESULT OF THE
TREATMENT AFFORDED ITS CLAIM OR INTEREST UNDER THE PLAN AND DO
NOT REPRESENT WHETHER THERE COULD BE ADDITIONAL TAX EXPOSURE TO
THEMSELVES OR THEIR NON-DEBTOR AFFILIATES AS A RESULT OF THE PLAN.

                                           ARTICLE XI

                   PROCEDURES FOR DISTRIBUTIONS UNDER THE PLAN

11.1     Distributions on Account of Claims Allowed as of the Effective Date.

The Liquidation Trustee may not make any payments to Allowed Claims as of the Effective Date.

11.2     Distributions on Account of Claims Allowed After the Effective Date.

The Liquidation Trustee may pay Allowed Claims as of the Initial Distribution or any subsequent
Periodic Distribution Dates, as applicable.

                                                 70
010-9091-4666/30/AMERICAS
Case 20-40133-acs            Doc 648      Filed 10/05/20   Entered 10/05/20 19:29:41     Page 79 of
                                                    151



11.3     Distributions to Allowed General Administrative Expense Claims

Holders of General Administrative Expense Claims may not be paid in full in Cash as of the
Effective Date and the payment by the Liquidation Trustee of the Allowed General Administrative
Expense Claims may be delayed and reduced. The recovery on such claims is currently unknown.

11.4     Delivery of Plan Distributions.

                       (a)     Distribution Record Date.

As of the close of business on the Distribution Record Date, the Claims Register shall be closed
and there shall be no further changes in the record holders of any Claims or Interests. The Debtors
or Liquidation Trustee shall have no obligation to recognize any transfer of Claims occurring after
5:00 p.m. (prevailing Mountain Time) on the Distribution Record Date and shall instead be entitled
to recognize and deal for all purposes under the Plan with only those holders of records as of the
close of business on the Distribution Record Date. Additionally, with respect to payment of any
cure amounts or any cure disputes in connection with the assumption and assignment of the
Debtors’ executory contracts and unexpired leases, neither the Debtors nor the Liquidation Trustee
shall have any obligation to recognize or deal with any party other than the non-Debtor party to
the applicable executory contract or unexpired lease, even if such non-Debtor party has sold,
assigned, or otherwise transferred its Claim for a cure amount. Absent anything provided in this
Disclosure Statement, all parties’ rights under section 506 of the Bankruptcy Code are expressly
preserved.

                       (b)     Address for Plan Distributions.

Plan Distributions to holders of Allowed Claims shall be made by the Liquidation Trustee at (a) the
addresses of such holders on the books and records of the Debtors or their agent; or (b) the
addresses in any written notice of address change delivered to the Debtors or the Liquidation
Trustee, including any addresses on any filed proofs of Claim or transfers of Claim filed with the
Bankruptcy Court.

                       (c)     Setoffs.

In the event that the value of a Debtor’s claim, right, or Cause of Action against a particular
claimant is undisputed, resolved by settlement, or has been adjudicated by Final Order of any court,
the Liquidation Trustee may set off such undisputed, resolved, or adjudicated amount against any
Plan Distributions that would otherwise become due to such claimant. Neither the failure to
effectuate such a setoff nor the allowance of any Claim under the Plan shall constitute a waiver or
release by the Debtors or the Liquidation Trustee of any claims, rights, or Causes of Action that
the Debtors or the Liquidation Trust may possess against such claimant.

                       (d)     De Minimis and Fractional Plan Distributions.

Notwithstanding anything in the Plan to the contrary, the Liquidation Trustee shall not be required
to make on account of any Allowed Claim (a) partial Plan Distributions or payments of fractions
of dollars or (b) any Plan Distribution if the amount to be distributed is less than $50.00. Whenever
any payment of Cash of a fraction of a dollar pursuant to the Plan would otherwise be required,

                                                    71
010-9091-4666/30/AMERICAS
Case 20-40133-acs            Doc 648   Filed 10/05/20   Entered 10/05/20 19:29:41         Page 80 of
                                                 151



the actual payment shall reflect a rounding of such fraction to the nearest whole dollar (up or
down), with half dollars or less being rounded down. Any funds so withheld and not distributed
shall be held in reserve and distributed in subsequent distributions. Notwithstanding the foregoing,
all Cash shall be distributed in the final distribution of the Liquidation Trust.

                       (e)     Undeliverable Plan Distributions.

If any Plan Distribution to any holder is returned as undeliverable, no further distributions to such
holder shall be made unless and until the Liquidation Trustee has been notified of the then-current
address of such holder, at which time such Plan Distribution shall be made as soon as reasonably
practicable thereafter without interest, dividends, or accruals of any kind; provided, however, that
such distributions shall be deemed unclaimed property under section 347(b) of the Bankruptcy
Code and forfeited at the expiration of the later of six months from the first Distribution Date after
such holder’s Claim is first Allowed. After such date, all “unclaimed property” or interests in
property shall revert to the Liquidation Trust (notwithstanding any otherwise applicable federal or
state escheat, abandoned, or unclaimed property laws to the contrary) for redistribution in
accordance with the terms of the Plan and the Liquidation Trust Agreement, and the Claim of any
holder to such property or interest in property shall be forever barred, estopped, and enjoined from
asserting any Claim against any of the Debtors, the Estates, the Liquidation Trust, or the
Liquidation Trustee. Nothing contained in the Plan shall require the Liquidation Trustee to attempt
to locate any holder of an Allowed Claim.

                       (f)     Failure To Present Checks.

Any check issued by the Liquidation Trust on account of an Allowed Claim shall be null and void
if not negotiated within 120 days after the issuance of such check. Requests for reissuance of any
check shall be made directly to the Liquidation Trust by the holder of the relevant Allowed Claim
with respect to which such check originally was issued. If any holder of an Allowed Claim holding
an un-negotiated check does not request reissuance of that check within six months after the date
the check was mailed or otherwise delivered to the holder, that Allowed Claim shall be released
and the holder thereof shall be forever barred, estopped, and enjoined from asserting any Claim
against any of the Debtors, the Liquidation Trust, or the Liquidation Trustee. In such cases, any
Cash held for payment on account of such Claims shall be property of the Liquidation Trust, free
of any Claims of such holder with respect thereto, and shall be redistributed to the other holders
of Allowed Claims in accordance with the Plan and Liquidation Trust Agreement.

11.5     Claims Paid or Payable by Third Parties.

                       (a)     Claims Paid by Third Parties.

To the extent the holder of a Claim receives payment on account of such Claim from a party that
is not a Debtor or the Liquidation Trust, the Liquidation Trustee shall reduce the Claim (in full or
to the extent of payment by the third party), and such Claim shall be disallowed to the extent of
payment from such third party without an objection to such Claim having to be filed and without
further notice to, action, order or approval of the Bankruptcy Court. Further, to the extent a holder
of a Claim receives a Plan Distribution on account of such Claim and receives payment from a
party that is not a Debtor or the Liquidation Trust on account of such Claim, such holder shall,

                                                  72
010-9091-4666/30/AMERICAS
Case 20-40133-acs            Doc 648    Filed 10/05/20    Entered 10/05/20 19:29:41      Page 81 of
                                                  151



within 14 calendar days of receipt thereof, repay or return the distribution to the Liquidation
Trustee, to the extent the holder’s total recovery on account of such Claim from the third party and
under the Plan exceeds the amount of such Claim as of the date of any such Plan Distribution. The
failure of such holder to timely repay or return such Plan Distribution shall result in such holder
owing the Liquidation Trust annualized interest at the federal judgment rate on such amount owed
for each Business Day after the 14-calendar day grace period specified above until such amount is
repaid.

                       (b)     Claims Payable by Insurance.

Holders of Claims that are covered by the Debtors’ insurance policies shall seek payment of such
Claims from applicable insurance policies, provided that the Debtors and the Liquidation Trust, as
applicable, shall have no obligation to pay any amounts in respect of prepetition deductibles or
self-insured retention amounts. No Plan Distributions shall be made on account of an Allowed
Claim that is payable pursuant to any of the Debtors’ insurance policies until the holder of such
Allowed Claim has exhausted all remedies with respect to such insurance policies. To the extent
that one or more of the Debtors’ insurers agrees to satisfy in full or in part a Claim (if and to the
extent adjudicated by a court of competent jurisdiction), then immediately upon such insurers’
agreement, the Debtors or the Liquidation Trustee, as applicable, may direct the Claims Agent to
expunge the applicable portion of such Claim from the Claims Register without a Claim objection
having to be filed and without any further notice to or action, order, or approval of the Bankruptcy
Court.

                       (c)     Applicability of Insurance Policies.

Distributions to holders of Allowed Claims shall be in accordance with the provisions of any
applicable insurance policy. Except as otherwise released, enjoined, or exculpated pursuant to
Article 11 of the Plan against the Releasees and the Exculpated Parties, nothing contained in the
Plan shall constitute or be deemed a waiver of any Cause of Action that the Debtors, the
Liquidation Trust, or any Person may hold against any other Person, including insurers under any
policies of insurance, nor shall anything contained in the Plan constitute or be deemed a waiver by
such insurers of any defenses, including coverage defenses, held by such insurers.

11.6     No Postpetition Interest on Claims.

Other than as specifically provided in the Plan, the Confirmation Order, or other order of the
Bankruptcy Court, or required by applicable bankruptcy or non-bankruptcy law, postpetition
interest shall not accrue or be paid on any prepetition Claim, and no holder of a prepetition Claim
shall be entitled to interest accruing on such Claim on or after the Petition Date.

                                             ARTICLE XII

                             PROCEDURES FOR RESOLVING CLAIMS

12.1     Allowance of Claims.

After the Effective Date, the Liquidation Trustee shall have and retain any and all rights and
defenses, including rights of setoff, which the Debtors had with respect to any Claim. Except as

                                                   73
010-9091-4666/30/AMERICAS
Case 20-40133-acs           Doc 648   Filed 10/05/20    Entered 10/05/20 19:29:41         Page 82 of
                                                151



expressly provided in the Plan or in any order entered in the Debtors’ Chapter 11 Cases before the
Effective Date (including, without limitation, the Confirmation Order), no Claim shall become an
Allowed Claim unless and until such Claim is deemed an Allowed Claim under the Plan.

12.2     Objections to Claims.

        (a)     After the Confirmation Date but before the Effective Date, the Debtors, and after
the Effective Date, the Liquidation Trustee, shall have the exclusive authority to file objections to
Claims and settle, compromise, withdraw, or litigate to judgment objections to any and all Claims.
From and after the Effective Date, the Liquidation Trustee may settle or compromise any Disputed
Claim without any further notice to or action, order, or approval of the Bankruptcy Court. The
Liquidation Trustee shall have the sole and exclusive authority to administer and adjust the Claims
Register to reflect any such settlements or compromises without any further notice to or action,
order, or approval of the Bankruptcy Court.

        (b)     Any objections to Claims shall be served and filed on or before the later of: (i) the
date that is 40 calendar days after the Effective Date; and (ii) such other later date as may be fixed
by the Bankruptcy Court. Any Claims filed after the Bar Date shall be deemed disallowed and
expunged in their entirety without further order of the Bankruptcy Court or any action being
required on the part of the Debtors or the Liquidation Trustee, unless the Person seeking to file
such untimely Claim has received the Bankruptcy Court’s authorization to do so.

12.3     Estimation of Claims.

        (a)    After the Confirmation Date, but before the Effective Date, the Debtors, and after
the Effective Date, the Liquidation Trustee, may request that the Bankruptcy Court estimate any
Claim, pursuant to section 502(c) of the Bankruptcy Code, regardless of whether any Person has
previously objected to such Claim or whether the Bankruptcy Court has ruled on any such
objection, and the Bankruptcy Court shall retain jurisdiction to estimate any Claim at any time
(including during the pendency of any appeal with respect to the allowance or disallowance of
such Claims).

        (b)     In the event that the Bankruptcy Court estimates any disputed, contingent, or
unliquidated Claim, that estimated amount shall constitute either the amount of such Allowed
Claim or a maximum limitation on the amount of such Allowed Claim. If the estimated amount
constitutes a maximum limitation on such Allowed Claim, the Debtors or the Liquidation Trustee,
as applicable, may elect to pursue any supplemental proceedings to object to any ultimate Plan
Distribution on account of such Claim. Notwithstanding section 502(j) of the Bankruptcy Code,
in no event shall any holder of a Claim that has been estimated pursuant to section 502(c) of the
Bankruptcy Code or otherwise be entitled to seek reconsideration of such estimation unless such
holder has filed a motion requesting the right to seek such reconsideration on or before 14 calendar
days after the date on which such Claim is estimated. All of the Claims objection, estimation,
settlement, and resolution procedures set forth in the Plan are cumulative and not exclusive of one
another. Claims may be estimated and subsequently compromised, settled, resolved, or withdrawn
by any mechanism approved by the Bankruptcy Court.



                                                 74
010-9091-4666/30/AMERICAS
Case 20-40133-acs           Doc 648   Filed 10/05/20   Entered 10/05/20 19:29:41          Page 83 of
                                                151



                                          CONCLUSION

        The Debtors believe that confirmation and implementation of the Plan is preferable to any
of the alternatives described herein because it will provide the greatest recovery to holders of
Claims. Other alternatives would involve significant delay, uncertainty, and substantial
administrative costs and are likely to reduce any return to creditors who hold Claims. The Debtors
and the Committee urge the holders of Impaired Secured Lenders Claims, Impaired Other Secured
Claims, and Impaired General Unsecured Claims who are entitled to vote on the Plan to vote to
accept the Plan and to evidence such acceptance by returning their Ballots to the Voting Agent so
that they will be received not later than 11:59 p.m. (prevailing Mountain Time) on October 27,
2020.

Dated: October 5, 2020

         Rumsey, Kentucky
                                              Respectfully submitted,


                                              Hartshorne Holdings, LLC
                                              on behalf of itself and its affiliated Debtors


                                              By: /s/ David Gay
                                                 David Gay
                                                 President




                                                75
010-9091-4666/30/AMERICAS
Case 20-40133-acs           Doc 648   Filed 10/05/20   Entered 10/05/20 19:29:41   Page 84 of
                                                151



                                            EXHIBIT 1

                                               Plan




010-9091-4666/30/AMERICAS
Case 20-40133-acs            Doc 648       Filed 10/05/20        Entered 10/05/20 19:29:41              Page 85 of
                                                     151



                            IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE WESTERN DISTRICT OF KENTUCKY
                                        (Owensboro Division)

    In re:                                                 )      Chapter 11
                                                           )
    Hartshorne Holdings, LLC, et al.,                      )      Case No. 20-40133
                                                           )
                             Debtors.1                     )      (Jointly Administered)



                  JOINT CHAPTER 11 PLAN OF LIQUIDATION FOR
             HARTSHORNE HOLDINGS, LLC AND ITS AFFILIATED DEBTORS




Dated:            October 5, 2020




1
 The Debtors in these chapter 11 cases and the last four digits of each Debtor’s taxpayer identification number are as
follows: Hartshorne Holdings, LLC (3948); Hartshorne Mining Group, LLC (0063); Hartshorne Mining, LLC (1941);
and Hartshorne Land, LLC (5582). The Debtors’ headquarters are located at 373 Whobry Road, Rumsey, Kentucky
42371.



010-9092-4053/26/AMERICAS
Case 20-40133-acs              Doc 648           Filed 10/05/20              Entered 10/05/20 19:29:41                        Page 86 of
                                                           151



                                                 TABLE OF CONTENTS

                                                                                                                                       Page

                  DEFINITIONS AND INTERPRETATION ..........................................................1
         1.1       Definitions. ..............................................................................................................1
         1.2       Interpretation; Application of Definitions and Rules of Construction. ..........12
         1.3       Appendices and Plan Documents. ......................................................................12
                  UNCLASSIFIED CLAIMS ..................................................................................13
         2.1       Overview. ..............................................................................................................13
         2.2       Payment of Administrative Expense Claims. ....................................................13
         2.3       U.S. Trustee Fees. .................................................................................................17
             CLASSIFICATION AND TREATMENT OF CLAIMS AND
         INTERESTS .....................................................................................................................17
         3.1       Summary. ..............................................................................................................17
         3.2       Classification of Claims and Interests. ...............................................................17
         3.3       Treatment of Claims and Equity Interests.........................................................18
             ACCEPTANCE OR REJECTION OF THE PLAN; EFFECT OF
         REJECTION BY ONE OR MORE CLASSES OF CLAIMS OR
         INTERESTS .....................................................................................................................21
         4.1       Classes Entitled To Vote.......................................................................................21
         4.2       Tabulation of Votes on a Non-Consolidated Basis.............................................21
         4.3       Acceptance by Impaired Classes. .......................................................................22
         4.4       Elimination of Vacant Classes. ............................................................................22
         4.5       Deemed Acceptance If No Votes Cast. ................................................................22
         4.6       Confirmation Pursuant to Section 1129(b) or “Cramdown.” ..........................22
                  MEANS FOR IMPLEMENTATION ..................................................................22
         5.1       Corporate Existence.............................................................................................22
         5.2       Closing of the Debtors’ Chapter 11 Cases. .........................................................23
         5.3       Plan Funding. .......................................................................................................23
         5.4       Settlement of Intercompany Matters. ................................................................23
         5.5       Monetization of Assets. ........................................................................................23
         5.6       Books and Records. ..............................................................................................23
         5.7       Reporting Duties. .................................................................................................24
         5.8       Tax Obligations. ...................................................................................................24
         5.9       Cancellation of Existing Securities and Agreements. .......................................24
         5.10      Indemnification Obligations. ..............................................................................24
         5.11      No Substantive Consolidation. ............................................................................24
         5.12      Effectuating Documents; Further Transactions; Exemption from
                   Certain Transfer Taxes. .......................................................................................25
         5.13      Comprehensive Settlement of Claims and Controversies. ...............................25
         5.14      Preservation of Causes of Action. .......................................................................26




010-9092-4053/26/AMERICAS
Case 20-40133-acs                Doc 648           Filed 10/05/20              Entered 10/05/20 19:29:41                        Page 87 of
                                                             151



                   PROCEDURES FOR RESOLVING CLAIMS ..................................................26
         6.1        Allowance of Claims. ...........................................................................................26
         6.2        Objections to Claims. ...........................................................................................27
         6.3        Estimation of Claims............................................................................................27
                   PROVISIONS GOVERNING DISTRIBUTIONS.............................................28
         7.1        Release of Claims Against and Interests in the Debtors. ..................................28
         7.2        Distributions on Account of Claims Allowed as of the Effective Date. ...........28
         7.3        Distributions on Account of Claims Allowed After the Effective Date. ..........28
         7.4        Distribution to Allowed General Administrative Expense Claims. .................28
         7.5        Delivery of Plan Distributions.............................................................................28
         7.6        Claims Paid or Payable by Third Parties. .........................................................30
         7.7        No Postpetition Interest on Claims. ....................................................................31
                   EXECUTORY CONTRACTS AND UNEXPIRED LEASES...........................31
         8.1        Assumption of Executory Contracts and Unexpired Leases. ...........................31
         8.2        Rejection of Executory Contracts and Unexpired Leases. ...............................31
         8.3        Claims Based on Rejection of Executory Contracts or Unexpired
                    Leases. ...................................................................................................................32
         8.4        Cure of Defaults for Assumed Executory Contracts and Unexpired
                    Leases. ...................................................................................................................32
                   LIQUIDATION TRUST .......................................................................................33
         9.1        Generally. ..............................................................................................................33
         9.2        Purposes and Establishment of the Liquidation Trust. ....................................33
         9.3        Liquidation Trust Assets. .....................................................................................33
         9.4        Valuation of Assets. ..............................................................................................34
         9.5        Appointment of the Liquidation Trustee. ..........................................................34
         9.6        Duties and Powers of the Liquidation Trustee. .................................................35
         9.7        Funding of the Liquidation Trust. ......................................................................37
         9.8        Exculpation; Indemnification. ............................................................................37
         9.9        Federal Income Tax Treatment of Liquidation Trust. ......................................37
         9.10       Tax Reporting. ......................................................................................................38
         9.11       Tax Withholdings by Liquidation Trustee. ........................................................39
         9.12       Dissolution. ...........................................................................................................39
                CONDITIONS PRECEDENT TO CONSUMMATION OF THE
         PLAN .................................................................................................................................40
         10.1       Conditions Precedent to the Effective Date. ......................................................40
         10.2       Satisfaction and Waiver of Conditions Precedent. ............................................40
         10.3       Effect of Non-Occurrence of Conditions to the Effective Date. .......................40
                     EFFECT OF CONFIRMATION .......................................................................41
         11.1       Binding Effect. ......................................................................................................41
         11.2       Term of Pre-Confirmation Injunctions or Stays. ..............................................41
         11.3       Debtor Release. .....................................................................................................41
         11.4       Accepting Claim Holders Release.......................................................................42

                                                                      ii
010-9092-4053/26/AMERICAS
Case 20-40133-acs             Doc 648            Filed 10/05/20              Entered 10/05/20 19:29:41                         Page 88 of
                                                           151



         11.5     Exculpation and Limitation of Liability. ...........................................................42
         11.6     Injunction Related to Releases and Exculpation...............................................43
                   RETENTION OF JURISDICTION ..................................................................43
                   MISCELLANEOUS PROVISIONS .................................................................45
         13.1     Dissolution of Committee. ...................................................................................45
         13.2     Modification of Plan. ...........................................................................................46
         13.3     Revocation or Withdrawal of Plan. ....................................................................46
         13.4     Allocation of Plan Distributions Between Principal and Interest. ..................46
         13.5     Severability. ..........................................................................................................46
         13.6     Governing Law. ....................................................................................................47
         13.7     Inconsistency.........................................................................................................47
         13.8     Time. ......................................................................................................................47
         13.9     Exhibits. ................................................................................................................47
         13.10    Notices. ..................................................................................................................47
         13.11    Filing of Additional Documents. .........................................................................48




                                                                   iii
010-9092-4053/26/AMERICAS
Case 20-40133-acs              Doc 648        Filed 10/05/20         Entered 10/05/20 19:29:41               Page 89 of
                                                        151



                                                  INTRODUCTION2

Hartshorne Holdings, LLC and the three other debtors and debtors in possession in the
above-captioned cases propose the following joint chapter 11 plan of liquidation. In reviewing the
Plan, readers should refer to the Disclosure Statement, including the exhibits and supplements
thereto, for a discussion of the Debtors’ business history and operations, risk factors, a summary
and analysis of the Plan, and certain related matters including, among other things, certain tax
matters and other consideration to be issued and distributed under the Plan. Subject to certain
restrictions and requirements set forth in section 1127 of the Bankruptcy Code, Bankruptcy Rule
3019, and Sections 13.2 and 13.3 of the Plan, the Debtors reserve the right to alter, amend, modify,
revoke, or withdraw the Plan prior to its substantial consummation.

The only Persons that are entitled to vote on the Plan are holders of Allowed Claims in Classes 2,
3, and 4. Such Persons are encouraged to read the Plan and the Disclosure Statement and their
respective exhibits and schedules in their entirety before voting to accept or reject the Plan. No
materials other than the Disclosure Statement and the respective schedules, notices, and exhibits
attached thereto and referenced therein have been authorized by the Bankruptcy Court for use in
soliciting acceptances or rejections of the Plan.



                                  DEFINITIONS AND INTERPRETATION

           1.1       Definitions.

The following terms shall have the meanings set forth below. Such meanings shall be equally
applicable to both the singular and plural forms of such terms.

                 1.1.1     “503(b)(9) Claims” means Claims that have been timely and properly
filed prior to the Bar Date and that are granted administrative expense priority treatment pursuant
to section 503(b)(9) of the Bankruptcy Code.

                1.1.2      “Accepting Claim Holders Release” means the release provision set
forth in Section 11.4 hereof.

               1.1.3               “Administrative Bar Date” means no later than 20 calendar days after
the Effective Date.

               1.1.4      “Administrative Expense Claim” means, collectively, (a) General
Administrative Expense Claims, (b) Statutory Fees, (c) Professional Fee Claims, (d) Priority Tax
Claims, and (e) U.S. Trustee Fees.

            1.1.5     “Adversary Proceedings” mean those two adversary proceedings in the
Bankruptcy Court, Adversary Case Nos. 20-4014 and 20-04015, filed by FKC and Fricke,



2
    All capitalized terms used but not defined in this Introduction have the meanings set forth in article 1 of the Plan.



010-9092-4053/26/AMERICAS
Case 20-40133-acs           Doc 648   Filed 10/05/20     Entered 10/05/20 19:29:41         Page 90 of
                                                151



respectively, related to the priority and validity of the Liens on the Collateral allegedly held by the
Secured Lenders, FKC, Fricke, Minova, and WVEC.

                1.1.6      “Allowed” means with respect to Claims: (a) any Claim (i) for which a
proof of Claim has been timely Filed on or before the applicable Bar Date (or for which a proof of
Claim is not required to be Filed pursuant to the Bankruptcy Code or a Final Order) or (ii) that is
identified in the Schedules as of the Effective Date as not disputed, not contingent, and not
unliquidated, and for which no proof of Claim has been timely Filed; provided that, in the case of
(i), any such Claim shall be considered Allowed only if and to the extent that (a) no objection to
the allowance thereof has been Filed by the Claims Objection Bar Date or such an objection has
been Filed and the Claim thereafter has been Allowed by a Final Order; or (b) any Claim expressly
deemed allowed by the Plan or allowed by a Final Order of the Bankruptcy Court (including
pursuant to any stipulation or settlement agreement approved by the Bankruptcy Court). Claims
allowed solely for the purpose of voting to accept or reject the Plan pursuant to an order of the
Bankruptcy Court shall not be considered Allowed Claims.

               1.1.7     “Appeal” means the Debtors’ appeal filed on August 27, 2020 [Docket
No. 570] to the Bankruptcy Appellate Panel for the Sixth Circuit with respect to the Bankruptcy
Court’s order denying the Debtors’ proposed sale of, among other things, the Coal Supply
Contracts and the Causes of Action under Chapter 5 of the Bankruptcy Code, to the Secured
Lenders.

               1.1.8       “Ballot” means the ballots substantially in the form attached as Exhibits
C, D, and E to the Solicitation Procedures Motion.

             1.1.9      “Bankruptcy Code” means title 11 of the United States Code, as
amended from time to time, as applicable to the Chapter 11 Cases.

              1.1.10     “Bankruptcy Court” means the United States Bankruptcy Court for the
Western District of Kentucky, or any other court exercising competent jurisdiction over the
Chapter 11 Cases or any proceeding therein.

                1.1.11     “Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure,
as promulgated by the United States Supreme Court under 28 U.S.C. § 2075, as amended from
time to time, as applicable to the Chapter 11 Cases, and the Local Bankruptcy Rules for the United
States Bankruptcy Court for the Western District of Kentucky.

               1.1.12     “Bar Date” means May 28, 2020 for the general claims bar date, as
established by the Bar Date Order.

              1.1.13     “Bar Date Order” means the Order (A) Setting Bar Dates for
Submitting Proofs of Claim, (B) Approving Procedures for Submitting Proofs of Claim, and (C)
Approving Notice Thereof [Docket No. 185] entered by the Bankruptcy Court on March 24, 2020.

               1.1.14      “Business Day” means any day other than a Saturday, Sunday, or a
“legal holiday,” as such term is defined in Bankruptcy Rule 9006(a)(6).



                                                 -2-
010-9092-4053/26/AMERICAS
Case 20-40133-acs           Doc 648   Filed 10/05/20    Entered 10/05/20 19:29:41      Page 91 of
                                                151



             1.1.15     “Carve-Out” means any amount so designated in the Initial Budget or
an Updated Budget (both as defined in the Final DIP Order), not to exceed $3 million.

               1.1.16      “Carve-Out Escrow” means that certain escrow as defined in Paragraph
10 of the Final DIP Order, which is maintained by the Debtors or Liquidation Trustee, as
applicable, until such time as all obligations under the Carve-Out have been indefeasibly paid in
full. For the avoidance of doubt, the Carve-Out Escrow is separate and distinct from the
Postpetition Fee Escrow.

                  1.1.17      “Cash” means the legal currency of the United States and equivalents
thereof.

               1.1.18      “Causes of Action” means any and all actions, causes of action, suits,
accounts, controversies, obligations, judgments, damages, demands, debts, rights, agreements,
promises, rights to legal remedies, rights to equitable remedies, rights to payment, and Claims,
whether known or unknown, reduced to judgment or not, liquidated or unliquidated, fixed,
contingent, matured, unmatured, disputed, undisputed, secured or unsecured, and whether asserted
or assertable directly or derivatively, whether arising before, on, or after the Petition Date, in
contract or tort, arising in law, equity, or otherwise, though excluding causes of action under
chapter 5 of the Bankruptcy Code against the holders of General Unsecured Claims.

              1.1.19     “Chapter 11 Cases” means the cases that are being jointly administered
under chapter 11 of the Bankruptcy Code commenced by the Debtors on the Petition Date in the
Bankruptcy Court and captioned In re Hartshorne Holdings, LLC, et al., Case No. 20-40133
(THF).

             1.1.20           “Claim” shall have the meaning set forth in section 101(5) of the
Bankruptcy Code.

             1.1.21       “Claims Agent” means Stretto, or any other entity approved by the
Bankruptcy Court to act as the Debtors’ claims and noticing agent pursuant to 28 U.S.C. § 156(c).

               1.1.22      “Claims Objection Bar Date” means for all Claims other than
Administrative Expense Claims, the later of: (a) 40 days after the Effective Date and (b) such
other period of limitation for objecting to Claims as may be specifically fixed by this Plan, the
Confirmation Order, the Bankruptcy Rules, or a Final Order of the Bankruptcy Court. For the
avoidance of doubt, the Claims Objection Bar Date may be extended one or more times by the
Bankruptcy Court.

              1.1.23     “Claims Register” means the official register of Claims against the
Debtors maintained by the Claims Agent.

                 1.1.24    “Class” means each category of Claims and Interests established under
article 3 of the Plan pursuant to sections 1122 and 1123(a)(1) of the Bankruptcy Code.

                  1.1.25      “Class 2” means Classes 2A and 2B.

                  1.1.26      “Class 3” means Classes 3A through 3D.

                                                 -3-
010-9092-4053/26/AMERICAS
Case 20-40133-acs           Doc 648   Filed 10/05/20   Entered 10/05/20 19:29:41      Page 92 of
                                                151



                  1.1.27      “Class 4” means Classes 4A through 4D.

             1.1.28           “Coal Supply Contracts” mean the LG&E-KU Contract and the OVEC-
IKEC Contract.

               1.1.29      “Collateral” means any property or interest in property of the Estates
of the Debtors subject to a Lien to secure the payment or performance of a Claim, which Lien is
not subject to avoidance or otherwise invalid under the Bankruptcy Code or applicable non-
bankruptcy law.

                1.1.30     “Committee” means the statutory committee of unsecured creditors
appointed in the Chapter 11 Cases in accordance with section 1102 of the Bankruptcy Code, which
consists of (a) United Central Industrial Supply Co LLC, (b) Carroll Engineering Co., and (c) Trey
K. Mining and Electric.

              1.1.31 “Committee Settlement” means that certain Settlement Agreement and
Mutual Release between the Committee, Tribeca Global Resources Credit Pty Ltd., and SP2
Royalty Co., LLC attached as Exhibit A to the Motion for Settlement Between The Official
Committee of Unsecured Creditors, Tribeca Global Resources Credit Pty Ltd. and SP2 Royalty
Co., LLC [Docket No. 599], if approved by a Final Order of the Bankruptcy Court, pursuant to
which holders of General Unsecured Claims may receive certain consideration.

               1.1.32    “Confirmation Date” means the date upon which the Bankruptcy Court
enters the Confirmation Order on the docket of the Debtors’ Chapter 11 Cases.

               1.1.33     “Confirmation Hearing” means a hearing to be held by the Bankruptcy
Court on November 9, 2020 at 10:00 a.m. (prevailing Eastern Time) regarding confirmation of the
Plan and the adequacy of the Disclosure Statement, as such hearing may be adjourned or continued
from time to time.

              1.1.34      “Confirmation Order” means an order entered by the Bankruptcy Court
confirming the Plan, including all exhibits, appendices, supplements, and related documents.

              1.1.35      “De Minimis Asset Procedures Order” means that Order Establishing
Procedures to Sell, Transfer, or Abandon Certain De Minimis Assets [Docket No. 538] entered by
the Bankruptcy Court on July 28, 2020.

             1.1.36     “Debtor(s)” means, individually or collectively, as the context requires:
Hartshorne Holdings; Hartshorne Group; Hartshorne Mining; and Hartshorne Land.

                1.1.37     “Debtor Release” means the release given on behalf of the Debtors and
their Estates to the Releasees as set forth in Section 11.3 hereof.

              1.1.38     “DIP Loan” means the secured postpetition financing in an aggregate
principal amount of $7.625 million provided to the Debtors by the Secured Lenders and approved
by the Bankruptcy Court pursuant to the Final DIP Order.



                                                -4-
010-9092-4053/26/AMERICAS
Case 20-40133-acs           Doc 648   Filed 10/05/20    Entered 10/05/20 19:29:41        Page 93 of
                                                151



             1.1.39      “DIP Loan Claims” mean, collectively, any of the Secured Lenders’
Allowed Secured Claims evidenced by, arising under, or in connection with the DIP Loan;
provided however that such Claim does not include Secured Lenders Claims.

               1.1.40       “Disallowed” means a finding of the Bankruptcy Court in a Final
Order, or provision in the Plan providing, that a Disputed Claim shall not be an Allowed Claim.

               1.1.41      “Disclosure Statement” means the disclosure statement in respect of the
Plan and all exhibits, schedules, supplements, modifications, and amendments thereto.

               1.1.42      “Disputed” means, with respect to any Claim against a Debtor,
including any portion thereof, any Claim (a) that is listed on the Schedules as contingent,
unliquidated, or disputed, (b) as to which the Debtors or any other party in interest has interposed
a timely objection or request for estimation in accordance with the Bankruptcy Code and
Bankruptcy Rules or that is otherwise disputed by any Debtor or the Liquidation Trustee in
accordance with applicable law, which objection, request for estimation, or dispute has not been
determined by a Final Order, or (c) with respect to which a proof of claim was required to be filed
by order of the Bankruptcy Court but as to which such proof of claim was not timely or properly
filed.

               1.1.43     “Distribution Date” means the Initial Distribution Date or any of the
Periodic Distribution Dates, as applicable.

                1.1.44      “Distribution Record Date” means, with respect to all Classes for which
Plan Distributions are to be made, the third Business Day after the Confirmation Date or such other
later date as shall be established by the Bankruptcy Court in the Confirmation Order.

               1.1.45     “Effective Date” means a day, as determined by the Debtors, that is the
business day as soon as reasonably practicable after all conditions to the Effective Date in Section
10.1 of the Plan have been met or waived.

               1.1.46     “Estate(s)” means each estate created in the Chapter 11 Cases pursuant
to section 541 of the Bankruptcy Code.

                1.1.47      “Exculpated Claim” means any Claim related to any act or omission in
connection with, relating to, or arising out of the Debtors’ post-petition restructuring efforts, the
Chapter 11 Cases, formulation, preparation, dissemination, negotiation, filing, solicitation of
acceptances, confirmation, approval, implementation, or administration of the Disclosure
Statement, the Plan, the settlements and agreements contained in the Plan, the property to be
distributed under the Plan or any contract, instrument, release, or other agreement or document
created or entered into in connection with the Disclosure Statement or the Plan, the filing of the
Debtors’ Chapter 11 Cases, the pursuit of entry of a Confirmation Order, the distribution of
property under the Plan, or any other related agreement; provided, however, that Exculpated
Claims shall not include any act or omission that is determined in a Final Order to have constituted
willful misconduct or gross negligence. For the avoidance of doubt, no Claim, Cause of Action,
obligation, or liability expressly set forth in or preserved by the Plan constitutes an Exculpated
Claim.


                                                -5-
010-9092-4053/26/AMERICAS
Case 20-40133-acs           Doc 648   Filed 10/05/20    Entered 10/05/20 19:29:41         Page 94 of
                                                151



               1.1.48 “Exculpated Party” means, collectively, the Debtors, each of the
Debtors’ current officers and directors that served in such capacities between the Petition Date and
the Effective Date, the Committee and each of the Committee’s members acting in their respective
capacities as members thereof, and the Professional Persons of each of the foregoing acting in their
respective capacities as such that served in such capacities between the Petition Date and the
Effective Date.

                 1.1.49       “Executory Contract” means any contract to which any of the Debtors
is a party that is subject to assumption or rejection under sections 365 and 1123 of the Bankruptcy
Code.

             1.1.50      “File,” “Filed,” or “Filing” means file, filed, or filing with the
Bankruptcy Court in the Chapter 11 Cases.

               1.1.51     “Final DIP Order” means that Final DIP Order (A) Authorizing
Postpetition Secured Financing, (B) Authorizing the Debtors to Use Cash Collateral, (C)
Providing Adequate Protection to the Prepetition Secured Parties, (D) Modifying the Automatic
Stay, and (E) Granting Related Relief [Docket No. 223] entered by the Bankruptcy Court on March
27, 2020.

                1.1.52      “Final Order” means an order, ruling, or judgment of the Bankruptcy
Court (or other court of competent jurisdiction) entered on the docket in the Debtors’ Chapter 11
Cases (or on the docket of such other court of competent jurisdiction), which has not been reversed,
vacated, or stayed and as to which (a) the time to appeal, petition for certiorari, or move for a new
trial, reargument, or rehearing has expired and as to which no appeal, petition for certiorari, or
other proceeding for a new trial, reargument, or rehearing shall then be pending or (b) if an appeal,
writ of certiorari, new trial, reargument, or rehearing thereof has been sought, such order or
judgment of the Bankruptcy Court shall have been affirmed by the highest court to which such
order was appealed, or certiorari shall have been denied, or a new trial, reargument, or rehearing
shall have been denied or resulted in no modification of such order, and the time to take any further
appeal, petition for certiorari, or move for a new trial, reargument, or rehearing shall have expired;
provided, however, that no order or judgment shall fail to be a Final Order solely because of the
possibility that a motion under Rule 60 of the Federal Rules of Civil Procedure has been or may
be filed with respect to such order or judgment; provided, further, that the susceptibility of a Claim
to a challenge under section 502(j) of the Bankruptcy Code shall not render a Final Order not a
Final Order.

                  1.1.53      “Fricke” means Fricke Management & Contracting, Inc.

                  1.1.54      “FKC” means Frontier-Kemper Constructors, Inc.

                1.1.55      “General Administrative Expense Claims” mean any right to payment
constituting a cost or expense of administration of the Chapter 11 Cases of the kind specified in
section 503(b) of the Bankruptcy Code and entitled to priority pursuant to sections 328, 330, 363,
364(c)(1), 365, 503(b), 507(a)(2), or 507(b) of the Bankruptcy Code (other than Professional Fee
Claims, Statutory Fees, Priority Tax Claims, or U.S. Trustee Fees) incurred during the period from
the Petition Date to the Effective Date, including, without limitation: (a) any actual and necessary

                                                -6-
010-9092-4053/26/AMERICAS
Case 20-40133-acs           Doc 648   Filed 10/05/20    Entered 10/05/20 19:29:41       Page 95 of
                                                151



costs and expenses of preserving the Estates, any actual and necessary costs and expenses of
operating the Debtors’ business, and any indebtedness or obligations incurred or assumed by any
of the Debtors during the Chapter 11 Cases; (b) 503(b)(9) Claims; and (c) any payment to be made
under the Plan to cure a default under an assumed executory contract or unexpired lease, the full
payment of which is uncertain under the Plan.

               1.1.56     “General Unsecured Claim” means any unsecured Claim against any
Debtor, including (a) trade Claims, (b) unsecured Claims held by a non-Debtor affiliate of the
Debtors against the Debtors, (c) Claims arising out of the rejection of Executory Contracts and
Unexpired Leases by any Debtor, but excluding any Intercompany Claim, and (d) any deficiency
Claim arising out of a Secured Lenders Claim or Other Secured Claim.

              1.1.57     “Governmental Bar Date” means August 19, 2020, as established by
the Order (A) Setting Bar Dates for Submitting Proofs of Claim, (B) Approving Procedures for
Submitting Proofs of Claim, and (C) Approving Notice Thereof [Docket No. 185] entered by the
Bankruptcy Court on March 24, 2020.

                  1.1.58      “Hartshorne Group” means Hartshorne Mining Group, LLC.

                  1.1.59      “Hartshorne Holdings” means Hartshorne Holdings, LLC.

                  1.1.60      “Hartshorne Land” means Hartshorne Land, LLC.

                  1.1.61      “Hartshorne Mining” means Hartshorne Mining, LLC.

             1.1.62           “Impaired” means impaired within the meaning of section 1124 of the
Bankruptcy Code.

               1.1.63      “Initial Distribution Date” means the date occurring no later than 90
calendar days after the Effective Date when Plan Distributions shall commence.

             1.1.64     “Intercompany Claim” means any Claim (including an Administrative
Expense Claim), Cause of Action, or remedy asserted against a Debtor by another Debtor.

                 1.1.65     “Interest” means the interest (whether legal, equitable, contractual, or
otherwise) of any holders of equity securities of any of the Debtors represented by membership
units or other instruments evidencing an ownership interest in any of the Debtors, whether or not
certificated, transferable, voting or denominated “stock” or a similar security, or any option,
warrant, or right, contractual or otherwise, to acquire any such interest.

              1.1.66     “Interim Compensation Order” means the Order Establishing
Procedures for Interim Compensation and Reimbursement of Expenses for Retained Professionals
and Granting Related Relief [Docket No. 186] entered by the Bankruptcy Court on March 24,
2020.

             1.1.67      “LG&E-KU Contract” means, as amended, that certain Coal Supply
Agreement, dated as of October 15, 2015, by and among Louisville Gas and Electric Company
and Kentucky Utilities Company and Hartshorne Group.

                                                 -7-
010-9092-4053/26/AMERICAS
Case 20-40133-acs           Doc 648    Filed 10/05/20    Entered 10/05/20 19:29:41       Page 96 of
                                                 151



              1.1.68     “LG&E-KU Settlement” means the proposed settlement between the
Debtors and Louisville Gas and Electric Company and Kentucky Utilities Company related to the
LG&E-KU Contract, which was read into the record during the October 5, 2020 hearing.

                   1.1.69     “Lien” has the meaning set forth in section 101(37) of the Bankruptcy
Code.

               1.1.70    “Liquidation Trust” means the trust created pursuant to the Liquidation
Trust Agreement on the Effective Date in accordance with the Plan, the Confirmation Order, and
the Liquidation Trust Agreement.

              1.1.71      “Liquidation Trust Agreement” means the Liquidation Trust
Agreement to be dated as of the Effective Date establishing the terms and conditions of the
Liquidation Trust, substantially in the form attached to the Plan Supplement.

               1.1.72     “Liquidation Trust Assets” means the assets to be transferred to the
Liquidation Trust on the Effective Date including, without limitation, the Liquidation Trust Causes
of Action, the Liquidation Trust Reserve, and all other property and assets of the Debtors, but
excluding all of the Debtors’ Cash necessary to fully fund the Carve-Out Escrow.

                   1.1.73     “Liquidation Trust Beneficiaries” means the holders of the Liquidation
Trust Interests.

              1.1.74      “Liquidation Trust Causes of Action” means collectively, the Causes
of Action transferred to the Liquidation Trust on the Effective Date, including any defense or
counterclaim to any Disputed Claim, but excluding any and all Causes of Action released and/or
exculpated pursuant to the terms of the Plan.

                1.1.75     “Liquidation Trust Interests” means the uncertified beneficial interests
in the Liquidation Trust representing the right of each holder of an Allowed Claim to receive Cash
distributions from the Liquidation Trust on account of such Liquidation Trust Interests in
accordance with the terms of this Plan and the Liquidation Trust Agreement.

                1.1.76       “Liquidation Trust Reserve” means, as more fully described in the
Liquidation Trust Agreement, the Cash transferred to the Liquidation Trust on the Effective Date
to fund the initial operations of the Liquidation Trust.

             1.1.77    “Liquidation Trustee” means the person or firm to be appointed to
manage the Liquidation Trust pursuant to Section 9.5 of the Plan and the Liquidation Trust
Agreement.

                   1.1.78     “Minova” means Minova USA, Inc.

               1.1.79   “Ordinary Course Professionals Order” means the Order Authorizing
the Debtors to Employ and Pay Professionals Utilized by the Debtors in the Ordinary Course of
Business [Docket No. 172] entered by the Bankruptcy Court on March 23, 2020.



                                                  -8-
010-9092-4053/26/AMERICAS
Case 20-40133-acs           Doc 648   Filed 10/05/20    Entered 10/05/20 19:29:41        Page 97 of
                                                151



                1.1.80      “Other Secured Claim” means a Claim: (a) that is secured by a valid,
perfected, and enforceable Lien on Collateral, to the extent of the value of the Claim holder’s
interest in such Collateral as of the Confirmation Date; or (b) to the extent that the holder thereof
has a valid right of setoff pursuant to section 553 of the Bankruptcy Code, excluding the Secured
Lenders’ Claims.

               1.1.81     “OVEC-IKEC Contract” means, as amended, that certain Fuel
Purchase Order, dated as of August 31, 2018, by and between the Ohio Valley Electric Corporation
and the Indiana-Kentucky Electric Corporation and Hartshorne Group.

               1.1.82      “Periodic Distribution Date” means, unless otherwise ordered by the
Bankruptcy Court, the first Business Day that is 60 days after the Initial Distribution Date, and
thereafter, the first Business Day that is 30 days after the immediately preceding Periodic
Distribution Date until liquidation of the Liquidation Trust Assets is complete.

             1.1.83           “Person” shall have the meaning set forth in section 101(41) of the
Bankruptcy Code.

                  1.1.84      “Petition Date” means February 20, 2020.

               1.1.85      “Plan” means the joint chapter 11 plan of liquidation proposed by the
Debtors, including, without limitation, all applicable exhibits, supplements, appendices and
schedules hereto, either in its present form or as the same may be altered, amended, or modified
from time to time in accordance with the Bankruptcy Code, the Bankruptcy Rules, and the terms
of the Plan.

               1.1.86    “Plan Distributions” means the distributions to be made under the Plan
to holders of Allowed Claims at the Distribution Date(s).

                1.1.87      “Plan Documents” means the documents, other than the Plan, to be
executed, delivered, assumed, or performed in connection with the consummation of the Plan,
including, without limitation, the documents to be included in the Plan Supplement, any and all
exhibits to the Plan, the Disclosure Statement, and any and all exhibits to the Disclosure Statement.

                1.1.88     “Plan Supplement” means the supplemental appendix to the Plan to be
filed no later than ten days prior to the deadline for parties to vote to accept or reject the Plan,
which may contain, among other things, draft forms, signed copies, or summaries of material
terms, as the case may be, of (i) the Liquidation Trust Agreement filed by the Debtors with the
consent of the Committee and the Secured Lenders, (ii) the Schedule of Assumed Contracts and
Leases, and (iii) additional documents filed with the Bankruptcy Court before the Effective Date
as amendments to the Plan Supplement.

               1.1.89      “Postpetition Fee Escrow” means the $1,500,000 deposited into an
escrow account by the Secured Lenders pursuant to the Final DIP Order, which was maintained
by the Debtors for the sole benefit of the holders of Professional Fee Claims. For the avoidance
of doubt, the Postpetition Fee Escrow is separate and distinct from the Carve-Out Escrow.



                                                 -9-
010-9092-4053/26/AMERICAS
Case 20-40133-acs           Doc 648   Filed 10/05/20    Entered 10/05/20 19:29:41        Page 98 of
                                                151



               1.1.90      “Prepetition Term Loan Agreement” means that certain Term Facility
Agreement, dated as of April 24, 2019 (as amended on November 19, 2019) by and among
Hartshorne Group, as borrower, non-debtors Paringa Resources Limited, Hartshorne Coal Mining
Pty Ltd, HCM Resources Pty Ltd, and Debtors Hartshorne Holdings, Hartshorne Land, and
Hartshorne Mining, as guarantors, Tribeca Global Resources Credit Pty Ltd, as agent, and Global
Loan Agency Services Australia Nominees Pty Ltd, as security trustee, and Equity Trustees
Limited as trustee of the Tribeca Global Natural Resources Credit Fund, Tribeca Global Natural
Resources Credit Master Fund, and Tribeca Global Natural Resources Limited as lenders.

               1.1.91      “Priority Claim” means a Claim that is entitled to priority in payment
pursuant to section 507(a) of the Bankruptcy Code that is not an Administrative Expense Claim or
a Priority Tax Claim.

               1.1.92     “Priority Tax Claim” means any Claim of a governmental unit (as
defined in section 101(27) of the Bankruptcy Code) of the kind entitled to priority in payment
under sections 502(i) and 507(a)(8) of the Bankruptcy Code.

               1.1.93     “Professional Fee Claim” means any Administrative Expense Claim
for the compensation of Professional Persons and the reimbursement of expenses incurred by such
Professional Persons through and including the Effective Date to the extent such fees and expenses
have not been paid pursuant to an order of the Bankruptcy Court. To the extent that the Bankruptcy
Court denies or reduces by a Final Order any amount of a Professional Person’s requested fees and
expenses, then the amount by which such fees or expenses are reduced or denied shall reduce the
applicable Professional Fee Claim.

              1.1.94    “Professional Person(s)” means all Persons retained by order of the
Bankruptcy Court in connection with the Chapter 11 Cases, pursuant to sections 327, 328, 330 or
1103 of the Bankruptcy Code, excluding any ordinary course professionals.

                1.1.95      “Releasees” mean, collectively, the Debtors, officers and directors of
the Debtors that served in such capacity, and each of their respective Representatives; provided
however that Paringa Resources Limited and any Representative of Paringa Resources Limited are
expressly excluded from this definition, except for David Gay and Bruce Czachor in each of their
capacities as directors or officers of Paringa Resources Limited or any related non-debtor entity.

                1.1.96      “Releasing Parties” mean each of the following in its capacity as such:
(a) the Releasees; (b) all holders of Claims against a Debtor who vote to accept the Plan; (c) all
holders of Claims against a Debtor who are entitled to vote to accept the Plan and who do not vote
or opt-out of such release; and (d) all holders of Claims against a Debtor who are deemed to accept
the Plan.

               1.1.97     “Representatives” mean, with regard to any entity, its officers, directors,
employees, advisors, attorneys, professionals, accountants, investment bankers, financial advisors,
consultants, agents, and other representatives (including their respective officers, directors,
employees, members, and professionals).




                                               - 10 -
010-9092-4053/26/AMERICAS
Case 20-40133-acs           Doc 648   Filed 10/05/20     Entered 10/05/20 19:29:41       Page 99 of
                                                151



              1.1.98    “Schedule of Assumed Contracts and Leases” means a schedule of the
Executory Contracts and Unexpired Leases to be assumed pursuant to sections 365 and 1123 of
the Bankruptcy Code and Article 8.1 of the Plan, which shall be included in the Plan Supplement.

              1.1.99     “Schedules” means the schedules of assets and liabilities filed in the
Chapter 11 Cases, as amended or supplemented from time to time.

                1.1.100     “Secured Claim” means a Claim: (a) that is secured by a valid,
perfected, and enforceable Lien on Collateral, to the extent of the value of the Claim holder’s
interest in such Collateral as of the Confirmation Date; or (b) to the extent that the holder thereof
has a valid right of setoff pursuant to section 553 of the Bankruptcy Code.

               1.1.101  “Secured Lenders” mean, collectively, the lenders party to the
Prepetition Term Loan Agreement, the DIP Loan, or other agreements related thereto.

               1.1.102     “Secured Lenders Claims” mean, collectively, any of the Secured
Lenders’ Allowed Secured Claims evidenced by, arising under, or in connection with the
Prepetition Term Loan Agreement, the Final DIP Order, or other agreements related thereto that
is secured by a valid, perfected, and enforceable Lien on Collateral, to the extent of the value of
the Claim holder’s interest in such Collateral as of the Confirmation Date; provided however that
such Claim does not include DIP Loan Claims.

               1.1.103    “Solicitation Package” means the Plan, Disclosure Statement, Ballot,
Confirmation Hearing Notice, a letter from the Committee urging holders of General Unsecured
Claims to vote in favor of the Plan, a pre-addressed return envelope, and the entered order to the
Solicitation Procedures Motion.

               1.1.104    “Solicitation Procedures Motion” means that motion filed
contemporaneously with the Plan and Disclosure Statement titled the Debtors’ Motion for an
Order (I) Scheduling a Combined Disclosure Statement Approval and Plan Confirmation Hearing,
(II) Approving the Solicitation Procedures, Tabulation Procedures, and Dates, Deadlines, and
Notices Related Thereto, and (III) Granting Related Relief.

                  1.1.105     “Statutory Fees” means those fees as defined in Section 2.2.2 of the
Plan.

               1.1.106    “Subsidiary” means any corporation, association, or other business
entity of which at least the majority of the securities or other ownership interest is owned or
controlled by a Debtor and/or one or more subsidiaries of the Debtor.

                  1.1.107     “Tax Code” means the Internal Revenue Code of 1986, as amended.

              1.1.108     “Unexpired Lease” means a lease of nonresidential real property to
which any of the Debtors is a party that is subject to assumption or rejection under sections 365
and 1123 of the Bankruptcy Code.

               1.1.109    “Unimpaired” means, with respect to a Class of Claims, a Class of
Claims that is not Impaired.

                                                - 11 -
010-9092-4053/26/AMERICAS
Case 20-40133-acs           Doc 648   Filed 10/05/20     Entered 10/05/20 19:29:41          Page 100
                                              of 151



                  1.1.110    “U.S. Trustee” means the United States Trustee, Region 8.

                1.1.111    “U.S. Trustee Fees” means fees arising under 28 U.S.C. § 1930(a)(6)
and, to the extent applicable, accrued interest thereon arising under 31 U.S.C. § 3717.

                  1.1.112    “Voting Classes” mean Class 2, Class 3, and Class 4.

                1.1.113    “Voting Deadline” means October 27, 2020 at 11:59 p.m. (prevailing
Mountain Time) as the deadline for holders of Claims in the Voting Classes to complete, execute,
and return their Ballots so as to be actually received by the Claims Agent in accordance with the
Ballot instructions.

                  1.1.114    “WVEC” means the West Virginia Electric Corporation.

         1.2      Interpretation; Application of Definitions and Rules of Construction.

Unless otherwise specified, all section or exhibit references in the Plan are to the respective section
in, or exhibit to, the Plan. The words “herein,” “hereof,” “hereto,” “hereunder,” and other words
of similar import refer to the Plan as a whole and not to any particular section, subsection, or clause
contained therein. Any term that is not defined in the Plan, but that is defined in the Bankruptcy
Code or the Bankruptcy Rules, shall have the meaning given to that term in the Bankruptcy Code
or the Bankruptcy Rules, as applicable. The rules of construction contained in section 102 of the
Bankruptcy Code shall apply to the construction of the Plan. The captions and headings in the
Plan are for convenience of reference only and shall not limit or otherwise affect the provisions of
the Plan. Any reference to an entity as a holder of a Claim or Interest includes that entity’s
successors and assigns.

         1.3      Appendices and Plan Documents.

All Plan Documents and appendices to the Plan are incorporated into the Plan by reference and are
a part of the Plan as if fully set forth in the Plan. The documents contained in the exhibits to the
Plan and in the Plan Supplement shall be approved by the Bankruptcy Court pursuant to the
Confirmation Order. Holders of Claims and Interests may inspect a copy of the Plan Documents,
once filed, in the Office of the Clerk of the Bankruptcy Court during normal business hours, or via
the Claims Agent’s website at https://cases.stretto.com/hartshorne/, or may obtain a copy of the
Plan Documents by a request to the Claims Agent as follows:

Hartshorne Holdings, LLC Case Administration
c/o Stretto
8269 East 23rd Avenue, Suite 275
Denver, Colorado 80238
TeamHartshorne@stretto.com




                                                - 12 -
010-9092-4053/26/AMERICAS
Case 20-40133-acs           Doc 648    Filed 10/05/20    Entered 10/05/20 19:29:41         Page 101
                                               of 151




                                      UNCLASSIFIED CLAIMS

         2.1      Overview.

All Claims and Interests, except for those Claims set forth in Article 2 of the Plan, are classified
for voting and distribution purposes pursuant to the Plan as set forth below. In accordance with
section 1123(a)(1) of the Bankruptcy Code, General Administrative Expense Claims and Priority
Tax Claims are not classified herein. A Claim or Interest is classified in a particular Class only to
the extent that such Claim or Interest fits within the description of that Class and is classified in
other Classes to the extent that any remainder of such Claim or Interest qualifies within the
description of such other Classes. A holder of a Claim that may be asserted against more than one
of the Debtors shall be entitled to a single distribution as if such holder had a single Claim against
the Debtors.

         2.2      Payment of Administrative Expense Claims.

                  2.2.1     General Administrative Expense Claims.

Subject to the bar date provisions herein, unless otherwise agreed by the holder of a General
Administrative Expense Claim and the Debtors or the Liquidation Trustee, as applicable, or unless
an order of the Bankruptcy Court provides otherwise, each holder of an Allowed General
Administrative Expense Claim will receive payment of such Allowed General Administrative
Expense Claim in accordance with this Plan, as described below. For the avoidance of doubt,
503(b)(9) Claims shall be deemed to be General Administrative Expense Claims.

Any unpaid Allowed General Administrative Expense Claim not otherwise satisfied prior to the
Effective Date will receive the following treatment under this Plan. It is unlikely that there will be
sufficient cash to satisfy all Allowed General Administrative Expense Claims in full in Cash on
the Effective Date. The quantum of the Allowed General Administrative Expense Claims and the
related recovery available to satisfy such Allowed General Administrative Expense Claims are
dependent on a number of variables, events and conditions that are unknown at this time and/or
outside the control of the Debtors. Those variables include, but are not limited to, recoveries from
the sale of the Estates’ remaining Liquidation Trust Assets and the ultimate timing and manner of
the closing of these chapter 11 cases. In addition, the amounts in the Carve-Out Escrow and the
Postpetition Fee Escrow (which amounts are currently in dispute) will determine whether the
General Administrative Expense Claims can be paid in full or not, in accordance with the Plan. If
the aggregate amount of the Allowed Administrative Expense Claims are less than or equal to the
aggregate amounts in the Carve-Out Escrow ($3 million) and Postpetition Fee Escrow ($1.5
million), then the Debtors may be in a position to pay Allowed General Administrative Expense
Claims in full.

With respect to the timing of classifying a General Administrative Expense Claim as “Allowed,”
a timely filed General Administrative Expense Claim will be deemed “Allowed” only if and to the
extent that (a) no objection to the allowance thereof has been Filed or such an objection has been
Filed and the Claim thereafter has been Allowed by a Final Order, or (b) any General
Administrative Expense Claim is expressly deemed allowed by the Plan or allowed by a Final

                                                - 13 -
010-9092-4053/26/AMERICAS
Case 20-40133-acs           Doc 648     Filed 10/05/20   Entered 10/05/20 19:29:41          Page 102
                                                of 151



Order of the Bankruptcy Court (including pursuant to any stipulation or settlement agreement
approved by the Bankruptcy Court). The “Administrative Bar Date” is defined as the later of: (a)
20 calendar days after the Effective Date, and (b) such other period of limitation for objecting to
General Administrative Expense Claims as may be specifically fixed by the Plan, the Confirmation
Order, the Bankruptcy Rules, or a Final Order of the Bankruptcy Court.

If “Allowed,” the earliest a holder of an Allowed General Administrative Expense Claim would be
paid on account of its Claim in Cash would be the “General Administrative Initial Distribution
Date,” a date to be scheduled no later than 180 calendar days after the Effective Date. While the
Debtors and the Liquidation Trustee, as applicable, will make every effort to pay a 100 percent
recovery with respect to the Allowed General Administrative Expense Claims, given the current
financial situation of the Debtors, the distribution to Allowed General Administrative Expense
Claim may be delayed and/or reduced. Therefore, while the General Administrative Initial
Distribution Date will be scheduled no later than 180 calendar days after the Effective Date, the
ultimate timing of the distribution and the recovery percentage for holders of Allowed General
Administrative Expense Claims is currently unknown.

Although it is likely that certain parties will be paid a higher percentage of their respective General
Administrative Expense Claims incurred during these chapter 11 cases due to payment of such
Claims by the Debtors in the ordinary course of business, the Debtors believe that holders of
General Administrative Expense Claims will see a greater recovery under this Plan than with any
other alternative path, including dismissal or conversion of these cases to cases under chapter 7 of
the Bankruptcy Code. Any other exit strategy for these Debtors will further decrease such
recovery, such that it is in the best interest of the General Administrative Expense Claims to support
the Plan.

However, the treatment afforded to holders of General Administrative Expense Claims under the
Plan is only available if each such holder agrees to such treatment. The failure to object to
confirmation of the Plan by a holder of a General Administrative Expense Claim prior to the Voting
Deadline shall be deemed to be such holder’s consent and agreement to receive treatment for such
Claim that is different from the one set forth in 11 U.S.C. § 1129(a)(9), which otherwise requires
payment in full in Cash on the Effective Date.

If a holder of a General Administrative Expense Claim objects to confirmation of the Plan asserting
that it is entitled to payment in full under section 1129(a)(9) of the Bankruptcy Code, the Debtors
may not be able to confirm the Plan.

                  2.2.2     Statutory Fees.

All fees due and payable pursuant to 28 U.S.C. § 1930 prior to the Effective Date shall be paid by
the Liquidation Trustee on the Effective Date. After the Effective Date, the Liquidation Trust and
the Liquidation Trustee shall be jointly and severally liable to pay any and all fees pursuant to 28
U.S.C. § 1930 when due and payable. The Liquidation Trust and the Liquidation Trustee shall
remain obligated to pay fees pursuant to 28 U.S.C. § 1930 for each and every one of the Debtors
to the Office of the U.S. Trustee until the earliest of that particular Debtor’s case is closed,
dismissed, or converted to a case under Chapter 7 of the Bankruptcy Code.


                                                - 14 -
010-9092-4053/26/AMERICAS
Case 20-40133-acs            Doc 648    Filed 10/05/20    Entered 10/05/20 19:29:41      Page 103
                                                of 151



                  2.2.3      Professional Compensation.

                            (a)   Final Fee Applications and Payment of Professional Fee Claims.

To the extent required by a Final Order of the Bankruptcy Court approving a Professional Person’s
retention, all final requests for payment of Professional Fee Claims incurred during the period from
the Petition Date through the Confirmation Date shall be Filed no later than 30 calendar days after
the Effective Date. All such final requests will be subject to approval by the Bankruptcy Court
after notice and a hearing in accordance with the procedures established by the Bankruptcy Code,
the Bankruptcy Rules, and prior orders of the Bankruptcy Court, and once approved by the
Bankruptcy Court, the Liquidation Trustee shall be authorized to pay from the Postpetition Fee
Escrow and Carve-Out Escrow to the applicable Professional Person up to the full Allowed
amount. Professional Fee Claims not subject to approval by separate Bankruptcy Court order will
be paid from the Postpetition Fee Escrow and Carve-Out Escrow in accordance with any Final
Order approving the retention of such Professional Person.

To the extent that funds held in the Postpetition Fee Escrow and Carve-Out Escrow are insufficient
to satisfy the amount of the Professional Fee Claims owing to the Professional Persons, such
Professional Persons shall have an Allowed Administrative Expense Claim for any such
deficiency, which shall be satisfied in accordance with the Plan.

                            (b)   Carve-Out Escrow.

As soon as practicable after the Confirmation Date, the Debtors shall fund the Carve-Out Escrow
with Cash in the amount of $3,000,000. The Carve-Out Escrow shall be maintained in trust for
the Professional Persons. Such funds are not property of the Debtors’ Estates. The amount of
Professional Fee Claims owing to the Professional Persons shall be paid in Cash to such
Professional Persons from funds held in the Carve-Out Escrow. Notwithstanding anything
provided in the Plan, the Carve-Out Escrow is preserved and shall continue unaffected by the
Confirmation Date or the occurrence of the Effective Date.

                            (c)   Postpetition Fee Escrow.

Notwithstanding anything provided in the Plan, the Postpetition Fee Escrow is preserved and shall
continue unaffected by the Confirmation Date or the occurrence of the Effective Date. The
Postpetition Fee Escrow contains Cash in the amount of $1,500,000 maintained by the Debtors for
the sole benefit of the allowed fees and expenses of those professionals retained pursuant to
Bankruptcy Court orders in the Chapter 11 Cases. There is currently a dispute between the Debtors
and the Secured Lenders with respect to whether the Postpetition Fee Escrow is included in the
Carve-Out Escrow.

                            (d)   Allocation and Estimation of Professional Fees and Expenses.

Professional Persons providing services to the Debtors shall reasonably estimate their unpaid
Professional Fee Claims against the Debtors relating to the period prior to and through the
Effective Date and shall deliver such estimate to the Debtors by two Business Days prior to the
Confirmation Date; provided that such estimate shall not be considered an admission with respect
to the fees and expenses of such Professional Person and such Professional Persons are not bound
                                                 - 15 -
010-9092-4053/26/AMERICAS
Case 20-40133-acs             Doc 648   Filed 10/05/20    Entered 10/05/20 19:29:41        Page 104
                                                of 151



to any extent by the estimates. If a Professional Person does not provide an estimate, the Debtors
may estimate the unbilled fees and expenses of such Professional Person.

                            (e)   Post-Confirmation Date Professional Fees and Expenses.

Except as otherwise specifically provided in the Plan, from and after the Confirmation Date
through the Effective Date, the Debtors or the Liquidation Trust, as applicable, will, in the ordinary
course of business and without any further notice to or action, order, or approval of the Bankruptcy
Court, pay in Cash from the Carve-Out Escrow and Postpetition Fee Escrow the reasonable and
documented legal, professional, or other fees and expenses related to implementation and
consummation of the Plan incurred by the Debtors (including the reasonable and documented fees
and expenses of the Committee’s Professional Persons). Upon the Confirmation Date, any
requirement that Professional Persons comply with sections 327 through 331 and 1103 of the
Bankruptcy Code, the Interim Compensation Order, or the Ordinary Course Professionals Order
in seeking retention or compensation for services rendered after such date shall terminate, and the
Debtors and Liquidation Trustee, as applicable, may employ and pay any Professional Person in
the ordinary course of business without any further notice to or action, order or approval of the
Bankruptcy Court.

When all Professional Fee Claims have been paid in full, any remaining amount in the Carve-Out
Escrow shall be distributed to holders of Claims in accordance with the terms of the Plan.

                            (f)   Bar Date for Administrative Expense Claims.

Except with respect to Professional Fee Claims or otherwise as set forth in the Plan, requests for
payment of Administrative Expense Claims that arose during the period after the Petition Date and
ending on the Effective Date must be Filed in the Bankruptcy Court and served on all parties in
interest no later than 20 calendar days after the Effective Date. Objections to such requests for
payment of Administrative Expense Claims and all requests for payment of Administrative
Expense Claims must be Filed and served on the requesting party by the later of (i) 50 calendar
days after the Effective Date or (ii) such other period of limitation as may be specifically fixed by
a Final Order for objecting to such Administrative Expense Claims.

Holders of Administrative Expense Claims that are required to File and serve such Administrative
Expense Claims and that do not timely File and serve such a request as set forth in the Plan, will
be forever barred from asserting such Administrative Expense Claims against the Debtors, the
Liquidation Trust or their respective property, and such Administrative Expense Claims will be
deemed discharged with prejudice as of the Effective Date.

                  2.2.4      Payment of Priority Tax Claims.

                            (a)   Priority Tax Claims.

Pursuant to section 1129(a)(9)(C) of the Bankruptcy Code, unless otherwise agreed by the holder
of a Priority Tax Claim and the Debtors or the Liquidation Trustee, as applicable, each holder of
an Allowed Priority Tax Claim will receive, at the option of the Debtors or the Liquidation Trustee,
as applicable, in full satisfaction of its Allowed Priority Tax Claim that is due and payable on or

                                                 - 16 -
010-9092-4053/26/AMERICAS
Case 20-40133-acs             Doc 648      Filed 10/05/20   Entered 10/05/20 19:29:41      Page 105
                                                   of 151



before the Effective Date, on account of and in full and complete settlement, satisfaction and
release of such Claim, (i) Cash in an amount equal to the amount of such Allowed Priority Tax
Claim or (ii) Cash in an aggregate amount of such Allowed Priority Tax Claim payable in
installment payments over a period of time not to exceed five years after the Petition Date, pursuant
to section 1129(a)(9)(C) of the Bankruptcy Code.

                            (b)     Other Provision Concerning Treatment of Priority Tax Claims.

Notwithstanding anything to the contrary in Article II of the Plan, any Claim on account of any
penalty arising with respect to or in connection with an Allowed Priority Tax Claim that does not
compensate the holder for actual pecuniary loss shall be treated as a General Unsecured Claim,
and the holder (other than as the holder of a General Unsecured Claim) may not assess or attempt
to collect such penalty from the Debtors, the Liquidation Trustee, or their respective property.

         2.3      U.S. Trustee Fees.

On and after the Effective Date, the Liquidation Trustee shall pay the applicable U.S. Trustee Fees
as such U.S. Trustee Fees become due, until such time as a final decree is entered closing the
applicable Chapter 11 Cases.



           CLASSIFICATION AND TREATMENT OF CLAIMS AND INTERESTS

         3.1      Summary.

The Plan constitutes a separate plan of liquidation for each of the Debtors. The Plan does not seek
to effect a substantive consolidation or other combination of the separate Estates of each Debtor,
but instead provides that creditors of each Debtor will be permitted to assert their Claims only
against the Debtor(s) against which they hold Allowed Claims and will receive a recovery based
on the value of the related Estate(s).

         3.2      Classification of Claims and Interests.

Pursuant to section 1122 of the Bankruptcy Code, set forth below is a designation of Classes of
Claims against and Interests in the Debtors. A Claim or Interest is placed in a particular Class for
the purposes of voting on the Plan, to the extent applicable, and receiving distributions pursuant to
the Plan, to the extent applicable, only to the extent that such Claim or Interest is an Allowed Claim
or Allowed Interest and has not been paid, released, withdrawn, or otherwise settled prior to the
Effective Date. In accordance with section 1123(a)(1) of the Bankruptcy Code, the Carve-Out
Escrow, the Postpetition Fee Escrow, Professional Fee Claims, General Administrative Expense
Claims, Statutory Fees, U.S. Trustee Fees, and Priority Tax Claims have not been classified.

    Class                         Claims                      Status             Voting Rights

   Class 1                  Priority Claims                 Unimpaired         Presumed to Accept
                            DIP Loan Claims                  Impaired            Entitled to Vote
 Class 2A
                                                   - 17 -
010-9092-4053/26/AMERICAS
Case 20-40133-acs           Doc 648    Filed 10/05/20      Entered 10/05/20 19:29:41        Page 106
                                               of 151



  Class 2B           Secured Lenders Claims
                   Other Secured Claims Against
 Class 3A              Hartshorne Holdings
                   Other Secured Claims Against
  Class 3B               Hartshorne Group
                                                            Impaired              Entitled to Vote
                   Other Secured Claims Against
  Class 3C              Hartshorne Mining
                   Other Secured Claims Against
 Class 3D                Hartshorne Land
                    General Unsecured Claims
 Class 4A          Against Hartshorne Holdings
                    General Unsecured Claims
  Class 4B          Against Hartshorne Group                Impaired              Entitled to Vote
                    General Unsecured Claims3.2.1                      3.2.2
  Class 4C          Against Hartshorne Mining
                    General Unsecured Claims
 Class 4D            Against Hartshorne Land
   Class 5                   Interests                      Impaired            Presumed to Reject
                        Intercompany Claims                 Impaired            Presumed to Reject
   Class 6


         3.3      Treatment of Claims and Equity Interests.

                  3.3.1     Class 1—Priority Claims.

                         (a)     Classification: Class 1 consists of the Priority Claims against each
                  Debtor.

                          (b)     Treatment: Except to the extent that a holder of a Priority Claim
                  agrees to a less favorable treatment, on the first Distribution Date after such Claim
                  becomes an Allowed Claim, in full satisfaction, settlement, and release of, and in
                  exchange for such Claim, each holder of an Allowed Priority Claim shall receive
                  payment of such Allowed Claim in full in Cash.

                          (c)     Voting: Claims in Class 1 are Unimpaired. Each holder of a Claim
                  in Class 1 is conclusively presumed to have accepted the Plan and is, therefore, not
                  entitled to vote on the Plan.

                  3.3.2     Class 2—DIP Loan Claims and Secured Lenders Claims.

                        (a)    Classification: Class 2 consists of DIP Loan Claims and Secured
                  Lenders Claims against each Debtor.

                          (b)      Treatment: Except to the extent that a holder of an Allowed DIP
                  Loan Claim or Secured Lenders Claim agrees to a less favorable treatment, in full
                  satisfaction, settlement, and release of, and in exchange for such Claim, each holder

                                                 - 18 -
010-9092-4053/26/AMERICAS
Case 20-40133-acs            Doc 648       Filed 10/05/20         Entered 10/05/20 19:29:41              Page 107
                                                   of 151



                  of an Allowed DIP Loan Claim or Secured Lenders Claim shall receive one of the
                  following treatments, determined at the option of the Debtors or the Liquidation
                  Trustee, as applicable: (i) the Collateral securing such Claims to the holder of such
                  Claim;3 (ii) retention of any valid Liens on Collateral, to the extent of the value of
                  the Claim holder’s interest in such Collateral as of the Confirmation Date; or
                  (iii) such other treatment as may be agreed to by the holder of such Claim and the
                  Debtors or the Liquidation Trustee, as applicable; and any amounts received for
                  such Claim may be reduced by the Liquidation Trustee’s expenses pursuant to the
                  Liquidation Trust Agreement. For the avoidance of doubt, no holder of an Allowed
                  DIP Loan Claim or Secured Lenders Claim will receive any Cash unless it has a
                  valid, unavoidable lien on such Cash and Cash is available from Liquidation Trust
                  Assets to satisfy such Claim. Pursuant to the Adversary Proceedings, the Secured
                  Lenders and Fricke, FKC, Minova, and WVEC are litigating the priority of their
                  Liens in the Collateral. Upon a Final Order in these proceedings, but subject to the
                  Final DIP Order, the Liquidation Trustee may make distribution to Classes 2 and 3,
                  as applicable.

                         (c)      Voting: Claims in Class 2 are Impaired. Each holder of a Claim in
                  Class 2 is, therefore, entitled to vote on the Plan.

                  3.3.3      Class 3—Other Secured Claims.

                          (a)     Classification: Class 3A consists of Other Secured Claims against
                  Hartshorne Holdings, Class 3B consists of Other Secured Claims against
                  Hartshorne Group, Class 3C consists of Other Secured Claims against Hartshorne
                  Mining, and Class 3D consists of Other Secured Claims against Hartshorne Land
                  (collectively, “Class 3”).

                          (b)    Treatment: Except to the extent that a holder of an Allowed Other
                  Secured Claim agrees to a less favorable treatment, in full satisfaction, settlement,
                  and release of, and in exchange for such Claim, each holder of an Allowed Other
                  Secured Claim shall receive one of the following treatments, determined at the
                  option of the Debtors or the Liquidation Trustee, as applicable: (i) the Collateral
                  securing such Allowed Other Secured Claim to the holder of such Claim; (ii)
                  retention of any valid Liens on Collateral, to the extent of the value of the Claim
                  holder’s interest in such Collateral as of the Confirmation Date; or (iii) such other
                  treatment as may be agreed to by the holder of such Claim and the Debtors or the
                  Liquidation Trustee, as applicable; and any amounts received for such Claim may
                  be reduced by the Liquidation Trustee’s expenses pursuant to the Liquidation Trust
                  Agreement. For the avoidance of doubt, no holder of an Allowed Other Secured
                  Claim will receive any Cash unless it has a valid, unavoidable lien on such Cash
                  and Cash is available from Liquidation Trust Assets to satisfy such Claim.


3
 If the Secured Lenders refuse to accept the Collateral securing their Claims in satisfaction for the DIP Loan Claims
and Secured Lenders Claims, an amount will be credited against the Secured Lenders’ DIP Loan Claims and the
Secured Lenders Claims. The amount for such credit shall be the value of the Collateral in an amount to be determined.

                                                       - 19 -
010-9092-4053/26/AMERICAS
Case 20-40133-acs           Doc 648    Filed 10/05/20     Entered 10/05/20 19:29:41        Page 108
                                               of 151



                         (c)      Voting: Claims in Class 3 are Impaired. Each holder of a Claim in
                  Class 3 is, therefore, entitled to vote on the Plan.

                  3.3.4     Class 4—General Unsecured Claims.

                          (a)    Classification: Class 4A consists of General Unsecured Claims
                  against Hartshorne Holdings, Class 4B consists of General Unsecured Claims
                  against Hartshorne Group, Class 4C consists of General Unsecured Claims against
                  Hartshorne Mining, and Class 4D consists of General Unsecured Claims against
                  Hartshorne Land (collectively, “Class 4”).

                         (b)     Treatment: Except to the extent that a holder of an Allowed General
                  Unsecured Claim agrees to a less favorable treatment, in full satisfaction,
                  settlement, and release of, and in exchange for such Claim, each holder of an
                  Allowed General Unsecured Claim shall receive:

                                 (A) Its pro rata share of the proceeds of the Liquidation Trust in
                                 excess of any amounts necessary to pay all permissible Liquidation
                                 Trust fees and expenses; provided, however, that (i) such proceeds
                                 shall only be available for payment of Allowed General Unsecured
                                 Claims to the extent that the Liquidation Trustee has paid in full
                                 pursuant to the terms of the Plan, or, in its sole discretion, fully
                                 reserved for, all: (A) the Carve-Out Escrow, (B) the Postpetition Fee
                                 Escrow, (C) U.S. Trustee Fees, (D) Allowed General Administrative
                                 Expense Claims, (E) Allowed Priority Tax Claims, (F) Allowed
                                 Priority Claims, (G) Allowed Secured Lenders Claims, and (H)
                                 Allowed Other Secured Claims; and (ii) any amounts received for
                                 such Claim may be reduced by the Liquidation Trustee’s expenses
                                 pursuant to the Liquidation Trust Agreement; and

                                 (B) Its pro rata share of the amounts described in the Committee
                                 Settlement, if such settlement is approved by the Bankruptcy Court.
                                 The Committee and the Secured Lenders have negotiated the
                                 Committee Settlement which, if approved by the Bankruptcy Court,
                                 would allow the holders of General Unsecured Claims to receive
                                 certain recoveries. The estimated recovery for holders of Class 4
                                 Claims is contingent upon the Bankruptcy Court’s approval of the
                                 Committee Settlement and the amount of General Unsecured
                                 Claims. If the Committee Settlement is approved by a Final Order
                                 of the Bankruptcy Court, the Debtors will incorporate the
                                 Committee Settlement in the Disclosure Statement and the Plan, as
                                 applicable.

                         (c)      Voting: Claims in Class 4 are Impaired. Each holder of a Claim in
                  Class 4 is, therefore, entitled to vote on the Plan.



                                                 - 20 -
010-9092-4053/26/AMERICAS
Case 20-40133-acs            Doc 648    Filed 10/05/20      Entered 10/05/20 19:29:41        Page 109
                                                of 151



                  3.3.5      Class 5—Interests.

                            (a)   Classification: Class 5 consists of all Interests.

                          (b)    Treatment: On the Effective Date, all Interests shall be deemed
                  cancelled and shall be of no further force and effect, whether surrendered for
                  cancellation or otherwise, and there shall be no Plan Distributions to the holders of
                  Interests.

                          (c)     Voting: Each holder of a Class 5 Interest will be deemed to have
                  rejected the Plan and, therefore, is not entitled to vote on the Plan.

                  3.3.6      Class 6—Intercompany Claims.

                            (a)   Classification: Class 6 consists of all Intercompany Claims.

                          (b)     Treatment: On the Effective Date, all Intercompany Claims shall be
                  deemed cancelled and shall be of no further force and effect, whether surrendered
                  for cancellation or otherwise, and there shall be no Plan Distributions to the holders
                  of Intercompany Claims.

                        (c)    Voting: Each holder of a Class 6 Intercompany Claim will be
                  deemed to have rejected the Plan and, therefore, is not entitled to vote on the Plan.



             ACCEPTANCE OR REJECTION OF THE PLAN; EFFECT OF
         REJECTION BY ONE OR MORE CLASSES OF CLAIMS OR INTERESTS

         4.1      Classes Entitled To Vote.

Three classes are Impaired and entitled to vote to accept or reject the Plan: (i) Classes 2A and 2B
(collectively, “Class 2”); (ii) Classes 3A through 3D (collectively, “Class 3”), and Classes 4A
through 4D (collectively, “Class 4,” together with Class 2 and Class 3, the “Voting Classes”). By
operation of law, Class 1 is Unimpaired and deemed to have accepted the Plan and, therefore, is
not entitled to vote. By operation of law, Classes 5 and 6 are deemed to have rejected the Plan and
are not entitled to vote.

         4.2      Tabulation of Votes on a Non-Consolidated Basis.

All votes on the Plan shall be tabulated on a non-consolidated basis by Class and by Debtor for the
purpose of determining whether the Plan satisfies sections 1129(a)(8) and (10) of the Bankruptcy
Code. Notwithstanding the foregoing, the Debtors reserve the right to seek to substantively
consolidate any two or more Debtors; provided, however, that such substantive consolidation does
not materially and adversely impact the amount of the Plan Distributions to any Person.




                                                  - 21 -
010-9092-4053/26/AMERICAS
Case 20-40133-acs           Doc 648   Filed 10/05/20      Entered 10/05/20 19:29:41         Page 110
                                              of 151



         4.3      Acceptance by Impaired Classes.

An Impaired Class of Claims shall have accepted the Plan if, not counting the vote of any holder
designated under section 1126(e) of the Bankruptcy Code, (a) the holders of at least two-thirds in
dollar amount of the Allowed Claims actually voting in such Class have voted to accept the Plan
and (b) the holders of more than one-half in number of the Allowed Claims actually voting in such
Class have voted to accept the Plan.

         4.4      Elimination of Vacant Classes.

To the extent applicable, any Class that does not contain any Allowed Claims, Allowed Interests,
or Claims or Interests temporarily allowed for voting purposes under Bankruptcy Rule 3018 as of
the date of commencement of the Confirmation Hearing, for all Debtors or with respect to any
particular Debtor, shall be deemed to have been eliminated from the Plan for all Debtors or for
such particular Debtor, as applicable, for purposes of (a) voting to accept or reject the Plan and
(b) determining whether such Class has accepted or rejected the Plan pursuant to
section 1129(a)(8) of the Bankruptcy Code.

         4.5      Deemed Acceptance If No Votes Cast.

If no holders of Claims or Interests eligible to vote in a particular Class vote to accept or reject the
Plan, the Plan shall be deemed accepted by the holders of Claims or Interests in such Class.

         4.6      Confirmation Pursuant to Section 1129(b) or “Cramdown.”

Because certain Classes are deemed to have rejected the Plan, the Debtors will request
confirmation of the Plan, as it may be modified and amended from time to time, under section
1129(b) of the Bankruptcy Code with respect to such Classes. Subject to Sections 13.2 and 13.3
of the Plan, the Debtors reserve the right (i) to alter, amend, modify, revoke, or withdraw the Plan
or any Plan Document to satisfy the requirements of section 1129(b) of the Bankruptcy Code, if
necessary, and (ii) to request confirmation of the Plan, as it may be modified, supplemented, or
amended from time to time, with respect to any Class that affirmatively votes to reject the Plan.



                               MEANS FOR IMPLEMENTATION

         5.1      Corporate Existence.

               5.1.1    Upon the entry of the Confirmation Order by the Bankruptcy Court, all
matters provided for under the Plan involving the corporate structure of the Debtors will be deemed
authorized and approved without any requirement of further action by the Debtors, the Debtors’
shareholders or members, or the Debtors’ boards of managers. On the Effective Date, to the extent
not otherwise distributed to the holders of Allowed Claims or otherwise provided for in the Plan,
each Debtor’s assets will be transferred to the Liquidation Trust, which will liquidate and monetize
such assets and make distributions to holders of Allowed Claims pursuant to the terms of the Plan.



                                                 - 22 -
010-9092-4053/26/AMERICAS
Case 20-40133-acs           Doc 648    Filed 10/05/20    Entered 10/05/20 19:29:41         Page 111
                                               of 151



                5.1.2    To the extent not used in the transfer of Liquidation Trust Assets and not
completed prior to the Effective Date, the Debtors (and their respective boards of managers) will
dissolve as of the Effective Date, and are authorized to dissolve or terminate the existence of
wholly owned non-debtor subsidiaries following the Effective Date as well as any remaining
health, welfare, or benefit plans. For the avoidance of doubt, once all assets of a Debtor have been
transferred to the Liquidation Trust, the applicable Debtor or the Liquidation Trustee, as applicable,
will take all necessary steps to dissolve such Debtor.

         5.2      Closing of the Debtors’ Chapter 11 Cases.

When (i) all Disputed Claims filed against a Debtor have become Allowed Claims or have been
disallowed by Final Order, (ii) all Liquidation Trust Assets that were assets of such Debtor have
been liquidated and the proceeds thereof distributed in accordance with the terms of the Plan, and
(iii) all other actions required to be taken by the Liquidation Trust under the Plan and the
Liquidation Trust Agreement have been taken, the Liquidation Trust shall seek authority from the
Bankruptcy Court to close such Debtor’s Chapter 11 Case in accordance with the Bankruptcy Code
and the Bankruptcy Rules.

         5.3      Plan Funding.

The Plan Distributions to be made in Cash under the terms of the Plan shall be funded from the
Debtors’ Cash on hand and applicable proceeds deriving from the sale proceeds pursuant to the De
Minimis Asset Procedures Order and other sale proceeds.

         5.4      Settlement of Intercompany Matters.

On the Effective Date, pursuant to section 1123(b)(3)(A) of the Bankruptcy Code and Bankruptcy
Rule 9019, each Debtor and its respective successors and assigns shall waive and release each
other and all of its respective successors from any and all Intercompany Claims among and
between any or all of the Debtors. Such waiver and release shall be effective as a bar to all actions,
Causes of Action, suits, Claims, Liens, or demands of any kind with respect to any Intercompany
Claim amongst or between any or all of the Debtors.

         5.5      Monetization of Assets.

The Liquidation Trustee shall, in an expeditious but orderly manner, monetize and convert the
Liquidation Trust Assets to Cash and make timely distributions to the Liquidation Trust
Beneficiaries in accordance with the Plan and the Liquidation Trust Agreement. In so doing, the
Liquidation Trustee shall exercise its reasonable business judgment to maximize recoveries. The
Liquidation Trustee shall have no liability to any party for the outcome of its decisions in this
regard.

         5.6      Books and Records.

Books and records for each Debtor shall be maintained by the Liquidation Trustee to the extent
necessary for the administration of the Liquidation Trust. For the avoidance of doubt, to the extent
the Debtors’ books and records are not necessary for the administration of the Liquidation Trust,
and except as previously ordered by the Bankruptcy Court, such books and records may be

                                                - 23 -
010-9092-4053/26/AMERICAS
Case 20-40133-acs           Doc 648   Filed 10/05/20      Entered 10/05/20 19:29:41        Page 112
                                              of 151



destroyed or abandoned without further order of the Bankruptcy Court as determined appropriate
by the Liquidation Trustee.

         5.7      Reporting Duties.

The Liquidation Trustee shall be responsible for filing informational returns on behalf of the
Debtors and the Liquidation Trust and paying any tax liability of the Debtors and the Liquidation
Trust. Additionally, the Liquidation Trustee shall file (or cause to be filed) any other statements,
returns, reports, or disclosures relating to the Debtors or the Liquidation Trust that are required by
any governmental unit or applicable law.

         5.8      Tax Obligations.

The Liquidation Trustee shall have the powers of administration regarding all of the Debtors’ and
the Liquidation Trust’s tax obligations, including filing of returns. The Liquidation Trustee shall
(i) endeavor to complete and file, within 180 days after the Effective Date, each Debtor’s final
federal, state, and local tax returns, (ii) request, if necessary, an expedited determination of any
unpaid tax liability of the Debtors or their Estates under section 505(b) of the Bankruptcy Code
for all taxable periods of the Debtors ending after the Petition Date through the dissolution of the
Liquidation Trust as determined under applicable tax laws, and (iii) represent the interests and
accounts of the Liquidation Trust or the Debtors’ Estates before any taxing authority in all matters
including, without limitation, any action, suit, proceeding, or audit.

         5.9      Cancellation of Existing Securities and Agreements.

Except for the purpose of evidencing a right to distribution under the Plan and except as otherwise
set forth in the Plan, on the Effective Date, all notes, stock, agreements, instruments, certificates,
and other documents evidencing any Claim against or Interest in the Debtors shall be cancelled
and the obligations of the Debtors thereunder or in any way related thereto shall be fully released.

         5.10     Indemnification Obligations.

The Debtors shall assume and assign to the Liquidation Trust their indemnification obligations to
current and former managers and officers of the Debtors, which shall in no way affect the rights
and obligations of the insureds under the “tail” managers and officers insurance coverage
purchased prepetition.

         5.11     No Substantive Consolidation.

Nothing in the Plan is intended or shall be deemed to be a substantive consolidation of the Debtors’
separate Estates. Each of the Debtors’ Estates shall continue to be separate from one another. No
assets belonging to one Debtor’s Estate shall be joined or otherwise consolidated with the assets
belonging to any of the other Debtors’ Estates and no liabilities of one Debtor’s Estate shall be
joined or otherwise consolidated with the liabilities of any of the other Debtors’ Estates. However,
nothing in the Plan is intended or shall be deemed to be a waiver of any right of the Debtors, the




                                                 - 24 -
010-9092-4053/26/AMERICAS
Case 20-40133-acs           Doc 648   Filed 10/05/20     Entered 10/05/20 19:29:41         Page 113
                                              of 151



Liquidation Trustee, or any other party in interest to seek substantive consolidation through a
separate motion with notice and opportunity to be heard.

      5.12 Effectuating Documents; Further Transactions; Exemption from Certain
Transfer Taxes.

                5.12.1 The Debtors or the Liquidation Trustee, subject to the terms of the
Liquidation Trust Agreement, as applicable, may take all actions to execute, deliver, file, or record
such contracts, instruments, releases, and other agreements or documents and take such actions as
may be necessary or appropriate to effectuate and implement the provisions of the Plan without
the need for any approvals, authorizations, actions, or consents except for those expressly required
pursuant thereto. Any officer of any Debtor or the Liquidation Trustee shall be authorized to certify
or attest to any of the foregoing actions.

                5.12.2 Before, on, or after the Effective Date (as appropriate), all matters
provided for pursuant to the Plan that would otherwise require approval of the shareholders,
managers, or members of the Debtors shall be deemed to have been so approved and shall be in
effect before, on or after the Effective Date (as appropriate) pursuant to applicable law and without
any requirement of further action by the shareholders, managers, or partners of the Debtors or the
need for any approvals, authorizations, actions, or consents.

                5.12.3 To the extent permitted by section 1146(a) of the Bankruptcy Code, any
post-Confirmation Date transfer from a Debtor to any Person pursuant to, in contemplation of, or
in connection with the Plan or pursuant to: (a) the issuance, distribution, transfer, or exchange of
any debt, equity security, or other interest in the Debtors; (b) the creation, modification,
consolidation, or recording of any mortgage, deed of trust, or other security interest; (c) the
making, assignment, or recording of any lease or sublease; or (d) the making, delivery, or recording
of any deed or other instrument of transfer under, in furtherance of, or in connection with, the Plan,
including any deeds, bills of sale, assignments, or other instrument of transfer executed in
connection with any transaction arising out of, contemplated by, or in any way related to the Plan,
shall not be subject to any document recording tax, stamp tax, conveyance fee, intangibles or
similar tax, mortgage tax, real estate transfer tax, mortgage recording tax, sales or use tax, Uniform
Commercial Code filing or recording fee or other similar tax or governmental assessment, in each
case to the extent permitted by applicable law, and the appropriate state or local governmental
officials or agents shall forego the collection of any such tax or governmental assessment and
accept for filing and recordation any of the foregoing instruments or other documents without the
payment of any such tax or governmental assessment. Such exemption specifically applies,
without limitation, to (i) all documents necessary to evidence and implement the provisions of and
the distributions to be made under the Plan, including the transfer of the Liquidation Trust Assets
to the Liquidation Trust and (ii) any sale or other transfer of the Debtors’ assets in connection with
the orderly liquidation of such assets, as contemplated by the Plan.

         5.13     Comprehensive Settlement of Claims and Controversies.

Pursuant to Bankruptcy Rule 9019 and in consideration for the Plan Distributions and other
benefits provided in the Plan, the provisions of the Plan will constitute a good faith compromise
and settlement of all Claims and controversies relating to the rights that a holder of a Claim or

                                                - 25 -
010-9092-4053/26/AMERICAS
Case 20-40133-acs           Doc 648    Filed 10/05/20      Entered 10/05/20 19:29:41         Page 114
                                               of 151



Interest may have with respect to any Allowed Claim or Allowed Interest or any Plan Distribution
on account thereof. The entry of the Confirmation Order will constitute the Bankruptcy Court’s
approval, as of the Effective Date, of the compromise or settlement of all such Claims or
controversies and the Bankruptcy Court’s finding that all such compromises or settlements are:
(a) in the best interest of the Debtors, the Estates, and their property and stakeholders; and (b) fair,
equitable, and reasonable.

         5.14     Preservation of Causes of Action.

In accordance with section 1123(b) of the Bankruptcy Code, the Debtors or the Liquidation
Trustee, as applicable, shall retain and may enforce all rights to commence and pursue, as
appropriate, any and all Causes of Action, whether arising before or after the Petition Date,
notwithstanding the rejection of any Executory Contract or Unexpired Lease during the Chapter
11 Cases or pursuant to the Plan; provided, however, that the Debtors waive all Causes of Action
under Chapter 5 of the Bankruptcy Code against holders of General Unsecured Claims. Except as
stated in the preceding sentence, the Debtors or the Liquidation Trustee, as applicable, may pursue
such Causes of Action, as appropriate, in accordance with the best interests of the Estates and
Liquidation Trust. The Debtors or the Liquidation Trustee, as applicable, shall retain and may
exclusively enforce any and all such Causes of Action. The Debtors or the Liquidation Trustee, as
applicable, shall have the exclusive right, authority, and discretion to determine and to initiate, file,
prosecute, enforce, abandon, settle, compromise, release, withdraw, or litigate to judgment any
such Causes of Action and to decline to do any of the foregoing without the consent or approval
of any third party or further notice to or action, order, or approval of the Bankruptcy Court.

No entity may rely on the absence of a specific reference in the Plan, the Plan Supplement, or the
Disclosure Statement to any Cause of Action against it as any indication that the Debtors or the
Liquidation Trustee, as applicable, will not pursue any and all available Causes of Action against
it. Unless any such Causes of Action against an entity are expressly waived, relinquished,
exculpated, released, compromised, assigned, or transferred, or settled in the Plan or a Final Order,
the Debtors or the Liquidation Trustee, as applicable, expressly reserves all such Causes of Action,
for later adjudication, and, therefore, no preclusion doctrine, including the doctrines of res judicata,
collateral estoppel, issue preclusion, claim preclusion, estoppel (judicial, equitable, or otherwise),
or laches, shall apply to such Causes of Action upon, after, or as a consequence of the Confirmation
Date or Effective Date.



                            PROCEDURES FOR RESOLVING CLAIMS

         6.1      Allowance of Claims.

After the Effective Date, the Liquidation Trustee shall have and retain any and all rights and
defenses, including rights of setoff, which the Debtors had with respect to any Claim. Except as
expressly provided in the Plan or in any order entered in the Debtors’ Chapter 11 Cases before the
Effective Date (including, without limitation, the Confirmation Order), no Claim shall become an
Allowed Claim unless and until such Claim is deemed an Allowed Claim under the Plan.


                                                 - 26 -
010-9092-4053/26/AMERICAS
Case 20-40133-acs           Doc 648   Filed 10/05/20    Entered 10/05/20 19:29:41         Page 115
                                              of 151



         6.2      Objections to Claims.

               6.2.1   The Plan Distributions available to holders of Allowed Claims in the
Voting Classes can be affected by a variety of contingencies, including, without limitation, (i) the
aggregate amount of Allowed Claims in the Voting Classes, (ii) the amount of Allowed Class 1
and Priority Tax Claims, (iii) the amount of Allowed Administrative Expense Claims, including
Professional Fee Claims after receiving partial payment pursuant to the Carve-Out Escrow and
Postpetition Fee Escrow, and (iv) the outcome of the Adversary Proceedings. The Debtors cannot
determine with any certainty at this time the number or amount of such Claims that will ultimately
be Allowed, and thus the projected recoveries for the Voting Classes disclosed in this Disclosure
Statement are highly speculative.

                6.2.2     Any objections to Claims shall be served and filed on or before the later
of: (i) the date that is 40 calendar days after the Effective Date; and (ii) such other later date as
may be fixed by the Bankruptcy Court. Any Claims filed after the Bar Date shall be deemed
disallowed and expunged in their entirety without further order of the Bankruptcy Court or any
action being required on the part of the Debtors or the Liquidation Trustee, unless the Person
seeking to file such untimely Claim has received the Bankruptcy Court’s authorization to do so.

         6.3      Estimation of Claims.

               6.3.1    After the Confirmation Date, but before the Effective Date, the Debtors,
and after the Effective Date, the Liquidation Trustee, may request that the Bankruptcy Court
estimate any Claim, pursuant to section 502(c) of the Bankruptcy Code, regardless of whether any
Person has previously objected to such Claim or whether the Bankruptcy Court has ruled on any
such objection, and the Bankruptcy Court shall retain jurisdiction to estimate any Claim at any
time (including during the pendency of any appeal with respect to the allowance or disallowance
of such Claims).

                6.3.2    In the event that the Bankruptcy Court estimates any disputed, contingent,
or unliquidated Claim, that estimated amount shall constitute either the amount of such Allowed
Claim or a maximum limitation on the amount of such Allowed Claim. If the estimated amount
constitutes a maximum limitation on such Allowed Claim, the Debtors or the Liquidation Trustee,
as applicable, may elect to pursue any supplemental proceedings to object to any ultimate Plan
Distribution on account of such Claim. Notwithstanding section 502(j) of the Bankruptcy Code,
in no event shall any holder of a Claim that has been estimated pursuant to section 502(c) of the
Bankruptcy Code or otherwise be entitled to seek reconsideration of such estimation unless such
holder has filed a motion requesting the right to seek such reconsideration on or before 14 calendar
days after the date on which such Claim is estimated. All of the Claims objection, estimation,
settlement, and resolution procedures set forth in the Plan are cumulative and not exclusive of one
another. Claims may be estimated and subsequently compromised, settled, resolved, or withdrawn
by any mechanism approved by the Bankruptcy Court.




                                               - 27 -
010-9092-4053/26/AMERICAS
Case 20-40133-acs            Doc 648   Filed 10/05/20    Entered 10/05/20 19:29:41        Page 116
                                               of 151




                            PROVISIONS GOVERNING DISTRIBUTIONS

         7.1      Release of Claims Against and Interests in the Debtors.

Unless otherwise provided in the Plan, any Plan Distributions and deliveries to be made on account
of Allowed Claims under the Plan shall be in complete settlement, satisfaction, and release of such
Allowed Claims. Holders of Allowed Claims may assert such Claims against each Debtor
obligated with respect to such Claims; provided, however, that in no case shall the aggregate value
of all property received or retained under the Plan (or from third parties) by a holder of an Allowed
Claim exceed 100% of such holder’s underlying Allowed Claim plus any postpetition interest on
such Claim, to the extent such interest is permitted by Section 7.7 of the Plan.

         7.2      Distributions on Account of Claims Allowed as of the Effective Date.

The Liquidation Trustee may not make any payments to Allowed Claims as of the Effective Date.

         7.3      Distributions on Account of Claims Allowed After the Effective Date.

The Liquidation Trustee may pay Allowed Claims as of the Initial Distribution or any subsequent
Periodic Distribution Dates, as applicable.

         7.4      Distribution to Allowed General Administrative Expense Claims.

Holders of General Administrative Expense Claims may not be paid in full in Cash as of the
Effective Date and the payment by the Liquidation Trustee of the Allowed General Administrative
Expense Claims may be delayed and reduced. The recovery on such claims is currently unknown.

         7.5      Delivery of Plan Distributions.

                  7.5.1     Distribution Record Date.

As of the close of business on the Distribution Record Date, the Claims Register shall be closed
and there shall be no further changes in the record holders of any Claims or Interests. The Debtors
and the Liquidation Trustee shall have no obligation to recognize any transfer of Claims occurring
after 5:00 p.m. (prevailing Mountain Time) on the Distribution Record Date and shall instead be
entitled to recognize and deal for all purposes under this Plan with only those holders of records
as of the close of business on the Distribution Record Date. Additionally, with respect to payment
of any cure amounts or any cure disputes in connection with the assumption and assignment of the
Debtors’ executory contracts and unexpired leases, neither the Debtors nor the Liquidation Trustee
shall have any obligation to recognize or deal with any party other than the non-Debtor party to
the applicable executory contract or unexpired lease, even if such non-Debtor party has sold,
assigned, or otherwise transferred its Claim for a cure amount. Notwithstanding anything
contained in the Plan, all parties’ rights under section 506 of the Bankruptcy Code are expressly
preserved.



                                                - 28 -
010-9092-4053/26/AMERICAS
Case 20-40133-acs           Doc 648    Filed 10/05/20     Entered 10/05/20 19:29:41        Page 117
                                               of 151



                  7.5.2     Address for Plan Distributions.

Plan Distributions to holders of Allowed Claims shall be made by the Liquidation Trustee at (a) the
addresses of such holders on the books and records of the Debtors or their agent; or (b) the
addresses in any written notice of address change delivered to the Debtors or the Liquidation
Trustee, including any addresses on any filed proofs of Claim or transfers of Claim filed with the
Bankruptcy Court.

                  7.5.3     Setoffs.

In the event that the value of a Debtor’s claim, right, or Cause of Action against a particular
claimant is undisputed, resolved by settlement, or has been adjudicated by Final Order of any court,
the Liquidation Trustee may set off such undisputed, resolved, or adjudicated amount against any
Plan Distributions that would otherwise become due to such claimant. Neither the failure to
effectuate such a setoff nor the allowance of any Claim under the Plan shall constitute a waiver or
release by the Debtors or the Liquidation Trustee of any claims, rights, or Causes of Action that
the Debtors or the Liquidation Trust may possess against such claimant.

                  7.5.4     De Minimis and Fractional Plan Distributions.

Notwithstanding anything in the Plan to the contrary, the Liquidation Trustee shall not be required
to make on account of any Allowed Claim (a) partial Plan Distributions or payments of fractions
of dollars or (b) any Plan Distribution if the amount to be distributed is less than $50.00. Whenever
any payment of Cash of a fraction of a dollar pursuant to the Plan would otherwise be required,
the actual payment shall reflect a rounding of such fraction to the nearest whole dollar (up or
down), with half dollars or less being rounded down. Any funds so withheld and not distributed
shall be held in reserve and distributed in subsequent distributions. Notwithstanding the foregoing,
all Cash shall be distributed in the final distribution of the Liquidation Trust.

                  7.5.5     Undeliverable Plan Distributions.

If any Plan Distribution to any holder is returned as undeliverable, no further distributions to such
holder shall be made unless and until the Liquidation Trustee has been notified of the then-current
address of such holder, at which time such Plan Distribution shall be made as soon as reasonably
practicable thereafter without interest, dividends, or accruals of any kind; provided, however, that
such distributions shall be deemed unclaimed property under section 347(b) of the Bankruptcy
Code and forfeited at the expiration of the later of six months from the first Distribution Date after
such holder’s Claim is first Allowed. After such date, all “unclaimed property” or interests in
property shall revert to the Liquidation Trust (notwithstanding any otherwise applicable federal or
state escheat, abandoned, or unclaimed property laws to the contrary) for redistribution in
accordance with the terms of the Plan and the Liquidation Trust Agreement, and the Claim of any
holder to such property or interest in property shall be forever barred, estopped, and enjoined from
asserting any Claim against any of the Debtors, the Estates, the Liquidation Trust, or the
Liquidation Trustee. Nothing contained in the Plan shall require the Liquidation Trustee to attempt
to locate any holder of an Allowed Claim.




                                                 - 29 -
010-9092-4053/26/AMERICAS
Case 20-40133-acs           Doc 648    Filed 10/05/20       Entered 10/05/20 19:29:41     Page 118
                                               of 151



                  7.5.6     Failure To Present Checks.

Any check issued by the Liquidation Trust or the Liquidation Trustee on account of an Allowed
Claim shall be null and void if not negotiated within 120 days after the issuance of such check.
Requests for reissuance of any check shall be made directly to the Liquidation Trust by the holder
of the relevant Allowed Claim with respect to which such check originally was issued. If any
holder of an Allowed Claim holding an un-negotiated check does not request reissuance of that
check within six months after the date the check was mailed or otherwise delivered to the holder,
that Allowed Claim shall be released and the holder thereof shall be forever barred, estopped, and
enjoined from asserting any Claim against any of the Debtors, the Liquidation Trust, or the
Liquidation Trustee. In such cases, any Cash held for payment on account of such Claims shall be
property of the Liquidation Trust, free of any Claims of such holder with respect thereto, and shall
be redistributed to the other holders of Allowed Claims in accordance with the Plan and
Liquidation Trust Agreement.

         7.6      Claims Paid or Payable by Third Parties.

                  7.6.1     Claims Paid by Third Parties.

To the extent the holder of a Claim receives payment on account of such Claim from a party that
is not a Debtor or the Liquidation Trust, the Liquidation Trustee shall reduce the Claim (in full or
to the extent of payment by the third party), and such Claim shall be disallowed to the extent of
payment from such third party without an objection to such Claim having to be filed and without
further notice to, action, order or approval of the Bankruptcy Court. Further, to the extent a holder
of a Claim receives a Plan Distribution on account of such Claim and receives payment from a
party that is not a Debtor or the Liquidation Trust on account of such Claim, such holder shall,
within 14 calendar days of receipt thereof, repay or return the distribution to the Liquidation
Trustee, to the extent the holder’s total recovery on account of such Claim from the third party and
under the Plan exceeds the amount of such Claim as of the date of any such Plan Distribution. The
failure of such holder to timely repay or return such Plan Distribution shall result in such holder
owing the Liquidation Trust annualized interest at the federal judgment rate on such amount owed
for each Business Day after the 14-calendar day grace period specified above until such amount is
repaid.

                  7.6.2     Claims Payable by Insurance.

Holders of Claims that are covered by the Debtors’ insurance policies shall seek payment of such
Claims from applicable insurance policies, provided that the Debtors and the Liquidation Trust, as
applicable, shall have no obligation to pay any amounts in respect of prepetition deductibles or
self-insured retention amounts. No Plan Distributions shall be made on account of an Allowed
Claim that is payable pursuant to any of the Debtors’ insurance policies until the holder of such
Allowed Claim has exhausted all remedies with respect to such insurance policies. To the extent
that one or more of the Debtors’ insurers agrees to satisfy in full or in part a Claim (if and to the
extent adjudicated by a court of competent jurisdiction), then immediately upon such insurers’
agreement, the Debtors or the Liquidation Trustee, as applicable, may direct the Claims Agent to
expunge the applicable portion of such Claim from the Claims Register without a Claim objection


                                                - 30 -
010-9092-4053/26/AMERICAS
Case 20-40133-acs           Doc 648     Filed 10/05/20    Entered 10/05/20 19:29:41      Page 119
                                                of 151



having to be filed and without any further notice to or action, order, or approval of the Bankruptcy
Court.

                  7.6.3     Applicability of Insurance Policies.

Distributions to holders of Allowed Claims shall be in accordance with the provisions of any
applicable insurance policy. Except as otherwise released, enjoined, or exculpated pursuant to
Article 11 of the Plan against the Releasees and the Exculpated Parties, nothing contained in the
Plan shall constitute or be deemed a waiver of any Cause of Action that the Debtors, the
Liquidation Trust, or any Person may hold against any other Person, including insurers under any
policies of insurance, nor shall anything contained in the Plan constitute or be deemed a waiver by
such insurers of any defenses, including coverage defenses, held by such insurers.

         7.7      No Postpetition Interest on Claims.

Other than as specifically provided in the Plan, the Confirmation Order, or other order of the
Bankruptcy Court, or required by applicable bankruptcy or non-bankruptcy law, postpetition
interest shall not accrue or be paid on any prepetition Claim, and no holder of a prepetition Claim
shall be entitled to interest accruing on such Claim on or after the Petition Date.



                     EXECUTORY CONTRACTS AND UNEXPIRED LEASES

         8.1      Assumption of Executory Contracts and Unexpired Leases.

On the Effective Date, the Debtors shall assume only the Executory Contracts and Unexpired
Leases listed on the Schedule of Assumed Contracts and Leases. The Confirmation Order shall
constitute an order of the Bankruptcy Court approving the assumptions described in this Section
8.1 pursuant to sections 365 and 1123 of the Bankruptcy Code as of the Effective Date. Any
counterparty to an Executory Contract or Unexpired Lease that fails to timely object to the
proposed assumption of such Executory Contract or Unexpired Lease, including objecting to the
proposed cure amount related thereto, will be deemed to have consented to such assumption and
agreed to the specified cure amount. Neither the Debtors nor the Liquidation Trustee will assume
or assume and assign the LG&E-KU Contract if the LG&E-KU Settlement is approved.

         8.2      Rejection of Executory Contracts and Unexpired Leases.

               8.2.1    Each Executory Contract and Unexpired Lease shall be deemed
automatically rejected in accordance with the provisions of sections 365 and 1123 of the
Bankruptcy Code as of the Effective Date, unless any such Executory Contract or Unexpired
Lease: (a) is listed on the Schedule of Assumed Contracts and Leases or (b) has already been
assumed pursuant to an order of the Bankruptcy Court or is otherwise assumed pursuant to the
terms of the Plan; provided, however, that any Executory Contracts or Unexpired Leases that are
the subject of a separate motion to assume or reject under section 365 of the Bankruptcy Code
pending on the Effective Date shall be treated as provided in the Final Order resolving such motion
in the Debtors’ favor. The Confirmation Order shall constitute an order of the Bankruptcy Court
approving the rejections described in Section 8.2 of the Plan pursuant to sections 365 and 1123 of

                                                 - 31 -
010-9092-4053/26/AMERICAS
Case 20-40133-acs           Doc 648   Filed 10/05/20     Entered 10/05/20 19:29:41          Page 120
                                              of 151



the Bankruptcy Code as of the Effective Date. The Debtors reserve the right to amend the Schedule
of Assumed Contracts and Leases at any time before the Effective Date. The Debtors will reject
the LG&E-KU Contract pursuant to the LG&E-KU Settlement if the LG&E-KU Settlement is
approved.

                8.2.2     Non-debtor parties to Executory Contracts or Unexpired Leases that are
deemed rejected as of the Effective Date shall have the right to assert any Claim on account of the
rejection of such Executory Contracts or Unexpired Leases, including Claims under section 503
of the Bankruptcy Code; provided that such Claims must be filed in accordance with the procedures
set forth in Section 8.3 of the Plan.

         8.3      Claims Based on Rejection of Executory Contracts or Unexpired Leases.

                8.3.1     All Claims arising from the rejection of Executory Contracts or Unexpired
Leases must be filed with the Claims Agent according to the procedures established for the filing
of proof of claim or before the later of (i) the applicable Bar Date and (ii) 30 days after the entry
of the order approving the rejection of such Executory Contract or Unexpired Lease. All Claims
arising from the rejection of Executory Contracts or Unexpired Leases that are evidenced by a
timely filed proof of claim, will be treated as General Unsecured Claims. Upon receipt of the Plan
Distribution provided in Section 3.3.3 of the Plan, all such Claims shall be satisfied, settled, and
released as of the Effective Date, and shall not be enforceable against the Debtors, the Estates, the
Liquidation Trust, or their respective properties or interests in property.

                8.3.2    Any Person that is required to file a proof of claim arising from the
rejection of an Executory Contract or Unexpired Lease that fails to timely do so shall be forever
barred, estopped, and enjoined from asserting such Claim, and such Claim shall not be enforceable,
against the Debtors, the Estates, the Liquidation Trust, or their respective properties or interests in
property, unless otherwise ordered by the Bankruptcy Court or as otherwise provided herein.

         8.4      Cure of Defaults for Assumed Executory Contracts and Unexpired Leases.

               8.4.1     Any monetary defaults under each Executory Contract and Unexpired
Lease to be assumed pursuant to the Plan shall be satisfied, pursuant to section 365(b)(1) of the
Bankruptcy Code, by payment of the cure amount in Cash on the Effective Date or on such other
terms as the parties to such Executory Contract or Unexpired Lease may agree. In the event of a
dispute regarding (i) the amount of any payments to cure such a default, (ii) the ability of the
Liquidation Trustee or any assignee to provide “adequate assurance of future performance” within
the meaning of section 365 of the Bankruptcy Code under the Executory Contract or Unexpired
Lease to be assumed, or (iii) any other matter pertaining to the proposed assumption, the cure
payments required by section 365(b)(1) of the Bankruptcy Code shall be made following the entry
of a Final Order resolving the dispute and approving the assumption.

                8.4.2    No later than ten days prior to the deadline for parties to vote to accept or
reject the Plan, the Debtors shall file a schedule setting forth the proposed cure amount, if any, for
each Executory Contract and Unexpired Lease to be assumed pursuant to Section 8.1 herein, and
serve such schedule on each applicable counterparty, together with procedures for objecting thereto
and resolution of disputes by the Bankruptcy Court. Any objection by a counterparty to the

                                                - 32 -
010-9092-4053/26/AMERICAS
Case 20-40133-acs           Doc 648    Filed 10/05/20      Entered 10/05/20 19:29:41         Page 121
                                               of 151



proposed assumption of an Executory Contract or Unexpired Lease or related cure amount must
be filed, served and actually received by the Debtors at least ten Business Days prior to the
Confirmation Hearing. Any counterparty to an Executory Contract or Unexpired Lease that fails
to timely object to the proposed assumption or cure amount will be deemed to have consented to
such assumption and agreed to the specified cure amount.



                                      LIQUIDATION TRUST

         9.1      Generally.

On the Effective Date, the Liquidation Trust shall be established and become effective for the
benefit of Liquidation Trust Beneficiaries. The powers, authority, responsibilities, and duties of
the Liquidation Trust and the Liquidation Trustee are set forth in and shall be governed by the Plan
and the Liquidation Trust Agreement. In the event of any conflict between the terms of the
Liquidation Trust Agreement and the Plan, the Plan shall control. The Liquidation Trust
Agreement shall contain provisions customary to trust agreements utilized in comparable
circumstances, including, without limitation, any and all provisions necessary to ensure the
continued treatment of the Liquidation Trust as a grantor trust and the Liquidation Trust
Beneficiaries as the grantors and owners thereof for federal income tax purposes. The Debtors
shall transfer, without recourse, to the Liquidation Trust all of their right, title, and interest in the
Liquidation Trust Assets. Upon the transfer by the Debtors of the Liquidation Trust Assets to the
Liquidation Trust, the Debtors will have no reversionary or further interest in or with respect to
the Liquidation Trust Assets or the Liquidation Trust.

         9.2      Purposes and Establishment of the Liquidation Trust.

               9.2.1     On the Effective Date, the Liquidation Trust shall be established pursuant
to the Liquidation Trust Agreement for the purposes of liquidating and administering the
Liquidation Trust Assets and making distributions on account thereof as provided for under the
Plan. The Liquidation Trust is intended to qualify as a liquidation trust pursuant to Treasury
Regulation section 301.7701-4(d), with no objective to continue or engage in the conduct of a trade
or any other business, except to the extent reasonably necessary to, and consistent with, the purpose
of the Liquidation Trust. The Liquidation Trust shall not be deemed a successor-in-interest of the
Debtors for any purpose other than as specifically set forth in the Plan or in the Liquidation Trust
Agreement.

                9.2.2   On the Effective Date, the Liquidation Trustee, on behalf of the Debtors,
shall execute the Liquidation Trust Agreement and shall take all other steps necessary to establish
the Liquidation Trust pursuant to the Liquidation Trust Agreement and consistent with the Plan.

         9.3      Liquidation Trust Assets.

                9.3.1   On the Effective Date, and in accordance with sections 1123 and 1141 of
the Bankruptcy Code and pursuant to the terms of the Plan, all right, title, and interest in all of the
Liquidation Trust Assets, as well as the rights and powers of each Debtor in such Liquidation Trust
Assets, shall automatically vest in the Liquidation Trust, free and clear of all Claims and Interests
                                                 - 33 -
010-9092-4053/26/AMERICAS
Case 20-40133-acs           Doc 648      Filed 10/05/20   Entered 10/05/20 19:29:41       Page 122
                                                 of 151



for the benefit of the Liquidation Trust Beneficiaries. Upon the transfer of the Liquidation Trust
Assets, the Debtors shall have no interest in or with respect to the Liquidation Trust Assets or the
Liquidation Trust. Notwithstanding the foregoing, for purposes of section 553 of the Bankruptcy
Code, the transfer of the Liquidation Trust Assets to the Liquidation Trust shall not affect the
mutuality of obligations which otherwise may have existed prior to the effectuation of such
transfer. Such transfer shall be exempt from any stamp, real estate transfer, mortgage reporting,
sales, use, or other similar tax, pursuant to section 1146(a) of the Bankruptcy Code. In connection
with the transfer of such assets, any attorney client privilege, work product privilege, or other
privilege or immunity attaching to any documents or communications (whether written or oral)
transferred to the Liquidation Trust shall vest in the Liquidation Trust and its representatives, and
the Debtors and the Liquidation Trustee are directed to take all necessary actions to effectuate the
transfer of such privileges. The Liquidation Trustee shall agree to accept and hold the Liquidation
Trust Assets in the Liquidation Trust for the benefit of the Liquidation Trust Beneficiaries, subject
to the terms of the Plan and the Liquidation Trust Agreement.

                9.3.2    The Debtors, the Liquidation Trustee, the Liquidation Trust Beneficiaries,
and any party under the control of such parties will execute any documents or other instruments
and shall take all other steps as necessary to cause title to the Liquidation Trust Assets to be
transferred to the Liquidation Trust.

         9.4      Valuation of Assets.

               9.4.1    As soon as practicable after the establishment of the Liquidation Trust, the
Liquidation Trustee shall determine the value of the assets transferred to the Liquidation Trust, and
the Liquidation Trustee shall apprise, in writing, the Liquidation Trust Beneficiaries of such
valuation. The valuation shall be used consistently by all parties (including the Liquidation Trustee
and Liquidation Trust Beneficiaries) for all federal income tax purposes.

               9.4.2    In connection with the preparation of the valuation contemplated by the
Plan and the Liquidation Trust Agreement, the Liquidation Trust shall be entitled to retain such
professionals and advisors as the Liquidation Trust shall determine to be appropriate or necessary,
and the Liquidation Trustee shall take such other actions in connection therewith as it determines
to be appropriate or necessary. The Liquidation Trust shall bear all of the reasonable costs and
expenses incurred in connection with determining such value, including the fees and expenses of
any professionals retained in connection therewith.

         9.5      Appointment of the Liquidation Trustee.

On the Effective Date and in compliance with the provisions of the Plan and the Liquidation Trust
Agreement, the Committee and Secured Lenders shall appoint a person or firm as Liquidation
Trustee. The salient terms of the Liquidation Trustee’s employment, including the Liquidation
Trustee’s duties and compensation, to the extent not set forth in the Plan, shall be set forth in the
Liquidation Trust Agreement, to be filed in accordance with Section 1.1.87 of the Plan, or the
Confirmation Order.




                                                 - 34 -
010-9092-4053/26/AMERICAS
Case 20-40133-acs           Doc 648      Filed 10/05/20    Entered 10/05/20 19:29:41        Page 123
                                                 of 151



         9.6      Duties and Powers of the Liquidation Trustee.

                  9.6.1     Authority.

The duties and powers of the Liquidation Trustee shall include all powers necessary to implement
the Plan with respect to all Debtors and monetize, sell, transfer, liquidate, and transact with respect
to the Liquidation Trust Assets, including, without limitation, the duties and powers listed in the
Plan. The Liquidation Trustee will administer the Liquidation Trust in accordance with the
Liquidation Trust Agreement. The Liquidation Trustee shall, in an expeditious but orderly manner,
liquidate and convert to Cash the Liquidation Trust Assets, make timely Plan Distributions, and
not unduly prolong the duration of the Liquidation Trust. As further provided in the Liquidation
Trust Agreement, the Liquidation Trustee may abandon property of the Estates and the Liquidation
Trust Assets, including, but not limited to, mining permits, when deemed appropriate.

                  9.6.2     Claims and Causes of Action.

The Liquidation Trustee may object to, seek to estimate, seek to subordinate, compromise, or settle
any and all Claims against the Debtors and Causes of Action of the Debtors that have not already
been deemed Allowed Claims as of the Effective Date. The Liquidation Trustee shall have the
absolute right to pursue or not to pursue any and all Liquidation Trust Assets as it determines in
the best interests of the Liquidation Trust Beneficiaries, and consistent with the purposes of the
Liquidation Trust, and shall have no liability for the outcome of its decision except for any damages
caused by willful misconduct or gross negligence. If any, Liquidation Trust Causes of Action may
only be prosecuted or settled by the Liquidation Trustee, in its sole discretion. The Liquidation
Trust Causes of Action will be transferred to the Liquidation Trust on the Effective Date.

                  9.6.3     Retention of Professionals.

The Liquidation Trustee may enter into employment agreements and retain professionals to pursue
the sale of the Liquidation Trust Assets and otherwise advise the Liquidation Trustee and provide
services to the Liquidation Trust in connection with the matters contemplated by the Plan, the
Confirmation Order, and the Liquidation Trust Agreement without further order of the Bankruptcy
Court. Unless an alternative fee arrangement has been agreed to (either by order of the Bankruptcy
Court or with the consent of the Liquidation Trustee), professionals retained by the Liquidation
Trustee shall be compensated from the proceeds of the Liquidation Trust Assets in accordance with
Section 9.6.5 of the Plan.

                  9.6.4     Distributions; Withholding.

As described in article 7 herein, the Liquidation Trustee shall make distributions to the Liquidation
Trust Beneficiaries in accordance with the terms of the Liquidation Trust Agreement and the Plan.
The Liquidation Trustee may withhold from amounts otherwise distributable to any Liquidating
Trust Beneficiary any and all amounts, determined in the Liquidation Trustee’s sole discretion,
required by the Liquidation Trust Agreement, any law, regulation, rule, ruling, directive, treaty, or
other governmental requirement. Notwithstanding the above, each Liquidating Trust Beneficiary
that is to receive a distribution under the Plan shall have the sole and exclusive responsibility for
the satisfaction and payment of any taxes imposed on such holder by any governmental unit,
including income, withholding, and other tax obligations, on account of such Plan Distribution.
                                                 - 35 -
010-9092-4053/26/AMERICAS
Case 20-40133-acs           Doc 648    Filed 10/05/20     Entered 10/05/20 19:29:41         Page 124
                                               of 151



The Liquidation Trustee may require, as a condition to the receipt of a Plan Distribution, that the
holder complete the appropriate Form W-8 or Form W-9, as applicable to each holder. If the holder
fails to comply with such a request within 180 days, such distribution shall be deemed an
unclaimed distribution and treated in accordance with Section 7.5.5 herein. Further, the Allowed
Claim of any such holder shall be deemed released and the holder thereof shall be forever barred,
estopped, and enjoined from asserting any Claim against any of the Debtors, the Liquidation Trust,
or the Liquidation Trustee. Any amounts withheld from a distribution shall nonetheless be deemed
distributed to the Liquidation Trust Beneficiary subject to such withholding. The Liquidation
Trustee shall not be liable for any excess withholding; in the event of an over-withholding, a
Liquidation Trust Beneficiary’s sole recourse shall be to apply for a refund with the appropriate
authority.

                  9.6.5     Reasonable Fees and Expenses.

The Liquidation Trustee may incur any reasonable and necessary expenses in connection with the
performance of its duties under the Plan, including in connection with retaining professionals
and/or entering into agreements pursuant to Sections 9.6.3 and 9.6.9 hereof. The Liquidation
Trustee shall be paid from the proceeds of the Liquidation Trust Assets pursuant to the Liquidation
Trust Agreement.

                  9.6.6     Investment Powers.

The right and power of the Liquidation Trustee to invest the Liquidation Trust Assets, the proceeds
thereof, or any income earned by the Liquidation Trust shall be limited to the right and power to
invest in such assets only in Cash and U.S. Government securities as defined in section 2(a)(16)
of the Investment Company Act of 1940, as amended; provided, however, that (a) the scope of any
such permissible investments shall be further limited to include only those investments that a
liquidating trust within the meaning of Treasury Regulation section 301.7701-4(d) may be
permitted to hold and (b) the Liquidation Trustee may expend the Liquidation Trust Assets (i) as
reasonably necessary to meet contingent liabilities and maintain the value of the Liquidation Trust
Assets during liquidation, (ii) to pay reasonable administrative expenses (including, but not limited
to, any taxes imposed on the Liquidation Trust or reasonable fees and expenses in connection with
litigation), and (iii) to satisfy other liabilities incurred or assumed by the Liquidation Trust (or to
which the Liquidation Trust Assets are otherwise subject) in accordance with the Plan or the
Liquidation Trust Agreement.

                  9.6.7     Liquidation Trustee’s Tax Power for Debtors.

As described in Section 5.7 herein, following the Effective Date, the Liquidation Trustee shall
prepare and file (or cause to be prepared and filed), on behalf of the Debtors, all tax returns required
to be filed or that the Liquidation Trustee otherwise deems appropriate. In the event that the
Liquidation Trust shall fail or cease to qualify as a liquidating trust within the meaning of Treasury
Regulation section 301.7701-4(d), the Liquidation Trustee shall take any and all necessary actions
as it shall deem appropriate to have the Liquidation Trust classified as a partnership for federal tax
purposes under Treasury Regulation section 301.7701-3, including, if necessary, creating or
converting the Liquidation Trust into a Delaware limited liability partnership or limited liability
company that is so classified.

                                                 - 36 -
010-9092-4053/26/AMERICAS
Case 20-40133-acs           Doc 648      Filed 10/05/20   Entered 10/05/20 19:29:41        Page 125
                                                 of 151



                  9.6.8     Insurance.

The Liquidation Trustee will maintain customary insurance coverage for the protection of the
Liquidation Trustee on and after the Effective Date.

                  9.6.9     Agreements and Other Actions.

The Liquidation Trustee may enter into any agreement or execute any document required by or
consistent with the Plan and perform all of the Debtors’ and Liquidation Trust’s obligations
thereunder. The Liquidation Trustee may take all other actions not inconsistent with the provisions
of the Plan and the Liquidation Trust Agreement that the Liquidation Trustee deems reasonably
necessary or desirable with respect to administering the Plan.

         9.7      Funding of the Liquidation Trust.

On the Effective Date, the Liquidation Trust Reserve shall be transferred to, and vest in, the
Liquidation Trust for purposes of funding the Liquidation Trust. Thereafter, the terms of the
Liquidation Trust Agreement shall govern the funding of the Liquidation Trust.

         9.8      Exculpation; Indemnification.

The Liquidation Trustee, the Liquidation Trust, the professionals of the Liquidation Trust, and their
representatives will be exculpated and indemnified pursuant to the terms of the Liquidation Trust
Agreement. The indemnification described in the Liquidation Trust Agreement will exclude
willful misconduct and gross negligence. Any indemnification claim of the Liquidation Trustee
or the other individuals entitled to indemnification under this subsection shall be satisfied solely
from the Liquidation Trust Assets and shall be entitled to a priority distribution therefrom, ahead
of any other claim to or interest in such assets. The Liquidation Trustee and its representatives
shall be entitled to rely, in good faith, on the advice of their retained professionals.

         9.9      Federal Income Tax Treatment of Liquidation Trust.

                9.9.1     Pursuant to Revenue Procedure 94-45, for all U.S. federal income tax
purposes, all parties (including, without limitation, the Debtors, the Liquidation Trustee and the
Liquidation Trust Beneficiaries) shall treat the transfer of the Liquidation Trust Assets to the
Liquidation Trust for the benefit of the Liquidation Trust Beneficiaries, whether their Claims are
Allowed on or after the Effective Date as (A) a transfer of the Liquidation Trust Assets (subject to
any obligations relating to those assets) directly to the Liquidation Trust Beneficiaries, in exchange
for those Liquidation Trust Beneficiaries relinquishing their claims, followed by (B) the transfer
by the Liquidation Trust Beneficiaries to the Liquidation Trust of the Liquidation Trust Assets
(other than the Liquidation Trust Assets allocable to any disputed ownership fund) in exchange for
interests in Liquidation Trust. Accordingly, the Liquidation Trust Beneficiaries shall be treated for
U.S. federal income tax purposes as the grantors and owners of their respective share of the
Liquidation Trust Assets (other than such Liquidation Trust Assets as are allocable to any disputed
ownership fund). The foregoing treatment shall also apply, to the extent permitted by applicable
law, for state and local income tax purposes.



                                                 - 37 -
010-9092-4053/26/AMERICAS
Case 20-40133-acs           Doc 648   Filed 10/05/20    Entered 10/05/20 19:29:41         Page 126
                                              of 151



                 9.9.2    Subject to contrary definitive guidance from the Internal Revenue Service
or a court of competent jurisdiction (including the receipt by the Liquidation Trustee of a private
letter ruling if the Liquidation Trustee so requests, or the receipt of an adverse determination by
the Internal Revenue Service upon audit if not contested by the Liquidation Trustee), the
Liquidation Trustee may (A) timely elect to treat any Disputed Claims reserve as a “disputed
ownership fund” governed by Treasury Regulation section 1.468B-9 and (B) to the extent
permitted by applicable law, report consistently with the foregoing for state and local income tax
purposes. All parties (including the Liquidation Trustee, the Debtors and the Liquidation Trust
Beneficiaries) shall report for U.S. federal, state and local income tax purposes consistently with
the foregoing.

         9.10     Tax Reporting.

                9.10.1 The Liquidation Trustee shall file tax returns for the Liquidation Trust
treating the Liquidation Trust as a grantor trust pursuant to Treasury Regulation section 1.671-4(a)
and in accordance with Section 9.10 of the Plan. The Liquidation Trustee also will annually send
to each Liquidation Trust Beneficiary a separate statement setting forth the Liquidation Trust
Beneficiary’s share of items of income, gain, loss, deduction, or credit (including the receipts and
expenditures of the Liquidation Trust) as relevant for U.S. federal income tax purposes and will
instruct all such holders to use such information in preparing their U.S. federal income tax returns
or to forward the appropriate information to such holder’s underlying beneficial holders with
instructions to utilize such information in preparing their U.S. federal income tax returns. The
Liquidation Trustee shall also file (or cause to be filed) any other statement, return, or disclosure
relating to the Liquidation Trust that is required by any governmental unit.

                9.10.2 The valuation of the Liquidation Trust Assets prepared pursuant to Section
9.4 of the Plan shall be used consistently by all parties (including the Liquidation Trustee and the
Liquidation Trust Beneficiaries) for all federal income tax purposes.

               9.10.4 The Liquidation Trustee shall be responsible for payment, out of the
Liquidation Trust Assets, of any taxes imposed on the Liquidation Trust or the Liquidation Trust
Assets, including any disputed ownership fund. In the event, and to the extent, any Cash retained
on account of Disputed Claims in a disputed ownership fund is insufficient to pay the portion of
any such taxes attributable to the taxable income arising from the assets allocable to, or retained
on account of, Disputed Claims, such taxes shall be (A) reimbursed from any subsequent Cash
amounts retained on account of Disputed Claims or (B) to the extent that such Disputed Claims
have subsequently been resolved, deducted from any amounts otherwise distributable by the
Liquidation Trustee as a result of the resolution of such Disputed Claims.

                9.10.5 The Liquidation Trustee may request an expedited determination of taxes
of the Liquidation Trust, including the Disputed Claims Reserve, or the Plan Debtors under section
505(b) of the Bankruptcy Code, for all tax returns filed for, or on behalf of, the Liquidation Trust
or the Plan Debtors for all taxable periods through the dissolution of the Liquidation Trust.




                                               - 38 -
010-9092-4053/26/AMERICAS
Case 20-40133-acs           Doc 648    Filed 10/05/20      Entered 10/05/20 19:29:41          Page 127
                                               of 151



         9.11     Tax Withholdings by Liquidation Trustee.

The Liquidation Trustee may withhold and pay to the appropriate taxing authority all amounts
required to be withheld pursuant to the Tax Code or any provision of any foreign, state or local tax
law with respect to any payment or distribution to the Liquidation Trust Beneficiaries. All such
amounts withheld and paid to the appropriate taxing authority shall be treated as amounts
distributed to such Liquidation Trust Beneficiaries for all purposes of the Liquidation Trust
Agreement. The Liquidation Trustee shall be authorized to collect such tax information from the
Liquidation Trust Beneficiaries (including, without limitation, social security numbers or other tax
identification numbers) as it, in its sole discretion, deems necessary to effectuate the Plan, the
Confirmation Order and the Liquidation Trust Agreement. To receive distributions under the Plan,
all Liquidation Trust Beneficiaries will need to identify themselves to the Liquidation Trustee and
provide tax information and the specifics of their holdings, to the extent the Liquidation Trustee
deems appropriate. This identification requirement may, in certain cases, extend to holders who
hold their securities in street name. The Liquidation Trustee may refuse to make a distribution to
any Liquidation Trust Beneficiary that fails to furnish such information in a timely fashion, until
such information is delivered; provided, however, that, upon the delivery of such information by a
Liquidation Trust Beneficiary, the Liquidation Trustee shall make such distribution to which the
Liquidation Trust Beneficiary is entitled, without interest; and, provided, further, that, if the
Liquidation Trustee fails to withhold in respect of amounts received or distributable with respect
to any such holder and the Liquidation Trustee is later held liable for the amount of such
withholding, such holder shall reimburse the Liquidation Trustee for such liability. The
Liquidation Trustee shall not be liable for any excess taxes withheld; in the event of an over-
withholding, a Liquidation Trust Beneficiary’s sole recourse shall be to apply for a refund with the
appropriate taxing authority.

         9.12     Dissolution.

The Liquidation Trust shall be dissolved at such time as (i) all of the Liquidation Trust Assets have
been distributed pursuant to the Plan and the Liquidation Trust Agreement, (ii) the Liquidation
Trustee determines that the administration of any remaining Liquidation Trust Assets is not likely
to yield sufficient additional proceeds to justify further pursuit, or (iii) all distributions required to
be made by the Liquidation Trustee under the Plan and the Liquidation Trust Agreement have been
made; provided, however, that in no event shall the Liquidation Trust be dissolved later than five
years from the Effective Date unless the Bankruptcy Court determines that a fixed period extension
(not to exceed two years, including any prior extensions) is necessary to facilitate or complete the
recovery and liquidation of the Liquidation Trust Assets. If at any time the Liquidation Trustee
determines, in reliance upon such professionals as the Liquidation Trustee may retain, that the
expense of administering the Liquidation Trust so as to make a final distribution to the Liquidation
Trust Beneficiaries is likely to exceed the value of the remaining Liquidation Trust Assets, the
Liquidation Trustee may (i) reserve any amount necessary to dissolve the Liquidation Trust,
(ii) donate any balance to a charitable organization (A) described in section 501(c)(3) of the Tax
Code, (B) exempt from U.S. federal income tax under section 501(a) of the Tax Code, (C) not a
“private foundation” as defined in section 509(a) of the Tax Code, and (D) that is unrelated to the
Debtors, the Liquidation Trust, and any insider of the Liquidation Trustee, and (iii) dissolve the
Liquidation Trust.


                                                  - 39 -
010-9092-4053/26/AMERICAS
Case 20-40133-acs           Doc 648     Filed 10/05/20       Entered 10/05/20 19:29:41            Page 128
                                                of 151




                                 CONDITIONS PRECEDENT TO
                                CONSUMMATION OF THE PLAN

         10.1     Conditions Precedent to the Effective Date.

It shall be a condition to the Effective Date that the following conditions shall have been satisfied
or waived by the Debtors pursuant to the provisions of Section 10.2 of the Plan:

               10.1.1 The Confirmation Order shall have been entered, become a Final Order,
and remain in full force and effect;

                10.1.2 The Plan Documents, including the Plan Supplement, shall have been
executed and delivered, and any conditions (other than the occurrence of the Effective Date or
certification by a Debtor that the Effective Date has occurred) contained therein shall have been
satisfied or waived pursuant to the terms of such documents or agreements;

               10.1.3 All material governmental, regulatory, and third-party approvals,
authorizations, certifications, rulings, no-action letters, opinions, waivers, and consents required
in connection with the Plan, if any, shall have been obtained and remain in full force and effect,
and there shall exist no Claim, action, suit, investigation, litigation or proceeding, pending or
threatened in any court or before any arbitrator or governmental instrumentality, which would
prohibit the consummation of the Plan;4 and

               10.1.4 The Liquidation Trust shall be established and funded and the Liquidation
Trustee shall have been appointed in accordance with the provisions of the Plan and the terms of
the Liquidation Trust Agreement.

For the avoidance of doubt, the approval by the Bankruptcy Court of the Committee Settlement
shall not be a condition precedent to the consummation of the Plan.

         10.2     Satisfaction and Waiver of Conditions Precedent.

Except as otherwise provided in the Plan, any actions taken on the Effective Date shall be deemed
to have occurred simultaneously, and no such action shall be deemed to have occurred prior to the
taking of any other such action. Any of the conditions set forth in Section 10.1 hereof may be
waived in whole or part by the Debtors in consultation with the Secured Lenders and the
Committee, without notice, leave, or order of the Bankruptcy Court or any formal action other than
proceeding to confirm or consummate the Plan.

         10.3     Effect of Non-Occurrence of Conditions to the Effective Date.

Unless the Bankruptcy Court rules otherwise, if the Effective Date does not occur on or before 40
calendar days after entry of the Confirmation Order, (i) the Confirmation Order shall be vacated,

4
 For the avoidance of doubt, the case styled Frontier-Kemper Constructors, Inc. v. Hartshorne Mining, LLC, AAA
Case No. 01-19-0002-1697 does not prohibit the consummation of the Plan.

                                                   - 40 -
010-9092-4053/26/AMERICAS
Case 20-40133-acs           Doc 648    Filed 10/05/20   Entered 10/05/20 19:29:41         Page 129
                                               of 151



(ii) no Plan Distributions shall be made, (iii) the Debtors and all holders of Claims and Interests
shall be restored to the status quo ante as of the day immediately preceding the Confirmation Date
as though the Confirmation Date never occurred, (iv) the Debtors’ obligations with respect to
Claims and Interests shall remain unchanged, and (v) the Plan shall be null and void in all respects.
If the Confirmation Order is vacated pursuant to this Section 10.3, nothing contained in the Plan
shall: (a) constitute a waiver or release of any Claims against or Interests in the Debtors;
(b) prejudice in any manner the rights of the holder of any Claim against or Interest in the Debtors;
or (c) constitute an admission, acknowledgment, offer or undertaking by any Debtor or any other
Person with respect to any matter set forth in the Plan.



                                    EFFECT OF CONFIRMATION

         11.1     Binding Effect.

Except as otherwise provided in section 1141(d)(3) of the Bankruptcy Code and subject to the
occurrence of the Effective Date, on and after the Confirmation Date, the provisions of the Plan
shall bind any holder of a Claim against, or Interest in, the Debtors and inure to the benefit of and
be binding on such holder’s respective successors and assigns, whether or not the Claim or Interest
of such holder is impaired under the Plan and whether or not such holder has accepted the Plan.

         11.2     Term of Pre-Confirmation Injunctions or Stays.

Unless otherwise provided in the Plan, all injunctions or stays arising prior to the Confirmation
Date in accordance with sections 105 or 362 of the Bankruptcy Code, or otherwise, and in existence
on the Confirmation Date, shall remain in full force and effect until the Effective Date.

         11.3     Debtor Release.

               11.3.1 Notwithstanding anything contained in the Plan to the contrary, as of
the Effective Date, for the good and valuable consideration provided by each of the Releasees,
including, the services of the Debtors’ officers and directors in facilitating the expeditious
implementation of the Debtors’ restructuring, each of the Debtors hereby provides a full
release, waiver, and discharge to the Releasees (and each such Releasee so released shall be
deemed released and discharged by the Debtors) and their respective properties from any
and all Causes of Action and any other debts, obligations, rights, suits, damages, actions,
remedies, and liabilities whatsoever, whether known or unknown, foreseen or unforeseen,
existing as of the Effective Date, or thereafter arising, in law, equity, or otherwise, whether
for tort, contract, violations of federal or state securities laws, or otherwise, based in whole
or in part upon any act or omission, transaction, or other occurrence or circumstances
existing or taking place prior to or on the Effective Date in any way related to the Debtors,
including, without limitation, those that any of the Debtors, the Liquidation Trustee, or the
Liquidation Trust would have been legally entitled to assert or that any holder of a Claim or
Interest or other entity would have been legally entitled to assert for or on behalf of any of
the Debtors or Estates and further including those in any way related to the Chapter 11 Cases
or the Plan.

                                               - 41 -
010-9092-4053/26/AMERICAS
Case 20-40133-acs           Doc 648   Filed 10/05/20    Entered 10/05/20 19:29:41     Page 130
                                              of 151



               11.3.2 Entry of the Confirmation Order shall constitute the Bankruptcy
Court’s approval, pursuant to Bankruptcy Rule 9019, of the releases by the Debtors, which
includes by reference each of the related provisions and definitions contained in the Plan,
and further, shall constitute the Bankruptcy Court’s finding that such releases are: (1) in
exchange for the good and valuable consideration provided by the Releasees; (2) a good-faith
settlement and compromise of the Claims released by the Debtors; (3) in the best interests of
the Debtors and all holders of Claims and Interests; (4) fair, equitable, and reasonable;
(5) given and made after due notice and opportunity for hearing; and (6) a bar to any of the
Debtors or their Estates asserting any Claim or Cause of Action released pursuant to these
releases by the Debtors.

         11.4     Accepting Claim Holders Release.

               11.4.1 Except as otherwise expressly provided for in the Plan, from and after
the Effective Date, all Releasing Parties shall be deemed to have forever released, waived,
and discharged all causes of action and any other debts, obligations, rights, suits, damages,
actions, remedies, and liabilities whatsoever, whether known or unknown, foreseen or
unforeseen, existing as of the Effective Date or thereafter arising, in law, equity or otherwise,
whether for tort, contract, violations of federal or state securities laws or otherwise, based in
whole or in part upon any act or omission, transaction, or other occurrence or circumstances
existing or taking place prior to or on the Effective Date in any way related to the Debtors,
the Chapter 11 Cases, or the Plan against the Releasees.

               11.4.2 Entry of the Confirmation Order shall constitute the Bankruptcy
Court’s approval, pursuant to Bankruptcy Rule 9019, of the Accepting Claim Holders
Release, which includes by reference each of the related provisions and definitions contained
in the Plan, and, further, shall constitute the Bankruptcy Court’s finding that the Accepting
Claim Holders Release is: (1) in exchange for the good and valuable consideration provided
by the Releasees; (2) a good-faith settlement and compromise of the claims released by the
Accepting Claim Holders Release; (3) in the best interests of the Debtors and all holders of
Claims and Interests; (4) fair, equitable and reasonable; (5) given and made after due notice
and opportunity for hearing; and (6) a bar to any of the Releasees asserting any claim or
cause of action released pursuant to the Accepting Claim Holders Release.

         11.5     Exculpation and Limitation of Liability.

Except as otherwise specifically provided in the Plan and to the extent not prohibited by
applicable law, no Exculpated Party shall have or incur, and each Exculpated Party shall be
released and exculpated from, any Exculpated Claim, obligation, Cause of Action, or liability
for any Exculpated Claim; provided, however, that the foregoing exculpation shall have no
effect on the liability of any Person that results from any such act or omission that is
determined in a Final Order to have constituted gross negligence or willful misconduct;
provided, further, that in all respects such Persons shall be entitled to reasonably rely upon
the advice of counsel with respect to their duties and responsibilities pursuant to the Plan.
The Exculpated Parties (and each of their respective affiliates, agents, managers, directors,
officers, employees, advisors, and attorneys) have complied with the applicable provisions of
the Bankruptcy Code with regard to the solicitation and distribution of the Plan and the Plan

                                               - 42 -
010-9092-4053/26/AMERICAS
Case 20-40133-acs           Doc 648   Filed 10/05/20     Entered 10/05/20 19:29:41         Page 131
                                              of 151



Distributions and, therefore, are not and shall not be liable at any time for the violation of
any applicable law, rule, or regulation governing the solicitation of acceptances or rejections
of the Plan or such Plan Distributions.

         11.6     Injunction Related to Releases and Exculpation.

Except as otherwise expressly provided in the Plan or for obligations issued pursuant to the
Plan, or Confirmation Order, all entities who have held, hold, or may hold Claims against or
Interests in the Debtors are permanently enjoined, from and after the Effective Date, from
taking any of the following actions against, as applicable, the Debtors, their Estates, the
Liquidation Trust, the Releasees, or the Exculpated Parties on account of any such Claims
or Interests including, but not limited to: (1) commencing or continuing in any manner any
action or other proceeding of any kind; (2) enforcing, attaching, collecting, or recovering by
any manner or means any judgment, award, decree, or order; (3) creating, perfecting, or
enforcing any encumbrance of any kind; (4) asserting any right of setoff, subrogation, or
recoupment of any kind against any obligation due from the Debtors’ Estates or the
Liquidation Trust notwithstanding an indication in a proof of Claim or Interest or otherwise
that such holder asserts, has, or intends to preserve any right of setoff pursuant to section
553 of the Bankruptcy Code or otherwise; (5) commencing or continuing in any manner any
action or other proceeding of any kind that does not comply with or is inconsistent with the
Plan, including any right of action against an Exculpated Party for any Exculpated Claim,
obligation, Cause of Action, or liability for any Exculpated Claim; and (6) taking any actions
to interfere with the implementation or consummation of the Plan; provided, however, that
nothing in the Plan shall preclude any entity from exercising rights pursuant to and
consistent with the terms of the Plan or the Confirmation Order.



                                RETENTION OF JURISDICTION

Notwithstanding the entry of the Confirmation Order and the occurrence of the Effective Date, the
Bankruptcy Court shall, after the Effective Date, retain the maximum legally permissible
jurisdiction over all matters arising out of, and related to the Chapter 11 Cases or the Plan pursuant
to, and for purposes of, sections 105(a) and 1142 of the Bankruptcy Code, including, without
limitation, jurisdiction to:

                12.1.1 allow, disallow, determine, liquidate, classify, estimate, or establish the
priority or secured or unsecured status of any Claim, including, without limitation, the resolution
of any request for payment of any Administrative Expense Claim, the resolution of any and all
objections to the allowance or priority of any Claims and the resolution of any and all issues related
to the release of Liens upon payment of a secured Claim;

              12.1.2 grant or deny any applications for allowance of compensation or
reimbursement of expenses authorized pursuant to the Bankruptcy Code or the Plan, for periods
ending on or before the Effective Date;




                                                - 43 -
010-9092-4053/26/AMERICAS
Case 20-40133-acs           Doc 648    Filed 10/05/20     Entered 10/05/20 19:29:41     Page 132
                                               of 151



              12.1.3 determine any and all disputes among creditors with respect to the priority,
amount, or secured or unsecured status of their Claims;

                12.1.4 resolve any matters related to: (i) the assumption, assumption and
assignment, or rejection of any Executory Contract or Unexpired Lease to which a Debtor is a
party or with respect to which a Debtor may be liable in any manner and to adjudicate and, if
necessary, liquidate any Claims arising therefrom; (ii) any potential contractual obligation under
any assumed Executory Contract or Unexpired Lease; and (iii) any dispute regarding whether a
contract or lease is or was an Executory Contract or Unexpired Lease, as applicable;

               12.1.5 ensure that distributions to holders of Allowed Claims are accomplished
pursuant to the provisions of the Plan;

                12.1.6 adjudicate, decide, or resolve any motions, adversary proceedings,
contested or litigated matters, and any other matters and grant or deny any applications involving
a Debtor that may be pending on the Effective Date;

              12.1.7 enter such orders as may be necessary or appropriate to implement or
consummate the provisions of the Plan and all other contracts, instruments, releases, and other
agreements or documents adopted in connection with the Plan or Disclosure Statement;

                12.1.8 resolve any cases, Claims, controversies, suits, disputes, or causes of
action that may arise in connection with the occurrence of the Effective Date, confirmation,
interpretation, implementation or enforcement of the Plan or the extent of any entity’s obligations
incurred in connection with or released under the Plan;

              12.1.9 hear and determine any disputes arising from the sale of Liquidation Trust
Assets and any related payment or claim disputes arising thereunder;

                12.1.10 hear and determine all Causes of Action that are pending as of the date
hereof or that may be commenced in the future, including, but not limited to, the Liquidation Trust
Causes of Action;

               12.1.11 issue and enforce injunctions, enter and implement other orders, or take
such other actions as may be necessary or appropriate to restrain interference by any entity with
the Effective Date or the consummation, implementation or enforcement of the Plan, except as
otherwise provided in the Plan;

                  12.1.12 resolve any ambiguities between the Liquidation Trust Agreement and the
Plan;

              12.1.13 enforce the terms of the Liquidation Trust Agreement and to decide any
claims or disputes that may arise or result from, or be connected with, the Liquidation Trust
Agreement, any breach or default under the Liquidation Trust Agreement, or the transactions
contemplated by the Liquidation Trust Agreement;

                  12.1.14 resolve any matters related to the Liquidation Trust;


                                                 - 44 -
010-9092-4053/26/AMERICAS
Case 20-40133-acs           Doc 648    Filed 10/05/20    Entered 10/05/20 19:29:41         Page 133
                                               of 151



                  12.1.15 resolve any Disputed Claims;

               12.1.16 resolve any cases, controversies, suits, or disputes with respect to the
releases, exculpations, and other provisions contained in article 11 of the Plan and enter such orders
as may be necessary or appropriate to implement or enforce all such releases, exculpations, and
other provisions;

              12.1.17 recover all assets of the Debtors and property of the Debtors’ Estates
wherever located;

              12.1.18 hear and determine matters concerning state, local, and federal taxes in
accordance with sections 346, 505, and 1146 of the Bankruptcy Code;

              12.1.19 consider any modifications of the Plan, to cure any defect or omission, or
reconcile any inconsistency in any Bankruptcy Court order, including, without limitation, the
Confirmation Order;

               12.1.20 enter and implement such orders or take such other actions as may be
necessary or appropriate if the Confirmation Order is for any reason modified, stayed, reversed,
revoked, or vacated;

               12.1.21 resolve any other matters that may arise in connection with or relating to
the Plan, the Disclosure Statement, the Confirmation Order, or any contract, instrument, release,
indenture, or other agreement or document created in connection with the Plan or the Disclosure
Statement;

                  12.1.22 adjudicate any and all disputes arising from or relating to Plan
Distributions;

               12.1.23 determine requests for the payment of Claims entitled to priority pursuant
to section 507 of the Bankruptcy Code, including requests by Professional Persons for payment of
accrued professional compensation;

                  12.1.24 enforce all orders previously entered by the Bankruptcy Court;

               12.1.25 hear any other matter not inconsistent with the Bankruptcy Code or related
statutory provisions setting forth the jurisdiction of the Bankruptcy Court; and

                  12.1.26 enter a final decree closing the Chapter 11 Cases.



                                MISCELLANEOUS PROVISIONS

         13.1     Dissolution of Committee.

The Committee shall be automatically dissolved on the Effective Date and, on the Effective Date,
each member of the Committee (including each officer, director, employee, agent, consultant, or

                                                - 45 -
010-9092-4053/26/AMERICAS
Case 20-40133-acs           Doc 648   Filed 10/05/20    Entered 10/05/20 19:29:41         Page 134
                                              of 151



representative thereof) and each Professional Person retained by the Committee shall be released
and discharged from all further authority, duties, responsibilities, and obligations relating to the
Debtors and the Chapter 11 Cases; provided, however, that the foregoing shall not apply to any
matters concerning any Professional Fee Claims held or asserted by any Professional Persons
retained by the Committee.

         13.2     Modification of Plan.

The Debtors reserve the right in accordance with the Bankruptcy Code and the Bankruptcy Rules,
to amend, modify, or supplement the Plan before the entry of the Confirmation Order. In addition,
after the Confirmation Date, so long as such action does not materially and adversely affect the
treatment of holders of Allowed Claims pursuant to the Plan, the Debtors or the Liquidation
Trustee, as applicable, may, upon order of the Bankruptcy Court, amend or modify the Plan in
accordance with section 1127(b) of the Bankruptcy Code to remedy any defect or omission or
reconcile any inconsistency in the Plan in such manner as may be necessary to carry out the
purpose and intent of the Plan. Subject to the foregoing, a holder of a Claim that had accepted the
Plan shall be deemed to have accepted the Plan as amended, modified, or supplemented.

         13.3     Revocation or Withdrawal of Plan.

The Debtors reserve the right to revoke or withdraw the Plan prior to the Confirmation Date and
to file subsequent chapter 11 plans. If the Debtors revoke or withdraw the Plan in accordance with
the preceding sentence prior to the Confirmation Date as to any or all of the Debtors, or if
confirmation or the Effective Date does not occur with respect to one or more of the Debtors, then,
with respect to such Debtors: (a) the Plan shall be null and void in all respects; (b) any settlement
or compromise embodied in the Plan (including the fixing or limiting to an amount certain any
Claim or Interest or Class of Claims or Interests), assumption or rejection of Executory Contracts
or Unexpired Leases affected by the Plan, and any document or agreement executed pursuant to
the Plan shall be deemed null and void; and (c) nothing contained in the Plan shall (i) constitute a
waiver or release of any Claims by or against, or any Interests in, such Debtor(s) or any other
Person, (ii) prejudice in any manner the rights of such Debtors or any other Person, or
(iii) constitute an admission of any sort by the Debtors or any other Person.

         13.4     Allocation of Plan Distributions Between Principal and Interest.

To the extent that any Allowed Claim entitled to a distribution under the Plan consists of
indebtedness and other amounts (such as accrued but unpaid interest thereon), such distribution
shall be allocated first to the principal amount of the Claim (as determined for federal income tax
purposes) and then, to the extent the consideration exceeds the principal amount of the Claim, to
such other amounts.

         13.5     Severability.

If, prior to the entry of the Confirmation Order, any term or provision of the Plan is held by the
Bankruptcy Court to be invalid, void, or unenforceable, the Bankruptcy Court shall, at the request
of the Debtors, have the power to alter and interpret such term or provision to make it valid or
enforceable to the maximum extent practicable, consistent with the original purpose of the term or
provision held to be invalid, void, or unenforceable, and such term or provision shall then be
                                               - 46 -
010-9092-4053/26/AMERICAS
Case 20-40133-acs           Doc 648    Filed 10/05/20      Entered 10/05/20 19:29:41         Page 135
                                               of 151



applicable as altered or interpreted. Notwithstanding any such order by the Bankruptcy Court,
alteration, or interpretation, the remainder of the terms and provisions of the Plan shall remain in
full force and effect. The Confirmation Order shall constitute a judicial determination and shall
provide that each term and provision of the Plan, as it may have been altered or interpreted in
accordance with the foregoing, is valid and enforceable pursuant to its terms.

         13.6      Governing Law.

Except to the extent that the Bankruptcy Code or other U.S. federal law is applicable, or to the
extent a Plan Document or exhibit or schedule to the Plan provides otherwise, the rights, duties,
and obligations arising under the Plan and the Plan Documents shall be governed by, and construed
and enforced in accordance with, the laws of the Commonwealth of Kentucky, without giving
effect to the principles of conflict of laws thereof to the extent such principles would result in the
application of the laws of any other jurisdiction.

         13.7      Inconsistency.

In the event of any inconsistency among the Plan, the Disclosure Statement, the Plan Documents,
any exhibit to the Plan or any other instrument or document created or executed pursuant to the
Plan, the provisions of the Plan shall govern.

         13.8      Time.

In computing any period of time prescribed or allowed by the Plan, unless otherwise set forth in
the Plan or determined by the Bankruptcy Court, the provisions of Bankruptcy Rule 9006 shall
apply.

         13.9      Exhibits.

All exhibits to the Plan are incorporated and are a part of the Plan as if set forth in full in the Plan.

         13.10 Notices.

To be effective, all notices, requests, and demands to or upon the Debtors shall be in writing
(including by facsimile transmission) and, unless otherwise provided in the Plan, shall be deemed
to have been duly given or made only when actually delivered or, in the case of notice by facsimile
transmission, when received and telephonically confirmed, addressed as follows:

         HARTSHORNE HOLDINGS, LLC
         Attn: David Gay
         373 Whobry Road
         Rumsey, Kentucky 42371
         Telephone: 270.499.7405

         – and –

         Counsel to the Debtors


                                                 - 47 -
010-9092-4053/26/AMERICAS
Case 20-40133-acs           Doc 648   Filed 10/05/20   Entered 10/05/20 19:29:41    Page 136
                                              of 151



         SQUIRE PATTON BOGGS (US) LLP
         Stephen D. Lerner
         201 E. Fourth Street, Suite 1900
         Cincinnati, Ohio 45202
         Telephone: 513.361.1200
         Facsimile: 513.361.1201

         13.11 Filing of Additional Documents.

On or before substantial consummation of the Plan, the Debtors shall file with the Bankruptcy
Court such agreements and other documents as may be necessary or appropriate to effectuate and
further evidence the terms and conditions of the Plan.




                                              - 48 -
010-9092-4053/26/AMERICAS
Case 20-40133-acs           Doc 648   Filed 10/05/20   Entered 10/05/20 19:29:41          Page 137
                                              of 151



Dated: October 5, 2020

          Rumsey, Kentucky
                                             Respectfully submitted,

                                             Hartshorne Holdings, LLC
                                             on behalf of itself and its affiliated Debtors


                                             By: /s/ David Gay
                                                David Gay
                                                President


 Tendered by:

FROST BROWN TODD LLC

Edward M. King
Bryan J. Sisto
400 West Market Street, Suite 3200
Louisville, Kentucky 40202
Telephone: 502.589.5400
Facsimile: 502.581.1087
tking@fbtlaw.com
bsisto@fbtlaw.com

– and –

SQUIRE PATTON BOGGS (US) LLP

Stephen D. Lerner (admitted pro hac vice)
Nava Hazan (admitted pro hac vice)
Travis A. McRoberts (admitted pro hac vice)
Kyle F. Arendsen (admitted pro hac vice)
201 E. Fourth St., Suite 1900
Cincinnati, Ohio 45202
Telephone: 513.361.1200
Facsimile: 513.361.1201
stephen.lerner@squirepb.com
nava.hazan@squirepb.com
travis.mcroberts@squirepb.com

Co-Counsel to the Debtors and
Debtors-in-Possession



                                              - 49 -
010-9092-4053/26/AMERICAS
Case 20-40133-acs           Doc 648   Filed 10/05/20     Entered 10/05/20 19:29:41       Page 138
                                              of 151



                                  CERTIFICATE OF SERVICE


       I hereby certify that on October 5, 2020, I electronically filed the foregoing with the Clerk
of the Court by using the CM/ECF system, which will serve notice on all parties registered to
receive notice in this case.


                                                       /s/ Edward M. King
                                                       Edward M. King




010-9092-4053/26/AMERICAS
Case 20-40133-acs           Doc 648   Filed 10/05/20   Entered 10/05/20 19:29:41   Page 139
                                              of 151



                                           EXHIBIT 2

                                       Liquidation Analysis




010-9091-4666/30/AMERICAS
Case 20-40133-acs           Doc 648        Filed 10/05/20        Entered 10/05/20 19:29:41             Page 140
                                                   of 151



                 IN RE HARTSHORNE HOLDINGS, LLC [CASE NO. 20-40133]

                                       LIQUIDATION ANALYSIS1

        This Liquidation Analysis was prepared in connection with the filing of the Debtors’
Disclosure Statement and Plan. The Debtors have prepared this Liquidation Analysis based on a
hypothetical liquidation under chapter 7 of the Bankruptcy Code (“Chapter 7”). The determination
of the costs of, and proceeds from, the hypothetical liquidation of the Estates’ assets or the
Liquidation Trust Assets, as applicable, is an uncertain process involving an extensive use of
estimates and assumptions that, although considered reasonable by the Debtors, are inherently
subject to significant uncertainties and contingencies beyond the control of the Debtors.
Inevitably, some assumptions in the Liquidation Analysis will not materialize or may result in
different outcome than predicated in the Liquidation Analysis. The data included herein represents
a preliminary analysis. Items presented are subject to change and revision.

        The Liquidation Analysis assumes the conversion of the Debtors’ cases under chapter 11
of the Bankruptcy Code (“Chapter 11”) to a Chapter 7 cases on November 13, 2020, the anticipated
effective date of the Plan. The book values used in the Liquidation Analysis are the Debtors’
estimated unaudited book asset values as of August 31, 2020. The Liquidation Analysis was
prepared on a consolidated basis, and does not show the recovery to creditors on a Debtor by
Debtor basis.

     THE LIQUIDATION ANALYSIS IS NOT INTENDED AND SHOULD NOT BE USED
FOR ANY OTHER PURPOSE. THE UNDERLYING FINANCIAL INFORMATION IN THE
LIQUIDATION ANALYSIS WAS NOT COMPILED OR EXAMINED BY ANY
INDEPENDENT ACCOUNTANTS.        THE DEBTORS DO NOT MAKE ANY
REPRESENTATION OR WARRANTY THAT THE ACTUAL RESULTS WOULD OR
WOULD NOT APPROXIMATE THE ESTIMATES AND ASSUMPTIONS REPRESENTED IN
THE LIQUIDATION ANALYSIS. ALL ITEMS SHOULD BE READ IN CONJUNCTION
WITH THE DISCLOSURE STATEMENT.         ACTUAL RESULTS COULD VARY
MATERIALLY.

       The following notes describe the significant assumptions reflected in the Liquidation
Analysis:

    A. This amount reflects the estimated Cash and Cash equivalents in the Estates as of August
       31, 2020. A 100% recovery on Cash and Cash equivalents has been anticipated for the low
       and high cases under both a Chapter 11 and a Chapter 7.

    B. Pursuant to the De Minimis Asset Procedures Order and private asset sale motions, the
       Debtors and the Liquidation Trustee, as applicable, anticipate selling the remaining assets
       in the Estates and the Liquidation Trust Asset, as applicable, up until the forecasted closure
       of these Chapter 11 Cases on January 31, 2021 (the “Forecasted Case Closing Date”). The


1
 Capitalized terms used, but not otherwise defined herein, shall have the meaning ascribed to them in the Disclosure
Statement and the Plan. In the event of any conflict, the definitions contained in the Plan shall control.

                                                         1
010-9107-6145/10/AMERICAS
Case 20-40133-acs           Doc 648   Filed 10/05/20    Entered 10/05/20 19:29:41        Page 141
                                              of 151



         valuation of the asset sales was supported by an asset appraisal report produced by
         Equipment Consultants Co.

    C. The operational wind down costs from August 31, 2020 through November 13, 2020 (the
       “Forecasted Effective Date”) include all operating expenses for the Estates, including,
       among other expenses, employee wages and benefits, trailer lease payments, and payments
       for utilities, insurance, site security, and office supplies.

    D. The amount of the wind down costs associated with retaining the Professional Persons from
       August 31, 2020 through the Forecasted Effective Date is an estimate, and includes
       expenses related to seeking confirmation of the Plan, management of the Estates’ cash,
       drafting of financial forecasts in support of Plan confirmation, Claim resolutions and
       objections, fees earned by Professional Persons prior to August 31, 2020 but still
       outstanding, after a further review of the Debtors’ books and records, and preparing for the
       transition to the Liquidation Trustee. The final amount of Professional Fee Claims eligible
       to receive a Plan Distribution prior to the Effective Date are yet to be determined.

    E. These costs relate to necessary expenses for the Liquidation Trustee to complete the sales
       of the remaining Liquidation Trust Assets and make Plan Distributions through the
       Forecasted Case Closing Date. Certain overhead expenses, including employees’ wages
       and benefits and Liquidation Trustee expenses, will be necessary to effectuate the final
       asset sales and disburse Plan Distributions in accordance with the Plan.

    F. The Debtors estimate that a Chapter 7 trustee’s commission would range between $168,000
       and $179,000. However, in Chapter 11, the costs for the Liquidation Trustee largely only
       consist of the Liquidation Trustee’s salary, which is captured in the “General Employee &
       Overhead Costs” row above. We assume the individual designated as the Liquidation
       Trustee would be needed in both a Chapter 7 and a Chapter 11. The estimates for both the
       Chapter 7 trustee’s commission and the payments to the Liquidation Trustee under Chapter
       11 include $30,000 in anticipated fees for Professional Persons, which is shown in the
       “Trust Professionals” row.

    G. As further explained in the Disclosure Statement and the Plan, the expected recovery for
       holders of Allowed Administrative Expense Claims is contingent upon a variety of factors.
       The estimated recovery in the Liquidation Analysis assumes that the Bankruptcy Court
       rules in favor of the Debtors in their dispute with the Secured Parties concerning the
       respective amounts of the Carve-Out Escrow and the Postpetition Fee Escrow. If the
       Bankruptcy Court rules in favor of the Secured Parties, it is highly unlikely that holders of
       Allowed Administrative Expense Claims will have a full recovery on their Claims.

    H. On and after the Forecasted Effective Date, the Liquidation Trustee shall pay the applicable
       U.S. Trustee Fees when such fees become due, until such time as a final decree is entered
       closing the Chapter 11 Cases.

    I. The Debtors’ only priority tax claim (proof of claim number 16) will be paid pursuant to
       Section 2.2.4 of the Plan.

                                                 2
010-9107-6145/10/AMERICAS
Case 20-40133-acs           Doc 648   Filed 10/05/20   Entered 10/05/20 19:29:41        Page 142
                                              of 151




    J. The Liquidation Analysis assumes that the Carve-Out Escrow will be used, as applicable,
       to pay certain Administrative Expense Claims, including Professional Fee Claims, in
       accordance with the Final DIP Order. The Professional Fee Claims shall be paid from the
       Carve-Out Escrow, the Postpetition Fee Escrow (each in accordance with the Final DIP
       Order), and proceeds from the sales of the Estates’ assets and the Liquidation Trust Assets,
       as applicable, pursuant to Section 2.2.3 of the Plan. The final amount of Professional Fee
       Claims eligible to receive a Plan Distribution prior to the Effective Date are yet to be
       determined.

    K. The quantum of the Allowed General Administrative Expense Claims and the related
       recovery available to satisfy such Allowed General Administrative Expense Claims
       pursuant to Section 2.2.1 of the Plan are dependent on a number of variables, events and
       conditions that are unknown at this time and/or outside the control of the Debtors. Those
       variables include, but are not limited to, recoveries from the sale of the remaining
       Liquidation Trust Assets and the ultimate timing and manner of the closing of these
       Chapter 11 Cases. The recovery on such claims is currently unknown. Holders of General
       Administrative Expense Claims will not be paid in full in Cash as of the Effective Date and
       the payment by the Liquidation Trustee of the Allowed General Administrative Expense
       Claims may be delayed and reduced. The estimated amount of General Administrative
       Expense Claims excludes any amounts that may be requested by Komatsu Financial L.P.
       before the Administrative Bar Date and subsequently approved by the Bankruptcy Court.

    L. No Claims have been filed or reclassified as Priority Claims and, therefore, the Debtors do
       not anticipate the Liquidation Trustee making Plan Distributions to holders of Class 1
       Claims pursuant to Section 3.3.1 of the Plan.

    M. The Secured Lenders, subject to a Final Order or settlement of the Appeal and Adversary
       Proceedings, may receive a Plan Distribution pursuant to Section 3.3.2 of the Plan. These
       Claims also include the Secured Lenders’ DIP Loan, which was granted superpriority
       administrative status pursuant to the Final DIP Order.

    N. Holders of Other Secured Claims, subject to a Final Order or settlement of the Appeal and
       Adversary Proceedings, may receive a Plan Distribution pursuant to Section 3.3.2 of the
       Plan. For purposes of this Liquidation Analysis only, and without prejudice to the parties’
       rights, the Debtors assume that the outcome of the litigation will not result in holders of
       Other Secured Claims receiving payment before the Secured Lenders.

    O. The estimated recovery for holders of Class 4 Claims is contingent upon the Bankruptcy
       Court’s approval of the Committee Settlement and the amount of the General Unsecured
       Claims. To the extent approved by the Bankruptcy Court by a Final Order, the Debtors
       will incorporate the terms of the Committee Settlement to the Plan, specifically Section
       3.3.6 of the Plan.




                                                3
010-9107-6145/10/AMERICAS
                               Case 20-40133-acs                      Doc 648           Filed 10/05/20                 Entered 10/05/20 19:29:41               Page 143
                                                                                                of 151

Summary of Debtors' Liquidation Analysis ‐ Assuming Plan Confirmation on 11/9/20, Forecasted Effective Date on 11/13/20, and Forecasted Case Closing Date of 1/31/21



                                                                                             Estimated Realization Amounts
                                                                                      Chapter 7                             Chapter 11
($ in thousands)                                              Notes            Low                 High               Low                High
Gross Liquidation Proceeds:
Cash and Cash Equivalents                                       A                 1,432               1,432             1,432               1,432
Future Net Realization on Asset Sales                           B                 5,165               5,565             5,565               7,205
Total Assets/Gross Proceeds                                               $       6,597        $      6,997       $     6,997       $       8,638

Less Wind‐Down Costs (from 8/31/2020 to Forecasted Effective Date):
Wind‐Down Costs (Operating Expenses)                          C                      (537)                (537)             (537)               (537)
Professional Fee Payments During Wind‐Down                    D                      (947)                (947)             (947)               (947)

Less Liquidation Costs (from Forecasted Effective Date to Forecasted Case Closing Date):
General Employee & Overhead Costs:                               E                 (353)                  (398)             (387)               (431)
Trustee Fees:                                                    F
 Liquidation Trustee Fees                                                              ‐                     ‐                 ‐                   ‐
 Chapter 7 Trustee Fees                                                            (165)                  (176)                ‐                   ‐
 Trust Professionals                                                                 (30)                  (30)              (30)                (30)
Total Wind‐Down and Liquidation Expenses                                  $      (2,033)       $     (2,088) $         (1,901)      $      (1,946)

Net Liquidation Proceeds                                                  $       4,564        $      4,909       $     5,096       $       6,692
                              Case 20-40133-acs                     Doc 648            Filed 10/05/20             Entered 10/05/20 19:29:41                        Page 144
                                                                                               of 151

Summary of Debtors' Liquidation Analysis ‐ Assuming Plan Confirmation on 11/9/20, Forecasted Effective Date on 11/13/20, and Forecasted Case Closing Date of 1/31/21



                                                                                                          Estimated Recovery Amounts                                     Estimated Recovery Rates
                                                                           Estimated               Chapter 7                        Chapter 11                     Chapter 7                Chapter 11
($ in thousands)                                            Notes           Claims           Low                High              Low              High      Low             High         Low         High
Estimated Claims and Recoveries:
Unclassified                                                  G
  U.S. Trustee Fees & Statutory Fees                          H                     65             65                 65               65              65      100%            100%         100%         100%
  Priority Tax Claims                                         I                     1               1                  1                1               1      100%            100%         100%         100%
  Professional Fee Claims                                     J                 3,461           3,461              3,461            3,461           3,461      100%            100%         100%         100%
  General Administrative Expense Claims                       K                   829             829                829              829             829      100%            100%         100%         100%

Total Unclassified Claims                                              $        4,355    $      4,355       $      4,355      $     4,355      $    4,355

Classified
  Priority Claims                                            L                      ‐                ‐                   ‐                ‐             ‐          0%               0%          0%           0%
  Tribeca's Secured & Superpriority Administrative Claims    M                 50,218              209                 553              741         2,337          0%               1%          1%           5%
  Other Secured Claims                                       N                  6,279                ‐                   ‐                ‐             ‐          0%               0%          0%           0%
  General Unsecured Claims                                    O                11,112              TBD                 TBD              TBD           TBD          TBD              TBD         TBD          TBD
  Interests                                                                         ‐                 ‐                   ‐                ‐             ‐          0%               0%          0%           0%
  Intercompany Claims                                                               ‐                 ‐                   ‐                ‐             ‐          0%               0%          0%           0%
Case 20-40133-acs           Doc 648   Filed 10/05/20   Entered 10/05/20 19:29:41   Page 145
                                              of 151



                                           EXHIBIT 3

                                        Committee Letter




010-9091-4666/30/AMERICAS
Case 20-40133-acs          Doc 648       Filed 10/05/20       Entered 10/05/20 19:29:41             Page 146
                                                 of 151



       LETTER OF THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS
                         IN SUPPORT OF THE PLAN

To:    All holders of Class 4 General Unsecured Claims (including Class 4A, Class 4B, Class 4C
and Class 4D under the Plan, together, the “Voting Creditors”)

         Re:      In re Hartshorne Holdings, LLC, Case No. 20-40133

Dear Voting Creditor:

On February 20, 2020, Hartshorne Holdings, LLC and three of its affiliated subsidiaries
(collectively, the “Debtors”) filed for bankruptcy. The Official Committee of Unsecured Creditors
(the “Committee”) represents the interests of the Debtors’ unsecured creditors in the bankruptcy
cases. You are receiving this letter because you are entitled to vote on the Plan.1

The Committee was appointed on March 10, 2020 by the Office of the United States Trustee to
represent the interests of all unsecured creditors, including you as a holder of Class 4 General
Unsecured Claims, in the Debtors’ chapter 11 cases. Since its appointment, the Committee has
dedicated substantial time and effort to understanding the circumstances underlying the chapter 11
cases, interfacing with the Debtors and other stakeholders regarding potential opportunities for the
Debtors to maximize the returns to the bankruptcy estates for all unsecured creditors, and
representing the interests of unsecured creditors before the Bankruptcy Court.

The Committee recommends that all holders of Class 4 General Unsecured Claims vote to
ACCEPT the Plan on their Ballots. The Committee believes that the acceptance of the Plan is in
the best interests of the General Unsecured Claims that are entitled to vote on the Plan, and all
other parties in interest.


           THE COMMITTEE’S RECOMMENDATION TO YOU IS TO VOTE TO
                       ACCEPT (VOTE FOR) THE PLAN.

    THE COMMITTEE NEEDS YOUR SUPPORT TO RECEIVE THE TREATMENT
         OFFERED TO HOLDERS OF GENERAL UNSECURED CLAIMS

         Please contact the Committee’s counsel at Whiteford, Taylor & Preston LLP
                           and Dentons Bingham Greenebaum LLP
                with any questions regarding our recommendation of the Plan:
                 Kelly E. McCauley (412-618-5602; kmccauley@wtplaw.com)
                 April Wimberg (502-587-3719; april.wimberg@dentons.com)



1
 The term “Plan” means the Joint Chapter 11 Plan of Liquidation for Hartshorne Holdings, LLC and Its Affiliated
Debtors as it may be amended, modified, or supplemented from time to time in accordance with its terms, any Plan
Supplement, the Bankruptcy Code, or the Bankruptcy Rules. Capitalized terms used but not defined herein are
ascribed the meanings given to them in the Plan.



010-9118-1219/5/AMERICAS
Case 20-40133-acs          Doc 648    Filed 10/05/20      Entered 10/05/20 19:29:41         Page 147
                                              of 151



                                 Steps Taken by the Committee to
                      Generate Value for Holders of General Unsecured Claims

The Committee has generated value for holders of General Unsecured Claims pursuant to the Plan
and the Committee Settlement.

Under the Plan, Holders of Class 4 General Unsecured Claims may receive a pro rata share of the
proceeds of the Liquidation Trust, although, given the Debtors’ current financial situation, such
distribution is unlikely. The Committee, however, successfully negotiated the waiver by the
Debtors of all Causes of Action under Chapter 5 of the Bankruptcy Code against holders of General
Unsecured Claims. If the Plan is approved, the Debtors and the Liquidation Trustee will not be
allowed to file legal complaints or Causes of Action under Chapter 5 of the Bankruptcy Code
against the holders of a General Unsecured Claim for any amounts the holder received from the
Debtors before February 20, 2020.

In addition, the Committee negotiated and reached the Committee Settlement with the Secured
Lenders in the chapter 11 cases. The Committee Settlement, if approved, allows holders of General
Unsecured Claims to receive some monetary consideration.

A motion seeking approval of the Committee Settlement was filed on September 14, 2020 and the
deadline for any party to object to the Committee Settlement is October 5, 2020. The Committee
Settlement provides as follows: (1) a claims administrator (the “Claims Administrator”) will be
appointed to administer a trust estate for the benefit of holders of General Unsecured Claims and
to distribute certain settlement amounts to the beneficiaries of the trust; (2) on behalf of the Secured
Lenders, the Debtors or the Liquidating Trustee (the “Liquidating Entities”) will pay the Claims
Administrator $50,000 out of the first dollars recovered by the Liquidation Entities payable to the
Secured Lenders if the APA is not approved and $65,000 if the APA is approved, (3) on behalf of
the Secured Lenders, the Liquidating Entities will pay to the Claims Administrator 3% of the Net
Liquidation Proceeds (as defined in the Committee Settlement) if the APA is not approved and
10% of the Net Liquidation Proceeds if the APA is approved, (4) SP2, an affiliate of the Secured
Lenders, will assign to the Claims Administrator 7.5% of the Royalty Interest (as defined in the
Committee Settlement), in the event that the APA is not approved and 22.5% in the event that the
APA is approved; (5) the Secured Lenders will provide affirmative support to a plan of liquidation
of the Debtors’ estates that provides for a waiver of the Chapter 5 Claims of action against the
General Unsecured Creditors, the Secured Lenders, and SP2, and is otherwise acceptable to the
Secured Lenders; (6) mutual releases between the Committee and the Secured Lenders; and (7)
the Committee would dismiss its adversary proceeding against the Secured Lenders. If the
Committee Settlement is approved by a final order of the Bankruptcy Court, the Debtors will
incorporate the Committee Settlement in the Disclosure Statement and the Plan, as applicable.

The foregoing summary should be read in conjunction with the Disclosure Statement. Holders
of General Unsecured Claims should read the Disclosure Statement and the Plan in their
entirety, and then make their own respective independent decision as to whether the Plan is
acceptable.




                                                   2
010-9118-1219/5/AMERICAS
Case 20-40133-acs          Doc 648   Filed 10/05/20    Entered 10/05/20 19:29:41      Page 148
                                             of 151



The Debtors have provided you with a Ballot to vote to accept or reject the Plan. To have your
vote counted, you must complete and return the Ballot by October 20, 2020 at 11:59 p.m.
(prevailing Mountain Time) in accordance with the procedures set forth therein. PLEASE
READ THE DIRECTIONS ON THE BALLOT CAREFULLY AND COMPLETE YOUR
BALLOT IN ITS ENTIRETY BEFORE RETURNING IT TO THE DEBTORS’
ADMINISTRATIVE ADVISOR.

If you need a new Ballot, please call Stretto at (833) 643-0359 or email Stretto at
TeamHartshorne@stretto.com.



 DATED: September 28, 2020                    DENTONS BINGHAM GREENEBAUM LLP


                                                   By: /s/ April A. Wimberg
                                                   James R. Irving
                                                   April A. Wimberg
                                                   Gina M. Young
                                                   3500 PNC Tower
                                                   101 South Fifth Street
                                                   Louisville, Kentucky 40202
                                                   Telephone: (502) 587-3606
                                                   Facsimile: (502) 587-3695
                                                   Email: james.irving@dentons.com
                                                          april.wimberg@dentons.com
                                                          gina.young@dentons.com

                                               – and –

                                              WHITEFORD, TAYLOR & PRESTON, LLP

                                                   Michael J. Roeschenthaler (PA Id. No. 87647)
                                                   Kelly E. McCauley
                                                   200 First Avenue, Third Floor
                                                   Pittsburgh, Pennsylvania 15222
                                                   Telephone: (412) 618-5601
                                                   Facsimile: (412) 587-3695
                                                        Email: mroeschenthaler@wtplaw.com
                                                               kmccauley@wtplaw.com

                                                       Co-Counsel to the Official Committee
                                                       of Unsecured Creditors




                                               3
010-9118-1219/5/AMERICAS
Case 20-40133-acs           Doc 648   Filed 10/05/20   Entered 10/05/20 19:29:41   Page 149
                                              of 151



                                           EXHIBIT 4

                                  Corporate Organization Chart




010-9091-4666/30/AMERICAS
         Case 20-40133-acs   Doc 648    Filed 10/05/20    Entered 10/05/20 19:29:41   Page 150
                                                of 151

                             ORGANIZATIONAL CHART
                                        (Debtor Entities in Blue)


                                  Paringa Resources Limited
                                          (Australia)



                                Hartshorne Coal Mining Pty Ltd
                                          (Australia)



                                   HCM Resources Pty Ltd.
                                        (Australia)




                                   Hartshorne Holdings, LLC
                                      (United States - DE)




                                Hartshorne Mining Group, LLC
                                      (United States - DE)




                                                                         Hartshorne Operations, LLC
Hartshorne Mining, LLC                 Hartshorne Land, LLC
                                                                             (United States - DE)
  (United States - DE)                  (United States – DE)
                                                                                 [Dissolved]
Case 20-40133-acs           Doc 648   Filed 10/05/20     Entered 10/05/20 19:29:41       Page 151
                                              of 151



                                  CERTIFICATE OF SERVICE

       I hereby certify that on October 5, 2020, I electronically filed the foregoing with the Clerk
of the Court by using the CM/ECF system, which will serve notice on all parties registered to
receive notice in this case.


                                                       /s/ Edward M. King
                                                       Edward M. King




010-9091-4666/30/AMERICAS
